   Case 1:20-cv-06274-LAK Document 11-9 Filed 09/30/20 Page 1 of 106




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume IX - A1024-A1128
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 107-9 Filed 07/08/1911-9  Filed07/08/19
                                          Entered  09/30/2022:14:28
                                                             Page 2 of Ex.
                                                                       1069   Pg
                                   1 of 18




                   EXHIBIT 9




                                    A1024
                 Case 1:20-cv-06274-LAK
            18-01021-smb                 Document
                           Doc 107-9 Filed 07/08/1911-9  Filed07/08/19
                                                      Entered  09/30/2022:14:28
                                                                         Page 3 of Ex.
                                                                                   1069                                                                                                                                              Pg
                                               2 of 18
     Update                       Executive                     Summary for Lynn pending                                                                      additional                          updates                including

     results of this                                 mornings St Barnaba meeting
     VOW     pki..451
                                  ý.
                                YcSikt   K.

                        ý.k ýtýe4t_FSýnýýu7fi.                                      li
                                                                                         kF
                                                                                              -             .      JjýYXt                WYfi   %    v.-.Yf    eu     neýrt.            i


                                                                                                                                                                    Ftý..Ief_aiýzirýJdýjýýeý
                                                                                                                                                                                              %y%..p.     c   w
                                                                                                                                                                                                                  _ýat   ýP     J      W   ý   y




     From

     Marc    Pfefferle
                                       mpfefferle@carlmarks.com

     To

     Jonathan            Killion         jkillion@carimarks.com                                       Michael      Greenberg             michael.greenberg@patriarchpartners.com                                              Jean    Luc

     Pelissier          CBA              pelissier@cbagroupllc.com                                        Randy Jones                 ra ndy.jones@patri arch pa rtn ers. com

     Cc

     Mark Claster mclaster@carlmarks.com                                                          Cad Landeck                 clandeck@carimarks.com

     Date

     Wed     27 Jan 2016                      074316         -0500


     Attachments

     TransCare               -   Executive           Summary              1       27 16.pptx            255.5           kB



     Please review                     and comment on                this          version.            The message                                             but             believe
                                                                                                                                 is   a difficult    one                   I
                                                                                                                                                                                             accurate.        Please provide         any
     comments to Jonathan                            who     will     be at the Company                                this   morning with           Carl     and Michael.


     There are           still         some    items    in    the     financial                   model         like    is   there    enough        insurance              cost    in       the   model current cost            is


     $11MM         per           year         that   Carl   still    needs to check out before we present.



     Thanks



                                                        Marc
       X    http//carlmarksadvisc
                                                                     L.           Pfefferle
                                                        Partner
                                                        212-909-8441                          office




                                                                                                                       JflC
                                                        203-856-8400                          cell

                                                        900         Third
                                                                        Avenue 33rd Floor
                                                        New         York NY 10022

                                                        website               I
                                                                                   email          i   Eli



     Driving       success                    through change                        and growth

     From Jonathan                      Killion


    Sent Wednesday January                              27 2016 1203                              AM
    To    Michael                Greenberg Michael.Greenberg@Patriarch                                                       Partners.com Jean Luc                             Pelissier      CBA
    pelissier@cbagroupllc.com                                       Randy Jones Randy.Jones@PatriarchPartners.com
    Cc Marc         Pfefferle                 mpfefferle@carlmarks.com                                          Mark Claster mclaster@carlmarks.com                                                Carl   Landeck

    clandeck@carlmarks.com

    Subject         RE           Draft of       FY16 Plan Materials Excludes Executive                                                 Summary


    All



    Attached            is   a draft of the executive                             summary the                    intent       will    be to use these          slides            as the basis for our             meeting
    tomorrow.


    Please    let       me        if
                                       you have any questions or comments.




CONFIDENTIAL                                                                                                                                                                                                        CM        TC2018       0002108


                                                                                                                               A1025
                     Case 1:20-cv-06274-LAK
                18-01021-smb                 Document
                               Doc 107-9 Filed 07/08/1911-9  Filed07/08/19
                                                          Entered  09/30/2022:14:28
                                                                             Page 4 of Ex.
                                                                                       1069                                                                                                Pg
                                                   3 of 18
    Thank you



    Jonthan




    From Jonathan                 Killion


    Sent Tuesday January                     26 2016 1244 PM
    ToMichael             Greenberg Michael.Greenberg@PatriarchPartners.com                                                      Jean Luc     Pelissier   CBA
    pelissier@cbagroupllc.com                                Randy       Jones   Randy.Jones@ Patriarch Partners.com

    Cc mpfefferle@carlmarks.com                                  Mark Claster mclaster@carlmarks.com                                  Carl   Landeck clandeck@carimarks.com

    clandeck@carlmarks.com

    Subject        Draft of        FY16 Plan Materials Excludes Executive                                     Summary


    Michael        Jean-Luc         and Randy



    Attached        is   a draft of a presentation                       that   goes through the              details    of   the FY16 projections and key action items for each

    division.      The     file    is   not intended to                 be the basis for our meeting tomorrow but an account                              of the key      assumptions      risks

    opportunities            and    priorities         currently           underlying   the       plan.




    For the                        we                               an executive                          that           discuss the key                  Please   feel   free to   send
                 meeting                  are preparing                                 summary                   will                         points.


    comments             Marc       Michael        and       I   will    be doing a page          flip   at   some   point     this   afternoon.




    I   will   send around the executive                         summary when           it   is   in   a position to      circulate.




    Thank you



    Jonathan




                                        Jonathan        P.       Killion     CFA
               http/carlmý
                                        Director
                                        212-909-8400              office

                                        908-399-2316              cell

                                        900 Third Avenue 33rd Floor
                                        New York NY 10022
                                        website    I
                                                       email       1711    Q
    Driving        success              through change                   and growth




CONFIDENTIAL                                                                                                                                                                 CM_TC2018_0002109


                                                                                                              A1026
            Case 1:20-cv-06274-LAK
       18-01021-smb                 Document
                      Doc 107-9 Filed 07/08/1911-9  Filed07/08/19
                                                 Entered  09/30/2022:14:28
                                                                    Page 5 of Ex.
                                                                              1069       Pg
                                          4 of 18

 1VILN3aIdNOO




                        1
                                                                                     0        D          N

                                                                                                         N



                                                                    MK
                                                                      s.

                                                                              MOM




                                                                         e.
                                                                                              rz
                                                                                                   ttl




WW
840ZOI




                                   c   r   rv.




                              rr


                                                               a     a
0662000




                                                 A1027
                                                                                                                                                                                                                 A1028
                                                                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                                                                                        Z000




                                                                                                                  c                                                                                                                              cD
                                CD              0                      C        N          CD                     n                              N                                           CD                   CD    5
                                                                                                     Q
                                                                                                                                                                cDý                                                                                       wA
                                                                                                                                                                                                                                                 Co                                 0
                 w O. 0                                                                    C                   N                   CD        33            CD                                                                                             at
                                      Cr                               0.
                           C U1                            O                    D                                                                                                                                      Om
                                                                                                                                                                                                                                                                                                                        8GOZO1




                                                                                                                                                                                                                                 CD         CD tQ                                   CD
                                                                                                                                                                                                                       r              3                                   o0                 n
                                U3
                                                                                                                                                                                                                                                                                                                         WO
                           co                                              CD               N30                   CD          1                                 CD                                CD              a               N                                  m
                                                                                                                                                                                                                                                               rnn                  0
                                                                                           CD                                          CD   O                                    CD                r-              3              CD        CD        0
        cD
       03            0 OCDOCDO O                     CD    3                                              CD                  CL                      Qv                                    3                                                                        r
                                                                                                                                                                                                                                                                               -a
                                                                                                                                                                                CA CD       _ Co        ý              3          cm                                 n                 Cn
                   D0           CD                                                                   CD                           CD             0                                                          CD                                            CD                        o
                                     N ic0                 Q Q             N                                          p
                                                                                                                                                                                                                                                          CD    CO             CD
                                                                                                                                                                                                                                                                     N                       -n
                                                                                                                   co                                                                                      CD                          CD         cD
 CA
  ca   COD                CO                    CO         C0                         ri                  m                                      3                                                                r.                        0.
                 C a            A NQ                                       n                    X                       S.                           A                                 0 3                                                                 oý
                        Ný                                           Au               co                                cD                                                         CD                      CD                                              3                        0
                                                                                ýý                                                          -h
     0NCD         0 0                      CO              OL
                                                                                           0ý                                                    O 30                                                                                                               C
                        fl.N
                                ý0   0.                              i.i
                                                                                                          rn      a                                                                               0              C                    N3
                                           Co                        O                    0           Q       v         O    -n                      CD                                         rv                                o              w         can            0            A -U
                                                                                                                  U                                                                                                                              cD                           D              CD
                                                                                                                                                                          rol                                                     177                                                  fl.
                    0                      C                3          cD       -mss  ý                                           n              0    -
                                                                                                                                                                 0                                 M                                                                 a-                                  /
                                                                                                                                                      cc             tD           ca                                                  ca                             CD                -0
                                                           CD   C          Or
                                                                            C                         Q                       CD             O                                                                                                                            A    0-            C
       Q
 D
                                     0-    r
                                                                O
                                                                                      CD                          CD         0 00                         N                                                                       N                                            ý             C
                                CD    CD
        Q 03            N                                                                            OX                                       O                                                                                             o
                                -0                                                                                                                                                                                                                                  -- vm
                                                                                                                                                          to                                               -1                                     cD
                                                                                                                                                                                                                           .-.
        1                                             cD                                        co                      Co              r%                                                                             o          c
                                                                                                                                                                                ---a
                                                                                                                                                                                        corn




            cn   . C 3ý                    C         CO    A                                         O                       3O                  O             ýC                                                                                                              c
                                                                 -...
                   0 0                                                                                            E




0-CD
        NN          C      CO   cp                     0        cD                                   CD                      ca
                                                                                                                                                                                        I         co       0               CD              M-             -0                           0
                                                                                                               0.
                                           0                                              Q 0                                      C                                            u                                n                0                            3m
                                                                 _0
                                                                                                          U       0 CD 2                    O                                      -0             E                                          M    CD
                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                            -
                   00          0           n
                                           cU         N j.                 C                0                                                             ý CD                          rn                       gyp                                                 U




                 ---CO
                                                                                N.                                                      cD                                                                                  I                                  ý.                      0
                                                      0 CCD                                Z         cD CO                    0              30-A     O                                         r.                                          rn -n                    Y
                                                                                                                                                     N                                  CD             M                   CA              o      cn           0Z                      0
                                                                                                                    G                                U         rn                           m                                     o                        D    3c                     0C
                                                                                                                                                               --N                                               0
                          0                                                      N              N CD Co       3O             -0
                                                                                                                                                               ý.                      CD                                                                      nr                      0
                                09         O         Q.                                                                            O N0                                                                                           a                   O
                                                                 70                                                                                                                    rn su               v                      CD                                      CD      -ý
                           0O                         O CD                 0         fl                                           7              N                                                                                               ý                                     CC
                                      0m                                                   S. Q                                                                                                                    -                                                QK
                                                                                                                                                          Oy               re
                                                                                                                                                                                                   ý             C               C 0 m CD X                    00    Q.   Aa                              Cl
                                                                                                                                   tQ                                                                                                                          0                       y.
                                                                                                                                                                 cr
                                                                                                          .0 0                                        a                            O            s                                                                         0                           A 0 to ý A
                                                                        f
                                                                       i
                                                                                                                                                                                                                                                                                                                    V
                                                                                                                                                                                                                                                                                                               rf
                                                                                                                                                                                                                                                      c                                           0    i1
                                                                                                                                                                                                                                                                                                                         VI1N3aIdNOO
                                                                                                   5 of 18
                                           Pg                   18-01021-smb   Doc 107-9 Filed
                                                                     Case 1:20-cv-06274-LAK               Entered
                                                                                               07/08/1911-9
                                                                                             Document                                  1069
                                                                                                                             Page 6 of Ex.
                                                                                                                   09/30/2022:14:28
                                                                                                             Filed07/08/19
                                                                                                                                                                                                                A1029
                                                                                                                                                                                                                                                                                          Z6
CD              O CD             CD     O CD          Cl   C                           CD              O                                                          CD
           7r                                                                                                                            --h

                                                                                                                                               3 h                                                          v N                                      ý
D             CD    C                                      CD           CD
                                                                         N                                        CA
                                            Oa Vn               N                 0.                                                 E2.                                 N                            OU         c
                                                                                                                                                                                                                                                                                        840zO1 bZ000




                                                                                                                                     -6                                                         cc
                                                                                           41                                                                     --h
                                                  0N                O C M c- 0                          -                                                                         N                   aC         cQ. ý-         Xm
                                                                                                                                                                                                                                                                                          no
     m cr N m                               CD                                                 -1 CD              CD                           m                                 D
                    N            pO Q             p                 C                                    3
                                                                                                        cr                          C1                            CL                   r                    oI          COD                          o         on
                                                                                                                                                                                                                            C                                           C
                                                                                                                                                                                                                                  cr CD                        _.       D
                                                                                                                                                                                                                 BCD
      CC           3                             CD        r    0 03                                                                                                                                                                       ýý
                        0-     87
                                Cl Q.       r1                                                    Lrl    -   oN             0                  N                        CD   Cn            CD        ý.     x               CD                            ca
                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                        -
                                                                                                                  t0                       Q                      0                                                              CD
                                                                                                         v                  CT                                               p                                                             O                            0
         CD         -0-1   CD    CD
                                  O U                 0
     3                                                                                                            CD
                    N                                 .         0       C CD   J7.     C CA                                         0                                                                N
                                                                                                                                                                                                            Q                -ý                 CD
                                                                                                                                                                                                                                                      T-            00
                                                                                                                      -L                  C         0-             cr             w              p                      N rn @ Q                0-             3        o
                   3
                   -1            003 C 3 O
                                 a                                                                                    3p                        CD                  C                           Cf
                                                                                                                                                                                                                 CDrn




Q                                                                              a CD                    o                                  S                                  C                              O                                         3vz
                                                                                                                            N                   Co                                               O                           CD            O                                     kol
                                                                                                                                                                                                            a                                                  a        m   Cl
                                                                             Z3                          3            p                  -I         CL                  -2h                     0                           O              N0        o             rn
           CD      ca
                                                                N.O                                                                       -a
                                                                                                                                                                                                                 OCD
                                                                                                                           -%
         2C                0    N     _      0 a
                                            N0                           Q.                                           O                                                      O                              W           O    N0                      Cu C           0
                                                                                                                                    co                   3                        CD            -1
                                                                                                                                                                                                                             M                                 a            co
                                                                                                                                                                                                     O Q. M
                                                                                                                      to   N                   CD        CD        -.h
                                                                                                                                                                                                o           CD                   CD
                                                                                                                                         _                                           C.0              -.h




                                                                                                                                                                                                                                           p0        Cl        oz
      CD                CD       CD          O                                0            -                                             1                              CD                       c                      0 -0                    O
N@n                                                                 U                                                 a3                       OL                            3O
           CD                    CD
                                                                                                                                                                                                                 Qa
                                                                                                                                                    r.
         Q                                       NNC a          0C                                CL    v        Q.        v              2              a               a        p                  Cr     0            CD CD             N                   3c
     ný.O
           ýj to                        w                                                                                       o                         o                                                                      M
                                                                    rn                                                                   p                              i                                        a                         o
 ch                                                                                    .                                                                  N
                                                                                                                            o
                                                                                                                                                                                                                             M
 co                                                                                                                                                           -                                                                       rn
                                N                                                      n                                                                                                                                                        a0
                                      fl                                 -Z                                  -Z                     9m          n                 o aC 2                                                                   N
                p    Cl                                O                 c        0                          G             CD       C0              CA   0         CCD                               N                                      C                  o
                                a                O.                                                                                                                              J
                                                                                  ID                         Q        CO            -1   n                                        CD                 N CD                    CD   0             CD
                                                                                                                                                                             -


                                                  N                                                                                                       @p                                                            C                            O         C    O
                                                                                                                                                         D         TI
                                                                                                                                                                             On                         C          n         CD pr         W                   a    u
                                                                                                                                                                                     CD    C                       4                       cn
                                                                                                                                                                                                                                                                                       1VILN34IINOO
                                                                                                   6 of 18
                                                 Pg             18-01021-smb   Doc 107-9 Filed
                                                                     Case 1:20-cv-06274-LAK               Entered
                                                                                               07/08/1911-9
                                                                                             Document                                  1069
                                                                                                                             Page 7 of Ex.
                                                                                                                   09/30/2022:14:28
                                                                                                             Filed07/08/19
                                                                                       A1030
                                                                                                                                                           662000
                                                                                                                                                           860ZO1




                                                                                                                                                            wO
          CD                   CD   CD        CD       ca                                          CD                    CL            CD   CD        v
                       _
a r. 0         O           O                       S        c ou 0                    mr                3                                        0
                                    3         c0   3O                                                   CD                    -a   O   CD   CD
                                                              CL              r                                   m                              o
                      N CD     CD   5         CD                                                        v         C7     0    -0   O   CD             v
                                                                                           C                                                v
                                              w              CD CD   I                 3 CD                                                 CD        v
                                                   N                     ET       m                ca             Q           n
                                         fn   w                CD        0                                                                  CD        v
                                                   N                          C 0 3 CD             ca             Q.          n
                                                                              0       ID
                                                                                           7   n        O             Cl cc   CD   N        0 cn      v
                                                                                                             CD                                  to   OG
                                                                                                        r--ý--u                    O
                                                                                                                                                           VILN3QIINOO
                                                      7 of 18
         Pg        18-01021-smb   Doc 107-9 Filed
                        Case 1:20-cv-06274-LAK               Entered
                                                  07/08/1911-9
                                                Document                                  1069
                                                                                Page 8 of Ex.
                                                                      09/30/2022:14:28
                                                                Filed07/08/19
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 107-9 Filed 07/08/1911-9  Filed07/08/19
                                          Entered  09/30/2022:14:28
                                                             Page 9 of Ex.
                                                                       1069                                                                                                                                                                                                                                              Pg
                                   8 of 18




                                                                                                                                                                                                                                                          W          O




                                                                                                                                                                          04.-EC
                                                                                                                                                                                                                                                                                                                                                                   O
                                      O                         ý        U             c                   cO                 U                              O                                                v                                      U                                                                            rn




                                                                                                                                                                                                                                                                                                                                   Qý.c
                                                                                                                                                     co t3                                                                            CU
                                                                                                      ca



                                                                                                                                                                                                 ý
                  co   co                        co                               -0



 Va          v                        U                         4E O           NO                               t                                0         c-
                                                                                                                                                                                                                                 C3                  co         U       Q              C CC                    L             ca
                                                                                                                                                                                                                                                                                                                                              Uc6                  n
                                                                                                                                                                                                                                                                                                                                                                   c

                                                                               o                                                                                                                                                                                                                                                  o E
                                                                                                                                                                                     0OQ

             L   0     Cc                        cc                 oU                  C        -
                                                                                                           a a                                   CO p                           cn                  U                       oC                                   O a                                        o                                                OL    a

                                                                                       U               E            a              oD            C                                                  .                      ho v U                                    C0                    a CL o                                             C              U




                                                                                                                                                                                                                                                                                                                        Q-.DO
                                                                                                                                                                                                                                                                co



                                                                                                                                                                                                                           o
                                                                                  co            Cc                            Q.                                                                                                                         Cýý


                                                          E                                                                                                                                               t_0U
                                cL        cc                              CO               o co       cu                                     a             Oa
                                                                                                                                                                           O                                                     -         cu                    CD
                                                                                                                                                                                                                                                                        U                  aa         cm    c cu                                             CL O.E




                                .                         c                  co        co ca                po                p                       c      cu                                         E                   m   00                                          C C6             N A cr                                     co




 Ca          CD   0    s E                                     Q         C   2 C0 w                               vj    co    aC                tea                            c6
                                                                                                                                                                                                     Y LO                  ai Z                                       0-0

                                                                                                                                                                                                                                                                            I-
                                                                                                                                                                                                                                                                                  I          cd                 a       ca          a         aU
                                                                                                                                                                                                                                                                                                                                                         E .
                                                                                                                                                                                                                                                                                                                                                        0




                                                                                                                                                                                                                                                                                                                                                              Ucaa
                                      N                                            E OV p U                               V                     .                                               CO        O                                                                 C0U             I         u                 O         CL
                                                                                                                                                                                                                                                                                                                                                              U
                                                                                                                                                                                                                                                                                                                        Q
                                                                                                                                                                                                                           co          Cc
                                                                                                                    r
                            -0                                                                                                                                            -0
                                                                                                                                                                                                                                                                                                                                                      Oý
                       --o r-
                                          Ný               E        o NL                   CL
                                                                                                ýO co O                                E        a               co        c          Ecu
                                                                                                                                                                                              D CU U
                                                                                                                                                                                                                   NU
                                                                                                                                                                                                                                 C Cc
                                                                                                                                                                                                                                                         ýý             C6                   EE                                               Eco
                                                                                                                                                                                                                                                                                                                                                        4-




                                                                    En                                            a EN                                                                                                                                                                                                                                       N xa



                                                                                                                                                                                                                                                     -r-0
                            0                    U                                                                                          C                                                        N                                Q                                                ca              cm                                      o        3                       cý
             c    cc                                                                        -
                                                                                                                                                                           CU              CU             4-1




                                     ca                                                                           v           O             a   ý0              U                                   v    C E                                1U                                   Q     S o        -




                                                                                                                                                                                                                                                                                                      u                                        C   U
                                                                                                                                                                                                                                                      COON
                                                                      aCVý




                                                                                                                                                                                               cc                               Cu                                    CU


                                                                                                                                                                                                                                                                                                                                                   0
                                                          CU


                                                                                                                                                                                                                                                                                                           o
                                          c.2.




                                                                                                                                                                                                                                                                                                                                        mQi

                                                                                                                                                                               o                                                                                                      aa                                     Ca
                                U.-

                                      L
                                                                               -ý
                                                                                        O                           cc
                                                                                                                                                I          W                                    E        CU                          C co       CL                                     vi             -
                                                                                                                                                                                                                                                                                                                                               a0.
                                                                                                N C                                                                                                                                                                                        E                   E                              4 5N 3
                                                               c
                                                                                                           OLO                                                                       ANC                           Oý                                                                            00
            No                                            -0
                                                                    ca                                                                cu -00
                                                                                                                                                      ýc   U                   U                     ý                           .     mM                       0 M c                                  -




                                                                                       Q                                                          p                                           c Lp 0                                            D               0     O               a                                                        c
                                                                                                                                                                     L-CO



                                                                                                                                                                                                                                                                                                               aCiý
                                                                                  ý                                           0             0                   O    p     O                                                                                                                               u
                                                                                                                                                                                                                                                                                                                                                    ýpU
            c                         U                                                                             U                  cu                                                                                        L

                                                                                                                                                                                                                                                      NO                                                                E-
                                                                                                            4..




                                                                         ý              N
                                                                                                       -O
                                          Cý                                                                                                                                                                                                                                                                                                                  F._
 U -ý        3                                                  L                  ý                 5C                 coC
                                                                                                                                       O Q-     02     co                  C               o              Lo
                                                                                                                                                                                                                   ýtv     tt                                                    c

                                                                                                                                                                                                                                 a                   v      Q                    a         c                E                                       U              o    c
                                                                                                                                                                                                                   Nvý O
                                                                                                                                                                                                                                                                                                 cc                                           ca
                                                                                                                                                                                                                                                                        43-



                                      N2                             Co            a -0          v                      75
                                                                                                                                   Q cu 0             CU                  ý           N             O         C                       -0             CO V              Cc
                                                                                                                                                                                                                                                                                      aC
                                                                                                                                                                                                                                                                                                      2L        co
                                                                                                                                                                                                                                                                                                                         aý. EU                         0-0 ccC
                                                                                                                                                                                                                                                                                                                                                                            O    C




                                                                                                                                                                                                                                                                                            -     cu       m                        to         ccop

                                                                             oj
                                                                                                                                                                                                                                                                                                                             -0



                                     N                                                                                                        C                                      Q                                                                                                                                                           0Ucoc

                                                                                                                                                                                                                                                                                                                                                             Lrncc
                                                 wd                 L                                                   N                 O a                             0C                                                    p 70 C                                                 ý              u                                                  0
                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                       -U
                                                                                                     LO
                                                                                                                                                                                                                                                                                                                             coUS




                                                                                                                                                                     t6                              co                                                                          r_
                       cm                                                                                       QUj

                                                                                                                                             0 p
                                                                                                                                                                                                              ý.




                                                                               c pN
                                                                                                                                                                                                                                                                                                                                                        OUO
                                                                                                                                                                                                                   Occoc




                                                                                                                                                                                                                                                                                                               a
        _                                  4-0


                                                                                                                                                                                                                                                                                  a-0

                                  U                   E        C    CU                                            CU    E          L    cu                                 p                            cu                   a                   N                                a              cn cu


                                                                                                                                                                                                                                                                      O                                     o                                 S
                                                                                                                                                                                                                                           4-


                                                                                                                                                                                                                           aL                                                                                                       cm
                                                                             o
                                           ýac                        0aO
                                                                                                                                                                                                                                                                                  vO
                                                                                                          4CU

   .                                                                                                                                                         Q             W                        0 U                      OL
                                                                                                                                                                                                                                                          0.-
                                                                -CL                                                                                                                   070
                                                                                                                                                                                                                                                                                                 r-                      co
                                                                 d-                        cn                                     Y

                                                                                                                                                                          Y0                            m                               d                                   D                                    co                            co                      c    -

                                                                                                                                                                                                                                                          0c
                                                                                                                                                                                         ti                                                                      -                          4-   cc                                4ý




                                                                                                O                                                                                                ýC                Ea

                                                                                                                                                                                                        c 4U
        rE                                                     a.                  3N                                    0 U CU 0 U a                                                n                                                                                                                      2V                                                         ca




                                                                                                                                                       a
                                                                                                                                                                                                                                                     CV



                                  QN
                 ca
                                                                                                                                                                                                                                                                                      x0tea                                        V0               0O-      plc                Oc
                                                               a         .2 sz                             a Ea0                                                           C CU                     O                                                                                                                    O                                                  C
                                                                                                                                                                                         coa
                                                                                                                                                                                                                                        r-                                                                         CU                          CU
                                                                                                CU




                                                                                                                                                                                               N N pn
                                                                                                                                                cucu




                                                                                                                              O                  ca                        C                                                    C      r-            O           CU         to        C          Q                                       E     cn




                        5             U   Q                    cu     E      U             N               -c N                       U                .                  .                                                           -C-
                                                                                                                                                                                                                                                 CZ
                                                                                                                                                                                                                                                         NV                                      a                                      70
                                                                                                                                                                                                                                                                                                                                                      0o      to
                                                                                                                                                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                                                                                                                                                   c        Q   tea




                                                                                                                                                                                                                                                                                                                                                                  Q             V
            j




                                                                                                                                                A1031
         Case 1:20-cv-06274-LAK
    18-01021-smb                Document
                   Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                              Entered  09/30/20 22:14:28
                                                                 Page 10 ofEx.
                                                                            1069                                                                                                                                                                                                                           Pg
                                       9 of 18




                                                                       rQ cd l ýV                                    En           O                               1
                                                                                                                                                                  r                                          0                                  O        r1
                                                                                                                                                                                                                                                                           cd

    ýa                  r         1.          ýyýpp          ip            e.        pý                     h.


                                                                                                                          it

                                                                                                                                           ý
                                                                                                                                           Yý        o                                             ý3             ur        It
                                                                                                                                                                                                                                                                                                                              3
                                                                                                                                                                                                                                                                                                                              a ýa
                                                                                                                                           p
                                   nA          i1QS
                                                             fý        ri            .                      W             14                                                                 YI                   ri                       M                                     q            rf
                      .                                                X                                                  3
                                                                                                                                                                                                                                                                                      Y1

              Ký                                             i                           4
                                                                                                                                                     A
                                                                                                 .41

                                                                                                                                                                                             H                .
                                                                                                                                                                      UN
                                        ni
                                                                                                       wry                                                                                                                       9                                                    W
                                                                                                                                                                                                                                                    gig
                                                                                                                          ý
                                                                                                                                                                                                                                      fi   14                                    rt
                                                                                                                                                                                                                                                                                                                                   q
            yy    N                                     g.                          Hp                      N                                r                                                                                   YY   N                                         pH

         tý   nf                        ýk              ry Y7                       N            It     a                  H               ýY                         yp            44   eý         Qy                           p
        ý             iý


                                                                                                                                                                                                                                                                                                                                       q
            tý.3q
                                                                       aý w7                     Ai                       trA                                                                M
                                                                                                                                                                          ta
                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                                                                                                                   q
        p rrR                                  p                                    q                                                           ps
                                                                                                                                                                      ý   iM1       ý                                            9   PF
                                                                                                                                                                                                                                                                                p     ý.



                                                                                                                                                                                                                                     ý

                                                                                                                                             n
                                                                                                                                                                                                                                                                                ýý




                                                                                                                                                                                                                                                                      M                                                   b    taýu
                                                                                                                                                                                                                                                                      F         ý.ý

                                                                                                                                             W                    yp
                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                   4w

                                                                                                                                                                                                                                                                                                                          a         yu
                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                               ik
                  r

                  r
                                                                                                                                                                                    a
                                                                                                                                                                                                                                                          M            6y d
                                                                                                                                                                                                  .rqt
                                                                                                                                                                                                                                                                     N
                                                                                                                                     g




                                                                                                                                                                                                                                                                                 t..h.
                                                            f
                                                                                                                                                                                                                             4t                                      Ci                                                             rý
                  r
                                                                                                                                                r

                                                                                                                                                                                                                                                                                      r
                  r


                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                r
                                                                                                                                                                                                                                     4
                  r
                                                                                                                                                r
                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                              C
                                              C1

                                                                                                                                           A                                                                                y
        rip
         tý
                                              b
                                                    M.

                                                                                         N
                                                                                                                                      S                               N             y                                                                     w          G          tr
                                                                                                                                                                                                                                                                                                                     24       s
                                                                                                                                                                                                                                                                                                                                   Kmý


                                                                                                                                      qý
                                                                                                                                                                                                                                                                     4p
                                                         ýýR.




                                                                                                                                                                                l
                                                                                                                                     aqy
                                              Ut
                                                                                             r                                             h                                    v
                                                                                                                                                                                                                                                          w


         ry                                   1$ C3                                          y         fY                         gý                              i             M
                                                                                                                                                                                                                            pi



                                                                                                                                                                                                                                 is                       to
                                                                                                                                                                                                                                                                      dt

                                                    n                                                                                      r                      GR
                                                                                                                                      .
                                             C.i

                                                                                                                                                                                                                                                                      c5 t1


                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                            6
                                              18 týi
                                                                                                                                      a                                         r

                                                                                                                                                                                                                                                                     ý.



                                                                                                                                                                                                                       V
                                                                                                                                                                                                                            N
                                                    9ýt
                                              H.



              r
                                                                                                                                                                                                  III.....




    _
                                              Vf    9                               Q                                                      ý                      eC V                                                                                               di d
                                                                                    pp   9                                                 W                                                                           11                                            G
                                                                                                                                      ii                              Ni
                                                                                                                                                                                                                                                                            61

     p                                        14ý
                                              p
    ýW.                                                                             pp 47

                                                                                                                                      ýýe3                                                                             5W                                                   1E



                                                                                                                                      qqF1


                                              Y    -                                                                                                                                                                        Y.




                                                                       a
                                                                                                                                  ý                                                               i                                                     iw
                                                                                                                                                                                                                                                                      n          ty


                                                                                                                                      y

                                                                                                                                                                                                                                                    A
                                                                                                                                      Wý
                                                                                                                                                                                                  i
              r                                         r

              e
                                                                                                                                  i        54                                                                                                            ww




                                                                                                                                     pp ri

                                                                                                                                                                                                                                                                      N1
         p-                                                                                                                       i                                                               1
                                                        4 14
                                                                                                                                                                                                                                                                                 a
    ýr                            rti

                                                                                                                                                                                                             ri        1j

                                             14
                                                   ti


                                                                                                                                                                                                                       4                            Al
                                             IW                                                                                                                                                                        j
                                                                                                                                                                                                                                                                      Yt




                                                                                                                                                                  n
                                             1
                                                                                                                                  Cal 9                                                                                                                  sea
              r

_

                                                                  w                                                                          V                                                    .                                                                  S
                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                           fl
                                                                                                                                                                                                                                                                                 ih




                                                                                                                                                                                                                                                                                 yi




         ýU M                     Xe         C

                                                        t
                                                                  on       i    n                                    A                     ý              SY
                                                                                                                                                                  Y                     pt                   n                   Yt
                                                                                                                                                                                                                                                                     C3                   W



         Chi ri
                                  nI
                                                   MR
                                                        MI
                                                                                    yr                                            ý
                                                                                                                                  ýýy                                                   wl
                                                                                                                                                                                                                                                               rxi

                                                                                                                                                                                                                                                                                fi                                                  a
              NN                                                                                                 M                                  ý    fh           ya.           y                              H                                      in
                                                                                                                                                                                                                                                                                N

                                                                                                                                 0                            _   C                 F                                                                                                              U                          Y/    C



                            /73




                   tf



                                                                                                                                                                                                                                                                                                           NO
                  f


            ra
                                                                                                                                                                                                                                                                                                   .   U        LL            U          Y




                                                                                                                                A1032
      Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                           Entered  09/30/20 22:14:28
                                                              Page 11 ofEx.
                                                                         1069                                                                                                                                                                              Pg
                                    10 of 18




                                    u   OI                           o     x                                              z                    a                                             z
                                                                                                                                                                                                               a
                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                                 I

                                                                                                                                                                                                                                                                                                                                      0   $

                                                                                                                                                                                                                                                                         w                                                            o
                                                                                                                                                                                                                                                                 a

                                                                                                                                                                                                                                                                                                                                      a


                                                                                                                                                                                         r                                                                                                                                            o   s




                                                                                                                                                                                                                                                                                   /1.pMR..._.9S..ýMi.r...-.RNb...-....U.y.....-Eaa
                                                                                                                                                                                                                                       cv.




                                                                                                                                          d0                                                                                                                                                                                          o




                                                                                                                                                                                                                                                                                                                                              snag
                                                                                                                                                                                    Q                 L
                                                                                                                                                                                                                                                                                                                                      a   g
                                                                                                                                                                                                            NK                    4




                                                                                                                                                                                                                                                                                                                                               sptle
                                                                           rn                                                                                    cl   lK                                                Tj


                                                                                                                                                                                                                                                                                                                                      o
                                                                                                                               0                                z

  V      O         C N                  5                   N        AO                           C CU          N Eo                                                  a         N                                       D    N
F-cu




                                                                           CL                                                        cn
                                                                                                                                                                                                                                             C
                                                        O ý
                                                                                                                                                                                                   0--0




                                                                                             -0                                                                                                       -F           co                                           cm


                                                                                                                                           OE
                                                                                                                               4-0




       0C
                       Ad   C cu        cu
                                                 O              UN
                                                                                         0 a.              -0   75 0                                  cu                                     co            D                 Vi
                                                                                                                                                                                                                               Qý                               C                                                                 0

                                                                                                                                                                 O                  O                                                                                                                                             0

                                                                                                                                           V
                                                                                                                                                           -0                                                                     Cl                  cu



                                    N       cu   E     a        O      Va 0 C                              75 O                  a                         CU    O                  CL            cu           V             ýS   C                    N             N            yi 0

                                                 C CE
                                                                                                                                                      -
                                                                                                                                                                                             -a



                               to                      cu                               CU                 CL    O        o     -
                                                                                                                                           0          jp                   O                 x             1 co                   O     L                                                                                0

               N oC U      N   L        O         O    E         C    CU   L    o   -



                                                                                                                           o               CD    c0   L-    co             cu           CU            0        L        cc   c6   O               Q                  U                                                                    O
                                                                                                                                                                                                                                                                         0
                       N t U
                                                                                                                                                                                                                                                                                                                                      cU C_

           m       m         U               cu         L            a U cu a L a c                0        3N                 N                N C0            U                        O   Q     D           U    C1 N .                    L-           D              /Cý LW H

                       N Nc o                                                                                                  E
                                        C_                            N3a       t   co cu CL
                                                                                                       2    6q       -W
                                                                                                                          cu                     C_ cu
                                                                                                                                                            O              0                 C    0            cu   Q        O    U               4E       cn                ./BU                                                 O LL


       5       a   L        O               CU
                                                  LL   U    z              -2                     CU
                                                                                                                     -0                        X   cu                      cu
                                                                                                                                                                                a                 ca                         E               a                  co
                                                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                                                     C    2
                                                                                                                                                                                                                                                                             cu                                                        o

 i                     O            O   p         Or                   NW           0. 0                         N CU                                                     E     M            N             4                 C     O         ca        C                 a .c-0

                                                                                                                                                                                                                                                                                                                                          C




                       E
 Lin

                                                                                                                                                                                                                             .    Cl
                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                       0         N                                                                        0   Cl   Q
                       E




                                                                                                                        A1033
         Case 1:20-cv-06274-LAK
    18-01021-smb                Document
                   Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                              Entered  09/30/20 22:14:28
                                                                 Page 12 ofEx.
                                                                            1069                                                                                                                                                                                                     Pg
                                       11 of 18




                                                                                       C0           N                                             E                   0                             0         O                                Uc                                                              0




                                                                                                                                                                                                                                                            L-ý-E
                                                        0
                                                                                                                                                                                                                               t       t6                                                      ca




                      L   cu   N                                 0                         C        U ý Oa                                  Ow                             Cv    waQcu              L-   C        --a ý0
                                                                                                                                                                                                                              U                 ON                         E00   ýV                C ca Ec          0

                               ýo a                              O                                                                                                                                       .                                                                 aE
                                                                                                                                                                                          V
                                                                                                                                                                                                                                               a .
                      O
                                                                                                                                                                                                                         ý
                                                  0 N                                      C             0        O                 O                                            OC U                                          F

                          Q                                                                                                                                           O
                                                                                                                                                      L                                             CL                               CL                CU




                                                                                                                                                                                                                                                               C.-ca
                                                                                                                                                                                                                                                                                                                   -Cc


                                                                                       N QQ                                                                                                                                                                                                                      o
                                                                                                                                                                           4-0




        0     CO                         U             CO       C                                                 O   CU   U        NE                           CL
                                                                                                                                                                          -W
                                                                                                                                                                                 w                       to Cc
                                                                                                                                                                                                                   tea
                                                                                                                                                                                                                              to     W NU              0w N                .       ca          C

                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                              6.2-




                                                                                                     U O              0-             U                                           3                        ýN              O          wC                O                                       O              4
                                                                                                                                                      -o-r




                                                                                                                                                                                                                                                                   L


0       a    cc       U          NE                     U N .          cu              C            . C cu O 4                         .                     N       OO
                                                                                                                                                                           Q.-
                                                                                                                                                                                                O    V        Vj
                                                                                                                                                                                                                  QE                 V             C   C                   E       070
                                                                                                                                                                                                                                                                                                          ýoUw

                                                                                   aEO                    EO                    N                 O          O                   N              C                                          N       o OQ                                  C          E
                                                                                                                                                                 E
                                                                                                     Q.                    L.                                                                             L


                          C                                                        C C                                                                                                                                   C


                                                                                                                                                                                                                                                                                                                 L-cc
        C        Wv              3       C0            U            -a
                                                                               u           Cu
                                                                                                     ý    -0   C                CO            O              C                                O                   -a5                W.-
                                                                                                                                                                                                                                           U       oU          to
                                                                                                                                                                                                                                                                         .0 0                  O     to
                                                                                                                                                                                                                                                                                                           -00
                                                                                                                                                                                                                                                                                                                 at




                                                                                                                                                                                                                                                                       I-U
                                                                                                                                                                                                                                                                                                                            U    c   cc



     ý.     EO                          ý     _        2         .                     .        L.             O           N C a              a                                               Q      0C U                                  U   0U O             t/
                                                                                                                                                                                                                                                                           -0        o         Va
                                                                                                                                                                                                                                                                                                           UCo               O   o   LL




                                                                                                                                                                                     cn                  O                    .      U. O                                       E                                  Vr
    Q       -a
                 cc
                                     . N r-                 3   UE                     N       0 a                O N C               cu     N    au         C0       EN O                Q.D            N M Uo                 V      C           V          ca       U                  U                ý0

                                                                L                  Q2                                      .E                                O   ý                                                       NN C                               NC                                 O
                                                                                                                                                                                                                                                                                                               ccým
                                                                                                                                           2-08




                                                                                                                                                                                                                                                                                c.-0




                                                       Q-                                                                                         0                                                                                                    ca




                  N                                                                                                                                                                                                                                                                        U
                                                                                                                                                                                                                                                                                         4--




                                    O                           N                                   U         N                               CN                 a                        .                   N.                               C OU O
                                                                                                                                    5--a




                                                                                                                                                                          t40                            V-
                                                                                                                                                                                                                          CO

                                                                                                                                                                                                                                                        N                                C
                                                  cu                                           -C                                                                                                                                                                                                    -0
                                                                                                                                                                                                                                                                                                      nýý
                  U                                                                                                                                                                                               pCc
                           0-0
                                 W                          ý_       a             i   O        L.   O        rO           ý                                     ON    E                   cc                 O                            L   a                     O         C                      -W              0

                  U            to    a       0              N       E                           -    C 3     CU                               QN                                                         q 00        S2        N                                           CU                        r-    .   v      CU




                                         O   CU                      4--
                                                                           0       D   V        to      N         0                           0Q             O                            O                              N                                                 0                   U      co               ca       C
                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                     -




                                                                                                                                                                                                                                                                                    0                 c            F-       4- 0



                                                                                                                            A1034
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 13 ofEx.
                                                                        1069                                                                                                                                Pg
                                   12 of 18




                                                                                                                                                                                                                                        CY       N
                    OC       a         0        CU   O           C                         c         V                          C O      0         0                   U     CU          cu                      C       0         O    p        U
 co   a   Cu   C   cu   CO   CU    a   O a           U                    Z               cu         c0        E        O                a    a cu            cu   E a 0 Ea                        XN                W   a         .         z


               U        U         cu       vC                aL p         U        0      CL     0        0 C      CL
                                                                                                                            a    0             0                   2   -0    0 c                      a          N            Cu   N   -2    N.




                                                                     cu   3            a 3 4-0
                                                                                                          a             U                     a         0 E0  Cl                     o   Q                 ý   0O        co        a 0- O a


                                                                                                                                                                                                     0
               NU                 wQ   i    0                C   U   Q N                  cu              cn   U   0    c U          N                  p    U         C     -0   E       a           CO         L        L        a to C



                                                                                                           N 0          v       2 L0          0    ca        t     QtD0                   0         N E %_0 0 O                              C




                                                                              aa   Ea     cm cu           cu                    NC0      co   D          i         Ca         0   2           cu            to   E0      0         a0 O a



                                                     pU              O        co cu              0        M             aC                    ca   C         EN             V-   0        a        c
                                                                                                                                                                                                   cu   E        0   C        Q    a Q0 a



                                                                          U                               Cp            0                     C         ca   m d       o EZ                        24       to   Oj                          a



                                                                                                                                              Or                   0   c          U-               7 O 70        U CO                  cn    NU




               a                                                                                                                                                       3                 N
                                                                                                                                                                                                                                                 iii



  L   L   CO            N          C O                   O       N            CD      O              cu   Na       3    N                     0                    L                                        ýV                         p         CO




                                                                                                                        EL               cu   D                                                                      D        0 O



                                                                                       A1035
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 14 ofEx.
                                                                        1069                                                                                                                             Pg
                                   13 of 18




                                                                                                       OE                                                                          n                     E    0              V                      0.
                                                                                                   O
                                                                                                            L                           cu                          cn                        1ý4   cu


 oU        to    0        0E N                   C   cu         c   E       cu             0           co
                                                                                                            0   CD   9                       cn
                                                                                                                                                          QN
                                                                                                                                                                 v             N   Q0 0                                      N.          U ND0

                                         Cý                                                                                                                                                                                                         Cn



           N    cc            .    4-0
                                         0           Uc             .        a   cu                         N   cu   75 -0     E             cn          O          o          ý        cu       cu      cu                  O          U     Co   D0



                                                                                                            C             N        cu                          cc              U         cn                                  C          0     ýCN   C
                                                                                                                                                          c2-0




                                                                                                                                                   UE
                                                                                                                                                                                   cu                                                               C
                                    U Q_
                                                                                           N 0                                                                                     5E
 c    O                   CO                                                                                         N        0                                                              N        c3                     V
                                                                                                                N
                                                                                                                                                                                                                                 OcU
                                                                                               L                                             cm                                                                                        L CL
                                                                    75                                                    q-

                                                                                                                                                  Co
 C                   cu       tv    c        O            0-0
                                                                    E   -             cu
                                                                                               r

                                                                                               i
                                                                                                                         -0

                                                                                                                         -0
                                                                                                                              U         cu   cu
                                                                                                                                                   m                           U                         cu
                                                                                                                                                                                                              Ooh
                                                                                                                                                                                                               0.2
                                                                                                                                                                                                                        CL   N          UN           D


      cn   LO             N          aa          N                                         O   cu                    C         n                       cu -C                            C cu                  c3   --   0    -          cu    cu




      j
                                                                -
                                                                    -       Fa   o   4-0
                                                                                                   D                 j5                           Nr                     4-0
                                                                                                                                                                                    ED                                       oV




                                                                                           A1036
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 15 ofEx.
                                                                        1069                                                                                                                                                         Pg
                                   14 of 18




     Cý      CL   E        EN Q         rn   c       Q                co       .   0N                  LQ        0               EO           NC                                V             cu        E C                            .a            -a                2 E
                                                                                                                                                                                                                                                                        CL




                                                 m                0    -c          c          ca       N     0       _c Q             0       cu                          uOj            i2   X         aU             ca                   E       o5         L       0     L




                                                                                                                                               N.       L                 L0                   DZ                      .         tt
                                                                                                                                                                                                                                      cu   N    p                  Q
                      C Cc . f                                                     0 O CO                                                                                                                                                  Ea
                                                                                                                                                                                                                                                    -W




      C    cc     a                                       O       ý                                         ac       c            Cc                N           p          ý N           CU
                                                                                                                                                                                              E         v   y-
                                                                                                                                                                                                                                 0o                 4-     L
                                                                                                                                                                                                                                                                        00 .J



                                        0    oU                   C                O    Q     a        V a           O      co   a2           co    L       c        __              aC                 E        c         cv    3    cu         y       .1-
                                                                                                                                                                                                                                                                   O

                                                                                                                                                                     rn    N                            v O           cn
                                                                                                                                                                                                                                     C          0 --      in.   p
                                                                                                                                                                                                                                                                           ýU
                                                                                                                                                                                                                                                                                      ca


                                                                                                                                                                                         ý                       Xa                  C                         NN                     c
 N
                                                                                                                                                                                                                                                                                 cu


     0      8 CU           co   .   -N           0        a       N        0       ac   a OU 0         to
                                                                                                                     N ý_        CU   O       NO                 a                                 -W
                                                                                                                                                                                                        p        o VcN     fl-                           c      c                     s3




                                                                                                                                                                                                                                       c             a
                                                                           C
                                                                                                                                              a-N

           70
                c c6 N a            .                N0                                 O O        0   NUO           NN   15                        0                cu
                                                                                                                                                                           O             p    cu        o        p               E    cu        a               Eo           cE            o




                                                                                                                                                                 0    O          Q       a                       UN              E         c6                          0

                                                                                                                                                                            C        L   O              E        cn                  p     aE            F             0

                                                                                                                                                    cu                     U6 c                         N                   L    p              C                      o

                                                                                                                          Or              a   CL    E           CD   c          -0   N                                N                         O                      mY
                          C_ Q O        L3           ca       N   U            2        a     N        2             Ca a                 o                 v N                                         W        co                             V                                2Q


      rt              E

                                                                                                                            co   Cl                 .ý      O              QO                                                                                  O                      4




                                                                                            A1037
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 16 ofEx.
                                                                        1069                                                                                                                                                                                            Pg
                                   15 of 18




                                                                      0 c    -O                                        7                                                             co       cý           0                   EO o                  Q.
                                                                                                                                                                                                                                                          _C co          ca        0                     m     W



                                                            cu         CC         v     iv
                                                                                                              O        NC           cc                CC               NU O                          co       0z          Co            O            O 0                                N                L-
                                                                                                                                                                                                                                                                                                              li

                             CO   N N     CM         0C                0.    E0                 %             U            O Co                                             c O0                   2O               y.-    _
                                                                                                                                                                                                                                                     _E                       90                O        ý     CD

                                           CU       QCU          C0               c             oC            U                 v                                           cO                     2 O                     V                         OU     i                 9-
                                                                                                                                                                                                                                                                                   0            O              C


                                                                       o          ýo                     I-   Q            N                              c            O                           2       U                   L 40-   co                   O     .0-     -
                                                                                                                                                                                                                                                                                            O _U         U    N
CO                  Q        O CO         ca
                                               2
                                                   oL 0.0
                                                                  O_   N o                      cu            Q   O    C            n                     .                Xoý L me                             00
                                                                                                                                                                                                                               U.                    NN                  cn
                                                                                                                                                                                                                                                                                   -0
                                                                                                                                                                                                                                                                                            OC           O    H
                                                                                                                                                                                                                                                                                                         W
                                                    cU 0.               0                    0 01    Ef       L   O    0 co          4-0
                                                                                                                                           co
                                                                                                                                                 0                cn
                                                                                                                                                                           -0
                                                                                                                                                                                o            m            _   U                OV C o                                          a            N       N OJ

                                  N       ýN                  0        N                                  O            O    O                                     o        C                       N          NE                            U cm                                            QO
                                                                                                                       r-co

                                                   -0                                  Cl
                                                                                                                                                                                                                                                            ý



                         a   0 OC     E             zý            v         Vc         cu                     C CU         Em                    c0                    .    cap      V             ca r-
                                                                                                                                                                                                              ý     O                  co       O          v             U Cc
                                                                                                                                                                                                                                                                                                    LN
                                                                                                                                                                                                                                                                                                         C     U
                                                                                                                  to
                                                                                                                       4                        p                      L    V C ca                 c            5                           W              cv            ý 70           O                U lý

                                      O         o     0                C          cu
                                                                                            n3                             0                                      Q EU                             O          C _ca            O       ca                   E            v                  NE
                                                                                                                                                                                                                                                                                                    Ný
                                                                                                                                                                                                                                                                                                         Q.   E
                                                                                            w
                                                                                                    CU-
                                                                                                          Q            cc                        Co               .    O             O        0 c ZCN                               L                CN                                     U cn


                                                                                                                  N
                                                                                                                                                                                         4-




                                                                                                75 0          O            ý                                           N                 -    rn                                   EO   L                                               c--cu        cu        .
                                           o
                                                                                                                                                              -




                                      3                                                                                U
                                                                                                                                                                                                          -0
          0                                                                                                                                                                                                                        E p--U ý.a                                               ý                 O
                                                                                                                  OC
                                                         CU                                         CC                     co                   ca         CL     o O
U                                     v                  ý L
                                                                                                                                                                                                                               -




                                                                                                                                                                       L
                                                                                        OvU                                                                                                                        NCO
     s-   CU
                                                   va
                                                                  C1              CU                                            O                          -0
                                                                                                                                                                  cu            ca
                                                                                                                                                                                     ý                     i              O    co                                                       Z                     E
                                                                                                                                                                                                                                                                                                flt
                                                                                                                                                                                                                                                                                                              cc




                                                                                                                                                                                                                                   O                                                            O
                                                                                                                                                                                                                                            v C0 4                       ea


     a         U    cc        G   0                              o                0                           a            Q1                                          O    tm
                                                                                                                                                                                                              Qp
                                                                                                                                                                                                                               CO               0                                               o
                                    Q t
                                                                                                                                                                                                   t/ý
                                                                            -hc                      tV


                                                      yU U                  E           d3                                                                                                                                                                                                          p
                                                                                                                                                                                                                   LEO
               CU
                    Jc
                             O.                     ýtý
                                                                                       c4           tl        d             - M                      cu
                                                                                                                                                                       a                                   cu                      C            ca   _O




r



fy




                                                                                                A1038
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 17 ofEx.
                                                                        1069                                                                                    Pg
                                   16 of 18




                                                                                                               N            0           _
                                                                                                                                            cu    O         NO              N       0                     0   co




                                                                                          NC                   W
                                                                                                                       O   OZ       L   O                   0           CL                Ua                   N

                      co   C          tý   C             CU                 C t0 a        O            O   O           O   N       o- N 0                               N             a                        N
                               CLco




                                                                                     tt                                                                                                   ý..




           O        O CL              O                  CU       0         cU   EO           cn   CO          Q0          N U                    O                 .       C II Q.     p            0    C
                                               2a
           YN                         NN            cU   0    c        0    CN       U LU                      .       NL                   .v            -cu       C NE M              CL       0   ca   oq

                                                              o    r                          N            O           o       Uý                               cO                         C                  N

                                                                                                       U   O                   4 KO                       E             _    Co     vQ
                                           O             IM   3   co   EL            CO            U       O       C       U   a     O           cu   N    C            CO              O cn

                                                                                                                                                                                                j-             ý



                                                                                                                               0    C                 C         N               0   o           V         Iý




                                                                                                                                                                                    V
 411




 uI
                                                                                                                                                                            -




                                                    A1039
      Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                           Entered  09/30/20 22:14:28
                                                              Page 18 ofEx.
                                                                         1069                                                                                                                                                                                           Pg
                                    17 of 18




                                                                                                                                                                                                             co   0        Cl      E         cn   n cc                                      0                 Q
                  bm9         w          tit                                             v-1                                                          .rt                       w                    C E            Nr
                                                                                                                                                                                                                          N     N        cn co
                                                                                                                                                                                                                                                                    ýc Eca           00
                                                                                                                                                                                                                                                                                            0             X   c Qo
             g                           M
                                                                                                                                                 to   a         Ol

                                                                                                                                                                                                                                                                                                                        OC
                                                                                                                                                                                                                   c   L            aL                                                      ýR                     ca

                              o          N
                                                                                                                                                 mtý             C         to



                                                                                                                                                                                                                                         Na                                  .
                                                                                                                                                                                     c1
                                                                                                                                                                                                                                                                        Nm                               Ný ýC p
             -n                                                                          r-1




                                                                                                                                                                                                         vi cu U                                      -00                          Uf

 P
                                                                                                                                                                                                                                                                                            co                                    CO
                              Hof        M                                                                                                   o        u.    N ij
                                                                                                                                                                                     t
                                                                                                                                                                                                                             Sr

                                                                                                                                                                                    o                                                                                                                    O              N




                                                                                                                                                                                                                                                                               04-0
                                                                                         0       ui
                               op        M                                                                                                                                                                                                                                                      -5

                                                                                   i                                                                        ý1   .                  d                                  L0       U N.                                                                     E N
RlW-




                               ai                                                                                                                                                                                                                                        rn                     CU            cý
                              1                         M                                        l

                                                            I                      I                                                                                            Q                                                                                                                        C
                                                                                         1001




                                                                                                                                rl                               mI                                                                                                           UC3
                                                                                                                                                                                                         pC
                                                                                                                                                                                                                                                                                            0
                                                                                                 td                                                                                                                                                              Coc
                                                        i                                                           f                                                                          I     V                              OU                                  oCL
                                                                                                                                                                                d
                                                                                                                                                                                                                    co                                                                                                   Co
                              4                                                                                                                                  ýI
                                    Ln   M                                               M                                                                                                                   N-0

  N                            oM                                                        f                                      Z           co
                                                                                                                                                            s
                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                                      5
                               aM                                                       N                                   n                         -M    J        v     CL
                                                                                                                                                                                u                                      O                                                                             ý                  E.O
                                                                                                                                                                                                                                                                                                                                  C
                                                                                                                                                                                                                                         C
                                                                                                                                                                                                                                                                 co                                                CO
                                                                                                                                Woi         w
                                                                                                                                                                                                    OC   N                          p                 3                                              0U            a    L        0




                                                                                                                                                                                                                                                            CL.Q
                                                                                                                                                                                                                               co                co
                                                                                                                                E                                                                                                                                             C
                                                                                                                                                                                                                                             0
                                 4
                                                                                                                                                                                                                                                                    pia
                                                                                                                                                                                                                                                                                                         V
                                                                                                                                                            N 1J
  to    rA                     -00       ti                                             ýM1      uý                                    It    uý.
                                                                                                                                                                                                                                                                                                              Cý
                                                                                                                                                                                                                       ýtA
                                                                                                                                                                                                                                   C                    0-                                           D                           70




                                                                                                                                                                                                                                                                                                                        VE
        0                      cMý       O                                               N vi                tx     o                            -    a      0 r


        Y                      oy 4D
                                                                                         4
                                                                                           ý
                                                                                                                                                 c               u                  ._.
                                                                                                                                                                                                                                                                                                     0
                                                                                                 t                                                                                                                                                          E                                            ý-




                                                                                                                                                                                                                                                                      ocaO.
        u                                                                                                                                                                                                                             C ca N                                                                                          z




                                                                                                                                                                                                                                                                                                             ý.Cý
   t                                                                     tv              C                                                                   X                  u
                                                                                                                                                                                                                                   -0
                                                                                         l
                                                                                                                                                      Z
  N                           on                                                         e
                                                                                                                                                                                                                       O -0                                       L._


                                                                                                                                                                                                                                                                                                          a                       C

        t1                               M                      m        to             M                                                        V    at     M   E                                                                                                                                                      E_C
                                                                                                                                                             4
                               umYýr




                                                                                                                                                                                                                           a U .. a                         0                                                      Q
  fn




                                                                                                                                                                                                                                                                                                     C

                                                                                                                                                                                                                                             V                                                               v
  U                                      C                                                                                                  ci
                                                                                                                                                 CC
                                                                         00                                                      -ea
                                    -1         -                    CA
                                                                                           r

        n                           -4   to    -
                                                                                         O       V                                                                              z                                          L             C                  co
                                                                                                                                                                                                                                                                 C-0
                                                                                                                                                                                                                                                                             Oai
                                                                                                                                                                                                                                                                                     3                   N              O
                                                                                         iý                                                      06                  -0
        t6



                                                                                                                                                                                                                                     La
  V-0




                                                                                                                                            u                   a                                                      CCp                                         C                   Q             d 0


                                                                                                                                                                                                                                                                             -aocý
                                                                                                                                                                                                                                                  0-         CD


                                                                N                                                                                                                                                                   a.                                                  0            cO            o QV
                                                                                                                                                                                                                                                                                                          o
                                                                                                                                                                                                                                             -

         T                                                      NIJt     o                 ýt                                                                                                 W
                                                                                                                                                                                                                                         V              Ca                           c               a
                               pJ G                             n O                     Q-                                             CL        c               u                            O                            as L                   CM

                                                                                                                                                                                                                                                                        ýc
                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                         Ot
                                                                                                                                                                          6ji
  00
                                                                                                                                                                                                                                                                                                                                 L-L
                                    10                                   nj                    11
                                                                                                    4                                                                                                                              aL                                              o    Cc                aU                ca



                                                                                                                                                                                              w
                                                                                                    r



                                                                                                                                                                                                                                                                                                                        0
                                                                                                                                                             Vp


                               W
                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                     14 to




                                                                                                                                                                                    t
                                                   co           pr.ý O.

                                                                                                                                                                                                                                                                                                                                      C
                                         iý                                                al.



                                                                                                                                                                                                                                                                                                                                 cn

                                                                NN             r                                                                                 N                 E
                                                                                                                                                                                                                                                                                                                   aW
             to                          tft                                             QO


                                                                                                                                                                                i-E                                 coa
                                                                                                                                                                                                                                   U                   0 C.                                 -
                                                                                                                                                                                                                                                                   p0OC


                                                   N                                                f
                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                   Nývc


                                                                                                                                                                                                                                             -W



                                                                                                                                                                                o
                                                                                                                                                                                                                                                                                                         E 0E
  In         n                 00        CrY                    rnv aD         N                                                                      oa                                      -q-

                                                                                                                                                                                                                                                       c0                                   r
                                                                                                                                                                                                         co-


                                                                                        Mý
                                                                                                                                                                                                                             .r-
                                                                                                                                                                                                                           co
                                                                                                                                                      a     U
                                               s                a                                                                                                                         c

                                                                                                                                                                                                                                                                                     N
             g                           M.

                                                                                                                                                                                                                                                                                                                                 p
                                                                                                    to
                               sýýnýý                                    ýi1




                               Mpp                              n        00    H        M                                                                                                                                           O C CO            co                                             D             a
                                         f51
                                                                                                    a


                                                                                                                                                                                                         0             ýý
                                                                                                                                                                                                                                   a              Co                                                         0p             a
                                         N                       m s1                               7y                                           A

                                                                               U.
                        LA.




                                                                                                                                                 m




                              N L Giý                       _L                 0.   O            a       O         V                                                                                                                         L          cc                                               Qd
                                                                                                                                w                                                                                                                                                                                       0
                                                                                                                                                                                                                                   ý1ý                                                 f.
                                                                                                                        .




                                    ý                       O                                        w   0   N     0                        E0                                                                     ýý                             L 26            ýto cam    CLO
                                                                                                                                                                                                                                                                                       ý                 ý        J9




                                                                                                                                                                                                                                                                             to    _                      d QL .




                                                                                                                  A1040
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-9 Filed 07/08/1911-9  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 19 ofEx.
                                                                        1069     Pg
                                   18 of 18




                                                                                    a     E0         0   co   t




     rr
          ý
          3                                                 Uc0 UU   CU   0 0 O L cu LL   _cn   UI       O




                                     A1041
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 20 of 106
                                                            22:14:28   Ex. 10
                                 Pg 1 of 44




                EXHIBIT 10




                                    A1042
                   Case 1:20-cv-06274-LAK
               18-01021-smb               Document
                              Doc 107-10 Filed       11-9 Entered
                                               07/08/19    Filed 09/30/20
                                                                  07/08/19 Page 21 of 106
                                                                           22:14:28   Ex. 10
                                                Pg 2 of 44




       From                        Michael     Greenberg
       Sent                        Thursday January       28 2016 104 PM
      To                           Michael     Greenberg

      Subject                      Changes to cash       flow forecast   and business           plan   01-28-16.pptx
      Attachments                              to cash   flow forecast   and business
                                   Changes                                                      plan   01-28-16.pptx   TransCare   -   1   27 16v

                                   4.xlsx 13   Week Cash Flow        Forecast   -   1   27 16    v3.xlsx




                                                                                                                         EXHIBIT




                                                                 i




Confidential
                                                              A1043                                                           PP-TRBKO013259
                Case 1:20-cv-06274-LAK
            18-01021-smb               Document
                           Doc 107-10 Filed       11-9 Entered
                                            07/08/19    Filed 09/30/20
                                                               07/08/19 Page 22 of 106
                                                                        22:14:28   Ex. 10
                                             Pg 3 of 44




F-Co
 0   NM   00Y          0a




                                                                                                                     Ox




                  9-
                       0   Q          W    _0   ý        LO   6c
                                                                         O   W           aai        L   _       D             L                              CO        O         to         cn   CO              E cn     Cl



                I-
                                          IT    C    r                       E            cO    CF              L-   E            0         -O
                                                                                                                                                             Lf
                                                                                                                                                                  4E   O                         D C                      o

                               F-L                                                                                       CY   L   W    a C       o           O          z   O                    CO 40                    ca


                               aa
                                                                                                                                                                                                       i-




                       -U 5                     O D           0          0                          o                             C    O E       co          r    O    D    ca              42                   oa
                                                                                                                                        Q                              U
                                                                                                                                                                       C    a                               -o
                                                                                                                                                                                                                 O     cl




            V a        N   -   U                     a        o                                     C       a            Ca       E                  U                 pJ                   a               E         Da    v
                                                                                                                                                                                            O3
                                     70         -0                                              -                                      ca                                              E              to          4



                                                                                               O                     O    cn      a              O       0             N    U         4--
                                                                                                                                                                                                                      CO Cl



                                                                                                                                            cn                    to                  0          -     c                  U

                                                                                                                                                     a                 CO             w          O         cl         ý
                                                                                                                                                                            _                    -0




                                                                                                                                                             L                                        a           a       co




                                                                                                                                                                                                 N
                O              J XC0       L-
                                                C    o             ttS       L       a         a            O        N            42        C6   -0                    V    co                        a               N

                                                              a              O
                                                                                 ý
                                                                                               0 CZ                               0                                         a                               u    a U




                                                                                         A1044
             Case 1:20-cv-06274-LAK
         18-01021-smb               Document
                        Doc 107-10 Filed       11-9 Entered
                                         07/08/19    Filed 09/30/20
                                                            07/08/19 Page 23 of 106
                                                                     22:14:28   Ex. 10
                                          Pg 4 of 44




N   0O   m   CL CL

                                             j1                                                                                                       .




                                                                                                                                                                                                                                                         Wis.
                                       3zý
                                                                                                                                                                                                 A




    .                                                                                                                                                                                                                                              A-M


                                             x




                                                    QA dr    I
                                                                     r8                                                              c7     L         l              Q             4L                               i Qd
                                                       f     NC                                                             -
                                                                                                                                                      s
                                                    C                Ln               r                                               Q     ifl
                                                                                                                                                      f              C3            f5



                                                                                                                                                                                                                    i           I
                                                     CD
                                                                                                                                      ri      Q       7c
                                                                                                                                                                     C7            .-
                                                                                                                                                                                                                    cQ          s



                                                    Q
                                                                                  j                                                  m r                             Q             Ln
                                                                                      r                                                     V71
                                                                     Iri




                                                                                  t
                                                      tiro




                                                             rý                                                                               0S3                                  ri                               raj    al Qi




                                                   at                                                        4                       a




                                                                                                                                               ---1
                                                                                                                                                      -
                                                                                                                                                                     U2                                         rsi        14 ýl

                                                                                                                                                                                                                                                         g
                                                                      flri




                                                                                                                                                                             --1




                                                                                                                                                                           I
                                                                                  _




                                                                                                                                                                                                           C




                                                                                                                                       --41
                                                                                                                                                                     r                                              r           1_
                                                             r
                                                             t                                                                                                                                                                  S
                                                                                                                                                                                   r-g
                                                    r.                            Pry                                                                                        in
                                                                     r                                                                                               i
                                                    p                                                                                               E                      I            g
                                                      d                                                                                       -1
                                                    r rN         -
                                                                                                                                                                             ri                                 is




                                                                                                                                                                      till
                                                                                                                                      tD



                                                             a
                                                             C                                                   a                            Q                      Q       Ci                                 .r         Q              s




                                                    -
                                                                                                                 1
                                                                                                                                              M                      4C7           ýi                           m



                                                   kr f          e
                                                                                                                 N                            in 07                  G.1     in    Pr1
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    C      Oi                                   0


                                                                                                                                                                                                                -


                                                                                                                                                                                                                                                                    t
                                                   C-4       m                    rte                                                         ci                     c.7     in     C                               fl-    co
                                                                      -


                                                             co      r            of                                                                  Gý             n              co                              CQ          --A




                                                                                                                                                      1
                                                    tD       r   -

                                                                                  u1                                                  tJ                             iD r-
                                                                                                                                                                                    r                                      Co


                                                     mW                                                                              ii2              _ý             w                                              ii-    ý
                                                      o
                                                     fL                                                          r-                   rrý
                                                                                                                                                      f7
                                                                                                                                                                     c0      on     nl
                                                                                                                                                                                                                    C           it




                                                             r                                                   Q                   ýD                                                                                         N
                                                                                                                                                                                        i--i




                                                   C-1                                                                                                Fl              U-1    -v1                                    VJ




                                                                                                                                                                                                                Qi
                                                                                          r--4




                                                    cZ-      a                                                   00                  f--              u              C-0                                                        CD            .-




                                                      1
                                                             r                    r                              rv                                                           iý                                     on    4r 00              ol




                                                                                                             rr                      c                    r-                 rD                                 E               a

                                                                                                                                                                                    1                                      i 4
                                                                                                                 m rza                                                                                          -4
                                                     tia
                                                                                      it                                              rf rm co                                11                      -4                   a t
                                                                                                                                                                                                                                      t



                                                     tin         ý                                               Ir1
                                                                                                                                       u              ria                           f-J              r-              Cii   Ot   r1




                                                             I
                                                             u                        on
                                                                                                                                     s-                                      uS            r11       r-n        ar
                                                      l
                                                                                          Atru




                                                                                                                                                                                                      ad                   Cý
                                                                      ra                         i               Lrl 415               a- r--                                                                       r--




                                                      a m 31                          I-         ko                    US             try      m                                    CJ               e1                         0


                                                     i
                                                                                                                                N                                    C
                                                                                                                                                                                                                                               4
                                                      e               rd              r4 CD                                            u-i     -i              Lri                  r1                     fa       cii         cJ



                                                                                                                                                                                                                     1
                                                      ýl              m               -


                                                                                      4
                                                                                                 CA        Lrj
                                                                                                                                       N
                                                                                                                                       r ul                    6      IF      I     r-                                     Q    r--




                                                                                                                                                                                                           -1                   ýl
                                                                                                 r-                                    r7 to                   CS     IS-     r-    ci
                                                                                                                                                                                                      co            r-
                                                                                                                                                                                                                           -1




                                                                                                                                rw
                                                                           tira




                                                                                                                                               i1                                                                            r4




                                                                                                      L4
                                                                                                                                                                                               4-1   Wý




                                                  A1045
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb               Document
                                                            Doc 107-10 Filed       11-9 Entered
                                                                             07/08/19    Filed 09/30/20
                                                                                                07/08/19 Page 24 of 106
                                                                                                         22:14:28   Ex. 10
                                                                              Pg 5 of 44




        CV   N CO    0 0Y                                          Q..             a

                                                                                                                                                                                                                                                                                                               ý
                                                                                                  zi                                    F1ý




                                                                                                                                                                                                                                                                                                                                                                             ý          ý
                                                                                                  z_                                                                                                                                                                                                                                                -$-

              Irv                                                                                                                                                                                                                                                                                                                                                                              -

                                                                                                  r                                                                                                                                                                                                                                                    s




                    o      -i                                       U3        s                                   co                     Q          ri      n7
                                                                                                                                                                     -
                                                                                                                                                                                    ri          CJ    m                 civ             r c             CJ                 r1                   m        rJ_        r-j            m        -1         ý7              J                  Lra      n7                       iY    LCY   rf    ý          in   1r                  -        CO     O                      CD       T-1                  o a7




                    u-     m        LO       Rti


                                             -
                                                                   tD         -ý       co
                                                                                                  r-03 o k6                   w               n7    mm            P.                l           n7
                                                                                                                                                                                                     v                                  rn       mf                        IC-            CO         Fý             r              CO       La h.                            CS         r          r                        fry    m         r           Ii   r     ca       an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                            Co                            G       F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iY
                     cn   U-        c11                      In    ID                                  ý7    kid                              ý     to                              J9          LL                        ir            lJ                                 cn         Lo                                r-J
                                                                                                                                                                                                                                                                                                                               Lr                                    r       ID                                                                               ot                            CC                           ..-                    LO

                                                                                       i               i                                                                                                                 a
                    -4     LD       riu   -1                             f-r iii
                                                                                                                  Lu                          -J
                                                                                                                                                     U      era   i             -4
                                                                                                                                                                                                      u
                                                                                                                                                                                                            -1
                                                                                                                                                                                                                                        u-       U-1    --i                -0
                                                                                                                                                                                                                                                                                          u Lrl      --i                .-
                                                                                                                                                                                                                                                                                                                               Lr
                                                                                                                                                                                                                                                                                                                                            ri      --1                1         Ln       Ln       H                                                                Lrl                     .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r              Lr -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -i




                           N                                       oL                                                                         m                                     m                 m                  r F                                                                                                   i                                                                   i
                                                                                                                                                                                                                                                            ---4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                           Q
                     07                      --q
                                                                                                                              -                                                                                                                                                       CO
                                                                                                                                                                                                                                                                               rti7




                                                             iTi                                       in                                            r--    n7                                              -1                                el-                                               -1 -r                   rr
                                                                                                                                                                                                                                                                                                                                   u        --1 CO                     k7        u- -d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0     ci                                                   O

                           N              Lr                 rý                                                                                      m m sf                                           m-t                                     m -t                                              m et                m                                                                   mt                                                                                                                                                                         7
                    to              os                                   ni of
                                                                                                                                              ea
                                                                                                       CID                                                                          Co                                   Cra            rn                                 DO             CO                                   fn          ar rrt
                                                                                                                                                                                                                                                                                                                                                                       esý   n-i                                                                                    m                       co     rr            m                              IJ     n7




                                                                                                       t
                    Lo r--                   Ln              F                D                                                                     r--                                         C7 -M                                         m                                       n7        m                   N          n                                     t                  N
                                                                                                                                                                                                                                                                                                                                                                                                   t                                    W                C n                                                                                           mQ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Leis
                                                                    N.                                                                        ýn            ire r.              ID                                                      Cl              Ln                 CJ                        Ln                                                                                                                                                                                    t5
                                                                                                                                                                                                                                                                                                                                           ri    -t                           ca                                                   u7        rj                     or -i                                                                       ID




                    iD            CL         a                      a                                  m 7                   H
                                                                                                                                                           1
                                                                                                                                                                  3 ra                      f        w
                                                                                                                                                                                                                  i.
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                             -                                                                                                     t                                                               3
                                                                                                                                                                                                                                                                                                                                   cý-1




                           QQ                       r1       07               r-i           rJ.
                                                                                                                                              n7     m                          Q                                 r      m          -t                 -t                  01         cf                     rJ-        H                 -1     cP            CA    e-1                .                                                                                             rd   -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iri                            CO     -7     G -3


                           N
                                                                   j                                                                                                                                                                                                                                                                                                                               t
                                                                    r                                                                                      M      t             t                                                                                         t                                                                                                                                                                                                                      o                                                                 t
                    CD            1-1
                                             In              00               ni     It                cj    ra                               ctl   r-j                                              rJ                  -t ca                C-4      --Y                            rr       rd
                                                                                                                                                                                                                                                                                                                               C                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I--ID
                                                                                                                                                                                                                                                                                                                    Lrl                   r-a                        Ln                 rJ                              u1.                                        rl       4-t             Lr                 rýl                                    r-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                  rJ-f
                     -
                                                                                                       J                                                J                                                                                                                                                                                                                                          J
                                           N                                  1                                                                      mt r                                           t                                                                                                                          1 -f
                           oa                                CJ    ni                rd
                                                                                                       r n                   J                r                                                                         rJ                             N                              ni -t                                                                                                                             f                                                                  O       s                                                  0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r._Ji
                                  cn                                                                                                                                            r1J             n7          r-1                                                           CJ                         r-i            C-1                             r-J
                                                                                                                                                                                                                                                                                                                                                                     wt                 IT         r                                                                ID CJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   u                     rl                                   lD rJ




                                                                                                                 r                                                                                                                           a                                                                                                                                                     a
                    mr            It -1                      01
                                                                                                                                                    mirJ                                    -J                                     ii                                                 -1 rj
                                                                              r-J LW                   Lrr             r1                     ýý                  .-.           Lrl
                                                                                                                                                                                                     r     -1            u7
                                                                                                                                                                                                                                              c        .-                  CO                        rl
                                                                                                                                                                                                                                                                                                                        a-
                                                                                                                                                                                                                                                                                                                               -1
                                                                                                                                                                                                                                                                                                                                          r-1       CO
                                                                                                                                                                                                                                                                                                                                                                     r           Ln r-J                                 r-.                                         Cd -i                  r       ur
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ra        --1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       110    CJ    CO




                                                                                                                             4
                    r      --
                                          MI                 -f             Pt
                                                                                                                                                                                                     r r1                                    h                                    zr                                                      f                                                                             j                                                                        p                                              i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Fem.
                                  in                                t0               ell                         rP   rs                                                                        JD
                                                                                                       rf                                                                                                                -t                                               It                                        -Y                                                       Jo- r rJ                                                                                                      1                   r                                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   C
                                                                                                                                                                                                                                                                                                                                                       r--J




                                                                                                                                                     rn r--                                                                             rD             rJ                                            ni                        ID
                                                                                                                                                                                                                                                                                                                                                                     Lr                                                     I                                               ry                                           CJ                            lD     r-




                                          4                         r                                                  tm                                                                            Y                   -J

                                                                                                                                                                                                                                  hY                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v                                                  V L ro
                                                                                                                                                                                    r--J




                    r-I   cCt     --1                        Ca                      Cn
                                                                                                                 P-                                 P- e3                                                                                                                             h- -t
                                                                                                       r-J                                ry                      rn                                                                                   t7                 CO                         r7             rJ
                                                                                                                                                                                                                                                                                                                              r           of        re               CJ          CD     Lr5        A7                                                              Ln       rr             CO                  Lr1       m                      J

                                                    a
                    Ln CD         Cz      ri            r    Ca     67        v5
                                                                                                       r         c     mr    a            r.J       ca     7.     m             rj              m    17     m            ra                  T         m                   CO         C.        mm                  rJ
                                                                                                                                                                                                                                                                                                                               1M m                                  r                  --1        ca                  r                                                    p         H    F                             P                      7      L            m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i--I
                                                                                                                                                                                                                                                                                                                                                                                 r-                                                                                                              r.j             -.4                                          ID




                                                            ý                                                                                                     l
                    ra    Lfi     ni       er7                     ip       o        M.                               ID     n7
                                                                                                                                                         LL                    S.                LD Y                                                                                 u              r                                                                                             7                                                                                                                                                  DF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C--J
                                                                                                                                                                                           ra                                     rý                   Cl
                                                                                                                                                                                                                                                                          U                                        CO                     CO     n7
                                                                                                                                                                                                                                                                                                                                                                    JM1
                                                                                                                                                                                                                                                                                                                                                                                        n7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CD       ell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Co u7            r                                                      CO




                                                                                     i                                                                                                          a
                    m w                             rn
                                                                   ID                       n3         r         D                                   D
                                                                                                                                                     F-                  r                                        r3                                   G                              CO -t                                                                                                                                                                                       dý
                                  rJ                        r--               rra                                     U7     -i_   Cn                             z-1           Lr9
                                                                                                                                                                                                u    C-4    .-                      Lr                             CO     --1
                                                                                                                                                                                                                                                                                                     m       rJ     Ca                    In        CO        1-4    Lr          Lr.    u co            --j
                                                                                                                                                                                                                                                                                                                                                                                                                        u                                          r LQ            C       rw    LA            rte       rn      14             CCI           G    n7




                    m     al      L7      ýL                 u7    Oi
                                                                              -i

                                                                                     Lra               n
                                                                                                       i a                         U                rr
                                                                                                                                                                                           j                                       ni
                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                    iD                                CO                                                                                                                                n
                                                                                             Lr                        -d u-                               rJ     u-1     Lr    Lr
                                                                                                                                                                                            r               Ifi   U-1   F--                                        CO     ID                   an    Lra     u1
                                                                                                                                                                                                                                                                                                                    m          ri                   CO         Lr    ID          C-7    Ii              LP                                        Lr               CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t      CO       of                  Fo                IID            m     Sf- r-J      G

                           -i     --i
                                                             Ir     C                                  IL        m                        L         ai                          IJ7         m                            Ln         M                                                                                          m                                                                                        m
                                                                                                                                                                                                                                                                           ri          CT                           r17                                              Frl
                                                                                                                                                                                                                                                                                                                                                                                 Lz                                                                                                        m       c.1                                          1.D    C.7




                    m      1-3                               W      r-4                                9         rJ                       ciJ       ri                          Cf          ra                           OD         1-1                                   CO
                                                                                                                                                                                                                                                                                       14                           r         J
                                                                                                                                                                                                                                                                                                                              C                                     r        ri                                        r                                                                   F rJ                                                 ld    CO




                          4                                        cr rJ                                         7Jr                      1         m                                       m                                                C
                                                                                                                                                                                                                           r--J




                    ca            to                         U-
                                                                                                                                                           rJ                                                                     ai
                                                                                                       u-
                                                                                                                                          u                                     RI                   rJ
                                                                                                                                                                                                                                                                          CO          CC.      rd                   r          ca         C-                        r            aoC-J                                  D                                          CJ                      1       r77         rJ                               -n    03     fJ

                                                                                                       J
                    m m Jt                                                                                                                                                                                              c                    l                                                                                                                                                                                                                     1
                                                             IN     F-- -I
                                                                                                       C         r-    --i
                                                                                                                                          r         f      rw                   O          F--       LA                           r-.
                                                                                                                                                                                                                                                                          C           D        -a                   LL7        ID                                    10       u         e-i                             O                                                                  CO     LD           --1                                    UO     i-1




                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                mM
                          c7
                                                                                                                                                                                                                                                                                                                                                                                       t
                    rn            Ln                _        Lrl
                                                                                                                                                           nt                               M
                                                                    On                                 Ln        .1                       Ln        rci                         r-J
                                                                                                                                                                                                                        rJ         ni -t                                  0            r       -t                   r         nJ                                              r-j                                       G                                          1                       CO      M n                                          CC




                    -1    4       Lo      --i                       C                                  4t    0                            1         rý                          I           m
                                                                                                                                                                                                           -1

                                                                                                                                                                                                                                  a          14                                                                                                                                                    i                                                                        i                           -
                                                                              P7 --I                                   rrl   --1                           n7     e-1                                rrJ                 n-                            -1
                                                                                                                                                                                                                                                                          07          G2       ra ti                nl        h                 -
                                                                                                                                                                                                                                                                                                                                                 -t
                                                                                                                                                                                                                                                                                                                                                                     1        r-        C-J
                                                                                                                                                                                                                                                                                                                                                                                                   r                    O                                          rJ                      1 r                 rl        -4                    It            14    -1




                    n                     e-T                       r                1l

                                                                                     r                                                               ýA                         G n                                                                                                    -                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                    y
                                  Ln
                                                             OR                                                                                                                                            C1
                                                                            --1
                                                                                                       c         Ila cd r-i               rrj                   rJ                                   rw
                                                                                                                                                                                                                         Cl        Lri           fJ                       m            r       -I    4              Ci         H                 roJ                          -1        -4
                                                                                                                                                                                                                                                                                                                                                                                                   r                                                               G rJ                    CO     W O                    rJ                     CO            C7   rv


                                                                                                                                                                                                                                    i
                    D     -i     r-J
                                           rf               t      Et
                                                                                     -J

                                                                                                       1J fi          r--    14                     rt     r-     CJ            m           wi   FJ                      m                   P N                          CO          T        1n rJ
                                                                                                                                                                                                                                                                                                                    n          4D                rJ                  ID      ID D                  ra
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LD       rV             CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -d            tD rJ                           C-1            SD   CO




                          r       m       ryy               m      P        V5       CJ
                                                                                                       a     Cr       LO     rl           7r         o     Lf nJ                            7 rp           r.J
                                                                                                                                                                                                                        1                    t         C1
                                                                                                                                                                                                                                                                          19          a                             n J                                                                It                              Ft                                                                                                                             d
                                                                                                                                                                                                                                                                                               CC   r-1
                                                                                                                                                                                                                                                                                                                      C                          10                  ID       -4                   rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N7       Cn             CO     -y           n7                              -t     C um

                    N     Ln     -d                                cn       r        nl
                                                                                                       C7        m           m                       mF                         1           P                                     to F-                M                              0                                                          m                           sP                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                     uti7




                                                                                                                      F--                 rý                      nl                                       m.                                                             CT                   In
                                                                                                                                                                                                                                                                                                                    --i       LD          1r.                       -4                  t0         cn                  rJ                                          u-l      n7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1     r-            4                                CO                 CO




                                                                                                                                                                                            a                                                                                                                                 F
                                             e-i-




                    n7    m       rn                        ra     ri       rJ --i                     rd        CJ r-4      --I
                                                                                                                                                    rj                          m                                        m Wi                       --                    0 rh                 -i
                                                                                                                                                                                                                                                                                                                   f-                                                                                                                                                                                                    a
                                                                                                                                          na               ra --1                                          -ti                               r-J                                                    -i                                           --i
                                                                                                                                                                                                                                                                                                                                                                    -t        f        -A                              u                                           L7      -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CO     IDn                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --




                          o F4                      ra              l                                            I
                    Lf
                                                            -1                              tt                   F ý-                     G                i    ýi             t.                   cY     C                                           y                              -/                     fi                                                                                                                                                                                                                                                     ý
                                                                                                                                                                                                                        ca          rF                                                         CJ -1                Lra       -4                 41                 r-J
                                                                                                                                                                                                                                                                                                                                                                             ni                                                                                                   rt              N                                                          CJ    ý
                                                                                                                                                                                                                                                                                                                                                                                            C311




                                                                                                                                                                                                                                                                                                                                                                                                                       r.                                          C7i      rn             Cl                  In                              -4     uL




                                                                                                                                                                         crt                                                                                                                                                                                  C4
                    c          N Lb ia              ea                                                                G                             D                           G m                        p            o 7i n
                                                                                                                                                                                                                                              i                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                              --N
                                                            rN      WE              P-      Ca         1-1   Lrj                   ca    r-1               c7   r.                                                Cr
                                                                                                                                                                                                                                                       Io          Ca                 CI       m                    H a                                                      m.                         M              G Cd m               rJ    co   e-a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                C          rt7    03       C     UF                      P7      co            .--    Lp           m     on




                                                                                                                                                                 _
                    c     rj               r r7             N      to týr                                             O                                         r        r      G                                       0                                                                                                                                                                                                                J                                                                               7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L
                                    ILl
                                                                                                                                                    rb                                                                            LT
                                                                                                       CA    tD                    07     CJ                                                               ID                                n7
                                                                                                                                                                                                                                                       LD          ra                 Lh       Cn    Lri     co    CO         m                  eY            CO   -1       m.                It       00             C         C1     mr        Q    -i      F-          n7     ca       -1                                   cc             CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J      fJ          C6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I            n7




                                                                                                                                                                                                                                             i
                                    r-al
                                    LD                             LCJ    eI                                 u tI                                   IY     ri                                                                      .G
                                                                                                                                                                                                                                              r                                        r1I
                                                                                                                                                                                                                                                                                       117                                    4n          T-4
                                                                                                                                                                                                                                                                                                                                                                                                              s   rw                                                       L                      e-II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ifiw                                  LL.           lb     -J

                                  b                                ý                                         $                                              L Cy                                            rýl                         r1                         ir.                               CL1                                            ry                                                                        y5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý


    _

                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                       -




1

                                                                                                                                                                                                                                                                         A1046
                                                          Case 1:20-cv-06274-LAK
                                                      18-01021-smb               Document
                                                                     Doc 107-10 Filed       11-9 Entered
                                                                                      07/08/19    Filed 09/30/20
                                                                                                         07/08/19 Page 25 of 106
                                                                                                                  22:14:28   Ex. 10
                                                                                       Pg 6 of 44




cý   NN         r                                     Ym                         1                                                                                                                                    -p-I




                                                                                                                                                                                                   gam

                                                                                                                                                                                                                            ý.                                                                                                                                                                                                                                                    g3     8B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ail




                                                                                                     m




                                                                                                                                                                                                                                                                                                                                                                                                             P-C-4
                                                          4t
                       rJ              rn    m                   ti           p                                                                  u1 r11           w n                Ui               Rl       C      co
                                                                                                                                                                                                                                             ca
                                                                                                                                                                                                                                                        D                            nl              U.           r3                      lfS
                                                                                                                                                                                                                                                                                                                                                 c            1
                                                                                                                                                                                                                                                                                                                                                                        _

                                                                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                                                                 n            -


                                                                                                                                                                                                                                                                                                                                                                                                                                   Lri         f     C1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ki t                   G        r-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .

                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           fJ                            ham.         -    -i                                        DC         n7              A-i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rI    ef                     --f




                                                                                                                                 f                                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                 -
                                                                                                                                                                                          /
           tT N m m                                                           G                             CF                                   u          U     ca
                                                                                                                                                                         rr               u        T           U-1                     oý               to
                                                                                                                                                                                                                                                                                                     1n                                   I
                                                                                                                                                                                                                                                                                                                                                jr                  Y n
                                                                                                                                                                                                                                                                                                                                                                      t                                                                        i                         r                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G                                                                                  m                        5                                                                   1                                          CD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ry--
                                                                                                                                                                                                                                                                                                                                                                                                                                                     fýl                                                       -4              to          rJ                             YI               -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      114                            CF         CC              -ý                                    It
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r




                           N Fr
                                                                                       -
                                                                                                                        m             i                   9                                                                                                                                                       i                                                                                                                                                                                                                                                                                                                                                              ý.
                Ua                           ca                               fr
                                                                                            F                                                    CD
                                                                                                                                                                  to     m           rt            CA CC                                     s                         r        w                      e                      rc                                                   r r-
                                                                                                                                                                                                                                                                                                                                                                    s--i




                                                                                                                                                                                                                                                                                           Q3                                                                                                           to        P.
                                                                                                                                                                                                                                                                                                                                                                                                                                   r                 m U                                        F                                          IC                                  IT          t         LO                  n II1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Yom.
                                                                                                                                                                                                                                                                                                                                                                                                                                               15                                 00                   cry            -j       Li                                         IC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -a                              r-        .r5             y7                                        Lnn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7

                       -4              CO    m            n                   7
                                                                                            r               JJ      D             ýrý
                                                                                                                                                          Ql
                                                                                                                                                                  D      -4                        cr      C          IC1                  y            C        ný       m                                       C7 P.                                                                            m G
                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                     m            p                             P d n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I.C.
                                                                                                                                                                                    I-                                                                                              -4 Sd                                                                         ýJ                                                             ID
                                                                                                                                                                                                                                                                                                                                                                                                 C                                             Ln                                                                                               In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               co r_                  U7    u         03      --I           irj      O          tD               rJ         cl-             t--                SIl




                       -i           N        s            r                 %t                              Go
                                                                                                                                  t                                                                        J                     n                      wN                                                                   J
                                                                                                                                                          r-1 Caa        rrs                       -1
                                                                                                                                                                                                                                                                          za                                        --                          11                ci               -d        N                                   c                                                            - -i                                     C
                                                                                                                                                                                                                                                                                                                                                                                                        to        K7                           rY    -A     co           Cl                                           rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          b    rJ          G          On                                    J        93
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f                                     rm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            tti7
                                             t.                                             rn              U                                             Hv                                                                                                                                                                                                        I                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                  6
                IJ         lr9 -4                                           rJ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                  rJ                                                fJ             Lr                 CF                                                                                                                                                                                                                           -1
                                                                                                                                                                                                               -                             rI         u3 -i             co                                                 y-4
                                                                                                                                                                                                                                                                                                                                                                    C              kn
                                                                                                                                                                                                                                                                                                                                                                                                        v3                       .             in           iD                                  rl         Lr       r-i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1T -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tg                                                          cn                                               --W      CQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rJ       u- W U
                Ira   da                     cis                            u-
                                                                                           rJ               V       -                           rd        10 QQ                      Ire           ND                 as    of             .
                                                                                                                                                                                                                                                                                                              a                               _f                    n                                                                                                                                      J                                                              I
                                                                                                                                                                                                                                                                                                                                                                    L                                                                              N                                            u                     qD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Wq
                                                                                                                                                                                                                                                       11                                                                    rJ
                                                                                                                                                                                                                                                                                                       I                                                                           rJ r-J                     mil                IC       rJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                           IC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LO         C    Cz7                    r7                      rj            In       -7     rJ                   In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                 .-                     30

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         s

                                                                      L                                                                                                                                                                                                                                                                                                                      m
                                                                                                                                                                  J                                                                                                                                                                                           -
           w               F r                            r                 H              Y                        P                                                                          Y r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
                                             r-J                                                           rJ
                                                                                                                                                Y-        t                         --I                              rJ      h             en                    C                                                           G                  Y                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                 n                                                                         V 1.                                                                r                                                                            .
          s
                                                                                                                                                                                                                                                                                                       tr           u7                                            --I              to                             SB                      co --1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to                       Cpl                                    SG                                 CD                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m                                                m-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C
                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lD                                                 rJ        to                          rd
                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -


                                                                                                                    J                                                                                 -

                                                          J                                J                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                      .
                                                                                                                                                                                                                                                                                                                                                 -                                                      -


                da                  rJ
                                            Y                                      _                        LF              ra                            M                                    F mJ                                    tD                                                            P                                                                                       O                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                            rt                                                                  as
                                                                                                                                                                                                                                                                                                                  to                                                                                    m
                                                                                                                                                                                                                                 rJ                    C7        1f5                                                         r1                 r-4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m mr
                                                                                                                                                                                                                                                                                                                                                                  tT                         to                                  -I       CIl        --I                                        rri        Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r-         tfi     --d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u               GJ                     -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I             r        P                           V7



           -1              mT                             en
                                                                            -1              m              t rt                                 m         Q-
                                                                                                                                                                                                   T mf                          t         w           T m                                           w              aT                                            -1               m T c7                                        --1      m m                          KY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -         CC   Q                      frl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              tT            a                                    --q       m      In




                                                                                                                    v                                                                                                       t                                                                                                                   J
                           t_rj




           P                      M                                                                                              P                    V m D                                                                                m r Om
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                            Cl.
                                                                                                                                                                                                                                                                                                                                                                                   Yom-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              G6
                                                                                                           Ql                                   tq                                             C1          rl        61
                                                                                                                                                                                                                                                                                                              rd                                                                             G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                      rJ             Cy5                            r..
                                                                                                                                                                                                                                                                                                                                                                  m_                                                                                             Ir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                                                                                                                                  Y-          t15      CA    r-J          ýl                                    rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -M CJ             ID                       tr    Ili       CD         Ug
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             07           r-J        Ln             rd          r-J                         V          4Yd

           i
            V         11          N         to
                                                                            rfJ            as              rr
                                                                                                                                 41
                                                                                                                                                      l       un
                                                                                                                                                                                    n          D                f           y          P               . D
                                                                                                                                                                                                                                                                                                              -


                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                  H G -I                                                                  d                 c                                         6                               c                                  M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý
                                                                                                                                                                                                                                                                                                       C--I




                                                                                                                                                                                                           to                                                                         -i
                                                                                                                                                                                                                                                                                                                                                                                                       -      si
                                                                                                                                                                                                                                                                                                                         F-                                                                                            -w    trt
                                                                                                                                                                                                                                                                                                                                                                                                                                          C                                     w             CtJ                   fN       G                                 V7                         rD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ti          W          CD     r       -4          rJ         rJ               -4




           L               n                DO                                             o               V
                                    u-i                                     tD                                                   to
                                                                                                                                                      tCS     m                     D         LA           u-        ýD                t6              If    u1
                                                                                                                                                                                                                                                                                                              ul             L an
                                                                                                                                                                                                                                                                                                                             r.                                                           n
                                                                                                                                                                                                                                                                                                                                                                                                                                                            M                                 .                              U                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LF-I




                                                                                                                                                                                                                                                                                                     It                                                           to             ul               cri                        tD
                                                                                                                                                                                                                                                                                                                                                                                                                                          Ln                                                          tri                                                      tD        u-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u m                                           Lr           Lr      rsj                           ID         Ln




           T                                                                               m                                     m                            Q
                                                                                                             C6.i




                      at            --1 Cr                                  Q1
                                                                                                                                                                       -4           m m                   -d         cc          --        m           m     -1        OZ
                                                                                                                                                                                                                                                                                                     m                                                            m m                                                                                                                                                                                                          I                                                                            1
                                                                                                                                                                                                                                                                                                                  t-         eW     Go                                                    --I          bq     ý.A
                                                                                                                                                                                                                                                                                                                                                                                                                             m            t7               G.i         -1                     m m                   --I      L7       H                        Qs        m                tsý        C-1              tT     p7           --Y        C      CD                  Cl                -        J          -i

          N                         WH                                             t                                                                                                           1                                                                   a
                                                                                                                                                                                                          r o                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cm
                                                                                                           Cry
                                                                                                                                 rl                           Ln                    rJ                                                 rJ
                                                                                                                                                                                                                                                   w               r                                                                                                                      h                                                                                                            m                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                     -1- ICi                 -4     CS                            CC             Co               -4          -a

                                                                                                                                                                                                                                                                                                                                                                                                                                                            r --                                                                                           P                                                                                                                    S
                                                                                                                                                                                                                                                                                                                                                                                                                             tD          I-.       to                                         u-I                            li       -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I                                                                                                                                                                                        nj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      P.             -I           -w          iti                           CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w
                                            A
          r            1-         r-                 en                r-          tr                                            r                            C
                                                                                                                                                              -

                                                                                                                                                                                               O                            r-                                                                                                                                                                                               l                                                                                                                                                                       I
                                                                                                                                                                       rd       rJ                                   co
                                                                                                                                                                                                                                       F-.        P. r-J           r--         r-J                   rd           lb                SD
                                                                                                                                                                                                                                                                                                                                                              P                           G                  hi              r O                           M     r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r- ra
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                 r-d                   to                                          QS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Y                                  rv4      -J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rv            Ln Ltl           -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r            P           N           U-1     r                             rN        q                m          c-I




                       Nr                                                                                           D                                                   D                                                                                                                                                           J                                                             J
                                                                       U7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J
                                                                                                                                          r-r4




           eq                           rJ                                                 to    CA
                                                                                                                                                                                    D                           N .                    P d m                                                                                                                  P                                               D                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O
                                                                                                                                 cr                                                            Dj         CD
                                                                                                                                                                                                                                                                   -ý          to                    If           -I
                                                                                                                                                                                                                                                                                                                                                                                          6                                              P                                                                                                                           f
                                                                                                                                                                                                                                                                                                                                                                                   rfJ-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                   P                                u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      e--.




                                                                                                                                                                                                                                                                                                                                                                                                                             u-                    r1 rd          417                         Lin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to                    ll                                       tG rJ             ID-                                      tD Da             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Irt               14       T 0


                                                                                                                                                                                                                                                                                                                                                     ý-J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          nJN




          e rl                    ra        07       Al                                          Im                 K        P                                                                 n-                                                                                                             TP                                              ý                                              8                                                   -3                                                                                                 6 C1
                                                                                                                                                                                                                                                             Y-Ql




                                                                       fit                                                                            r-
                                                                                                                                                                                                                            ý.rs.                  -1
                                                                                                                                                                                                                1r                     r.l                                                                                          r.
                                                                                                                                                                                                                                                                                                                                                                             V3                   rs                         n           to        wu                                     P           C1                              n                    c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L                                              Lrl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  cll        u-i                  -4                            rv        CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a               -d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cn




          ID          Rl          Ln    P             aw               to              rJ        v w                                  -
                                                                                                                                                            r          y        D
                                                                                                                                                                                                                Y            m                     J
                                                                                                                                                                                                                                                   C                                  H                                                                                                                                                                                                               1
                                                                                                                                                                                               I-Ii




                                                                                                                                 tD                         r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                      to                     Lrl               aT                ID               C4J    Ln h.                                tD
                                                                                                                                                                                                                                                                                                                                                                                          uY d                                           N                        mw                                       _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r           m                             5                                m                                                    m-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r--4




                                                                                                                                                                                                                                                                                                                                                                             rJ                                              SD                 ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      P                                                   uN                                              LI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I.ri




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to                    Si                                         tD       C-1                                           tD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                In                                    ar



                                                                       1                                                         4                                                                                                                     t
          --1
                     Ln           oN                 U6                            ui                               .                                C                 D        w                                                      w                                                                                                                                              m                                                        O                                                                                                                    6                                                                                                                     o
                                                                                                      ý4
                                                                                                                                                                                                                                                                                                                                                                                                              1-15




                                                                                                                                                            f.1                               u7                             to

                                                                                                                                                                                                                                                   I         IDr-1             to                --I          u-t                 14                          -J             IT9
                                                                                                                                                                                                                                                                                                                                                                                                  rJ                        -1           u-t            11       to                       -/           rq                 r-4         In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H                                                                 t-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rJ             tD           -I                     Ci       r-J     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N

                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r-J        l6                      Fa




                     1                               m                                                                                                                 y                                             7
                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                   F-
          u-                                Ln             1-4         ul
                                                                                                                    ti                                        L                 u P                                                                P                                             i                                                                                                           l
                                                                                                                                                                                                                                       u1                          u-i               -J
                                                                                                                                                                                                                                                                                                 u r                              Iii
                                                                                                                                                                                                                                                                                                                                                              U-1            P CC                 tr          n             u r                            Ln     m         -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Lri         Y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r           1                    ul       6P ý              Ln             ý1           r rr CC                         In      At     -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u         fi               LfI                                z




                     T G                                                                                            P        m                   1                             fz             T m 7 h-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                       r--1




          rJ
                                                                                                m ti                                       u
                                                     r-                            tcyi                                                                     rl
                                                                                                                                                                                                                                                   T              m                                                      u                                                                                                               T                                                                                                                                                       i                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H
                                                                                                                                                                                                                                       Ir                   -4                 tr                Irs          a-
                                                                                                                                                                                                                                                                                                                                                              CC             IT                   Dl
                                                                                                                                                                                                                                                                                                                                                                                                  Lrt        to             ID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          en          CT                  r-d        to                    n         cn            P                             m            4                                                           gym          G              n
                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 It




          m                       n                                                    -
                      CP                OD
                                                                      CCJ                       a    F-.                                             ll     U-1
                                                                                                                                                                               F                      m                     -i        tD                          rJ           -I
                                                                                                                                                                                                                                                                                                 LI           u- Cq Cý
                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                             O        Dl          a-                        .ý           L15   N                                                      7 4 tD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          C-C                                                              rJ        .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rJ                             n                           -4            Ifn          -4




                     ot                                                                Ld
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s
          --I                                                                                                                                                                                                                                      l
                                       cry                            -1                              C7            Ga
                                                                                                                                 -                                                                    mY                              w                 1                                                                                                                    q                    . P                                                                                                                     5
                                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rte-




                                                                                                                                                     r-d cc                    --4            lr                            sa                                     -1
                                                                                                                                                                                                                                                                                                                        kf
                                                                                                                                                                                                                                                                               07                -r           u-                  If                         -1
                                                                                                                                                                                                                                                                                                                                                                                                                            LT                  a                                         ID          m         In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tT                      rýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1            -4 P                        tf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t-               IJ                                                        U-                         --V        rt7




          i
          v      efi          rJ        --d
                                                                                                o                                                                                                     T i                   CD
                                                                                                                                                                                                                                                                   C--4




                                                                                                                                                                                                                                                        P                      W                                                  H                                                                                                                                                                                       7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Or
                                                     as               tD                             rjl                     co           r-i        EO     tD          --I                   --4
                                                                                                                                                                                                                                      --                                                        14         r-Z          tD
                                                                                                                                                                                                                                                                                                                                                             r-d             to       m           rn         P              r-J        rý                        CID        -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýt             IP                                          o                              T                           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cli                                        F-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t                            ra3          F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -44    eri            rw    w
          O C7                                                        C            o                                         o                              J
                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u5
                                                                                                                                                                                                                                                  CCC
                              Iri      r-d                                                      Lr   Cd
                                                                                                                                                     4                                                r                                                          rJ                                                           1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O G ru
                                                                                                                                                                               Ca                              rd                                           Ln                                                                                                                     -J
                                                                                                                                                                                                                                                                                                           15
                                                                                                                                                                                                                                                                                                CD                      ri                                                   cp C-Lr
                                                                                                                                                                                                                                                                                                                                                                                   r-J
                                                                                                                                                                                                                                                                                                                                                                                                                            CD         G In                                                                                                           p                            ýJ                            o           co          F      rJ                                              ry

      N          --I          kt        U                             P                ca       0    co
                                                                                                                             rn tC                          Q                                         n
                                                                                                                                                 C1                                           -1                U3                    rn
                                                                                                                                                                                                                                                  u     rJ        cv                            ID                      N         Cf5                        P              rl        -1 cS
                                                                                                                                                                                                                                                                                                                                                                                                                            r          V CD                                              D                            9                                    -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      U                               F                            Cs7                           F                              Ir                         r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            YI

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n I
                                                                                                                                          JJ                                                                   J
                                                                                                                    ti                                                         m                                       CD                         7
                                                                                                                                                                                                                                                                                                                        Sm
      -1-        CýJ          --1
                                                                                   Pte-. rsJ                                 cý                                          -I                   O.

                                                                                                                                                                                                                                                  r                                                                                                          .                                   a                                                   P                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                          Ivry




                                                                                                                                                                                                                                                            tD --                                             tIi
                                                                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                r-                                                                          rn                               L7             Cfl                                             CD-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r-J          . m             tb             tD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r              m             P             .               rJ          CC D                         1D                10            co           rA             tD -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r
      S                                i
                     CJrJ                                                                                                                 K                                               GC                                                                                                               u                                                                                                                                                                                                          I
                                                                                                                                                                               4                                                                            q                                   O                                                                                                                                                       N                                             DC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O
                                                                      --J          sr                                       r-                   Fý         rJ
                                                                                                                                                                                                                                                  C7
                                                                                                                                                                                                               --i                    cn                          -4                                                              --9
                                                                                                                                                                                                                                                                                                                                                                            G 8                  --I                        P          m                                                 G            C                                               G             CD             --I                           CD                             --d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CD                         --1




                        e
                       Tyl                                                                                                                 b.
                                                                                                                                                     py           ttr    C                            yy
                                                                                                                                                                                                                                                   10
                                                                                                                                                                                                                                                                                                                                                                                                                                      t4                         m                                    tD        ý                                                                               fE                                       ei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              xI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -              y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       eepýýQýýýIII




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Pý




                                                                                                                                                                                                                                                                                                                                                           A1047
                                                     Case 1:20-cv-06274-LAK
                                                 18-01021-smb               Document
                                                                Doc 107-10 Filed       11-9 Entered
                                                                                 07/08/19    Filed 09/30/20
                                                                                                    07/08/19 Page 26 of 106
                                                                                                             22:14:28   Ex. 10
                                                                                  Pg 7 of 44

MIýr
  to   N                0O                             W




                                  Lrf
                                                                               i    --I      F      F-.       F1                                                                                             Q

                                                                                                                                                                                                     r7r-
                                                                                                                            L9
                                                                                                                                                                                                                                    CT                         7-1



                                                                 i

                                                                                                                                                                                                                                                                                                                                                                                               r
                                                                                                          -


               h                  m ni                                                                                                                          c
                       0                                                       L    -1       X      ff                                                    m            n       V                            Qi                                                                       ci                        6                                         F                                                       ra




                                                                                                                                                                                                                                                                                                                                                 r--4
                                                 N
                                                                  -                                                         CJ        521    C-J




                                                                                                                                                         r--ý                                                                 in          - rJ                        in                                 ICJ




                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                             kgý   rd    i79                         --i        to
                                                                                                                                                                                                                                                                                                                                                                                      rd

                                                                                                                                                                                                                                                                                                                                                                                               q
                                     f--7




                                                                                                                           Mi                W
                                                                                                                                             in
                                                                                                                                                                 m                                           r
                                                                                                                                                          Lr                   rn              tri    co
                                                                                                                                                                                                                                                                     5b              CQ     co           P-.    r7                       m      c m                  03     CA                                        ri




                                                                                                                                                                                                                                                                                                                                                                           r-to
                 o                          m                                                                                                a
                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                           o                                                                                                                   o
                                                                                                                                                                                                                 -                                                              -
                                                                                                                                                          rJri
                                                                                                                            Cj        I-
                                                                                                                                             r                                                                                              CJ            -It
                                                                                                                                                                                                                                                                     4n              9      r.1          In     O            10          rn              irf    G
                                                                                      r--.




                                 sJ                              r                                   m                                                    Tm           6                                                                                                                                                                                -
                 C13   tp                                                      ID            n-f
                                                                                                                            LO               G3
                                                                                                                                             11     Lri                        f-                     r-
                                                                                                                                                                                                                           r- r-                                     -I                                         r                        m     CS               1




                                                                                                                                                                                                                                                                                                                                                                                                          r-.i
                                                                                                                                                                                                                                                frl                                  QS     -4
                                                                                                                                                                                                                                                                                                                         f                                                      Lrf                                   -




                       ra r rJ                                   i            U                                                                           m-7
               co
                                                                                                          rri
                                                                                                     co
                                                                                                                            m                                          CO      rrf                    m                    in
                                                                                                                                                                                                                                   ffl                    e--         en                    Of
                                                                                                                                                                                                                                                                                            71           G      1                        rr     ri       m           en
                                                                                                                                                                                                                                                                                                                                                                            lI        rsj           in




                       ro                                                                                                         7
                                                                  i.rs




                                                                              q                     i                                                                                                            J
                                                                                                                                                                                       Lf_S




                                                 sf5
                                                           CD                       IIi      rJ                Lfi
                                                                                                                                  u          rJ           Lrf   rJ     8                              -J
                                                                                                                                                                                                                 r                 Lr1      r-J           t0                        in      Ca           ý Yi        nJ                  sJ    115      rJ      L15




           ýL          rn                                                                                                                                       J
                                  LLD
                                                                              Q              rJ                                   u                                  ý                                J
                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                S
                                                                                                                                                                                                                                                  r--AA




                                                 Lf        CD    u-                 Li                         ul
                                                                                                                                             ril          srf   r              13 -j                             rJ                Lr1
                                                                                                                                                                                                                                                          SD                        in r-J
                                                                                                                                                                                                                                                                                                                                                        -j
                                                                                                                                                                                                                                                                                                                Lrj rJ                                          L.S
                                                                                                                                                                                                                                                                                                                                                Lr       r




           .d          mF                        F.        0-    SQ           r-1   Lr r-i          i                                        rý           .     rl   cam
                                                                                                                                                                               1
                                                                                                                                                                               u          -A                     rJ
                                                                                                                                                                                                                                      111
                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                            -                        C- W                   r-    01    ý.     Eri                       rD    r-       t       D                              C1 rd
           c
                                                                                                                                                                                                                                                                                                                                                                            4D        nl



                                                                                                    d
                                                 uS                           rd
                                                                                                                                                          f            -1    r-1          ljý                    cn        Lr
                                                                                                                                                                                                                                   rl           Us                   r-
                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                    F-4
                                                                                                                                                                                                                                                                                            f     Lfi   H      ra    Fý                  O7     M        en --1
                                                                                                                                                                                                                                                                                                                                                                            6rl
                                                                                                                                                                                                                                                                                                                                                                                      ýJ                 -            --1




                                                                                                                                                                                   I




           nf          m                    rj                   TL           i              D     F                  L                                                                                                                                                                                 -                               r
                                                                                                               Li--




                                 Lr
                                                                              U              L                                               sG    Z1     rJ
                                                                                                                                                                                                            ca                     -i                                                                                                                                                        1
                                                                                                                                                                      iri      Lrf r-                                                           CQtL11               r-4            in      0.7
                                                                                                                                                                                                                                                                                                               03    U                          -A      a.      -i          CJ        cr. .         1.0          .ý




               C                 r                                                                                                                                                        d                                                 i                                                           5
                                            e-i                  ry --I       Ln    rJ
                                                                                                    n     rJ          W    ifs              rl      LO    14
                                                                                                                                                                                                            ru                        1                                     rJ -1
                                                                                                                                                                       Ln          -                  ul                   In                             -1         Lrf
                                                                                                                                                                                                                                                                                                        u      r-    --d
                                                                                                                                                                                                                                                                                                                                         Ln    rj               ..
                                                                                                                                                                                                                                                                                                                                                                            L         r-j      -4   --1




                                                                                                                                                                                                            o
           ico                   COQ        cri
                                                                 u            w     Ln
                                                                                                    -E    rl          ri   47               -             -4          Q7
                                                                                                                                                                                                     Cu                            f3       in                       -i             O O                 J
                                                                                                                                                                                                                                                                                                        i      D m                             8O                           ID        Lr C         --i           ý.


           n-          -i
           _r                                                                                      mi C6                   m                                                           h                                  rý                                                                                                                            t
                                                                                                                                                                                                                                                                                     fl-4




                                                                                                                                            s-ý                              rl
                                                                                                                                                                                                            ýý                     rj                                                       rJ                 C7    rý                  t7    CA               rr1
                                                                                                                                                                                                                                                                                                                                                                            U-l       s1     r      -




           -
               s                 rn                                                                r-J    Li .q            ýn     u                                  CXi    f-ý           ý-                              o                                                 _


                                                                                                                                                                                                                                                                                                               Q .                      Cý     cr.      r-0     -1
                                                                                                                                                                                                                                                                                                                                                                                      F
                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                    -I




                                                                                                   o                                                                                                 P
                       --
                        r                   L
                                                                                                              i.1          to
                                                                                                                                  rn

                                                                                                                                  4         8                   LD    --1
                                                                                                                                                                             P         5G
                                                                                                                                                                                                            tq
                                                                                                                                                                                                                      a

                                                                                                                                                                                                                          r           in    to            -ý                        rl      CA          kr     CaJ   rý
                                                                                                                                                                                                                                                                                                                                        lý
                                                                                                                                                                                                                                                                                                                                        f            rD         rN                F          fr7




                                                                                                                                 J
                            Ln   Lr r4                                        L     4D       Q     r-d        r.      .          r P                           r.    ý.j    ref        ts
                                                                                                                                                                                                            06                      r m-
                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                     C-J            03 rJ
                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                               r     rn                 C               U-ý    G_l         U                 i_    r_                              2f   Gr

                                                                                                                                                                             f                                            I
                                 va                                           -9                          Lrl                               u                                             k
                                                                                                                                                                                                                                                      y
               Lr           to                  --t             Lrf      LO         U-                                ul
                                                                                                                                                               Lrf
                                                                                                                                 it                                          Eý-                            u1                      Irj     1i                       --i            lrf     in                 lri
                                                                                                                                                                                                                                                                                                                     u                  ý-t
                                                                                                                                                                                                                                                                                                                                               ui       LrY
                                                                                                                                                                                                                                                                                                                                                               r-1
                                                                                                                                                                                                                                                                                                                                                                           ri         Irf    Lr1   r-1




                                                                                                               f                                                               f                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                        r   Sll




                                                                                                                                                                            I
           m                     f
                                                                c-            p                               L-      rn
                                                                                                                                                                      rJ    f          rf1                                t     f.i         4Y7       rL             en         fs          in                 rT.                      nl5          U         Cý          m                iJ1    CO        a




                             Iu             3                     -

                                                                          I                  as                                   FE
                                                                                                                                                                            D.1-                                                    ri
                                                                                                                                                                                                                                                                           s                                   rl                                                    r                                                    is


                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                -4
                                                                              L1j                         FE
                                                                                                                                                                      st                                             ý                                                                                                                                         N
                                                                                                                                                                                                                                                      rtil




                                                                                                                                                                                                                                                                                                                     -                   -
                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                        e
                                                                                                                                                                                                                                                                                                                                                                                                                          ý    0   ýz




                                                                                                                                                                      A1048
                      Case 1:20-cv-06274-LAK
                  18-01021-smb               Document
                                 Doc 107-10 Filed       11-9 Entered
                                                  07/08/19    Filed 09/30/20
                                                                     07/08/19 Page 27 of 106
                                                                              22:14:28   Ex. 10
                                                   Pg 8 of 44




L t0 N CO   O     ma
U-LL
                                                                                                                                                                                                               j
                                                                                5
                                                                                         s.




                sY
                                                                                                                                                                gr




                                                                                                                                                                                       a     Zs           OU a                                     a                  _            na

                                                                                                                                                                                                                                          D   CD                            ca     E

                               a   -
                                                     B    o            C        X       O        ca LL         a               a              C        cn   o            C co                E       c5   aL             0            L                                     a       L




                                                                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                L   a c  -1-                  ý           E                         a

                                                cu   a    0       c             L       0            Na        -a
                                                                                                                    C              co                  C c0                       a                       0 O Lo 6e                       n              N

                                                                                              QE 5                  a

                                                                                                                                   C6        a    _0
                                                                                                                                                       IZ-cyi   to
                                                                                                                                                                     _



                                                                                                                                                                         Q
                                                                                                                                                                                       O

                                                                                                                                                                                       C    cy    ca       cu
                                                                                                                                                                                                               a    L-




                                                                                                                                                                                                                     0
                                                                                                                                                                                                                               70




                                                                                                                                                                                                                                4-1
                                                                                                                                                                                                                                      C   vC
                                                                                                                                                                                                                                              .. c
                                                                                                                                                                                                                                                          to                    C_ co



                                                                                        N        -0       CY   6q
                                                                                                                                        Cf                       Co          cn   cu        -f                 cn    U C                  E                       L           70    a

                                                                                    to   CD E                       c               70                 p M o 6q                       1a    v    E        c6         c                         C co

                                                                                              u-                                                                                                                                          v          sa                             -o



                      C   a            a   70   cu   cn                                  a           -c
                                                                                                               U        CIO
                                                                                                                               -Q            co        DC                              a                       OC Y             6cj
                                                                                                                                                                                                                                          a                           N     -C



                                                                       00
                                                                            U       C    C                 Cp to                        co D           o    -
                                                                                                                                                                             a     Q             a                                                       cn       0    cl
                                                                                                                                                                                                                                                                                        ý    a



                           C    a -                                         s                 L cu        D LL                c -C D                   Qa                                    UU                                                    4-0        -
                                                                                                                                                                                                                                                                      0                      0



                Ile       a            o        u         cu           L        L   aC C                            cl
                                                                                                                              70
                                                                                                                                         U                                        ca         cn   C   -                                       aQ                       cl          aE        0

                                                75            o   ý-            Q       U3            a   O         Q         -0
                                                                                                                                             o                                    M    CD   0 0                                Lr
                                                                                                                                                                                                                                               o                  -


                                                                                                                                                                                                                                                                  -



                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                          C        o    -0   a
                                                                                                                                             N         O                                                                 70                   c                             3      cn        a




                                                                                                                                                                                                                                                                      46-




                                                                                    A1049
                       Case 1:20-cv-06274-LAK
                   18-01021-smb               Document
                                  Doc 107-10 Filed       11-9 Entered
                                                   07/08/19    Filed 09/30/20
                                                                      07/08/19 Page 28 of 106
                                                                               22:14:28   Ex. 10
                                                    Pg 9 of 44




O O NM   T-O   0    OD
                         I-rD                                                                      ...
                                                                                                                            1a




                                            -
                                                                       f.                                       -C                           q


                                                p-   y                 H                                                                     j


                                                                       r1                                          3                        p

                                                                       01
                                                                                                                in




                                                                                                         r.




                                                                                                                                                      __..
                                                                       G                                                                    nQ




                                                                                                                                           ýQ


                                                                                                                                             y
                                                         OT


                                                                                                                                                 rl




                                                                                                                                                                                             r.




                                                                        -                                ET




                                                                                                         Eý                                      J




                                                                                                                                                                                         m        .


                                                         a                                               ý5
                                                                                                                                            1                77




                                                h        E                                               Eh                                      O                                  1
                                                                                                              M                                  N


                                                                                                          J
                                                                                                              H                                  ý



                                                                                                                                            ýI
                                                                                  L-17




                                                rt       U7.
                                                                                 GT                                                        vj-   _L


                                                         C3
                                                                                                                                                 T

                                                         ET
                                                                                                              -C




                                                                                                          y
                                                                                                         Imo-                              r



                                                                                                          v




                                                                                                         M                                       M




                                                                                         ti              mý
                                                                                                         .-



                                                                                                         4.



                                                                                                              4ý




                                                                                                         O
                                                                                              .r                                                      UI          ilF         ýýs




                                                                                                              o




                                                                                                         P

                                                                                                                try              ri                   M           ýý           sr




                                                     N                      tf                m                                       N               N                             iD




                                                                                                                       f6
                                                                                                                             ý        La




                                                                                                                                                                        3yr




                                                                                                                                                                        5ý




                                                               A1050
                 Case 1:20-cv-06274-LAK
             18-01021-smb               Document
                            Doc 107-10 Filed       11-9 Entered
                                             07/08/19     Filed 09/30/20
                                                                 07/08/19 Page 29 of 106
                                                                          22:14:28   Ex. 10
                                              Pg 10 of 44




M   O        cn         a

             fL                                                                   I                                                                                                                                                              sj 3j
        AO                                                                                                                                                                                                                                                                        IýV

                                       M
                                                                                          El




C                                                              Q                      I
                                                                               IIWICI




                                       c                                                                                       da a              a                             C          U                      0              aa                                        E               O                    a aa




                                                                                                                                                                                                                                                                                                                                    -IM-0
                                 u                  RS a.      nD                                   Co         _0
                                                                                                                          ca                                                                                              _ýe                              -                                              cr                                cn




                                                                                                                                                                                                                                Ca                        a               O       se     0          UU                    Q         xa 0
                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                     -0



                  D                N
                                   C E              a         pC          Co                   a CQ                             to cn                                 U        a                                                     0           U_       U                              a          a.                     ca   a                C




                                                                                                                                                                                     L

                  U     co         U                                CO    CN                   T5   co U                  -a
                                                                                                                                         O                       O            O                to              co               ý                                   a                                    a     4-0
                                                                                                                                                                                                                                                                                                                                                  aC



                        . 0                                 o        C2    U                   m CC                  aa            a                     O                0         Co LL             U         a     3                                   Q                               O              aý U                                         0
                                                                                                                                                                                                                                                                                                                                o
                  tit                                                                                                                                                                                                                  -0



                         O o                   n
                                                                L
                                                                    L n a                                            CZ                      0          D     -0
                                                                                                                                                                 L        C    .-
                                                                                                                                                                                               D                    DD          O                         cy              O                              D Cm C



                                 4--   r   C            OU           D    p        L      0 a              ca                        N           M          U         x 0                                                       CO                   vi    aU                       a                        Ca                              ON
                                                                                        OS                                                                                                                                      ý_                                                        a
                             N         p   DD       aa              o                                               Co               0v                     C Cc c                                    a              co           C                   a    -O
                                                                                                                                                                                                                                                                    cn                                        r   0C q                           n

                                                                                                                                     C0                 D          a                ti     OE             Cl     C                   U1                   -                   -
                                                                                                                                                                                                                                                                                                             C            4--
                                                                                                                                                                                                                                                                                                                                                        C

                                                                                                                         0               2               O           0
                                                                                                                                                                         9-
                                                                                                                                                                              tea
                                                                                                                                                                                                      0              0 Co       -0
                                                                                                                                                                                                                                     D      70
                                                                                                                                                                                                                                                                                               co                               a                 U          O
                                                                                                                                                                                                                                                                                                         aý              O                   a0

                                                                                                                                                                 C.            Ca              Xa               L_   0              aE               a E cc                       Ca      E                    a 4                          CIO   L




                                                                                                                                                                                                                                                                                   4_j
                                                                                                                                                                                                                                                                                         U                O          70
                                                                                                                                                                                                                                                                                                                            m           a
                                                                                                          On               a              O                                                       p a a                         6           O              a a                      c                                           aE                O0
                                                                                                                                                                                                                                                                                                                  AM-7
                                                                                                                                                                                                                                     LPM-




                                                                                                                    CO               -                                        LT                                                                                                                    C6

                                                                                                                                                                                                                                                                                                                                    B
                                                                                                    4-1                                                                              -




                                                                          rn N                      Co          CU   -          R5   -o                 g                a 3 cr a                                               N                E             ý_       m         aU a              Co       CU                     a                 -6




                                                                                                                                                              O 0              a                      0          5                                   aE                   aL                  a                cu                   0
                                                                                                                                                                                               AM-0




                                                                                                                                                                                         _q_




                  O                    2f U     0ý                  n                                                          O         0                                                            aa              D                                                                        O    C        34                 E
                         C3                              c0
                                                              LL.
                                                                                                Cl        70         t2
                                                                                                                                                        CCS              L
                                                                                                                                                                                           -a                                        70          co
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                        co                4-




                                                                                                          OU                     a                                       Ca                       50                  E         a                         O               m                         Lp                      u                     U
                                                                                                                                                                                                                                                                   -0-0




                                                                                               c6                                                       v                                                                                                                                cu                       CL




                                                                         a0
                                                                                                                                                                                                                                                     4-
                                                                                                                _j



                  0      D                 E        Ca        E                                o                     U                    a                            Op                                                        O                   U a                                  u         a         3                      a.
                                                                                                                                                                                                                                                                                                                                                      -ý--




                                               co                                                                                                                C6
                                                                                                                                                                                               U
                                                                                                                                                 AM-0




                                                                                                                                                                                                          C/                                                                                   -ý
                                                                                                                                     _




                             L             _O        a              cn    Q       z3
                                                                                                           D                       C aa                     CU                CQ E                             00 0 0                                              ch                               O                                       4-




                                                                                                                                                                                                                                                 0

                                                                                                                               A1051
                   Case 1:20-cv-06274-LAK
               18-01021-smb               Document
                              Doc 107-10 Filed       11-9 Entered
                                               07/08/19     Filed 09/30/20
                                                                   07/08/19 Page 30 of 106
                                                                            22:14:28   Ex. 10
                                                Pg 11 of 44




                              Document Produced                   Natively




                                                   A1052
Confidential                                                                             PP-TRBK0013273
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 31 of 106
                                                             22:14:28   Ex. 10
                                 Pg 12 of 44




   M   I-N   cr   co   CL   a.




                                  0N           LD       N                      O      N lD         N                     111   M    r-j             0oW                                        0O

                                  0N           L11
                                                        N                      ONN
                                                                                                                  00
                                                                                                                         u1 Iý                      0O         111




                                  0O           ri                              O      u1    M      ri             0O           ý0                   0O         r-I                             00

                                  0N           Ln       N                      O N N ri                           0      u1 Iý                      0O         u1




                                  .f d                     F                   00           D                     m      oo                         01 lD
                                                                                                                                                               -I
                                                                                                                                                                r                              oo 01 Ql




                                         NM    C                                                                    I 1I I
                                   I I                            I              1 1                                        I I                                                             1M NIm 1 1                                I I       I I            I 1I
                                  01                                                                                     r-i                              ri   v
                                                                               10                                 101                              100


                                  N            N
                                                                I I            1 I 11
                                                                                                                    m      MN
                                                                                                                  I 11I I I I I
                                                                                                                                                                                             o N
                                                                                                                                                                                          I I I 1I                                   f II       I I            I 1I
                                        1111




                                                                                                                  e-1    ri                         lD                                                   ri
                                                    11ý

                                  N NN                                         0N           -4
                                                                                                                  D     r-I    m                    Dm                                        lD         111   M

                                  O 0N                  r-1               -    0OM                ý.              0o           m                    O     c5   m                              OOM                                                                       0   to   f




                                  o0     NR             r-1 V                  Q1 u1        d                     r-I    m     m                    lD    dm                                   m         MN

                                                                                                                                                                                                                                                                    L

                                  lD     t11   M        c-i                    00    N      00                    mm           00                   ri    MM                                  oo 01 O1                                                             0             C


                                 Nm            -1       1l                           r-1    ct                    ri    o0          ri              OM         00                             Iý 00 co                 qt                   w   13
                                                                                                                                                                                                                                                     06
                                                                                                                                                                                                                                                          r0   Q   u CY
                                  O      00    N        M                                                         o     Rr 00                       0d         00                             OO               r-I     fV




                                  lD     I- lD          Ln                     Lf1
                                                                                                                  t I Nv                            l0    NN                                  O          u1    0     M
                                  01     Lf1   m                               O     .-                           00    r-I                        00                                         in 01            m

                                  O      111   M ri                            oO    M      m                     00    mM                          00    Mm                                  00     MM
                                 NN                    v                       M oN                               cD I-        M                    u     ri   i                              NNN

                                                       N                  0                                                    m
                                                I.f1




                                 01 01                                               00     d                     N     e-i                         lD Rf                                     rn               O     r-I




                                 tl1    N      0o      M                             N                            00                                      l0                                  m                00    M                                             0C X     aý




                                               fj                         o                                                                        0 4                                        E               C
                                                                                                                        ý--I




                                  0    r-I

                                                I                                          00                                                             lp




                                                                                     Q00
                                  lD    N      -l      u1                      N                       N                M      00I    r-            r-1   l0         ri                       r1     ri        r-I




                                  cD 00        O           01   N             oo     u1
                                                                                            t
                                                                                            C          Iý         u1           N    ý               111   00
                                                                                                                                                               ri
                                                                                                                                                                                              oo O1            N     R                                                           O

                                 o     Ln      ni                         o\         O     wm                     cN                m              R LMM                                      cN                00   N

                                  r1 Lo        N                M             o      u1 u1             Q1         Q1    N o Q1                      D     Zj   d 00                           N      00 ri            R

                                  o1 01
                                               0           P. l0              oo
                                                                                     D      111             r-I   lD    M      N                          O    00     cD   r-I                r-I    01 00
                                                                                                                                                                                                                 R
                                  N     cD     NN O                           a1     r-1
                                                                                           r-I         N          in
                                                                                                                        i
                                                                                                                         v     00   N              O      u1   N     u1    N                  00 Iý            0 N

                                  M     qT a1 111               N             Lr1    u1    m           l0         N     111    00   CD              111   I.   M D                            r-4    D         Iý     Lf1




                                  G1    r-1    m lG N                                cD    r-I              r-I   m0           01   o               Ln    N    00    06    ri                 N      ri        en     CT    O


                                               D                     LL
                                                                                     C     ri           N               lD


                                                                                                                                I     N    C                   ON N                  Or             UD    a           4
                                                                                                                                                                                                                            ra   C
                                                                LL
                                                                                                       to
                                                                                                            LL                                                       UI      LL
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                            L


                                                                                                                                                                                                                                                                                 G


                                                                                                                                     ý     E   E               O      U-         L        L         aV


                                                                                         A1053
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 32 of 106
                                                             22:14:28   Ex. 10
                                 Pg 13 of 44




                                                                                                                                                                                                                                                          N
  N   mm   F




                                          LD   D0    Q                                               m       Ln       m                  n           co                  01    N        ON                                          N    T     N M                     N    Ln   m                       m Lb      Q               M W                             m     N         OO          N              m           Ln    W




                                          O wN             00            O LD            OD          T       M        mn                 M     mmn                        m    m        mn                                               m n  lD
                                                                                                                                                                                                                                                                  m ONn                            W mO n                          N           co QD               m m             LA    DD                   QO W              n




                                          M O                                                        Ln      LD                          to    w                          Ln   w                                                     N N                          n    lD                         LO     Ln                        Ln     O                        O         NQN                              N 14        v

                                                                                                                                                                                                                                                                                                                                                                   N                     N                    N                 N
                                          r          o N                                             N       an Ln         N             -1    Ln    0 N                  N    o        LA   N                                           Ln Ln       .-                Ln Ln     N                 eI    M    Ln   N               N      M In N                             L/1 Ln
                                                                                                                                                                                                                                                                                                                                                                                                                    Ln Ln




                                          Ln   0W          N             Ln t7      DN               D1      r        m N                m N mN                           p1   Il       m                                                Ln          N            m    mNN                         M     Ln   .N                   tD     Nm                       O On                                       o On

                                          CO   m     mQ                  lO    M mQ                  DD      mmQ                         CO    M mQ                       DD   m mQ                                                      m mQ                     W m mQ                           00    mm Q                      OD     mm Q                               Mm Q                             oo     Mm Q




                                                                                                                                                                               om                           N mM                     N               Q            Q              Q                                 N               W     m      mN                 T               QN                         lD
                                                                                                                                                                                                                                                                                                                                                                                                                    mm
                                               n                                    -D               Vl               Ln   n             lD    O          n                                  Ln                           Ln             LD    Ln                      co                                lD   QD                                                             Ln




                                          M m              QN                                        N1    mN              Q N           al    Q . QN                     m aN QN                                                              N     Q                 n mQ N                      ý-L   n MQ N                           w              N         Lý N 11               QN                   M      N
                                                                                                                                                                                                                                                                                                                                                                                                                          OQN


                                          W          mQ                             m                DO      N m           Q             Q o6 N Q                              06 N          Q                                           C     N     a7           Ln   Q         Q                 L11   QNQ                        N ON Q                         Vl        ONQ                              LO     N          Q

                 1              N         N     mQ         N                                                 M QN                        N mQ N                           N M aN                                                         M     QN                 Q i. Q N                         Q naN                            v O        LD    N             Q         to lp       N                           ow N

                                                                                                                                                     NN                                                                                        NN                 n LA N N                                                                m                        n               NN                         n                 N
                 mn Q -
                                                                                                                                                                                                                                                                                                                                                                                                                     Ln
                                                                                                                                              r4                               N N                                                       N                                                                    N N                                    N
                                          V1         N N                                             N ri N N                            Ln
                                                                                                                                                                          Ln                                                                                                                             Ln                                                                  ll1




                 n         M    M         t7   w nN                                                  Q6nN                                Q     lO    nN                   V    LO       n    n4             Q                            t6    nN                 LA
                                                                                                                                                                                                                                                                       6         N                 Ln
                                                                                                                                                                                                                                                                                                         LO   nN                    N     tD    nN                 VI        lO    nN                          Ln   O nN


                      00        C         N          QM                             v                N nQM                               N     nQ         en              N nQm                             N                            nQm                      N O       Ln   m                 N     O    Ln   M                N O         Ln   M             N O              to   m                     N     O M   to




                                                                                                                                                                                                                                                                                      l
                 Ln   o
                           o.

                                NN        N wm Q                                    m                        Lb       Gm                 N ad        mm                   N 06 m m                                                       00    mm                 n    N         O        e        n N O                L-1
                                                                                                                                                                                                                                                                                                                                    n N N O rl                     N N NO                     .--             m     lD     mm




                                                                                                                           M             o                               oý             Qm                            QM            0e         M m                e         mM                    oý     W NM                      o           OM                        T         nN                         o                 N
                                                     to    M                        ID
                                                                                                    NOR    at1        LO                             to                                                                                                                                                                                  oo




               0-0
                                               LO    Oa    ýý   m                   co               OD      t0       nN m               Ln    T N N           M          Q    to       Oc m                N                                  l0    W    rv      to   Ln   m    00
                                                                                                                                                                                                                                                                                      N            Ln
                                                                                                                                                                                                                                                                                                         m N nN                     m m n hN                       N         Ln    OM                         m      N     OM        N



                                               m      N ui      m                                            mN            Ln   Ln       Ln    M     .    Ln   V          n    m        M ON                b                            .- N        LD Lri       O M            LO   Ln           Ll    w    lO   LD     m         M     LO    mn       Lt1       Q O nO t0                                   M Q NO LD


                                                m                        tD                          t0          m                        qm                              m m                               M                            m                        M m                              m O                              o1   lD                        m m                                         LO    00




                                                rv                       00                          DD          N                       DO    N                          m                                 o0
                                                                                                                                                                                                                                         N                        n N                              n                                                               n N                                         ld




                                                                                                                                                                                                                                                                                                                                                                             mN                                            N




                 J
                                                                                                                 mN                            mN                         N mN                                                                 N                  n         N                            wN                                     N                  V1                                          lD    OD
                                                                                                                                                                                                            N                            w
                                                mN                        t1
                                                                                                     Ln                                                                                                                                                                OD                          tp                               In    00




                                                                                                                                                                                                            D                            wN                       O W       N                      O wN                             O                              O oN                                        W
                                                      N                  N                           N                 N                 O            N                   O nN                                                                                                                                                            tO                                                                         Ln




                                                                                                                 mQ                       N     MQ                        NmQ                               m                                  Q                  O NQ                             O aQ                             m mm                           m mM                                        LD   mM
                                                m     v                   Ln
                                                                                                      Ln




                                                o mN                     a                           Q     O           mN                 M    mN                         T    mNN                          m                            nNN                      M nNN                            O wN            N                N           N N                N nNN                                       C nNN

                                                                                                                           N              O           NN                  0             N N                 m                                  N     N            O              N                       nON                        N           c    N
                                                                                                                                                                                                                                                                                                                                                                   N         w      Cl    N                    m nON
                                                wN          N                                                    LD                             Ln                                 Ln                                                                                                              r-I                                    00




                                                      nN                  Q                                V           nN                 Ol         nN                   o1
                                                                                                                                                                               -ý
                                                                                                                                                                                        nN                  M                            w     lD    N            LO   LD   wN                     Q          lD   N                mN w N                         m                lD    N                    N     N     W     N



                                                O     Ln    N             D1                               O nN                           LI m Q          N               N m.          QN                  tp                           N     Cr    N            lD   N         N                 Q w        Ln   N                O     N M M                    O         N M          Q                          N     Ln    M



                                                mn M                      O                                      m nM                     N    LD     NM                  N wn m                            m                            lD    lO    M            N    tD LD     M                 N wQM                            Ln n        Ln   M             L1        nOQ                               O Q         Ln    M
                           mto




                                                      NN                                                               N                  a           NN                  m        NN N                     oo                           ti          N                 n    .-   N                 Ln    ID   O                     N     lD    O                  N         LO     Cl                         l0          O

                                                m QO Q                                                           m     NO Q               n     OD        O               W        o0LO      e-1
                                                                                                                                                                                                            D                                  L70   N    O       N M mN Q                         n w        lD   N      Q         O     00    OM                 N         NM Q Q                            N     N           Ln   Q




                                                ID    On w                N w                 00      N          w On           DD        Om m            lp
                                                                                                                                                               oo         O mM               lO    DO       n    tD   m   Ln   00    N   mn               DO      N    mn             DO           O N mN                 D0        N     lD    n    M    oo       L-1       LO     nm          OD             N     Nm               DO




                                                                                                                  lLI
                                 N N ON    N wOn                ao
                                                                          N    LO   On        t10     N          OO                       O m mO Do                       O mM               LD    oo       n    lD   m   Ln   GD    N m n Q 00                   N    m n Q co                    O     N    mN          co        N     lD    n    M    pp       N         ID     n           00
                                                                                                                                                                                                                                                                                                                                                                                                               N     NM               0o




                                                                     O                                                DL             o                              WN                                  Q                                     CI     N                                    C   G                    L           Q              tOl              C                   ýI                W                    CI               m

                                                                                                                                                                                                                                                                                      N
                                                                                                                                                    to                              LO                                                                                     ID                                                                                                      tD                    LL               LDri




                                               to
                                                          O          R                                                LL   O         V         LO         N                    10       L               M                                tD               N   N             N   O                        LD        NN                     tD                                        N                               N                      N




                                                                                                                                         A1054
                                                                                                                                                                                                                                                     J    t3
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 33 of 106
                                                             22:14:28   Ex. 10
                                 Pg 14 of 44




    N   mm   F                                                                                                                                                                                       ý




                           oo           I          W         h N         I                  h      M     N         O                                                                                                             h                r-




                               ai   W   a1
                                                             W   rl      N     rl      W    h 00         rv        N            o
                                                                                                                                O             .t     Qt              co       mO Q M                       m    a1           N   411         N 4o          M     M     O    411   ri       0    O      o1 Io       N      W    Nh                    to    N hN              N
                                                                                                                   oo     m V1                oo             c
                                                                                                                                                             at               a6            N              W     hN                                        lD    W     O    h              h     M e-I N           r-I    W      a1of
                                                                                                                                                                                                                                                                                                                                                Na
                                                                                                                                                                                                                                                                                                                                                     N     1oOl        O      N


                                             11n



                               oW                                                                                  o ON Q                     O              Na                                                                  O ONV                     O     ON Q                      O CN c                  eel    OO          4fl
                                                                                                                                                                                                                                                                                                                                                -i




                               to       N          to   1ý m             to    hm           m     QO               411          co                           co               c             M N                 1ý     IA              h     ll            N     01    H                   QVm                                   O                   In
                                                                                                                                                                                                                                                                                                                                                           h.
                                                                                                                                                                                                                                                                                                                                                                 N     v
                                                   W    m    aN          W     m            W     M1     .a        W      M     N             W      M       a                oo    M       aN             W     M .a-           o0    M     a    .-       W     M     al   m              co   M      a1    m            W    Ili   m               W     M     VT    M
                     llto


                           lio


                                                                                                                                              li                                                                                                                                                                          II
                                                   O    T N              O     VI      N    O      IA    N         O      Ili        la                                       O     N N                    N     411   N         M     N N 40              N     N N        to             0 Vi N            411   ý-1




                               ui       to         O    VI   N           O     to      N    O Vi         rv        O Lr         N    l0
                                                                                                                                                                              O di N                       N     Jt    N         M     l N ID              N     ill   N    to             0     1f1   N     4I1   N



                               c             n     M    W                .-    In      .-   O OQ                   N     sW                   H      s       NN                    li            M         W     m fNY1          a     T N .-              N     W     h    co             0     N to        .-     -1    W      ha        to        to    N hN               N

                                                   O         a           N     Qa           N4           Q         to    aa                          a                              N                      O     m Ol                  T          m        h IV h                               V      Na                 a      m    mN             m     N     ah




                                                                                                                                                                                                                                                                                                                                                                              r--I
                                                                                                                                              4f1            tD               -I            to                                   4A          ai                             Il             ti




                                                                                   r




                               a             N           O
                                                        ci       N       llt   N       V    h ui         w         O            ID            N      Nh              v        Vt    4A      h ..           h    W      .h.       O     N.
                                                                                                                                                                                                                                            W     V        N     I1    W    N              a oo W                        n Hm V                      N     Ol to       V
                               o             r-1   t1   N        N       V1    N       ti    to   N                t11   N           N        M      N rl            .-       m     N N N                  4A
                                                                                                                                                                                                                                 tf    N N .-              vl    N          rl             V1   1V     -I                 u1     N HN                4I1   N N .-

                                        W          W                     oo    i            ti    fV               mN                         h a            -
                                                                                                                                                                              W                            a     wN              O     M     lD   V        .--   OO-                       N to        m                 co      Ow O                tD    Ln    W     r-I   V
                                                   N                     N     ha           N     oo               01    N           H        ai     i                        ON            h N                        h         h     N h                 W     N N                       aOO                            m      Na m                4l1   ah          .-




                                                                                                                                                         r




                               oo                                        a     N       --   N      Ill             M      N                   M      y                        OD h          ý              a                     0     Q                   N                               O    al     m                  0 m MN                     T
                                                                                                                                                                                                                                                                                                                                                           h.

                                                                                                                                                                                                                                                                                                                                                                 N rl
                                                                                                                                                                                                                DS
                                        V                                W                  O m                          W      vý                           OV               N     M            v         h           b         h     W                   h     NN
                                                                                                                   tD                         t0     io                                     to
                                                                                                                                                                                                                O                            la
                                                                                                                                                                                                                                                                                           to   WM                        m      mO N                N     h     to




                           10.                                   N       N     to      O    N al N-I               M     N h                  Wn a                            N     N       W              N    W                a h        a1 e-I         N     W     N M                 N    mO                        N O W       4A             W aO h


                           m            W               T        N       ýý    t1      N    N Vf         N         rl    Uf     N             N      N 4A            .-       rl    4l1     V1   .         N    41     eNi       N     4t1 Vl     .        ti    IA    ul   N              N t1        4l1                .-
                                                                                                                                                                                                                                                                                                                                 Olt 411
                                                                                                                                                                                                                                                                                                                                           rl
                                                                                                                                                                                                                                                                                                                                                     N     Ill   l/t   r-1




                                                                                                                                                                                        r




                           m                   V

                                                                 tJ41
                                                                         lD    W


                                                                               NI
                                                                                       a



                                                                                       N
                                                                                            01




                                                                                             ell
                                                                                                  I
                                                                                                  to




                                                                                                         N
                                                                                                               0
                                                                                                              cm
                                                                                                                   h     N      ý

                                                                                                                                          N
                                                                                                                                          M
                                                                                                                                              Ol    N


                                                                                                                                                    b

                                                                                                                                                    rl
                                                                                                                                                         ONM
                                                                                                                                                             ON




                                                                                                                                                                 r        3
                                                                                                                                                                              N




                                                                                                                                                                               W
                                                                                                                                                                                    h




                                                                                                                                                                                    rll
                                                                                                                                                                                    4D




                                                                                                                                                                                    w1
                                                                                                                                                                                            M




                                                                                                                                                                                            ON
                                                                                                                                                                                                 v



                                                                                                                                                                                                     nil
                                                                                                                                                                                                           N .r




                                                                                                                                                                                                            NN
                                                                                                                                                                                                                l0   ý
                                                                                                                                                                                                                       y         a


                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                       N




                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                             41




                                                                                                                                                                                                                                            ON
                                                                                                                                                                                                                                                  m




                                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                                           T     m




                                                                                                                                                                                                                                                                 O

                                                                                                                                                                                                                                                                 14
                                                                                                                                                                                                                                                                       W




                                                                                                                                                                                                                                                                       ON         N
                                                                                                                                                                                                                                                                                       Q
                                                                                                                                                                                                                                                                                            M oo




                                                                                                                                                                                                                                                                                            ON p
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                ON
                                                                                                                                                                                                                                                                                                       Q




                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                          m




                                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                 .




                                                                                                                                                                                                                                                                                                                                 40
                                                                                                                                                                                                                                                                                                                                     Oc



                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                     O1    T     ut co




                                                                                                                                                                                                                                                                                                                                                                 NI
                                                                                                                                                                                                                                                                                                                                                                             fV
                                                                                                                                                                                                                                                                                                                                                                                     m




                                                                                                                                                                                            u-   UW



                                                                        A1055
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 34 of 106
                                                             22:14:28   Ex. 10
                                 Pg 15 of 44




   m0   F7   EL IL                                                                                                                                                                                                                                      Q




                                                                                                                                                                                                                                                                                                               O                                      M                             rn                        a              G                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                                                                                    I                                                                                                     ui


                                                                                                                                                                                                                                                                                                                     Ill       loll                                    W       1O   c m                                                 M ri




                       In N       Ol         0                          Ol              a    a     MI     T                    v    ul     Ol     W       ma             W 16 n n            mQ            Ol    Mn N            m     n     lO     mM            mQ     iA       N      0          s   O     ti
                                                                                                                                                                                                                                                                                                                     bN                         n     w         N          Q        s     m                   ri        g    N      mQ v                     N      n          Vl




                       In N       Ol   m     o                          O\              d    QN           01                   d    In     Ol     W       md             W        n n        md            01    Mn N            m     n     8      TM            mQ     N        N      0          a   O     N      bN                         n     w         Iti        d        a     r8                  .-        a    N      mQ                       N      n          VI




                       W    n                 m n Mn                                    W    N     O                 %         W     In    N      d m               co   Ol   n         n    Ww            m     M Vl       01   n           N n w lý W                  W        T N               W   Iý    M VNl
                                                                                                                                                                                                                                                                                                                               I0p
                                                                                                                                                                                                                                                                                                                                        W           w vi        Vl                  m     om                            W                d.         W        M      N          O



                            e4    Ol   N      m              ll         W               ID   LA    TT                          t0    n O1 YQI                       lO   O         T         rl   b        dOn                   N     N     n NOn  10                   lp       01     n    S         n N          NO                 l0      Q o N           n                   W     0                   to        ul   rv     co        n     N        N      eW         N



                       Q    rl    W    M1     d    rl        NW                    m         Q     NN                     m          V
                                                                                                                                     Q            W                      Q        N W        m                          et
                                                                                                                                                                                                                      N c        M     d     N N                   m     Q        N W          m        Q     H        W       Mi               Q N             W     m             7                         m              d           NW         M        d           NW


                       N    VI
                                  W           N     Yl                  W
                                                                        W                    N     Yl                W
                                                                                                                     00              N ui         W                      N    .ý-       W                  N          N W              N IIi        NW                   N    .          W              N      tl1   m                          N     i         W                   N                    w
                                                                                                                                                                                                                                                                                                                                                                                                         W                   N      N         W              N      ý          W


                            N    W     Q           N                    W Q                        N IO                                    V      W       v              o                   Q                   NNC             V     M            NO             d     n        N      O d                  N IOO            m                N               N     m             N         M               N              N      NO              N        N           WO
                                                                                                                                                                                                                                                                         u                                                                                             1
                                                                                             IA                                      ul                                                                                                                                                                 Vl                                            1rv



                                       I 1                                          1                                                                                I
                                                                        ll




                            I     N    l
                                             7G
                                                                        N
                                                                                   1         N     n                                                  N N                m
                                                                                                                                                                              oIN
                                                                                                                                                                                        N                             O0               .            Q Ol                 M    N                         T oe         Oi        l0I              n     o         N                   O                         v              N                o     N
                                       I I                                                   1                                                                       I
                                                                                                          11IY




                                                             Vf                                                                                                                                            Ill   an                          IO                    lp                    Ol    1D                                                                                             Ot

                                                                                                                                                                                             11ý
                                                                                                                          IIQ

                       eo   Yl         N      O     N W Ifl                        N         N     WM                                Qdm                  N              l0                  N             n     IO   SN               01           IO  W         rl     N    N          P% I           Ill    N InJI          ri               N     oo .                          tO        W n                            W      m
                            Ol    Q                Oi        Gl         d               Q    N     OlOl                        d           Oý             md             .t             Q    T    d        rl    Ol   Q dm             .     O\     Ol  QmQ              ti       O\     d          d   1     O\     Cm d                       N     aQ V                          rl    8                   md                              frQmý      C    N          Of    Q




                       n    w     W    N      O     S N                 O1                   n      O
                                                                                                   8tp                               W     N          W 10 N             In       O W        IO   N        W          W           IO   Ol    nO         Ili       IO N   N        Qn           N        O            N         IO N             W     m N       O0                  Ill       N               n         N    N      d mW            N        O           Ol    n



                       vl   w     tO          W 00   W N                Vf                         .      ilt             N          m     W      d QN                   n    M              d    rl
                                                                                                                                                                                                                    1i
                                                                                                                                                                                                                 nn r Q                N     c QN                 O.     N        W      O d            W     d                ON               W     v N       O                   d         a-i
                                                                                                                                                                                                                                                                                                                                                                                                              a         .    N           W                   n           TM



                       to   N     W           1O    N                   W
                                                                        W                    kq N N                  W               Io     In        W                  IO   W         W                  ID    Ut   N     W          tOIll        NW                   lO       N      W              IO     N       CO                       ýD
                                                                                                                                                                                                                                                                                                                                                            uW                      1D        N m                            10     Y1   NW                  b           Ill   W



                       a    m     W           Ol    Ol       N e0                  N         Ol    8      rI              ..         O1    Ol         W .-               P    ý   rI         N             Ol    mN         WN         O\    Ol         W         N      Ol   .f         W ri                 Ol       W        .               01              W     N             O     N                   ri
                                                                                                                                                                                                                                                                                                                                                                                                                             Ol          rl   W ri           Dl          WN



                            d                 O              dM                                           ON                                                                      QW                       Q                ON                                                                                       N                                m               N                                       N              W                      N        O           Wn
                                                                                                   llpp




                       n                            d                                        Yl                                      N      N         W                  N                                       m ey                  Ol    Ib W N                      lO       IO     m    e-1       Ln    Ol                rl              n               n                             N                                    li         N


                       n    n ti       m      N VI           IO         O          M         Iý N N                       N          N     O              N              n         Nn        N             N     Vl   e     IO    N    n N          O       Yl    N      N        Ol     M     N        n     N            N   N                N
                                                                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                                                                N     N             tý        N                              N     Cd         rn    ri       1ý          N W


                       m    N     N    to     In    4O       N N                   lO        W ON                         IO         kq    W          N    IO            ýnIp Ol        N    ID            n     NON             IO    n     S              N l0         to       N N          l0             Q            r Ili                ul    do N            lO            n     8                   ION

                                                                                                                                                                                                                                                                                                                                                                                                                             Ill   ey N m ro                  N          QW




                       M    0     m    v      Q         M 0\ n                               n     pO                          d     o      m YQl         Ifi
                                                                                                                                                                    d     N        tD   m    dd            Q     mn m                  d     W      T T           OQ     m    N          N    aO        n      N               md               It    oQ                            Ol        M               Nd             T      EO   O    rl    a        01     M          d



                       to        n     v      IO   N         Ill        n                    kq N               Vl        N          Io     N         n    m.            ID        u1   n    TN            LP N N n 0\                 b       N Ill        n m H        W        Ill    n              IO     N     n         O\ N             ID    rv        n                   IO    N                   of        rl   10     N    Yl   n              t0     N           n


                       .    0     N Ic        .-             0 N lO                          ri           0               t0         r      ul        m IO                        0N         ID            I-ý   N O N IO              rl      t1   0N             w     .-       0N           ID       ti     Ill   N         l0               .     o         N l0                e1        O               Id             li     tf   ON         0         N          ON


                                  Vl   m      ul             d               IIl             In           d               N          in    h     YQl       mN            N         d         MN            N     nd N             M    iJl   n      d       Ill    m     -i       d      vl                    n IQiI          mN               N     v         IR                  N         Q               m.             Ul          Q     ul             Iý         d      ul




                       rv   m    S     n      N Oi T                               fý        m     01 l0                  n          dOi         Tn                      N         N Ol      IO            Vl    m ul       ab         tD Ol        W       VI     w     l0   N          n     t0       M     Ol     N         tD               m     n         n     N             T     ms                        O        Q      Ol   mO         m         tll        ý
                       m O       W            W         Vl   On N                            W 0          Jl                         n vi        00             -        ID        dN        N             N          WD               N     O              01                    n n                   T     O            w                     N          od                      N     o              m                          o          rý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý




                       .-   O W        W      -i        I1   dW                    00        rl    0N                     W          .      ul   n         co            .              ti   W             N     In         Ll   t     H     ON             It    n      IT   -11 Ol     d     n        w     O1     W         tp                vl             N l0                N                    n d                 Ui          Ol   N     m         Vl         aWi




                       In        .N-   v      ID    N        O          O1                   a0    NW                     W          o     ri    a        WN                  n         N    W     ý.      N     n LO            tb    N     W      m       01    1ý          m                10       W     0 0ý0            n        N       IO    n         W                   0                    01
                                                                                                                                                                                                                                                                                                                                                                                                              n         .       w
                                                                                                                                                                                                                                                                                                                                                                                                                             T IC              m    .         W          D\    Q

                       o O       N            0 ON                           N               O O                     N               O      O         N                  O              N                  O O        tll   N          OOm                  N            O    N          N              O     0      N                          0               N                   0                    N                   OO
                                                                                                                                                                                                                                                                                                                                                                                                                              0                N              O     N          N



                                                                                                                                                                                                                                                                                                               w
                                                                                                                Vl                                                                 In




                            N Od0             n         WT              W                    T     lD           MW                         rN         W                  W         NW                      kq O N           W          n
                                                                                                                                                                                                                                               NN W
                                                                                                                                                                                                                                                                         n
                                                                                                                                                                                                                                                                                  OW                    IO                                      n     Qo W                          iý                   01                  n IV W O               N         O          ON


                       d    N
                                  d           IO   1ý        IO              T               lyd   N N                         N            Oý        N   n         N     M        ON        ý    ed       n     IO   m     Ol    W    Yl      m T W IO                  W               n
                                                                                                                                                                                                                                                                                        IO              N      W IUD           l0 N             W     w         n                   N                    W to .              AT WW                  ID        Wp
                                                                                                                                                                                                                                                                                                                                                                                                                                                               p Q              O.




                                                                                                                                                                                                                                                                                                                                                                                                                              CO
                                                                                                                                     001

                       o O        IO          N         Nd Q                                       mn N                                    O0                            O         ON                                 ON               OOO                  rl           n              NN              O                                       O oo N                              O                    rl                                                   O          O




                                 cl
                                  rl                               ll              Z                      rill            O                       I                            10                      a              W     N                     10I   .                      10
                                                                                                                                                                                                                                                                                                                     ý                      a           1OI
                                                                                                                                                                                                                                                                                                                                                         N                                ýI        lI                  li               AI
                                                                                                                                                                                                                                                                                                                                                                                                                                         IO                             NI     rl




                                                                                                                          A1056
                                                                                                                                                                                                                                                                  m
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 35 of 106
                                                             22:14:28   Ex. 10
                                 Pg 16 of 44




   ti    CO   w   H0a                                                                                                                                                                                                                                                                                                                                   LO




                         V         00
                                         C           0         lD    u     co   O      u1        N   ý      u1 00
                                                                                                                      O uj ON             l0   Lf     00   o     v        O          CO        u1 00    O    uO            N    lD    u1 00          O      ul O             LO       In 00        O uj 0                       lD           u1   00   O    uO             lD             u1    O         Lri       ON lD            u1 co               uj O             lD          Ln 00      O         u1                    lD          u1 00          O      ut        N     lD




                         N         CO    O           O         lD    Ln    co   O     u          N lD       u1
                                                                                                                 00
                                                                                                                      O u        N        lD   u1     00   O     uO                  CO        u   00   O    uO                l0     v1 co          O      uO               LO       u1 co       O      Ln           O         lD           u1   00   O Ln O              lD             ut    00       O ui       N         lD     u1 co       O       u1     O         lD          u1 00     O         ui    rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      cl


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l0              ut CO          O ut O N b




                        CO         OL          t     Lan       M     CO    0    in     n Ill         rri    6o   O    ul    t        t1

                                                                                                                                     L    M    CO    O 1 N                          M      CO
                                                                                                                                                                                                   0         t        v L m          CO     OL              t       NM         e-1    lD    O      u1
                                                                                                                                                                                                                                                                                                         t            00        UI           O0        uI   t    00                      l0     On                       Ll1 frI    m O                    1    N         r/1   ri    Lo   O    u1        tl    IUn              M    r-1    l0    O L                  url        M     N




                        CO     O in                  lqr       M     LO    0 1         N-   t11 m           lD
                                                                                                                 O    u1    t        u1
                                                                                                                                          M    CO    0     Lrý   N                   K     CO    0           Nv                m     CO     0        Lr     hN           rat   ri     CO    O     Lr     N        N                          CO   0         t    IV rn                   tD    On                       un          LO    NI     ft
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ln         ri    lD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O.   u1        N           Lr1        M    ri     lD             u1          url             ri




                        01          O           00                   CO     u1   O     N-   rl              00   O     u1   u                  N-     u1 01          M N                   CO      o    00      N                    u1         u1        00   O                      u1     O m            01                               00   uN        N-                           M ON                 l0                    N       ul l0                                           O        el   m                                  -4         ut u1 ri




                        -1          u1          ti                   1-1    u1 u1      ri                   ri   ui    LM   ri                 ra     u        u1 c-i                      ri      ui u1        ri                   ri         u1        u1 ri                      .-      u1        u1 ra                                 ri   ui   u1
                                                                                                                                                                                                                                                                                                                                                            ri                           N          u1 ul     H                     ri    vi           u1 1-1                        ri     u1       u1   H                                  ri         ut u1 ri




                        CO          of   0 N                         00     O    u1    N r4                 n ui       01   m                  LD     O        00    N     UI              u1      vi CO        0                    u1         O         co 01                      00          u1 I.      N                                M    oN        CO                           N          u1   w                          N O NM                                           r-I    u1       u1 ci




                        -1               t-     00
                                                       oD
                                                                     ri
                                                                           L6    00    00
                                                                                            00              ri   O          00   00            -4     u1 01          N        00           r       oN           aq    0D             r-I    vi            00 UI     n                 1-1    O N            u1        n                      01   00   01 00                             l0         01 l0     00                    U 4 R                       lD                    u1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            01       r1   t      C                           u1              01 e-4     M
                                                                                                                                               O OO                 CO                     o       oO           lD                                                                                                                           O    o0        CO                           O OO O                                     O O O                  In r-I                    O O O                u1    e-1




                        O           v1                               O L6 N                                 Cl   u1    N                       O      ul       N                           0     uN                                  0      ul            N                          0       u1        N                                     O uN                                        O          u7                              O     ui                                         O      u1




                                                                                                                                                                                                                                                                                     0 O               u1 ri                                 O    o 0M                                   O O             u1   ri




                        rti
                                    ut
                                         Icr    CO     00            r-I    ON         CO   00              .-   ui    01   n    00            rI     ON            r-I    CO              T-1   ui     00      u1    n              ri         O N            u1   n                 Cl     v         01   00    N                          CO   of   CO   00
                                                                                                                                                                                                                                                                                                                                                                                         ul         aV N            lD              Ln      01 1-1         n     t1                   u1    4        0    rI   M                             u1         a    01 r-I




                        -$
                                   .--          CO                   N      oO   m     CO                   M lD M          00                 r-I    ri       M    00                           ui     N                                       O N                                          N                                                    cd   0                                            RO                              n Vo                                                    M
                                                                                                                                                                                           00                   00                   to                        CO                    N-            ri       Co                               tý             CO                           lD                   00                                           co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t--                  01                                 t          N    00   O




                        O           00   v                           O      Co   N    V                          ul    N    ri   v
                                                                                                                                               O      dN            ri    v               o             N       v                               O N            -                      m M N                 ri    -                          M    M    N    -1                           r-1        lD   N    v                             lD     w                                        lD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .N                                                 aV N

                        V          O            N                    00     om        ri                    C    Om         rf                 M      Ot       N    ri                     m     aN             e-I                  m          oo    N        ri
                                                                                                                                                                                                                                                                                     m       t.        N    r-I                              M    r    N    ri                           O          lD   N    1-1                   u1      n N            ei                        Ln     n N           ri                                            nN        ri




                        N           DD          CO
                                                                     m      la   m     co                  rf    ri    m    00                 00     u1       N    00                     CO    oN             00                   N N              -i       00                    I-      00        O    CO                               CO   aO        00
                                                                                                                                                                                                                                                                                                                                                                                         t     .         O    00                    n MC                   01                        n     -j        00   O ri                               CD         OON




                        O N0                                         O O 0N                                O     00    m    lD                 N M             01 CO                       m Oi         00
                                                                                                                                                                                                              lD                     01         41             lD                    M m               1. CO                                 O L6 N         CO                           to         Nnw                             r-I   Nn               LO                        t               Wn                                      n MO T

                        OD     O                                           01                                    O                                   0                                           0                                         O                                                0r
                                                                     00                                     00        -1                       00         -1                               00          -4                            00          -1                                  00
                                                                                                                                                                                                                                                                                                                                             00   0                                      00    Oý                                   00 CD        1-1                                 00    oH                                                00    O        11




                        0O                     0           N        0 0p 0                       N                          Cl       N         000 O                            N          O0 0               O        N             0 o0                  0N                        0O 0 O                       N                          O0O            ON                           O0                         N               O0                     O    N                    OO o O                    N                            O OO O                     Lf    N




                                    rN-i       1                    CO     N     CO   m                    00    N NM                          01     0\       ON          N               m     rri    O     e-1     r              I.         lD    it       01                    u MM                   00    LD       ri
                                                                                                                                                                                                                                                                                                                                             00   v    14   N                            N          lO   M    l0    m
                                                                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                                                                                          r         00      00     P       tl                        N O         00       W                                 lD         M     00 00      lD




                        W                CO    CO     W                    f
                                                                                 CO   CO    CO                   M0         u1    0            00     N        fM u1       00                      NM         u1      00             CO m N M                       00
                                                                                                                                                                                                                                                                                             O     ri       00        C0
                                                                                                                                                                                                                                                                                                                                                  oH        00   00                                 4         m     co             Lfl      n m M 00                                        mr            u1     0\0                        M M              00   m     DD




                        N                0n           co            N      lO    ON W                      N     lD O       t     0            O      0%       m    CO     00             o      oM           CO      00             N-         lD    M        u1   00               .-      01 N-          00        00                    ri    of   N 00      00                      O          N mN            00              ri      lD
                                                                                                                                                                                                                                                                                                                                                                                                                                                   t M          00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r-I    m    t-       M 06                              ri         iD    NM W

                        CO               CO    M                    CO     N NM                            m     Oio        N                  M m 0
                                                                                                                                                                    It
                                                                                                                                                                           R               t-    l6     01 01         ro             u MM                      CO
                                                                                                                                                                                                                                                                                     CO      4     CO       N-    lD       ri               N     lD   01 CO     1.0                     00         CO   H          .               N O            00 lD        0                    lD     M    00       00   L6       14                  00         O    Ict   01   k6    r-I




                        N                01    N                    u1     01    00   N                    N.    00   Do
                                                                                                                                                                    N                            ui           N                      m M                    N                                O              N                               Ct         NN                                                NN
                                                                                                                                               00     ID       00                         UI            CO                                            00                             CO            00                                             01
                                                                                                                                                                                                                                                                                                                                                                                         M          00                             lD       00     hN                                O      00   h N                                        V          ri    00




                        N                r-I   ri           N       In     ri    u1   C          N         M     a    Do    0    Lrý           00              r-1 00      N               a     v      u1 CO         Lf   N         O u1             01       00        N           M       Ou             N u1 N                          M     N    00   ri   Ln    N                 N V             CY   C     N               m       oo     tO           N                    a ON O                    Lrý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ui             M    Lrý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N

                        O                                           O                                      o                                   0                                          o                                          0                                               OO
                                                                           iD                                    CO                                  ID                                          ID                                        lD
                                                                                                                                                                                                                                                                                                                                            O     10                                     O     lD                                         10                                         O     10                                                     lD




                                    NI0                                    m                O    Z                    ril                                 W                     N                                          Q                                                                                                                                                                                              Q                 D-1 L                                                              . N

                                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                 ri                                   tD                                                            u1                 COri                                           CO
                                                                                                                                                                                                                                                                                                                                                   0   ri                                                                                                                                       tD                          U.                              rm1


        LL                    lD     i 0                                          NO                 C           LO        NO                        pir        N               M                LD-I       p          M                                  p N m                             to          ON            N                           N pN                                                          N N                            CS                     czr                  Lo O Cý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Cf                    LO




                                                                                                                                                                                                                                                                                                                                     Ci 0    O                                  fa
                                                                                                                                                                                                                                                                                                                                                                                     m


                                                                                                                                                                                          A1057
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 36 of 106
                                                             22:14:28   Ex. 10
                                 Pg 17 of 44




  Cl   1N   Ym   Ha   IL                                                                                                                                                                                                                                                                                   O




                           CO    It    N             co   00   00   00   N         00   00 00      a     N             00   v   00 00          C    N          00   of   CO        V      N         V ý       CO   00              N                    00   CO N                 O    ýY       00 00     a N              O      00         00 00                0         M   CO   00   00   N     co 14     M   co 00     aN          m        N   co    CO         N     O

                                                                                                                                OO O                O          V         OC O O                                                                                                                 O CC O                     00                O         O     ON
                                                                                                                                                                                                                                                                                                                                                                       00       O ao O                    O N      OO O O                    O    N


                           CO    V     N             00   00   00 00     N         00   00 00      00    N             00   v   00 00               N          C    a    00   00   a N                   t7   00   CO          N              O    v    00   0N                   O eh          00 00     R N              CO     en         00 co           N    00        M   00 00 00       N               N   co 00           N         O N      00    CO   C N         O


                                                                                                                                                                                                                                                                                                      y
                           Ct         r4 00      M        v         N    00        M              NN         CO    M            a     NN       N    co         M         v NN              00   M             a     N N            00        M                N N       00    M                       i    N    00    M                      00    NN        00       M         00    NN        00
                                                                                                                                                                                                                                                                                                                                                                                                         M         00   rN          CO
                                                                                                                                                                                                                                                                                                                                                                                                                                             M        v rN             CO        M




                                ry         00    M        v         N    co        M    v NN                  CO   M            v rN                00         M         v NN              00   M             a     N N            00        M                N N       00    M                 ar         N    00    M                      00    NN        00       M         00    NN        00       M         et   rN          CO       M        00    rN         CO        M




                           N     14
                                       U        14   CO   N    NU             14
                                                                                   m    N          UI        Ul
                                                                                                                       00       N    U1        N N       1-1
                                                                                                                                                               00        N    U            U1
                                                                                                                                                                                                    co        N    U           UI       -4    00
                                                                                                                                                                                                                                                        N    U          N    -4   00            NUN           U            co                N    Ln   -t U1           m        N         N    Ui         0o       NNN              U1 -1 00          N     Ln         L11   -1 00




                           N eNi       U        11   CO   N    Ln
                                                                    N N       -4   m    N          UI         U1
                                                                                                                       00       N    U1
                                                                                                                                               N    U1
                                                                                                                                                         -1 00           N           UI    N        00        N    Lf    UI    UI       -4    00        N UI            N    -1
                                                                                                                                                                                                                                                                                  00
                                                                                                                                                                                                                                                                                                N    U1   N   UI           CO                N    Ln   -t Ul           W        N UI           Vi         Oo
                                                                                                                                                                                                                                                                                                                                                                                                                   NNN              U1 1-1   00       N     U1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I    U1 -1 00




                                                                                                                                                               0                                                                              0                                   0                                                                                                                                                          O                                   0
                           N           Lri      N    CO   N    00   N    UU        m    .-   CO    Li         N ONO             N    CO        Ln   U1   0Ln             N    CO          UI        00        N COUI                    0Ln             N    CO   Li    U1   0Ln                N    00 Ln    UI           CO                N Um1           U         W        N    CO        Ui         m        N    00   N N         OLn          N     co Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     UI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0Ln




                                                                                                                                                                                                I
                           01   0     14 00               Cl   01   N    00   rl        m         o1    N     co   N            Cl        01   N    00                   Cl    O1    N     CO   ý             01    01        N    00   rI              Cl    0 N       00    N                 01    01   N    00   r-I                     01    0l        00   rf            01    O1   N    00   N             Cl    o1   N     CO                01     O1   N    CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ra



                                                                                                                                                                                                                                                                                                                                                                                                                                                      O      U1 LD     a     v




                                                                              I                                    I
                           01   Im    rq 00               01   of   N    00        ý    01        01    N     co       1        o1        01   N    00                   01    O1    N     00   ý             01    01        N    00   eI              Cl    01   N    00   rl                 01    01   N    00                           Cl    01   N    00   ri            01    01   N    00   ri            Cl    Qt   N    CO                 01     a    00   N     N




                           N          00   N              O              M              U1        LO    O     U1                N NN                LD                   N    ri     v     00                 V     M NO                1-1             Cl    00   CO   N                       LD    n    40   M                            U1    O1   V    U1   NI            1.    00   MN        ri            N    MN         01                 00     aN N            N
                                                                                                                                                                                                                                                                                                                                                                                                q
                           M wl N                         U N       LD   N              N         U1
                                                                                                        LD   N                  O         01 LD     N                    N           N N                      to    U1
                                                                                                                                                                                                                              NN                        N     00   NN                           01
                                                                                                                                                                                                                                                                                                     .-    00   N                            N     LA
                                                                                                                                                                                                                                                                                                                                                        00   N    r             R     00 00
                                                                                                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                                                                                                                                                                                                                                                   f\
                                                                                                                                                                                                                                                                                                                                                                                                                              01   N                  N      01 L0     LO




                           M               C              M    O1 -4     C              M         01    Na         V            fn        O1 -l                          M     01    N V                      M     O1        N                         M     01   N    00                      M     01   Nd                                M     01   NV        ý             M     01   Na                      M m N 00                           M      01   N    00




                           M               C              M    01   N C                 M         at    Nv                      M         01   N V                       M ON Q                               m     01        NA                        M     01   N    00                      M     01   NV                                M     01   NR                      M     01   N    00                 M     01   N    00                 M      01   N    00




                           O               UI             Ln   LO   O    Ln             N NN0                                   N Nd                00                   a MN O                               01    00        CO   N    L-I                   n    in   M     N                 Ln    O1 It     U1
                                                                                                                                                                                                                                                                                                                                             N-
                                                                                                                                                                                                                                                                                                                                                   4M             ri            N MN            01   ri            00    aN N                .        O a         00   N-    N




                           1-         1-   N    M         N    U1 Lo     O    M         1 N             U1 01      N            N Oa                00   N               r     rN          N-   N             N     U1        N    CO   N                     N O       LA   N                  N O        Cl   m    N                       N-   1ý    1-
                                                                                                                                                                                                                                                                                                                                                             It
                                                                                                                                                                                                                                                                                                                                                             r    N             N N        LD   N    N             1-    N    Ln   O     N            N O 00           01




                                                001
                           U1   N-1        N              UI   NN N                     Ln        NNN                           Ln        NN N                           Ln   r4 N         N                  Ln              NN                       U1     N NN                              Ln    NNN                                    U1    NNN                          Ln    NNN                          UL    NNN                                 NN N

                           N    LNO        O    M         N N       Ln   01   N         N    d                CO   N            N nN N                   N               N     Lfl   N     LO   N                   N O            U1   N                     O    01   M    N                  1     N- N-     N    N                       N     U1   WN        N             N-    N    U1
                                                                                                                                                                                                                                                                                                                                                                                                O    N             N O        00 O1
                                                                                                                                                                                                                                                                                                                                                                                                                                         N            rU1

                                                                                                                                                                                                                                                                                                                                                                                                                                                             r    -4   CO    rI




                                                                                                                                                                                                                                                        rN




                           M    M               LD        N    Lo   N N LD              00        ONN              to           Ln        CO   O N         lD            N 0         Cl   N     lO            LA   t4         C N LD                          OO             03                 U rl N N             lD                      U1    a    LO   n        Ln        U1    v    La   N Lo               n O        Lo    00   LO           U1    r-1   N    Cl        00




                           M    Mr         1i
                                            LD            N    LO   N N LD              00        ONN              LD           Lo        00   O           LO            1.    LD 01      N tD                U1   N ON                      LO
                                                                                                                                                                                                                                                              It
                                                                                                                                                                                                                                                        N O C r lD                              U1         NN         lp                     U1    a    LO f\
                                                                                                                                                                                                                                                                                                                                                                  iU            U1    4    L0   N    a             N Om            CO    LD           U NN             01    00



                           N    Lei        M              1-   ON M C                   N t6 C M                                M         CO   01
                                                                                                                                                    It
                                                                                                                                                    r                    N     O     Cl   N                   co    M mN                                CO    N    01   N                       M N NM a                                     00    MN M                         O     N-   MM        V             N     01   M    Cl                 U1     hM N U




                           O                              O ro                          O rn                                    0M                                       0                                         M
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                         r                             0     r                                  O MN                                         C                                  O                                  U1   N                             U1    00   N


                           01                                  N                        01        N                             00    1.       d                         N N                                        iz   V                             r.          C1                           Cl    1ý 00                                  O     00   V                       N     CO   00                      Cl    a    U1                      U N         LO




                                                                                                                                                                               A1058
                                                                                                                                                                                                                                                                                       N    0        o        U                 tCrL0   0m
                                                             A1059
                                                           awnlOA    g lsoJ suoiadwnssy
                                 9T-uef   Tged    9TaeW          9   W        91   9T-unf   9T-Inf    V        9   9TaaS          9TPO     9TAON      9T-30a
awnlOA    wnssy        sung
                                     -       -        -                                        %017       %017       %017
   AN 3HO3                                                  %0Z          %0Z          %0Z                                           %017     %017        %OP
   AN SW3                            -       -        -     %00          %00          %00      %00        %00        %00            %00      %00         %00
   al1W     SeUleld                                         %00          %00          %00      %00        %00        %00            %00      %00         %00
   Vd                                -       -        -     %OZ          %OZ          %OZ      %0S        %0S        %09            %0S      %0S         %0S
   uospnH                            -       -        -     %OZ          %07          %OZ      %OS
              A0118A                                                                                      %O9        %09            %09      %09         %OS
                                     -       -        -
   pueltiew                                                 %00          %OZ          %0Z      %0S        %09        %09            %0S       %0S        %09
   isueJI     uoezIgf     saeZ     %099    %099    %09S    %0SS          %099        %OL9    %0LS         %0LS      L9       %O    %069      %O69       %069
iso0 sluewlsnpy
   AN   32J03                        -       -        -     %00          %00          %00      %00        %00        %00            %00      %00         %00
   AN SW3                            -       -        -
                                                            %00          %00          %00      %00        %00        %00            %00      %00         %00
   yd                                -       -        -      -            -            -        -          -             -           -        -
   uospnH                            -       -        -      -            -            -        -          -             -                                   -
              A8118A                                                                                                                 -        -
   puelAieW                          -       -        -     %00          %00          %00      %00        %00        %00            %00      %00         %00
   Suewl                             -       -        -      -            -           %0O      %00        %00        %00            %00      %00         %00
                                     -       -
   d100                                              %00    %00          %00          %0S      %0S        %0S        %09            %0S      %09         %0S
   s6uII9                            -       -        -      -            -            -        -          -          -              -
                                                                          L                                                                       119W.-dd       LZ
                                 Pg 18 of 44
18-01021-smb   Doc 107-10 Filed
    Case 1:20-cv-06274-LAK      07/08/19
                           Document   11-9 Entered           22:14:28
                                                    07/08/19 Page
                                             Filed 09/30/20             Ex. 10
                                                                  37 of 106
             Case 1:20-cv-06274-LAK
         18-01021-smb               Document
                        Doc 107-10 Filed       11-9 Entered
                                         07/08/19     Filed 09/30/20
                                                             07/08/19 Page 38 of 106
                                                                      22:14:28   Ex. 10
                                          Pg 19 of 44




N   eo    aa




                                                     f                                 O                               a                                                                                                                              t                               v
                         ý--ý




               is                               .                                                  N     n
                                r-I                             ti         ti                                     -I
                                                                                                                                                                            .-    rl               .-    n    ti    .t           e-I                                    n                          r-1   n                                                                  .




           0oO                  ul
                                      N         O0pL                       Oc         N            O O a 1N                             O ci 0           N        O Co            Vf       N       O OOuN                        O00                  N                 O upjN                     O Oa             u1
                                                                                                                                                                                                                                                                                                                         N                O O O LN                          O oOu




           00OIN                                O               to   N     O     8    N            OO o           V1   N                      o     0    N        OO o           vi
                                                                                                                                                                                       N                 OO         u1   N       O                    N       O O                NN                O          o     ui                    O OO             In   N           O O          ul   N




           00O              u1        M         O O0            Ili  M     o     8                 O Oo           ul   M                Ooo              M        pOO            it
                                                                                                                                                                                       M           o OO             ul
                                                                                                                                                                                                                         M       O0 0            Ir   M       O O                Lr    m           O OO             u1    m               O O O tM                          O       o    V1       m




           00O              ut
                                      M         O O0           ui
                                                                     M     O     8    m            O OO           ut   m                Ofp              M        p O OL               M           o OO            11    M       O00             ul   M       O O ypjM                             O Oo           ui     M                O OO            1n
                                                                                                                                                                                                                                                                                                                                                                M           O OO         ul       m




          0o                W
                            a0                  O O            co          O     co                O O        V7 co
                                                                                                                                        O ci        in            pO        Utco                   o O        u1co               O0         In co             O O DDo                              O O MO                                 O O        u1ao                   O O     u1 co




          0c                oo                  OO        Lno0             o     oo                p         ut   co                    O0                        OO        o co                   O O uW                        a0u            oo            O O           W                      O Ci       uloo                        O Ou            oo                O O         oo
                                                                                                                                                                                                                                                                                                                                                                                        DD




               r    tD      ON                  rl        mmN              N ý4       N            .-
                                                                                                        .    tD   aN                    .-         w     N        N -i     ID cr                   .         to    Ol    N       .         to   01    N       .--
                                                                                                                                                                                                                                                                    4            01   N            e-i   .   tD   aN                      ti   -i   lD    Ot    N           .   .t to   01    N




               ti
                            0N
                            a1                  .-
                                                          tD   mN          e-1
                                                                                      N           N          tD an     N                rti   14   m     N       .    .    waN                     .t    ti tD     aN            e-I   w        17    N       .-        ýý-pl Oý      N            N         to   Cn
                                                                                                                                                                                                                                                                                                                         N             rl      AO N       D1            N         io D1       N




          0oOV                        M        O Oom                 M    O           M           O                    m
                                                                                                                                     O0 o                M       o CO            Ln
                                                                                                                                                                                       M        O OO               ut    M    O ci o            In    M       OO          N           M            OOo            t71    M             O OO               u1    M       O OOV M




          0         O       Ili       M        O Oo            li    M    O           M           O          ON m                    O0o                 M                 O     ý1    M        OO O               U1    m    O0o               ul    M       O O         NM                       o Oo           V1     M             o OON                     m      O OO            15    M




          0         n                 N        O     N n       o      N   O      CN               O     N              l0   N        O             n     N       c         n     O     N        O       -I   n     O     N    O 4 n O lD N                    O -i        O           ID   N       O              O      to   N        o       N    nO wN               O         n     O      tD   N




          0         n       O         N        O     rl   no              o      o                      .-
                                                                                                             n O tC         N
                                                                                                                                     O ý4 n              N       p         n     C         N    O       .t   nO          N    O            n    O wN          O4                      to   N       oA nc                 to            o       N                tpN     O         nO           tD   N




          0 0N                                 N uc                       1ý                      co    ui   u                       W        ui   fn                 of   of                   co      n    N                n ai .            N             tD    oo    O                        n m-           N                    oo      ci   Oloa       N        N       a       cN
                                                                                                                                                                                                                                                                                                                                                                                        O


          00O                                  O Oo                       o      $                O Oc                               Ooo                         o Ci O                         o OON                         O00N                            O OO                                 O poN                               O O ON                           O c5 c          rl




          0oN                                                                                                                                                         OQ                                                               m
                                               N          ac              n                       N V                                         ui                                                N r4         n                n                 N                   W                              f     m                                               nN             N 6 mm N
                                                                                      ýIgýN




                                                     u1                                                                              oD            rn            lD                                                                                           tD
                                                                                                                                                                                                                                                                                                                  H                   a0 an         Q1




          ao                                   Vf         n               n                       DD    N                            W             m             VT                            v1       n    v     ý          n                 N             b WO                                 r     m
                                                                                                                                                                                                                                                                                                             I-
                                                                                                                                                                                                                                                                                                                  N                   W        m TW N                   N L6      5c         N
          N                                    n m nN                     O                       O ci p                             O ci o                      O CO .                         n 1 HN                        Oo                N
                                                                                                                                                                                                                                                              O OO                                 O O            y                    O O ON                           OO O
                    r1l                   N               oyl                                 0                             WI
                                                                                                                            to                               7                  Di                                                         10             m                 to                 Q              lDl             m                      lD            LL               NI
           m                                   ry                                                 ry                                ý                            M                             m                             ý                                N                                    N                                                                    N

                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                              ý




                                          ON                                               N                      NO            N                        0   N                   tp    0                           ý                                      N                      ID   0N                                          N                             ýý
                                                                                                                                                                                                                                                                                                                                                                                                  N




                                                                                                                                                                                 A1060
                                                                                                                                                                                                                                                                    L    u
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 39 of 106
                                                             22:14:28   Ex. 10
                                 Pg 20 of 44




        a                                                                                                                                                                                                                               rn




   o    OO                 0         oN                 0o        .t
                                                                             O OON                   0o 0                        0          ON                        00o                   0 O                                   N           0 oo                0    0                      0        O

                                                                                                                                                                                                                                                                                                                 o O




   0 OOm                  0         n    N          0o N     In              O    V1         N       0 o oN                      0 In       n
                                                                                                                                                                      0o        ýn          0    V1     N        0 OO             e-1        0          n         0         Ln               0         N




   0    Ln   N            0 Ln      rv             0 Ln N                    O    L1    N            0 vi     rv                      vi    N                         0    u    N           0    tIl             0     V1    N               o          N         0 Ln N                     0         N


   0         n N          0o        vi   N          0 Ln          N          O O ON                  0 vi n
                                                                                                                                 00

                                                                                                                                      oM               e-1            0    v    N           0 OO                 0     Ln    n               Oo         ýn        0 vi N                                         ui N




   0 ONa                  0     u oo m             0c        Ln   M          O    ýtf        m       0o      oo    N             0vi aN                               0c                    0    ul     n        0 OaN                       o     m    o         0on                        0 Ln M




   0 Nm                   0     um                 0 vi m                    O    ý/1   m            0 Ln     m                       vi    m                         0    v    m           0    m m             0     Ln    m               o vi m               0 vi m                     o vi      m

                          oo                                                 OO                                                       o
                                                                                                                                 o0

   0    ul oo     M                 Lm   M         0 vi           M                     OD   N       0 uia N                                .t   N                    0    v
                                                                                                                                                                                n           o Oa                 0     Ln    O    .t         Oo n                 0 ui M                                              N




        N ON              ýn   ma                  o Ln      aO             V1   lD     n            o   ww                      vi   m     V1                        0         ýn                      a        0 aM                        L9 ui      N                   rl               Ln   a0




   li   o0                ýn   co                  yr   oD                  V1   oo                  n Od                            Oo                               Liac                       Do
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                 ui                               oe              ui   co                    ýn   Oo

                                                                                                     n
   Wn   m    a1           o Ln      Do                  ID   n              O oo        LD               m   vi
                                                                                                                                ov
                                                                                                                                            U1                                  a                CM              ui         N                0          .         N ac                                                N




   m    ý1 u1     m       n         N m                 W oN                VI    W     lD   N       m cD    m     N             m         ON                         r\        n                oo     a        a co        .t   N          o0    OD   Oo
                                                                                                                                                                                                                                                                       ai   In               lD   of N




             N                 of N                kqof      N                   a1                  D of N                     D of N
   lD   ch                ýD                                                lD
                                                                                                                                                                      kq   mN               kq   aN              to    mN                         of N            kqai      N                to   ai N


   n    u1        m            ID   mN             vi   0    rD   N         T    lD     mN           m       c     N                       n     .--                       oD 7             a    oo .t           00    oo oo                 rv   of    yr        tD   ai   N                                    vi   N




   o o                    o vi m M                 o              m         O Vj                     oo            N            0 vi a N                              0o                    o                                                                          on
             r4
                                                                                             m                                                                                  -                m n
                                                             ui                                              Do
                                                                                                                                                                                                                 0 O         It
                                                                                                                                                                                                                                  .t         o ui o                                          o vi M




   0    to   m            o Ln m                   0 Ln m                   O u1 m                   0 ui m                          ui M                             0 vi m              0            m
                                                                                                                                                                                                 Ln
                                                                                                                                                                                                                 0     In    m               0 Ln       m         0         m                o ui M
   o         W    m       pcv                      0 v            M         OO               N       o vi a N
                                                                                                                                00

                                                                                                                                     oN                               o    rn             o Oa                                               0o                                                                       V
        Vm
                                                                                                                                                 N
                                                                                        oa
                                                                                                                                                                                                                 0 V1 O N                                         o         M                                    .




                                         q.
                  N   m        is        o              s                   a LD             m   N   n ui               N       o In N                                    v                            O                          O                                                          no N
   ýn   co                oo        Lo                            lD
                                                                                                                                                             ti       m                                     ri        fV                     .          Ono
                                                                                                             oo                                  00                            LD                                o0                               rrv
                                                                                                                                                                                                                                                                  a         N                          tD




                                                                                                                                                                                          pui




   n O N                       o         N              o    s              nO                           c         N                 o                                no                                                                     n o rv               n ow N                          0W
             lD
                          n                        n                                         N       n                                           N
                                    lD                            r4                    lD                   lD                            lp                                  LD
                                                                                                                                                                                                 O     LD        n O N      lD                                                               n


                                             N     a D a mN                                  ON                         H            v                                                                                                                                 cN
                                    o                                                                c       NW                                  M                        mo                                                                                                                                          ý
                                                                                                                                mn
   OR -      to oo        -.             tD                                 n    V1     00                                                 lD                         n                   OR N a            ti        tV oo                  a -i                 n
                                                                                                                                                                                                                                                                                                                 c




        a aa m a               of   ma ma               o              ma   rl   a1     oama                 a     a    m   a        ON    01    a           n    a       of         ma         D1     O    ma         mm a             e         of    a     r
                                                                                                                                                                                                                                                              a        of a      a   m   a        Di   aa ma




        a a ma            . ai           a ma      - of                ma   .-   of     mQ ma                a am a                  of    Q1    am a                     of         mv         Ol     M    ma        a1    ma          v         of    am             of o      a ma        .-   aim V     ma




                  ý       .                   It
                                                                            .-               ý   a           .-    ri                      N     ti                        n                                a    N     nN               v    ý    r                               v          .



                                                                                                                                                                                                                                                                                                                          i




                                                                                                                                                                                                                            V       0
                                                                                                                                 A1061
              Case 1:20-cv-06274-LAK
          18-01021-smb               Document
                         Doc 107-10 Filed       11-9 Entered
                                          07/08/19     Filed 09/30/20
                                                              07/08/19 Page 40 of 106
                                                                       22:14:28   Ex. 10
                                           Pg 21 of 44




t1   OD   KF   d   IL




                                                                                                                                                                                                                                                                                                                                                  co




                                                                                                                                                                                                                                                                                                                                   I              is   D

                                                                                                                                                                                                                                                                                                                                        Q   Lrý   va a      oo
                                                                                                                                                                                                                                                                                                                               ol.0-i
                    e       to           H   c    o0    00 oo        Q   N   o    ao .-
                                                                                          n    v wv   mN av    Lo             M        n    W    Mv       N   m    I-i   n    N    N   n    11                    v   N        to   QN       00   c   N   Q n        N Ov           r-1        W     m    v    oo       cvri       wO       rv
                                                                                                                                                                                                                                                                                                                                                  N    OD




                    a       V1       N       m    ooo   00       nN          v       to   N     nN    nN n              ni             v1   LD m      N                  Cl   n                              mN           mn m           N   00   N       o    M            0N            lc   O     Ln   N    o    W      N
                                                                                                                                                                                                                                                                                                                          0o       m m ri O
                                                                                                                                                                                                                                                                                                                                                                 DNv


                                                                                                                                                                                                                                                                                             0
                    c N Vn                                                                            am a N                                                                                                 m6                                                                                                     N o kq D
                                                                                                                                                                                                       Mmo



               to                        H    M taD     n ý/1    n       N   oQ      oo   NN                            is    yQj N         rn   Oc       N   m    a ID       aý   N   co   0                         N   aM        oo   Q   ID       N   o    I-i   w      DD      N     nQ O       oo   LD                       mN n m




                        vn N     n                vnf   rv   n                      uni   N                    N    n                   a        n            u1   ao n                     k6          mo                m         m a                   m          O     10                   ON             c     aa            N t6      o



                                                                                                      m                      o0         m-                                             oo r--     N                                                       ýo    O                         n m N                oo    a    0o
                                                                                                                                                                                                                                                                                                                               N   N         o
                            N    n           .-   n1 N n                            uni   Nn          m.-      N    n         N         OOn                              0 O           m cd             o                 m         -a       Lo           n    ON D                       o          a         N     al   0




               00           nN               O     00 t1     N               rv     mQ N                       N    N        to   VOi -          N            n    o0                  a          In    00   ri                     -    n                m          X11                  ut    co   f         to    Do            o0        m

                            Q fNn            p00        Om       W           g            o nm                 oM            O         oO        m            Q OO o T                                  o rn                             o                og                              O          O         Op O                               g
               00        aQ                  o0   am C                       oo       md              oo   m   a             oo    mm C                       Dom                      m    Ili   a                       oo        ac                    o0    aQ                        Do   am Q            oo    aa            W         o
               O         co VI               N    MC N                       a      mN N              a0            N         n   to    OON                   a m        co             N   a           na
                                                                                                                                                                                                             .-           m              n                Ln    o0   N                    W    ono   n         O     am




                         0N                  O                               o      g     .-          o0                      O   O                                                    o o                                          0                           O    r1                        O     N               o             D




                                                                                                                                                                     A1062
                                                                                                                                                                                                                                                                U    VJ         0
                                                                                                                                                                          A1063
                                                                                                                                                                                        321OOAN
                                                            10                        10                  10              60                 60                   00             0                O           0               t0             t0                  t0
Ma131    -JOA         3JO3                                       910B                  9T-9ai              9T-iBW                                                  9T-0nf                              91-                         9T-A0      9T-50N              9T-3a0             IB3019i.Ad
                                                                                                                               91-OW          91KOW                               9T1nf            1            9Taa5
PUPJO    1ei01
                                 OIn9                               0E61                   0171                 0167             0161              0147                 0161          0E61         0161           0147               0171         0161                0E11
                                 azuel                             SL8ET               LSET S                                   T04T     7    81041                                               5787          SE171
                                                                                                               51811                                                   1T07T      5881                                              61577     6157I               61541
                                 alial
                                 anuaAa5                           50E11               50E11                   10E11            66111             77751                46451      59857           59857         19851               60091     60091               60091                698187
ýj                                                                                                                                                                                                                             8561471
               salplsgn5
                                 3HOId31NOW                             e/u                 e/u                   e/u              e/u               e/u                  e/u            e/u            e/u         e/u                e/u            e/u               e/u
                                 1W       IVNIS                         e/u                 e/u                   e/u              e/u               e/u                  e/u             e/u           e/u         e/u                e/u            e/u               e/u
                                IV    I   J8410                         e/u                 e/u                   e/u              e/u               e/u                  e/u             e/u           e/u         e/u                e/u            e/u               e/u
                                Ielol
                                                                                                                                                                                                                                                                                                              OJ9     nssb       s
               auueingwv                                                                                                                                                                                                                                                                                        Z0                       to
                                                                                                                                                                                                                                                                                                      10                     0
                                 IVNISIW                -1LSZZ---J                         ý51Z                 -1LSZZ           LOSZZ-10811                            L4EZ-18711-JOSZZ                          -J84EZ             LILEI-JILE1                                                                    %01      %0           %01
                                                                                                                                                                                                                                                                      TLEZ               89LLZ         %00
                                 3HOId31NOW             I           SLO1                   SLOT                 SLOT                                                    9807                       T                                              T   TE 0            OEIi               9ZEl          %00          %01                   1   %0
                                                                                  I                   1                  -1      19807             r9807                         1_        T87         r77      _8111 7        __OETT 7           _          r                                                               %0
                                                                                                                                                                                      19_11_TT
                                Sd01VD3dS               I               1051                1051                  1051             IZST             ZST       I           1257                         _I95_T      1917               1851    8511851_                                    5781         %00          %01      %0E          %01
                                                        I
                                ja410110                                1481                1781                  --J681           Z6L--ýZ6L--JZ6L                                       I_T8-.L9T8                --J918 418--I7Z--J6Z8                                                  9696         %0.0         %01      %0E          %01
                                1e101                               61E7                   9911                 9914             6018              6014                 60E7          8178         8171           8141               1877         1884                841                81515
               allaingwV
                                                            -
                                                          - - - - - ---   --- ---------   ---   -- --   ---   ---      -- --   ---
                                IVNISIW                            0    0               0     0       0     0     0---                                                                                                    0
                                                        1

                                                                                                                        00   0                                                                                                                                                0                   0
                                iay30INV
                                                        I                                                                                                                                                                                                                       I_
                                                        ---------------------------------------------------------0
                                Ielol
a-JB-j-0AV   Walled    Jey a   7dV
               salplsgn5
                                31101331NOW                             P/u                 e/u                   e/u              e/u              e/u                   e/u            e/u           e/u          e/u                e/u            e/u               e/u
                                1W        IVNIS                         e/u                 e/u                   e/u              e/u              e/u                   e/u            e/u           e/u          e/u                e/u            e/u               e/u
                                iayloliv                                e/u                 e/u                   e/u              e/u              e/u                   e/u            e/u           e/u          e/u                e/u            e/u               e/u
               ------------------a3ueingwV
                                         ---------------------------                                                                                                                                                                 -----------
                                1W        IVNIS                         561                 S6Z                   56               16Z              56Z                   561           16Z            561         561                561             561               66Z
                                                        I
                                13HOId31NOW                             SLZ                 SLZ                   SLZ              SLZ              SLZ                   SLZ           SLZ            SLZ         SLZ                SLZ             SLZ               SLZ
                                1VIU3dS           SdO                   OSL                 OSL                   OIL              OIL              OSL                   OSL           OIL            OSL                                                              IOSL
                                                                                                                                                                                                                   011                OSL             OSL
                                ýay3011V                            007  007  008   004  004  008       007  006 004
                                                                -----------------------------------------------1006
                                                                                                  004-                                                                                                                                                                 OCT
               aueingwv
                                                                                                                                                     _        _
                                                                              2                 S 2                                                      S2                                                             OS
                                1IVNISIW __                                                                                                                                                                                             OS              OS
                                                                                                                                                                                                                                                                          105
                                IIV
                                          -------------------------------------------------------1a430
 ana    an
               salplsgoS
                                31101131501J                            0E8                0E8                   018              0E8              0E8                   0E8           018             0E8        018                0E8              018              018                0966
                                10510111                                004                006                   006              0017             004                   004           006             007        004                004          006                  004                0086
                                JB430liv                                OOZ                001                   0OZ              001              00                    0OZ           0OZ             00         001                001          0OZ                  0O                 OO1Z
                                lelol                               OE1T                   041                  0181             041               0141                 0111          0141         041            OE6I               OEbT         041                 OE6T              O9TLT
               auueingwV
                                IVNISIW                             8599                   8599                 8599             1119              SZL9                 1L9           9769         9769           9269               9669         9669                9669              61618
                                3HOI131NOW                          956                    956                  956              986               9862                 9862          SLOE         SLOE           SLOE               9011         D1     9            9011              iLE9E
                                SdO1VIJ3dS                          SZ1I                   SZTT                 SZI1             9ETT              9111                 9ETI          OLIT         OLI1           0111               Z81T         18TT                Z81T              1601
                                          J5410
                                117                                 9111                   9EI                  9EIE             L91E              L910                 L91E          Z9ZE         Z9ZE           Z9ZE               S6ZE         5611                5611              Z858E
                                1e0o1                             SL8E1                SLEET               SLEET                41061         81041                81081          Sbbi            5481          SE771              6LSbI      S4T 61              6LSt11               6OLOLl
              auaingwV
                                1W        IVNIS
                                IN Ja410
                                lelol
                                                                                                                                                                                             11                                                                                                                              1N81i1-dd    L
                                                   Pg 22 of 44
                  18-01021-smb   Doc 107-10 Filed
                      Case 1:20-cv-06274-LAK      07/08/19
                                             Document   11-9 Entered           22:14:28
                                                                      07/08/19 Page
                                                               Filed 09/30/20             Ex. 10
                                                                                    41 of 106
                                                                                                                                                                          A1064
                                                                                                                                                                                            3dOOAN
                                                                                                                                                                     1s00   s8wng
                                                                                       900              0    %00             %00          %00             %00               %00             %00          1/600        %000                    1100        %00           1100
        J33HIa           sisoa
                                                                                      1806             L1.06                L106         E1.08           9E9L               9E9L           5981.        S98L          L189                   5869        8889         5889           18666
                              aoueingwy                                                                                                                                                                                                                                66
                                                                                       %C69             69   60              %169         09   %9         %666              66   %6         %966         5966         %066                    %006        %006              %0
                                                        sdul                          6914             9900                 9909         6069            6014               6029           894          8ff           894                    099f                     Z852
                                                                                                                                                                                                                                                         087t
                                                        OHn                 I          VZ0    I         VZ0        I         1900          VZ0             900               900             900          900          00                      00          00           00
                                                                                                                       -                                                                                                                _
                                                        mun sinOH                 8I                  8186                 -5181        6561.1          0L591             01.591           690Ll       6901.1        6LVl                   64641        14691        14696
                                                                                      96
                                                        1so0inOHmun
                                                        asuadx3                       T806             LL06                LL06_        ELZS_            9E9L               9E9L          _598L_        S98L         IT89_                  5889_        5889         8889_          1866
                                                                                      %65              %065                 %69          %9S             %f0                11464           %969        %964          %0Ef                   %0V         %0f          %0Ef
                              e9aingwV
                                                        sdul
                                                                            J
                                                                                ___
                                                        nHn                             eo              ET                     _o              e_o         Eo                __a_             co          __o         _o                         ___o       Eo          Ea
                                                        OHUun
                                                        wn     mOH   IsOO                                                                                 o_z             ocz_
                                                                                                      osa S _ oz                    S _ oz 4_                         S               _S               osa S          oZ        4 _ aa S oa 4 oea
                                                        asuadx3
        S.HD1tldSla/AdO                            uolesuadwo
_J             LL                                   I
 aald uleW                             uolesuadwo
I    L/09                                           I                                  S9L              59L                  59L          ZLL             ZLL               ZLL              E6L         E61           E6L                    008          008          008            666
siledab                 aDueuo4uleWg
1               I%0                                 I                                  6OL              6OL                  6OL          ETL             E9V               9V               971         9LV           9LV                    086          086          085            9889
                              saso
JuaplV
    _L
                                                    1                                  59L              S9L                  59L          ZLL             ZLL               ZLL              E6L         E6L           E6L                    008          008          008            066
-I             r/00S
        sllollan_q                 6ulaedS              SOSOD
                                                    1                                  905                                   905                                                            S55          SS5           855                    095          095          095            SLS9
J            L/oOSýý                                                                                    9E5                               ITS             IVS               IVS
        lerlpaW              sallddnS sleOuaa                   snedaa8
L/OS_L-J                                            l                                  SLZ              SLZ                  5LZ          81              8LZ               8LZ              980         980           980                    880          880          880            T8E
        suolleDunwwo
    1                                               I                                   Z8                  Z8                Z8           E8              E8                 E8             S8           S8               S8                  98           98           98            8001
               1%VS7o
    swJolufl
                                                    1                                   87                  87                8Z           87              8Z                 87             67           6Z               67                  6Z           67           67             6EE
    I          I%610
        L_-uawdlnb3
                                                    l                                   98                  9S                98           LS              LS                 L8             66           68               6S                  06           06           06            E50T
               I%90
        41IeaH
               L_-AlojeSB
               00                                   I                                    S                    S                 S               S            S                   S             5            S               S                    S           S              S            LS
                        I0/
        ll     S3SU9          8 WJad          SO
    L/x10_0-ý                                       l                                   11                  11                11           11              11                 1T             11           11               11                   11          11           11             5E1
        Ins      14101             -    1500   dO 90I00J0S                                                                                                                                                            6E66
                                                                                  EVEZ1               6EEZ1                6001         09511           9L901             9190T           CEZT1        L860T                                5001         5001         5001           00ZZE1
        ssOJ0       140rd                                                             Z96Z             L96Z                 L96Z         Z88E            69LV               69L6           IM           IM            9165                   17165       VL6S         V1.65          9955
        E     SSO   5   ý8    ul                                                      61 %9            /f61                 %V6I         %18Z            %60                %60            %Z6Z         %L0           %9L                    %L          %L           %L              1196
        .L3HION                SiSO
        IAO2JOSUWPV                      OUS11e1S

                                                                            ----J----J----L---1----J-----------J
                                                                                      L651             L65T                 L6ST         L651            L65T               L6S1           L651         L6SI          L6S1                   L651        L651          L6ST          09161
                                                                            I                                                                                    I                    I                                             1                I            I
                                                                                                                   I                I               I
        01              s4so0                                                                                                056                                                                                                                                        086           00411
               0110                                                         I          1056             10-S6                       1     1086            1086              10-S6            10-S6       1086          1056                   1086         1050
                                                                            1          1009             10-09                1009         10-09           1009              1009             1009        1009          10-09                  1009         1009
        aoueJnsul             A1Igeil/o1n5                                                                                                                                                                                                                              009            OOZL
                                                                                                                                                                                      I
        Ieuassaload                    saad                                            000              0OZ                  000          0OZ             1000               OOZ             1000        1000          1000                   000          000          00Z            0040
                                                                            I                     I                I                I               I                                 I            I             1              I                    I
        liv    J@410          VSDS                                                     009                                                OLV                                                Olt                                              0LV                       01V            009
                                                                                                                                                                 11         10LV                                       10Lf                                10LV
                                                                            1                     1     10-09                1009                   I     10LV                                           10LV
        PLO     4a0                                                         I       816  816  816   L76 L76  L76  Z56  056   Z56  196 196                                                                                                                               T96      I
                                                                                 -------------------------------------------------ZLZTT
        ONIlVI3d01V101                         SISN3dX3                               5984             S98V                 5984         EVLV            EVLV               EVLV           69L9         69LV          IV    __6              LLLV        LLLV         LLLV           V9VLS
        6ui06Jad0              401100                                                 E061            8681                  8681          198              5Z                 5Z            TVT          6OT          L5TT                   9611        9611         9611
                                                                                       %VZl- %VZ1-  %99-  %ZO   %Z0  %60-  %L0   %L    %SL                                                                                                                 %SL          %SL
                                                                             _-   ___________
                                                                            j     S6Z   560    S6Z  S6Z   560   S6Z   560  560   S6Z   S6Z                                                                                                                 5_60
        uopepaJda0
        awotullaN




                                                                                      %fZl-L6L6
                                                                            ---------------------------------------------------------S6Z_-
                                                                                      86IZ            6TZ                   E6T          9511            Z 0L               0LZ             9V          98T            098                    T06          T06          T06
                                                                                                                                                                                                  6                                                                                           LZMai-dd
                                                               Pg 23 of 44
                              18-01021-smb   Doc 107-10 Filed
                                  Case 1:20-cv-06274-LAK      07/08/19
                                                         Document   11-9 Entered           22:14:28
                                                                                  07/08/19 Page
                                                                           Filed 09/30/20             Ex. 10
                                                                                                42 of 106
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 43 of 106
                                                             22:14:28   Ex. 10
                                 Pg 24 of 44




   Cl    m if H 2          a                                                                                                                                                                                                                                                                                  M     T




                                                                                                            O                                 O                                0                                           0                                     0                                   0                         0                                         O                         O                         O                                 O                                   O

                                                                                                            O                                 0                                0                                           o                                     0                                   0                         0                                         O                         O                         o                                 O                                   O


                                                                                                            10                    I I      10                     I        10         I                          O
                                                                                                                                                                                                               II I                                          I   10
                                                                                                                                                                                                                                                                                            I      10
                                                                                                                                                                                                                                                                                                           I I
                                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                                                                          I              1O          I I
                                                                                                                                                                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                  11 I
                                                                                                                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                                                                                                                            I II I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I I I



                                                                                I                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   IIO
                                                                            0 t00                                   m                         0          U
                                                                                                                                                                  I             O
                                                                                                                                                                                                                                                             I Io                   I I IO                          I              o
                                                                                                                                                                                                                                                                                                                                                                                                  IO               1I         o                -                        m




                                                                                                                                                                                                                                                                                                           Nltn
                                                                                                                                  II 1                                     I                                   I                                                                                                                                          I I                        I                                            I I I
                                                                                      00                                                                                                            ul                                                                                                                                         Lrl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                         I I
                                                                                                                                                                                                                                                                          ut   ul                                                                                                    vi                   ul ul                         ul                                         ul

                                                                                                                                                                                 In                                            Nn                                                                                                                                                                                                                                                  1ý




                                                                                                                                                                                                                                                                                                                                                                             NItOn
                                                                                                                    N
                                                                                                                     NIA
                                                                                                                                               N
                                                                                                                                              ul                                  ul        N       ry                               NN                           to      NN                          M
                                                                                                                                                                                                                                                                                                                                    NI         NI                                    N              n N                       ul        N                          NN
                                                                                                                                              mN                                                                                                                                                                                                                                                                                                                   NN
                                                                                                        -

                                                                                                                          N                                                       mN N                                               NN                           m NN                                m                            m           N                               N     r4             mN N                      m         N

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NM
                                                                                                        -


                                                                                                                0         M                   lc         M                      l0                  M                          cý-1       M                       t0
                                                                                                                                                                                                                                                                               M                      t0      M                    m           M                         o           m              l0   l M                  to        M
                                                                                                        -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LET
                                                                                                                                                                                            N
                                                                                                        -           rl    N                   Ln         N                        ul                N                                Iý   N                       to     n N                          ul      N                    ul   NNN                                    nN                   to   N N                  u         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   owN

                                                                                                        -
                                                                                                            0             N                   0          N                      oN N                                                 0N                           oi N                                O       N                    oN N                                  ON                         O          N              o         N                          I- N



                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                         1l




                                                                                                        -

                                                                                                                          N                   a     N                                               N                                                             mM N                                m       N                    m   N                                             N                   M N
                                                                                                            lm
                                                                                                                              I I I                               I        I                                   I                                             I I                                1                                                                                    I I          1                I I      loI
                                                                                                                                                                                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                              I I                  1II ImN
                                                                                                                                                                                Ill                                                       r4


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1m
                                                                                                                                                                                                                                                                                                                                                                                                    ul

                                                                                                        -                                                                             IM                                       Im                                                                                                   Im                                   IM




                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                               r



                                                                                                                \        C                    mC                                  m C                                                 C                              m\ C                             m    C                       m          C                          \           C                m\      C               m   C                                            C                             C

                                                                                                                \        C                    mC                                  m C                                                 C                           m
                                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                                               C                      m
                                                                                                                                                                                                                                                                                                       C                           m          C
                                                                                                                                                                                                                                                                                                                                                                         \           C              m\ C                      m    C                                           C                             C
                                                                                                                                                                           \\\\




                                                                                                                                                                                                                                                                                                                             \\\\




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \\\\
                                                                                                                \        C                    mC                                  m C                                                 C                              m\ C                             mC                           m          C                                      C                m\      C                    C                                           C                             C
                                                                                                                                                                                                                               \\\

                                                                                                                \        a                    mC                                  m C                                                 C                              m\ C                             m    C                       m          C                          \           c                m\      c               m   C                                \\          C                             C




                                                                          0                                 OI
                                                                                                                          r

                                                                                                                              I I l II
                                                                                                                                              o
                                                                                                                                                         r




                                                                                                                                                                           01
                                                                                                                                                                                      I II                                                i
                                                                                                                                                                                                                                          t



                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                 01
                                                                                                                                                                                                                                                                               i



                                                                                                                                                                                                                                                                                    I I1I I
                                                                                                                                                                                                                                                                                                              r




                                                                                                                                                                                                                                                                                                                             01
                                                                                                                                                                                                                                                                                                                                    1I I
                                                                                                                                                                                                                                                                                                                                                                         OI
                                                                                                                                                                                                                                                                                                                                                                                     r

                                                                                                                                                                                                                                                                                                                                                                                     I I
                                                                                                                                                                                                                                                                                                                                                                                                  01
                                                                                                                                                                                                                                                                                                                                                                                                              II I
                                                                                                                                                                                                                                                                                                                                                                                                              r




                                                                                                                                                                                                                                                                                                                                                                                                                            oI
                                                                                                                                                                                                                                                                                                                                                                                                                                  I I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                         OI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I II II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                    000C




                                                                                                                                                                                                                                                                                                     0                                                                                                                                                                                             O

                                                                          0                                 O                                 0                             0                                                                                    0                                   0                        0                                          O                        0                          0                                O                                    O

                                                                          0                                 O                                 0                             0                                                                                    0                                   0                                                                   O                        0                          0                                O                                    O


                                                                                                                                                                                                                                          i
                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L
                                                                          0                                                                                                                                                                                                                                                  10
                                                                                                                         1I I                                                                                                                                                                                                       1I I I I I I
                                                                                                                                                                                                                                                                                       0                                                                                                                                     o                                                                     O
                                                                                                                                                    II                                                    II                                                 I                      II 1 I I                                                                                                              I I II I I I                                   I0 1                      II I I                                 I
                                                                                                                                                                                                                                                                                                                              CO

                                                                                                            10                             10                              10                                                                                    10                                                                                                                               10




                                                                                      a
                                                                                                                         II                   N
                                                                                                                                                                  I             Nm N
                                                                                                                                                                                                                                          i                              m N
                                                                                                                                                                                                                                                                              II                I
                                                                                                                                                                                                                                                                                                      N                            N
                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                     IIý                                                      I I
                                                                                                                                                                                                                                                                                                                                                                             NIQN1




                                                                                                                                                                                                                               QNI
                                                                                                                                                                                                                                                                                                                                                                                                                                       1000                                    W
                                                                                                                                                                           I                              II                                                                                                                                                                                                       I I                                             1                         I
                                                                                          00                                                                                                                                                                                                                                                                                                             00        N-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                 001-4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t0
                                                                                                                                                                                                                                                                                                                                               III
                                                                                                                                                                                                                                                                                                                    In                                                                                    Id                                                                       II                        100




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O--___-_I
                                                                                                                                                                                                                                                                                                                                                                                               V77771.




                                                                                M                                                                                                                                              N                                                                                             n                                                                                              m1


                                                                                                                                                                                                                                                                                                                                                                                                                                                       F-------1
                                                                                                            NIm                                     NIN                                                                                                                                                    NIN                      NIm
                                                                                                                                                                                                                                                                                            ___I
                                                                                                                                   ____I




                                                                          O                                                                                                     mN                                                                                       N                                                                                                                               N                         N                                    N
                                                                                                                                                                                                                   I-------1




                                                                                                                                              ýrl                                                                                                                                                     ul
                                                                                                                                                                                                                                                                                                                                                              -------1




                                                                                                                                                                                                                                                                                                                    ti                                                                                                                        -i
                                                                          0                                         m                         O                                 O                                                                                 o            m                     O



                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ulul
                                                                                 ci                                                                 00                                0o         ul                                                                      co                                00 Ln
                                                                                                                                                                                                                                                                                                                                   o    ro                                           ul                  00 ul               O          ul                              00           ri            ow

                                                                          N      m                                                                                                              r
                                                                                                                                                                                                                                                                               r                              r                                                                      r                   mI                   ul        ut                              N                          m    r-         r1ý



                                                                          0     M N                         Ln            N                   00    c-I                         m     .--           c-I   N                               N                       m            .    N                 Ln   c-1      r        ui         c-I        N                     ti          -1   N              r1
                                                                                                                                                                                                                                                                                                                                                                                                                   N         ul
                                                                                                                                                                                                                                                                                                                                                                                                                                        --I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N             to    ý


                                                                          N     d ON                             0                            n     O                                 On                                             O                                                                              ý        to O                                                                                                 O4
                                                                                                                                       If__




                                                                                                                                                                                                                                                                                                __
                                                                                                                                                                                t0
                                                                                                                                                                                                                                                                         Or                                Fol                                                                                           o                                                              0                               O



                                                                                                                                                                                                                                          i
                                                                                                                         ll                                                                                                                                       ID                                 40                                                                              1ý             t0             .-        lO                                                Iý                                  -1




                                                                          N      v        N                              m
                                                                                                                         II
                                                                                                                                              n                                       ý                                                                                                                                                                                              m
                                                                                                                                                                                                                                                                                                                                                                                          I                                                                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                             Ipmp




                                                                                                                                                                  I        I I                                 I
                                                                                                                                                                                                                                                                                                _


                                                                                                                                                                                                                                                                                    Iý I                                     ftn IlDI0                                                                                                                                                             L0
                                                                                                                                                                                                                                                                                                                                                          I                                       I                I IF                            I                                         I L                         II
                                                                                                                                                                                                00                                        00                             to    00                                                                                                                   t0        00   aU

                                                                                                            1t0                               1 VD                                                                             ItD                               Ito                            rO                  Ir                                                   Ito                             IUD                 1ý 100           I-                   Ito                                       100




                                                                                                                         r                                                                      r
                                                                                                                                                                                                                                          r                                                                   r                                                                      r                                                  r




                                                                                                            \            C                    m G                               mC                                                  C                             m\ G                                m    C                                  C
                                                                                                                                                                                                                                                                                                                                                                         \           C              m\ C                      m   C                                     C                          m         C

                                                                                                            \            C                    m C                                C
                                                                                                                                                                                co

                                                                                                                                                                                                                                    C                             m\ C                                mC                                      C                                      C              m\ C                      m   C                                 C                              m         C
                                                                                                                                           \\\\




                                                                                                            \            C                    m C                               mC                                                  C                             m\ C                                mC                                      C                          \           C              m\C                       m   C                                     C                          m         C

                                                                                                                                                                                mC                                                  C
                                                                                                                         C                    m C                                                                                                                 m\ C                                m
                                                                                                                                                                                                                                                                                                           C                                  C                                      C              m\ C                      m C                                             c                    m         C

         M         N            M    o   O
                           N
                           of
                                         gyp.




        MM   cr   Cl   M        m   rn          O         L mm

                                                    00   00   0o to   N   ill   00 M       N                0                 e   N           0     n        rl   M    N        0           -
                                                                                                                                                                                                          M    N               O                    N             0                     N            0              N              o           N          N              O       nM                 m              d    N    N m              a    N                          m         to   N     N         CA




                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r



                                                                                                            N                                 r     00       -T   00            N m                       oo                   ry
                                                                                                                                                                                                                                                        e-        N                                  N     V        00             N     00          W                   N               dm         m              m         m m              0    N                          m         0 N        m

                                                                                                            OO                                00    00            00            W           00            u                           mN       tf                 00                                 CO    N        00             oo    N           ul                  m       N        un              N        ul        M     m          00                              m         m          M




                                                                                               Y   LL                             c               N oZ                                                         p                00
                                                                                                                                                                                                                                                    N                  V      ei     a                        I                     m     rl
                                                                                                                                                                                                                                                                                                                                                                         to                              l0             s         N m                                         rl             LL




                                                                                                                                   a   o                                                                       a                                        M                               cr                               a                                N CY                                                          a                              a




                                                                                                                                                                                                                                                                                                     ý          W        Z


                                                                                                                                           A1065
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 44 of 106
                                                             22:14:28   Ex. 10
                                 Pg 25 of 44




  M   NJ   N   m   F   00




                            Oi0%   Ln Ln            c          c                CO
                                                                                         v                         CO    In    c                 ri               c                  c     Ul   c                      V        U                            c            CO   c                                 Ul                              N.    v                00       c                       CO     CO       CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Oc




                            m C    14               c           N               CO            N                    CO          N                                  rv
                                                                                                                                                                                     c    ri    N                      CO            N                       CO                rv                               a-i     N                        N N                    a rn                             c      CO       0                           M N




                            m   0 01                 Ln         CO              n        M                         U1    NM                      N                M                  Ln    Nm                             CO           m                     CO           rv   m                                 Nm                        CO    M      CO              CO    m                          CO     CO       m                           CO        CO




                                                                                                                  -                                               v                                                                                         or                                                                            oN                                     W                       o                                     e
                                                                                                                               O
                                                                                                                                                                                                                                                                                                                                                                                                               CO
                                                                     ý                             c                     a                                                                o                                          O Q

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                        CO
                                                                               o2




                                                                                                                                                                                        IIINIm
                                                               CO                             00




                                                                                                                                                                                                                                                                                                                                                                                                                                                    1IINIo
                                                                           ý                       ot                    O                            o                                   O               E                                  o               o                                                                      CO           O                                          40                 C
                                                                                                                                                                                                                                                                                                                                                                                                                      00


                                                                                                                                                                                                                                                                                                                                                                                                                                I                                   I
                                                    I        I                       I           I                                                                       I   I                                        1                      I             I I                                  1                              I   1                                I                                                                          1                     I 1




                                                                                                                                                                                                                          IOIII
                                                                                                                                                                         I n to
                                                                                                                                                                                g                                                                                                                                                                                   I




                                                                                                                                                                                                                                                                                                                                                                                                               IC.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    II 1




                                                                                                                                                                                                                                                  I6-.I
                                                          NI
                                                             I II                 61           11I t1                                                                                                                                  IN                                                       1 IM                                   M                                                             to                             I     II ICO




                                                                                                                                                                                                                                                                                                                                                                              101INI
                                                                                   1NI              I                                                                                                                                                                                                                          I 1I 10
                                                                                                                                                                                                                                                                                                                                                                                                                         INI                                                   IcJ
                                                    IO                         101       IO               I4I         IhI INI                                     INI                                           I-1   10                                          IM INI                      ICI                     INI                        IN1          IoI                           111



                                                             II                      I I I     II      I                                                                 I 1                                    I1                           II
                                                                                                                                                                                                                                                           110
                                                                                                                                                                                                                                                                  1                           I   I                            I I     I                      I                             1I                                      I I
                                                    INI   I I I                INI
                                                                                     I  IOI 1I 1 I ICI I              INI
                                                                                                                                                                         I          INI
                                                                                                                                                                                                                I IN                         II            1M     111                         I 1 1N                101
                                                                                                                                                                                                                                                                                                                               I 1 1   O  INI
                                                                                                                                                                                                                                                                                                                                                              I IN                          1 Ic              IN1   11              I I        INI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    II 1 L


                                                    OR          CO
                                                                      ý        o        N          c
                                                                                                          -I
                                                                                                                  oO                                   OD         c                       m Oc                        o                                     0r                 v                                n Oc                      oN            00           o 00 i                              a     CO




                                                                                                                                                 N




                                                                                                                                                                                                                                                                                                                                                                                                                                                          101IcD1m
                                                                                                                                                                                                                               NlolO1ý1coý




                                                                                                                                                                                                                                                                                                                                                                                                          ODD-1101010
                                                                       1                                                                                                            L m                                                                                                                                                                                                                  0                                               m




                                                                                                                                                                                                                                                                                                                                                                                                          mImINCOIv
                                                                                                                                                                                                                                                                                                                                                      m1.-ý
                                                                                                                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                             11114
                            m                                                   0                                  O                                              w                                                                                          N                                                                                   N




                                                                                                                                                                                                                                                                                                                                                                                 1.ICIN
                                                                                                                                                                             ý1ýý




                                                                                                   1                                                                                I I 1-                                                   I                    I                                                                       I                                                                                                                                I

                                                                                                                                                                                                                                                                                110tODICOIý




                                                                                                                                                                                                                                                                                                                      NIoIýImlm
                                                                                                                                                                                                                                                                                                                                                                        CO                                                                                           c-i
                                                                                                                                                                                                                                                                                                                ri
                                                                                                                                                                                                                                                                                                                               Iý                                                    IN
                                                                                                                                         I       I
                                                          C101CImlu




                                                                                                                                                                                           rv
                                                                                                                                                                                                                                                    ItJI                                                                                   co

                                                                                                                                                                                                                                                                                                                                                                                                                                    I-
                                                                                                                        O1ýIIrIM




                                                                                                                                                                                                                                                                                                                                                                    I                                                                                                          J
                                                                                                                               ILn
                                                                                1




                                                                                                                                                                                                                                                                                              1ýIýI
                                                                                                           IMll




                                                                                                                                                                                                                                                                                                                                                              o1
                                                                                                                                         1ý1-I cy
                                                                                                                                               1 Ico                                                                                                                                                        1M                       11           N
                                                                                                                                                                                                                                                                                                                                                              1I                                                                          IJ   1ý                          I   I
                                                                       1 lI                                       IC                                                                IM                          I-I   IN                                   1CVCO                                      I.I                                                                 INI
                                                                                                                                                                                           CtcCco




                                                                                                                               Ico                                                                                                                                                                                                        INC
                                                                               IC
                                                                                        NaN1co




                                                                                                                                                                                                                                                                                                                                                                      IN
                                                                                                   lool




                                                                                                                                                                                     NO                                   r                                  N                                                                             OO                    N          N                                                                       0
                                                                                                                        NIOIm



                                                                                                                                                      10-1




                                                                                O                                  O
                                                                       1I1                           I 1                                       I                                    I                           I I                          II 11                                             II                                         I                   I         I
                                                                                                                                                                                                                                                                     rn
                                                                                                                                                                                                                                                                                                                                                                                                                                    INI                             INI
                                                                      CO

                                                                                                                                                                                                      1ý2                                                                                                                      01


                                                                                                                                                                                                                                                                                              1II                                                                                                                                                                          I I L
                                                                                                                                                                                                                                                                                                                                     LJ IO
                                                                                                                                                                                                                                              I IO1                                                                            1                              I       1   rn                                                        I
                                                                                                                                         11ý
                                                    0
                                                                                                                                               I Ic                                 IOM                                                                                                                                                                                                                                                   LJ 11
                                                    1                   I 10                       1 1 10                                                                                                       I IO
                                                                                                                                                                                                                                                                                                                                                                                                                                                    CO
                                                                                                                                                                                                                                                             In                                                                                  101
                                                                                                                                                                                                                                                                                                                                                 co                 tai



                                                     -                I         N                                  N                r                  D                             NO                   r-1             N                                  N       CO                                         01                         CO    co
                                                                                                                                                                                                                                                                                                                                                                   00   r-                                ti                                        CD




                            M   0a                   O          CO              0 CO                               0     CO    un   ý                  ri         cco    -           C          m     -                                co                    N 14                    14
                                                                                                                                                                                                                                                                                                                i       0ý0                CO                           01    N             ý             O    ar                                        CO    0     ri




                                                          o                                                              o 0                                                                    o
                                                                                                                                                                                                                      p
                                                                                                                                                                                                                          a                                 iR o                                                                                        0            0        o                          oo o                                                 0
                                                                                                                                                                                                                                                      In                  0 CO                0U




                                                                                                                                                                                                                                                                                                                        co0




                                                                                                                                                 0d                                                                               v                                                                                 m                                   0                0             O N                                o                                    oN
                                        11%.




                                                                                                                                                                                                          0c                                                                                                                                                                                                   0i
                            N   CO00           NN         CO          CO           N     CO        co              N      CO   c    co                            0co                      mc                             N                                  N            co CO                                               CO           CO     co                                                      CO                         rv                  CO




                                                     tD   m                        CO    CO                        to     CO                                 m                       CO        U1                         CO      m                          tD                                                     U1                     CO     U1                     CO                               CO        U                                    CO




                                                                      m                  CD m                                       m                                                           W m                                          m                                                                                                                                   W M                                .
                                                                                                                                                                                                                                                                                                                                                                                                                         maaG00om



                                                                                                                                                                                                                                                                                                                                                                                                                                                              gain-im
                                                                                                                                                                                                                                                             CO           r-1 CO                                         to CO             CO     -ý    CO               00                               CO                                   CO
                                                     CO         CO                 00                              00     .-   1D                OR               to                 CO   ti                              CO




                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                           N.     O     CO               N       m                        r

                                                                                                                                                                                                                                                                               m                                                                                                                               -
                                                                                                                                                                                               mtDm




                                                     CO         CO    n            CO         m    In              CD          c0 Ln             .0-              co                 CO                   n               CO           m     In              CO                                                          wu                CO
                                                                                                                                                                                                                                                                                                                                                  -1
                                                                                                                                                                                                                                                                                                                                                        CO               CO       m    In                 CO




                                                     CO   COv                      CO   6     CD   c               CD     Ooc                            00       w                  CO        O          v               CO           Wc                    O        0CO                                           O    4D   c            CO     O     CO               CO
                                                                                                                                                                                                                                                                                                                                                                                       c                  CO   0                                         O


                                                      U   mv                       Ul   6Mc                        M      CO   m    ct           0p               m                  cn        co         c               CO      Mc                            CO    co        ma                                  00 en                   U     co CO                  CO
                                                                                                                                                                                                                                                                                                                                                                              mv                          ur        CO                                   co




                                                     CO   CO           1           CO    N                         00     CO   NU                            CO   urvi               m         co   N     rn              co      Nm                            m co                    Ln                          00        u            O c          U1               CO       r    Ln                 m    mN                                        CO    r




                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -IN-1m




                                                      N                            N                               N                                         0                       N                                     N                                    N 0i                                                m                       N m                          N        m                       N
                                                                                                                                                                                                                                                                                                                                                                                                                         ýNvln00




                                                          0010                            000                             CO   co                                 co                           01 co                              0010                                          co                                       co                             CO                                                                                               CO




                                                                                                                                                                                                                                                                                                                                            N UN                         Ul       U1                      In    0                                         O


                                                      U         c                  CO         v                    U1     Nv                      rm.v-                              U    n                               CO           c N                      CO    rN        It
                                                                                                                                                                                                                                                                                                                    f    It                 U r         CO               CO
                                                                                                                                                                                                                                                                                                                                                                                  It   -1                 u    N                                         r-




                                                     CO
                                                          CO
                                                                                   CO    N         N               l0     CO   f
                                                                                                                                    1
                                                                                                                                    e
                                                                                                                                                 CO                r-                CO        c
                                                                                                                                                                                                    r-c

                                                                                                                                                                                                                          to                 N                  CO        CO    r                                   v         11            CO    vN                     CO       r
                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                          to        CO                                   CO




                                                      U                            Ln                              U1     N                       n.                                 U1        n.                         CO      -1 N                          NN              r-q                                 ni                      CO    f\    1-4              CO                                         P                                    I-     .



                                                                               l                                                          I                                                                                     II I I                                                        1I                                     I l I                          l                                l                                         l
                                                                                o                                                               0                                   0                                  O                                    0                                               0                             o                          o                                   o                                     o




                                                                                     A1066
                                                                                                                                                                                                                       U               w -Z
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 45 of 106
                                                             22:14:28   Ex. 10
                                 Pg 26 of 44




    N   m   d




                           m     -0 1A -0        O   m          -0 u1                   01       Q     u1              m    6         to              m
                                                                                                                                                           4          Ln    M        rl   u1             m N-            to         M N          u                  m N               to             m             1n to             O           to   to          O   N            to                     to    CO   Ln


                                                           I 1I I I I 1I 1                                                                  I                              I               II I  I I I                                                                                    l I I    I I                                    I I                                               I I                                II I
                                                           M        N M                                                                                                                                                                                                                        N M
                                                                                                                                 NImI




                                                                                                                                                                                                                                         01-01




                                                                                                                                                                                                                                                                             NImI




                                                                                                                                                                                                                                                                                                                                                                      N-IvI
                                                                                                                                                                                                                                                                                                                                                                              NImI
                                                                                                                                                                                                                                                                    oINI
                                                                                                                                                           4m                                                                                                                                                                      NI
                                                                                                                                                                                                                                                      GM.flml




                           m O             v                                N                                                                         N                     N    MI            N       N                                                                                                                                    N
                                                           I     I II     1 14                                                              I                              I                I I NI I I                                                          I                         I I I      I                                    I                                                 I I                                1I I
                                                                                                                                                                                                                                                                          -0                                                                                                                                    -0
                                                     INI                                                                                                                                                                                                                                                                                                        INI                                       1N1    IMI


                          e N N vN                          Q N1   o V NI      r                                                                  oqNI           co
                                                                                                                                                                           o     MI N1                              co   N         o                                                                 o_            V NI             o            NNI             e                                              M 4N

                           m U        to 00     t0   -I         h     to                N        N     tt1             .-   .    Fm                   LP   to --f     Ln    tD       -0 to
                                                                                                                                                                                                         too

                                                                                                                                                                                                               O         to         1n    t0            to          to         t-0n                  N             mN                M           to to            Cl to       tmn                         f\    Nn        ID




                                 NN                                                                                                                                   T                                                                          v
                          -0-0




                                                 V                                                                                    a                                                                  m               Q          m N                                                              m                                                                                                    m
                                                                              I              I                     1 101
                                                                       NI-0




                                           -0
                                                                                                                            -1




                                                                                                                                                                                                                                                                                                                                                                               0tIa
                                                                                                                                                                                                                                                                                                                                                       1-41-0
                                                                                                                                                                                                    I I              I I 1I                                                               I I II                              I           l                                                 I
                                                               I1I1




                                                                                                 to                              Ln                        rI    Ln                  to                             Ln                                                                                             In                            to                                                             .-   Ln

                                                     Im                                                                                               Im                   Ial


                                 NNN            N               oo
                                                                                  NIm
                                                                                                 00    N1              N         00
                                                                                                                                                      N    If1   -00
                                                                                                                                                                      4
                                                                                                                                                                            N    col
                                                                                                                                                                                          -p0
                                                                                                                                                                                                         N          0N              N      to    N                  NIm
                                                                                                                                                                                                                                                                          m         1-1              N             00
                                                                                                                                                                                                                                                                                                                        NIQ        NIm
                                                                                                                                                                                                                                                                                                                                                 00               N   m14

                                                                                                                                                                                                                                                                                                                                                                                                          N U        co -4




                                      0N             M          N
                                                                                  _
                                                                                                 N                     M                              M    N                M        N                   m     N                    m N                             m                                M                               M      N                     m N                                     M     rN
                                                                                      t0_M




                           .     00                                                                                              cl
                                                                                                                                           I.______




                                                                                                                                                                                                                                                                                           L______




                                                                                                                                                                                                                                                                                                                                                                                                L______
                           to    11   m              1D    N                                 N                         D N                            l0   N                Ip   N                       0 N                        to     N                        to                               w N                             tD     N                     D N                                     D N

                                      O3             N                                  N                                                                                                                       o
                           -0    to                             00                               00
                                                                                                                       n         00                   n Om                           co
                                                                                                                                                                                                        i.     oc                   N O          00                 N O        oo                    I-            00                N c         co                    0      to                          n O        co




                           0 N             M         O          N                       O        N                     O         N                    O    1D    N          O        N                   o     N                    O     t0     N                  0     t0   N                     O             N                 O      to   N                O    to     N                           O UN

                           0 0                       O
                                                                                             I
                                                                                                                                 Q                    O
                                                                                                                                                                           IO        Q
                                                                                                                                                                                                    I          I0                         O      N                       Oý                          O O                             O
                                                                                                                                                                                                                                                                                                                                   r I VIN                        O 0                                                .
                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                   I.-0-I
                                      co tO e-1                                                  -Zr                                  -1


                                                                      1N                                             19                                                                                                              I                          I                                    II                                                                                     I                                   I I
                                                                                                                                                                                                                                                                                                                                                                                                                          -4
                                                                                  rO_                                                                                                                   C.7
                                                           I-0                                         IN                                                                                 IN                         1.1           r0                               10                                                  IN                                                                                10    1O
                                                                                                                                                                                                                              II                                                                                              II




                          o                          e          MQ                           C4 M      Q              o          N                eO             v         e         N                              Ny             og     ov                        0          NV                    a             NV                     9 0V                   aO                -0                 o                   V

                           m N        to   N NN      O          r4    O .-            O      Pý N      O     .         O              Oý              -0   n     m          -0       to
                                                                                                                                                                                          mQ
                                                                                                                                                                                                         V     mm                   Q     00            m           0     m         Ch               r1            QO                N    Ili    QO               - M              O                      to    -0 CO     O N




                           ui    00   N0 nN          0          to    m               0      c   to    m     1.4       0              m               ID   m     mN         tO   N             -i        m cf.                      tD    to     m                  to              M .-             m               -0              O L6        ID   N          O O               to                     tD    Q    P4   toN

                           to
                                 to                  IA                                 00                             c0                             CO                    00                           to                         m                               co                               00                              CO                           m                                       W




                                                                                                                                                                                                                                                                                                               i




                           o     to to               00    Q                          00                               CO   Q                         00   Q                M Q                          co   v                     00    -0                        O    Q                           o    IA
                                                                                                                                                                                                                                                                                                                                     N m                          N U                                     N N




                           o     lO   N              N     N                            N                              N N                            N    N                N N                          N     1i                   r-1   N                         N N                              N N                             M      N                     M N                                     m N




                           Q N        to             N Q                                N Q                            N Q                            N Q                   N Q                          N     v                    N Q                             N     -0                         -0                              N V                         N     -0                                 N Q




                           w N m           -0        V          0                     V          Q                     -0
                                                                                                                                 V                    -0   O     -0         Q oQ                         -0    c                    Q 0          -0                 v          Q                     00                              M           0                m                                       M




                                 O    to to          Q          -0                    Q          -0                    -0        -0                   -0
                                                                                                                                                           D7
                                                                                                                                                                 -0
                                                                                                                                                                            -0   a                       av                         Q      to -0                    -0         -0                    N                               m           -0               m    CD     Q                           m to       -0




                                                                                                                                                                                                         m    wZ
                                                                                  A1067
                                                                                                                                 A1068
                                                                                                                                                      dW-dM
                                                     10                     10                      10                      Z0                       ZO                         Zb                   ED                            Eb                           ED                       9D                        919                   9D
                                                                                                     -Jew                          9                                9            9i-unf                   laf   9i
                                                                                 9T-q                  9T-l9                                          e                                                                             9TýýV                                   9             310        91              9T-oN                1aa    9T            9iAi   Ie401
 puelg lelol
                            Ming                             6OL                  60L                     6OL                     6OL                      60L                        60L                       601                      60L                          6OL                       6OL                       60L                   6OL
                            aluel                           9561                 9091                    9091                     9091                    E091                       9091                   0091                        0091                         9091                     5091                       091                  E051
                            anal
                            anuanaa                         T99Z                 1110                    T11Z                     1T1Z                    1110                       111                    i11Z                        1T1Z                         11TZ                     1T1Z                       TT1Z                 1112               /-885Z
lal   s
               sapsgnS
                            a44M       suleld                 e/u                     e/u                     e/u                  e/u                            e/u                  e/u                       e/u                      B/U                              e/u                       e/u                   e/u                   e/u
                            MaN     allayloa                  e/u                  B/U                        e/u                  e/u                            e/u                  e/u                       B/U                          e/u                          e/u                       e/u                   e/u                   B/U
                            uesealdUW                         e/u                     e/u                     e/u                  e/u                            e/u                  e/u                           e/u                      e/u                          e/u                       e/u                   e/u                   e/u
                           lelol
               ------------------------------------------------------------------aoueingwV
                           a14M        suleld                                                                                                                                                    I
                                                             015                  OTS                     OTS                      015                        OTS                     OT5                        015                      OTS               I          OTS                       OTS                       015                  OTS                   OZ19
                                                 I-------1                                                                                                                                                                                                  I                        I
                            MaN     apayloa                  OOZ        I                                                                                                                                                                                                                                                                                              OOZ
                                                                                                                                                                                                                                                            I                        I
                                                                        I
                            lW                                                                  I                       I                        I                          I                    I                             1                            I
                                   lueseald                                                                                                                                                                                                                                          I                         I                     1
                                                                        I                       I                       I
                                                                                                                                                                                                                                                            I                        I
                           IIV
                                                                        I                       I                       I
                                                                                                                                                                                                                                                            I                        I
                           Jaylp r
                           lelol                             OTL                  019                     015                      015                        015                     015                        015                      015                          015                       OSS                       OTS                  015                   0ZE9
               allaingwV
                           al4M        suleld
                                                 -------------------------------------------------------1
                                                 I
                                                                    0                       0                       0                    0                              0                    0                             0                        0                            0                         0                     0                     0                     0
                           HIV                                                                                                                                                                                                                                                                                                                             l
                                 IJa440                                                                                                                                                                                                                                                                                                                                      0
                                                     ---                                                                                                   --------------------------------------
                           lelol
eianV     a 1e471ualed     a     DdV
               sapsgn5
                           917M        suleld
                                                              B/U                     e/u                 e/u                      e/u                            e/u                  e/u                       e/u                      e/u                              e/u                   e/u                       e/u                   e/u
                           MaN      allayloa                  e/u                     e/u                 e/u                      e/u                            e/u                  e/u                       e/u                      e/u                              e/u                   e/u                       e/u                   e/u
                           lW      ueseald                    e/u                     e/u                 e/u                      e/u                            e/u                  e/u                       e/u                      e/u                              e/u                   e/u                       e/u                   e/u
               aDueingwV
                           alLM        suleld                SLZ
                                                                        I         15LZ                    SLZ                      5LZ       j
                                                                                                                                                           SLZ                        SLZ        I
                                                                                                                                                                                                                SLZ                      SLZ                           SLZ                                                SLZ                   SLZ
                                                ý                                                                                                                                                                                                       j                            j          15LZ
                           MaN      allayloa                 SLZ                  SLZ                     SLZ                      SLZ                     SLZ                        SLZ                       SLZ                      SLZ                           SLZ                      SLZ                       SLZ                   SLZ
                           lW      ueseald                   OSL                  OSL                     OSL                      OSL                     OSL                        OSL                       OSL                      OSL                          OSL                       OSL                       OSL                   OSL
                           lIV   Jay30                       009   OOb    OOb    OOb    009   OOV    Ob    OOb   OOb   OOb
                                                          r-----------------------------------------------------------IOOb ODb
                                                                                                    60-
               auaingwV
                                                                                                                                                     ---                        ---                  ---                           ---                      ---                                                                          ---
                           alyM        suleld                OS----OS----OS- OS----                                                                                OS                     O5                          05                       OS                           05----OS----OS
                                                                                                                                                                                                                                                                                                                                                  109
                           IIV
                                 ----------------------------------------------------------------aa440
anuanaa
               sapsgn5
                           al4M        suleld                605                 605                     605                      605                      605                        605                       605                      605                          600                       605                       605                   605               019
                           MaN     allayloa                  -                    -                       -                        -                          -                       -                          -
                                                                                                                                                                                                                                          -                            -                         -                         -
                           lW      ueseald                   00Z                 00Z                     0OZ                      coo                     00Z                         00Z                       0OZ                      00Z                          0OZ                       0OZ                       00Z                   00Z               0092
                           lelol                             6OL                 6OL                     6OL                      6DL                     6OL                         6OL                       6OL                      6OL                          6OL                       6OL                       6OL                   6OL               LOSS
               aoueingwV
                           81LM        SUIBId               EObT                 091                     ED91                    EO91                     E017T                      EOb1                  EObi                         0091                         E04T                     0091                       E07T                 091                0891
                           MaN     allayloa                  0SS                                                                                                                                                                                                                                                                                                      055
                           lW     ueseald
                           liv   19410
                           lelol                            561                  091                     091                     091                      091                        5041                  5091                         5091                         E0171                    5091                       5091                 5091               08ELI
               auaingwV
                           al4M        sweld
                           liv   J941O
                           lelol
                                                                                                                                                          9                                                                                                                                                                                       18a1-dd             ELOEI
                                 Pg 27 of 44
18-01021-smb   Doc 107-10 Filed
    Case 1:20-cv-06274-LAK      07/08/19
                           Document   11-9 Entered           22:14:28
                                                    07/08/19 Page
                                             Filed 09/30/20             Ex. 10
                                                                  46 of 106
                                                                                                                                                   A1069
                                                                                                                                                                         dW-dM
                                                                                                                                                                                           1SOO   S6UTASS
                                                                                       %00                 %0.0               %00                    %00                     %00                   %00               %00               %00                %00               01000                %00               %00
    slso1M3aNa
    81.10                  w          u       i     u      palelatj                8800                   ZsE1               Z4E1                  LEZT                   LZT                     CUT               LEZT              CUT                CZT               LEZT              LEZT                 CUT           4069L
                       eaueingwV
                                                  sdul                                  OLL                OLS                OLS                        OLS                   OLS                 OLS                OLS               OLS                Ols               OLS
                                                                                                                                                                                                                                                                                                 7sEl              7-LT
                                                                                                                                                                                                                                                                                             _
                                                    nH                                                                                        slo slo__ sl0__   slo_  slo_  _s_L0_ sL0_                                                                                                           610              O
                                                                                                                                                                                                                                                                                                                   L0       6
                                                  ýf1                     ----                                                T66o          6Vo--------------------------------------
                                                  11Un   sJnOH                               9L                                                    4890                                           4990              4890
                                                                                   L4                     4890               4890                                         4890                                                        4990               4890              4890              4890                 4890
                                                  lion   1nOH 1so0
                                                                          -J----J-------J
                                                                           $           009 $                                  009           $        V94             $       V94           $       L94          $    L94          $    V94          $     194          $    V94          $       Vot          $    94
                                                                             --- 005 9
                                                  asuadx3                          8802                   Z4ET               Z4ET                  LEZT                  LEZTLEZTLZT_                                                 LEZT              LEZ1_              LEZT              LEZ1             LEZT_             40651
                                                                                   %SSL                   %99                %99                   %989                   %985                    %985              %995              %995               %98S              %99S              %989                 %985
                       eueingwV
                                                                                         -                  -                  -                         -                     -                    -                 -                 -                  -                 -                    -                -
                                                  sdul
                                                                                        -                  -             -- - -- --- - --    --    -- --- --                                                                                        ---                      -
                                                  1Hn            -----ý                      ---0               0                         0--- 0---       0                                                                                 0                  ---0              0       E--- 0---
                                                                                                                 _       __ E0_____ 0___                                                                                                                                                 __
                                                  lion   sJnOH                                              -                  -                 i       -                     -                                                                                                                  -                -
                                                  Pun    JnOH 11so0       $            Z      0       $    0TZ           $    Z     0       $        0720            $       0Z            $       0T0          $    0Z           $    0Z           $     0Z           $    O-EZ         $       Z    0       $    1377
                                                  asuadx3
                                                                              i0/AIO                  iO/AIO             i0/AIO                 i0/AIO               iO/AIO                 i0/AIO              i0/AIO            iO/AIO             i0/AIO            iO/AIO            i0/AIO               i0/AIO
                                                                                   %S91                   %929               %99                   %995                   %989                    %995              %985              %989               %995              %995              %999                 %985
    SHJ1bdSIa/AdO3                                 uoiesuadwo
          1%0T
    19911  uieW wok                       uoiesuad
1           1%09                                                                       EES                 901                901                    901                     901                   901               901               901                901               901                  901               901             46ZT
    snedaa             g    aoueuauieW
-I                1_
            0                             L                                              08                     9              9                         9                     9                    E9                 9                 9                 9                 9                    9                 9               LLL
    V     ssoauap
--I
            %S4                           L                                                                 56                 56                        56                    56                   56                S6                 S6
                                                                                       071                                                                                                                                                                 S6                96                   56                56             5911
    lan3      81101            8     6uiljed             ssod
          I%0SE                           L                                              E6                 4L                 4L                        4L                    41                   4L                4L                4L                 4L                4L                   4L                4L              906
    IIeDipaW      sleuasailddnS                              sJiedabg
          I%08L                           l                                              817                8                  8E                        8                     8E                   8                 8E                 BE                8                 8                    WE                8               994
    suoieDiunwwo
4S0--ý                                                                                   4T                     11             TI                        TI                    TT                   TT                 VT                IT                TT                1I                   11                TI              6ET
    Swaoiufl
                                          L                                                  S                   4                 4                         4                     4                    4                 4                 4                  4                 4                    4                 4
          1k8l0
          I%990                                                                          Si                     Z1             ZT                        ZT                    ZT                   Z1                ZT                Z1                 Z1                Z1                   ZT                Z1              S41

    Iuawdinb3C4
    43Ie8H
          00
                  AaeS8
                  //                                                                         1                                                                                                          i                 I                 T                  T                 T                    I                 I             8
                       s4Iwaad8
    Sasuai1
                                          L
          1%LO0                                                                              Z                   Z                 Z                         Z                     Z                    Z                 Z                 Z                  Z                 Z                    Z                 Z            61
                               -
    9fS 1V101                       1SOJ dO          3JIA213S                      6652                   L4LT               L4LT                  Z191                   0491                    0491              0491              01191              Z1791             01791             Z491                 0491          69807
    ssw9     19ad                                                                        9                49                 s9E                    0L4                      OL4                  OL4                OL4               Olt                OL4              0L4                   OL4              OL4              LSOS
    SSOJE    .181      UI                                                                                 %LL                %LL                                                                  %ZZZ
                                                                                       %4Z                                                         %ZZZ                   %ZZZ                                      %ZZZ              %ZZZ               %ZZZ              %ZZZ              %ZZZ                 %ZZZ             %46l
    173HIaNI                SISOD
                                                                      -i---------J----J-------ý                                                                                        ----L----L----J6                                             ----i----J----J-----
    anlleJIsiulwpV                    6ul4el5                                          1000                100Z              1000                   1000                     1000                 10oZ                                                                                                            000              0O4Z
                                                                      I                                                                                                                                              1000              1000               1000              1000                 1000
                                                                                                  I                  I                  I                                                                   I                 1                 1                  I                 1                    I
    AIIIoed     STSOJ                                                                                      001               001                     0OT                                           001                                 001                001               001                  001              001              0001
                                                                                       1001                                                                                  1001                                    1001
    aoueJnsul              LIIgei-1/olnV                                               071                 107T              107I                    10ZT                    0ZI                   1071              1001              1001               107T                                                    071              0441
                                                                      I                           1                                                                                    1                                                                                    10ZT                 10ZI
                                                                      I                           I                  I                  1                        I                     I                    I                 I                 1
    Ieuolssaad                     saad
                                                                                                  I                  I                  I                                                                   I                 1                 I                  I                 I                    I
    IN   -Ja4IO        Vi89S
                                                                                                  I                  I                  I
                                                                      1
    peg     Igaa                                                                       091                 LOT               7R                     LOT                                            COT                                 LOT                COT              LZT                                                     ESST
                                                                                                                                                                         _   Ti-                                     L7Z1                                                                        7F               77
    1VIO1      9NILVd9dO                      SASN3dX3                                 085                 LbS               LIS                    L4S                      LbS                  LbS                L4S               L4S                Lbs              LIS                   LbS              LIS              659
    6ulleaadO              VO.I93                                                                         081                081                     CL                      Li                    Li                LL                LL                 LL                LL                   Li                CL
                                                                                       /-.Ts
                                                                                  %98-%b6L-9LSL                              %98-                  %LE-                   %LE-                    %LE-              %L-               %LC-               %LE-              %LE-              %LE-                 %LE-             %L9-
    uollelDajda0                                                               S6Z  96Z   -_-560 S6Z  560  S6Z   96Z  S6Z  S6Z   S6Z                                                                                                                                                             560                   S
                                                                          -------------------------------------------------------6Z
    awooul48N                                                                          ZTS                LL4                LL4                    WLE                   WLE                     WLE               ZLE               WLE                WLE               WLE               WLE                  WLE
                                                                                                                                                                          LL                                                                                                                                            Li8M1-dd    LZ
                                     Pg 28 of 44
    18-01021-smb   Doc 107-10 Filed
        Case 1:20-cv-06274-LAK      07/08/19
                               Document   11-9 Entered           22:14:28
                                                        07/08/19 Page
                                                 Filed 09/30/20             Ex. 10
                                                                      47 of 106
                                                                                                                                                                                                                              A1070
                                                                                                                                                                                                                                                                   uOCpnH A-IFA
                                                                    601                         60                          60                        00                         00                      Z0                       co                          80                      00                       Vo                       VO                      110                        l    1e-
uospnH       AapoA                                                        -1100    9                 50803                       1000                  001949                     0500080                     107                      93.0100                     9f-1ýV              9-f-WWS                      95-130               91-0005                      91-0-0
puelg   1101
                    Ming                                                       OSEZ                       OSEZ                       0500                    SEZ         O              OSE0                    OSEZ                      O5EZ                        OSEZ                   OSEZ                      OSEZ                    SEZ      0                 OSEZ
                    006111                                                     LZL 9                      LZL 9                      LZL     9               8090                       9190                    9E90                      8190                       E9L B                  9E9L                      0108                     Zoe 0                      0209
                    01101                                                          95                        86                        8S                          09                      09                       09                           19                     19                       99                       19                         19                        19
                    0111100081e101                                             E896                       896                        E896                   89000                      89001                   80001                   69001                        61001                  69001                     10901                   0E901                      16901              SE90ZI
WIWI
           AprsgnS
                    weulnd          Aluno7                                         /u                        e/u                       e/u                         e/u                     e/u                      V.                           /u                     e/u                      e/u                     e/u                     /u                            e/u
                    116010000190                                                   e/u                       e/u                       e/u                         e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    1068u11med                                                     98/0                      e/u                       e/u                         e/u                     0/11                     e/u                          e/u                    e/u                      9/U                     0/11                    98/0                          0/u
                    uew9008           ITS                                          e/u                       e/u                       e/u                         e/u                     0/U                      e/u                          e/u                    11/6                     e/u                     0/11                    0/11                          e/u
                    7169091911110                                                                                                      e/u
                                                                                   e/u                       e/u                                                   e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    IN     1-410                                                   e/6                       0/u                       e/u                         e/u                     0/6                      e/u                          e/u                    e/6                      e/u                     e/u                     e/u                           e/u
                    1301                                                                                                                                           _                       _                        _                                                   _                        _                                               _
           001109                                                                                                                          %0                                                                                                                               %0                                                                                                  %0                         00      LO     00     VO
                                                                    --.            ---%0                      190            ---                      ---          995           --- %0----190 ---                                               965          ---                                    ----%0                  965 ---                 %0 ---
                                                                I                           I                           1                         1                                                  1                        1                                                   I                        1                        1
                    48010        19000                                             009                       009                      029                          1159                    TS9                      159                      1959                       TS9                   159                        989                     1099                          909              L081        1100   1109    %00    1605
                                                     to
                    maN        41OA   ueua4Agsa1d                                                                                                                                                                                                                                                LZZ                                                                                            8992        %00    %09     %00    %09
                                                          IpnH                     -1012                     TOZ                       -1012                                                     n-                 -022                         r-                     TLZ                                                  -T-                                           C17
                                                                                                      _                                                            -q- __                                                                                                                                                                            -r-
                                                                I                  OZZ      I                10_00                     DZZ        I        TfZ__             I             TEZ       I         102__                   I1fi__                           IEZ       I              IEZ       I    EVI___              I        EVZ__          I         E1Z__                                 %00    %0S     %00    %09
                    Alunoweu1nd                                                                                                                                                                                                                                                                                                                                                                 9L/Z
                    06     plell0                                                   05                                J -115- ---LES --y5 ---555--_1 ---555                                    ES                                                                                                    f5                                                                         SS                OE9       %00    %0S     %00    %0S
                                                                    I
                                                                                            ----J ---LOS---105 ---515
                                                                                            -----1-----T----1----t----r----t----1----r----t----1---1
                    01Ned           ITS                             I               159                       156                          159                         Lt    I                 LV    I                  L9    I                  LV       1              LV                          Lt    I                 OS     I                OS     1                   0S                L9S       %00    %09     %00    %05
                                                                                                                                      1 --                                            --                  --
                                                                                   --JOEL                    --1010                    -LEl-__LDfO                                                   J              --0511 LEL---ET                                               J                        --1 ---593---190
                    IT6a8uuitle66                                                                                                                                                          LET                                                                                                   LEt                                                                           190              691         %00    %05     %00    %09
                                                                    I                                        - - -
                                                                                            --i--F-----t----i----1                                                                                                  ----r----                                                     ---------                     t-
                    VA                                                                                                                                                                                                                           I                                                                                               OTT                           OTT                          1100   %09     %00
                                                                    I                                                                                                                      SDI                      ---tSOT                                                                                                                                                                     T9ZT                              %0S
                                                                                                                                 _                                 -SOT                              -                                                        -        _SOS
                                                                    1
                                                                                   -ýDOt                     -4ODT                     -ýOOL                                                        Sor-427-A.
                    /0410119                                                       SOS                 5_ZS_                           SIS                 ýTS_5__                    TSS__                    1_55__
                                                                                                                                                                                                            LSS__                                                  055__                         155                                                                           60S
                                                                                                                                                                                                                                                                                                      __4L6LS____4L                              US                                                         %00    %09     %00    %05
                                                                                                                                                                                                                                                                                                                                                                                                6199
                    111101                                                     0060                       0061                       0060                    566l                       5661                    S661                       5661                       5661                   5660                      5602                    5602                       5602                 056E0
                                                                                                                                                                                                                                                                                                                                                                         SZOI9                    S61
           tluel9
                    Tsan0411eaH                                                                                                                                                                                                                                                                                                                                                 TZ              ZLVZ        OSET
                                                                    I                     1Z                  IL                             IZ                    1602                    1000                     I90Z                             112                    ITZ                      112                     ITI                     IIZ
                    maN 9606 ueua8Agsa0d             1O   IPnI                            IS                       IS                        IS                        its                     ITS                      115                      ISOs                   1525                     IsiS                    ISZS                    ISZS                          SZS                19
                                                                                                                                                                             1                                                                                                                                                      1
                    IN 1a41O                                                       1      1E                                                 1E                                                                     E     90                                            E    5T                  ISLE                   iE                            ST                       StE              LE    RD
                                                             r          i-------T----1---__                                                                                      ---           1--T----F7
                                                                                                                                                                                           T--%__197                                                                                                                   --               -----r-__-
                    10901                                                              01                     01                           OI                          DT                      01                       01                           11                     it                       TI                      IT                      II                         01                920
01009     wapeda           D           dVu
           Aeplsgn5
                    weulnd          A1uno0                                         e/u                       e/u                       e/u                         e/u                     e/u                      /u                           e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    IT6010100lun                                                                                                       e/u
                                                                                   e/u                       e/u                                                   e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    I06009100d                                                     e/u                       e/u                       e/u                         e/u                     e/u                            e                      /u                     e/u                      e/u                            e                /u                            /u
                    u1109000          ITS                                          e/u                       e/u                       e/u                         e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           /u
                    IT6900091I110                                                  e/u                       e/u                       e/u                         e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    IN     14410                                                                                                       e/u
                                                                                   e/u                       e/u                                                   e/u                     e/u                      e/u                          e/u                    e/u                      e/u                     e/u                     e/u                           e/u
                    1101
           a1ueT
                    411010       Isanl                                             DOE                       005                       DOE                         000                     091                      TOE                          000                    DOE                      DOE                     000                     000                           DOE    I
                    ueuaAgsaldloA-ON                 10 IpnH                       STE                       STE                       STE                         STE                     STE                      STE                          STE                    STE                      STE                     STE                     STE                           STE
                    weulnd          AiunoO                                         060                       ZE9                       Z9                                                  ZEV                      069                          ZE9                    UP                       ZEV                     ZEV                                                   1ZE9
                                                                                                                                                                   M                                                                                                                                                                             M
                    OPa65       PIO                                                                                                                                                                                                                                                              06Z                     062
                                                                    I              06Z                       06Z                       062                         06Z                     06Z                      06Z                          062                    062                                                                      06Z                           06Z
                                                                    I                                                                                                                                                                                                                                                                                                                 1
                    eullmed         ITS                                            MIS                       065                       DVS                         095                     095                      DOS                          005                    DVS                      065                     Oils                    095                           065
                                                                                   559                                                                             SLV                     SLV                      SL9                      SLV                                              SLV                        SL9
                    TT60a9uIddeM                                                                             559                       559                                                                                                                              SL9                                                                      SLV                           SL9
                    VA                                              I              051                       05E                       051                         OSE                     09E                      OSE                          OSE                    OSE                      05E                     051                     DOE                           05     1
                    /0010110                                                       609                       616                       609                         616                     619                      619                          609                    619                      610                     619                     600                           1610
                                                                          _
           anal
                    44016        10010                              I               009                      019                       0L9                             009                     009                      0L9                      009                     009                         059                  009                        019                       1009
                    MaN        41-A 0e660160011d     Io pnH                         009                      009                       009                             009                     009                      OD9                      009                     009                         009                  009                        009                       1009
                    10410119                                                        005                      DOS                       005                                                                              DOS                                                                                               005                                                  1005
                                                                                                                                                      -_-            --_005
                                                                                                                                                                       _DOS                                                       005_--                                 ---005                      _--005                             ---005---
                    1101                                                                                                                                     OLLT_-OLLI                                                                                                                      OLLT                      _0550                                              DOLT
                                                                               0441                       OLLT                       0LL0                                                                       OLLL                       OLCT                       DOLT                                                                     OLLS
anuanay
           Apogo5
                    weulnd          10090                                 OSL901                      08902                      08901                     080900                     080909                  00L901                   060901                       081901                 00L901                   085901                   08901                     080909
                    1161109601u0                                              50521                    50521                      6150t                     51521                      51570                   51501                     50501                       50501                  51501                    51521                    51501                     515ZT
                                                                              5EL9Z                    SL9Z                                                 5EL9Z                      SEL9Z                   SEL9Z                                                 SE19Z                  SEL9Z                    5EL9Z                    SEL9Z
                    1168uImed                                                                                                     SE190                                                                                                  515192                                                                                                                         SE19Z
                    0e04108           116                                     9ZO1E                    9200E                      9Z01E                     9201E                      9000E                   9200E                     9200E                       90096                  920LE                    9201E                    9201E                     9201E
                    116900191164                                              58650                    58650                      56650                     50650                      58650                   59600                     58651                       00600                  58650                    58651                    58661                     58650
                    IN     1-410                                              65609                    65619                      65609                     65609                      65619                   65619                     65600                       65619                  65610                    65616                    65699                     65619
                    0001                                                  0000E0                      000000                     0005E0                    000009                     000500                  0000E0                   000502                       000502                 000502                   0605E0                   000500                    000562
           95660         awe
                    6809041100H                                           008012                      008002                     DOS0LZ                    0VELZZ                     0VETZI                  00000                    09EtZZ                       D6EIZZ                 09122                    00ZZ                     L002Z                     LOVZEZ             T99L59Z
                    4106WIN           6011019080./   Io pnH                   00199                    05199                      05099                     95069                      85969                   85069                     85669                       95969                  85969                    1E671                    0E60                      0E6ZL              986E9
                    weulnd          01000                                     09056                    09056                      06056                     Z6L66                      06166                   06L66                     Z6L66                       06166                  26166                   08L900                   08L901                    08L001             108601
                    00900696                                                  00595                    00591                      00591                     00051                      50050                   50059                     52251                       50059                  50051                    96651                    90651                     90650              608250
                    116061100                                                 00EVZ                    00EVZ                      OOEVZ                     51552                      STS5Z                   STSSZ                     STSSZ                       STS5Z                  505SZ                    T6L9Z                    T6L9Z                     06090              2990
                                                                                                                                                            0E900
                    1161006l00eM                                              05L19                    0519                       0519                                                 80869                   80969                     80999                       800119                 808119                   60089                    6089                      60089              E150L0
                    VA                                                        00050                    0005E                      00050                     05L90                      00L90                   0596                      06L9E                       0019E                  05L9E                    88580                    88580                     88580              E90100
                    IN     10440                                          506612                                                 506610                                               006000
                                                                                                      506612                                               0060E0                                             0060E0                   0060E0                       0060E0                 106002                   999000                   990292                    900000             0500L00
                    10101                                                 SV04ZL                      000LZL                     560000                    818E9L                     808090                  018E90                   808090                       810E90                 018E90                   600208                   600208                    600208             892016
           yuel0
                    41106        TIOn0                                         0001                       0601                       DWI                     OCT                        591                     OCT                       LOOT                        LOOT                   LOOT                      L09T                    LOOT                       LOOT                 Z959T
                    m0N O0O                          0    PnH                                                                        TOTE                    0900                                                                                                     DOTE                                             TOTE                                               TOTE
                                      -eua1Ag50Od                              000E                       OWE                                                                           090E                    090E                       OWE                                               OSTE                                              OS1                                             090LE
                    IN     1-410                                                  0051                    0051                       ODST                    OEST                       OEST                    DESI                       SLOT                       SLOT                   SLST                      SLOT                    SLOT                       5051                 09580
                    10101                                                  00685                                                     0685                    1565                       0560                    456S                      ZfT9                                                                                                 ZEL9
                                                                                                          ovas                                                                                                                                                        ZET9                   ZT9                       ZT9                                                ZfT9                 ZSYTL
                                                                                                                                                                                                         P.0    a6ulnes
                                                                                    %0                        %0                           %0                          %0                      %o                       %0                       %0                      %0                          %0                      %0                      %0                         %o
                                                                                                                                                                                                                                                                         BL                                                                                                                                                              0LZE6188l-dd
                                 Pg 29 of 44
18-01021-smb   Doc 107-10 Filed
    Case 1:20-cv-06274-LAK      07/08/19
                           Document   11-9 Entered           22:14:28
                                                    07/08/19 Page
                                             Filed 09/30/20             Ex. 10
                                                                  48 of 106
                                                                                                                                                                                A1071
                                                                                                                                                                                               uospnH        00885
    13010 sisoD
                                                                                      81154          8b5V            8VSb               SLLV            5000           SLLV      SLLO            SLIP                 SLLP            105             E105           E00S         00005
                         ameingwV                                                     %ok                             %o                 %z              LD   %S        LS %S    2   %g            %S                  L %S            %488           a     %t        %8
                                   sduy                                                               0060                               5661                          966L                      5661                 566l            9600            0600           960Z
                                                                                      0060                           0060                                966l                    S660
                                      OHS                                    I         600                 610         600                    600         600           600       600              610                 600             600              600            1600
                                                                                 _
                                      mun     unOH                                   00000           _0_0000         OOObI              OOSbI           00500           to      OOSOl           DOSOl                00500           _SZOL0          SZOLL___SZ_0ll
                                      pun InoH        WO                     I   $     950       4    490        s    090           S    VSb        s    050       S   1-tit-    020       s       4SV         s       454       S     450       4     210       s    VSV     I
                                                                                      9ESb           9654            9ESb               191             916            E9L4     E9LV             E9L4                 E9L4            0005            1005           COOS         BOILS
                                      aeuadx3
                                                                                      %89V           5890            %890               SOLO            5404           %YLV     %VLO             %bLV                 %VLV            Lt   %S         %6LO           %6LV
                         apalnq.V
                                                                                            OL
                                   edul                                                                    OL              OL                 OL              OL           OL        03.               03.               tl                3.0            03.           Ll
                                      OHS                                              600                 600                                600                       600       600              600                                 600                             800
                                                                             I                                         600                                600                                                          600                              600
                                      Buff    snOH                                          ES             ES              ES                 45              0S          VS         SS                95                5S                SS             S9            59
                                      lOOT    LnBH    1so0                       S     LZZ       S    LOT        S    LZZ           S    LZZ        S    LOT       4    --LL      LOT      s     L_Z_ _$_              L_Z       B     ILL       s     LZZ       S
                                                                             I                                                                                                                                                                                        COO
                                      asuadx3                                           ZI                 ZI              ZT                 VT          ZI             ZI          EI                EI               El                 fT             E1            El           831T
                                                                                       %3.0           %3.0            %3.O               510             500            %10      500               %3.0                %10             500             500            500
    S.H01tldSIO/Ad00                                   uopesuadwo0
          %00
    Scald        4ueW                     uopesuadwo0
          %00                 L
                                                                                       LOP            LOP             Lot                ZOb             TOP            ZOV      ZO0               ZOP                 ZDP             LIP             LIP            COP
                              is   a3ueua4ule1
                     1        1                                                        460             461             V6T               TOZ             TOZ            IOZ       TOZ              IOZ                 lOZ             6OZ             6DZ            00Z
071                                                                                                                                                                                                                                                                                 I9Z

61iedaa-5ZT5
    luaply
                              1




                                  sTsoO
                                                                                       06Z            060             D6Z                TOE             T0E            IDE      TOO               TOE                 TDE             EIE             IE             IE            619E
FE--I
    slloyland                         g    6u14Jed        slsop
000_1
                              I
                                                                                       EZZ             ZZ             ZZ                 TEL             EZ    T        TEZ      TEZ               IEZ                 TEZ             00Z             OPT            DVZ           SLLZ
1 %0EZ
    l-paW                                            sleiuay      i8   Ty
                              sallddng                                  s.leda
                              L                                                        bLT                                               T8I             I8I            T8T       IBT              60    1             T8T             8ST             881            S8T
        1%OBL                                                                                          PLO             bLT                                                                                                                                                          LIZ     I
1
    suopeolunwwo0
                              0                                                         Z5                 ZS          Z5                     VS          VS             VS          VS                VS               b5                 95           95             95            049
1       F%VS0
swýo0iun
        1%800                 l
                                                                                        Li                 LT              LT                 9T          By             8T          8T                8T               8T                 6T             61            6T           BOO
luawd0903
        1%850                 L                                                         V5                 V5          VS                     95          95             95       95                   95               95                 05           80             8S            909
    431809               18
                                  ASayeS
0_061
        %E0ý0                 L                                                             E                E             E-                  E              E            E           E                E                    E              E              E            E             LE
    r-_
    u---l        ..               S       sTlwuad
L___I
                              L                                                             L                L             C                   L              L            L         L                  L                L                  L               L           L             98
        L%000
    S     HT    10101                 -   ISOD       dO   3115935                     0509           0509            0509               EZ9     0       OEZ9           OEZ9     0Z9              EZ9     0            EZ9 0           9Z59           Z99 t           bZ59         ZOI5L
.-E                                                                                   FEW            E9E     E       EE90               8TEE            FIRE           WISE     618E             6ISE                 6I8E            B06E           8O5E            0060
                 .                                                                                                                                                                                                                                                                EESSb
 s.0             u161eyy                                                              %5LE           5506            %S/.E              %08E            %OBE           %08E     %08E             %08E                 %08E            %5LE           %54E            %SLE           %LLE
    D3HIONI                        5150
    an11e11suwPV                                                                       958                            958                958             956            958      958               956                 958             958            950
                                             6335815                                                  958                                                                                                                                                             958         19001
    0d         A0I       s3so0                                               I         L6I             LOT            5T        L        L6T             61 L           L6T      061               L6T                 L6T             161            6T L            L6I           8900
    Duejnsuj                                                                           405            005             VOS                005             VOS            405      005              405                  VOS             VOS            V-09            VOS
                                  A78gell/o19V                                                                                                                                                                                                                                     0509
    9092183009001632                                                                    SZ                 SZ          SZ                     57          SZ             SZ       5Z               ST                   SZ                 SZ           SZ             5Z           66Z
                                                                             I
    110   1-410               5 5 09                                                   0PT             011T           DVT                011T            VT    O        011T     Dili              0PT                 OPT             0PT            010             OPT          9191
    peH        3g.0                                                                    185            TBS             SBS                E09             E09            E09      E09              09                   E09            979             9Z9979                       BZL
    10101 ONll000IO                                  S3SN3239                         ZOZ            ZOOT            ZOEZ               VZfL            VZET           VZZ      PLOT             POOL                 PLOT           LOZ             LVEZ            LVEZ         568LZ
                                  001193
    bu33ead0                                                                          TEST            TEET           IEST               V6VT            0601           V6VT     S6VI             5661                 56VT            09ST           O9ST            0951         89LT
                                                                                      51E0            51.01          52E0               5641            56110          5693.    5000             5614                 5601           %050            5051            5053.         %900
    uo31e1OoLdap                                                                       ZT    E        LL              OTT                671             TT    O        ELI      ZI                ZI E                EZT             COT            -ZI -F                       LL40
                                                                             I
    ON     0006001                                                                    BOLT            BOOT           BOLT               TLET            IM             BLOT     ZLET             ZLEI                 CLOT            801T           BEpT            8EVT         99080
                                                                                      BOLT           8OLT            BOLT               SELI            SELT           SELT     OEZZ             DEZZ                TELL            OEZZ            OEZZ            WEN          801EZ
                                                                                                                                                                                                   6l                                                                                           INGNI-dd   ELZC
                                     Pg 30 of 44
    18-01021-smb   Doc 107-10 Filed
        Case 1:20-cv-06274-LAK      07/08/19
                               Document   11-9 Entered           22:14:28
                                                        07/08/19 Page
                                                 Filed 09/30/20             Ex. 10
                                                                      49 of 106
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 50 of 106
                                                             22:14:28   Ex. 10
                                 Pg 31 of 44




  N         a   CL                                                                                                                                                                                                                                                                       0N




                                                                               0 C      wN             0       o   -                  0o                          0o                                       00o                                          o                                0o w                       a0 o                                  o                          0o            o0 .                   00 o p                                      o0                       2   a




                                                                                                                                                                                  ooNOO
                                                                               o C      oN             0       n   N                  on       N                  O          v                             o0n               C-4                   N    n                                0n       N                 a0       n   N                            L   N                            n   NN                     00 v      N                                 N
                                                                               n    C   n         0    N     m           m            mm       m                  m          m                             n mo              M                  mo m                                rnn           m                          c   w                                ano
                                                                                                                                                                                                                                                                                                                                                                                     0C
                                                                                                                                                                                                                                                                                                                                                                                               7 N      oo            00 n          w                         nN
                                                                                   0                                                                                                                                         V                                a                     o                                            v                                a                  o                                              a                                                              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ooo

                                                                               o             00   n    0     n           v            Ov                          On                      N                o0u                                  00      Ln
                                                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                                                                                         on                               n                                        0o   a             00 n                                            W               N   W   OC




                                                                                                       0       C         oo           0o      g                   00                                             0o          m                  00 o              oo                oo            co                00 0         oo                                co                o o0 w                           oo                m                     o       O    co




                                                                                                                                                                                   0000
                                                                                                       0       0   m                  0o       co                 00                                       0
                                                                                                                                                                                                                 0o          m                          a aw                        0o m                            00 0         co
                                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                   oo                0o o0              co
                                                                                                                                                                                                                                                                                                                                                                                                                      a0 o oo                                 o       O    co         N   W   ý    ý




                                                                                                                   I I                        II                         I                I I                                                                                                                                                                                                                                                                 I
                                                                                                      0l                          O                              OI                                    NI                                   nl                                  n1                              OI                             0l                               I                                    ý
                                                                                                      0                           O                              n                                          n                                                                   o                                                                                               o                                    m
                                                                                                      jo
                                                                                                                   I I
                                                                                                                                  n                              ION
                                                                                                                                                                         I                                                                  In                                  Io                              to                             l0
                                                                                                                                                                                                                                                                                                                                                                                                                     0



                                                                                                                                                                         1
                                                                                                                                  0                               0m                                                                                                                                                                               l
                                                                                                                                                                                                                                                gaol




                                                                                                      01     ml                       ml                                                                   01
                                                                                                                                                                                                                 0ml                                    ml                          001ml                           aol ml                                ml                         ol ml                            001 ml                                      ml

                                                                                                       0m                         0       m                       0m                                       00m                                          m                           00 m                            00 m                                  m                          om                               0m
                                                                                                       0m                             0m                          O        m                               00m                                  00                                  0m                              00 m                                  m                          ao m                             00 m                                                                     x   a
                                                                                                       0m                             0m                          om                                       o0m                                  0                                   00 m                            00 m                                  m                          o         m                      00      m


                                                                                                       0m                         0m                              om                                                                            $
                                                                                                                                                                                                                                                        mmm



                                                                                                                                                                                                           Oom                                                                      00 m                            00 m                                  m                          00 m                             00 m

                                                                                                             Im                   10Im                           IoIm
                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                10 Im                                                               1o 1m                                                                                                                                                             N   W   C cg
                                                                                                      to
                                                                                                                   I I                        1I                                  1 I I                    lO        Im
                                                                                                                                                                                                                             1I I                             I I                   100Im
                                                                                                                                                                                                                                                                                                       I I                            I 1 lo              Im                         10        Im                     10      Im




                                                                                                       m   c                                                                                               m                                                                                                             c                                c                                    c                          -c                                                                       z


                                                                               y   om         C
                                                                                                                   N                                                                                                                                                                                                                                                                                                                                                  rj



                                                                               om                                                                                                                                                                                                                                                                  no                                          o
                                                                                                                                                                           also




                                                                                                                                  I0                                                                             v
                                                                                                                   I I                        II                                                                                                              I I                                      1                 1            I                                                        1
                                                                                                                                                                                                                                                                                     0010




                                                                                                                                                                                                           ON
                                                                                                                                                                                                                                                        lýo




                                                                               0                                                  0
                                                                                                                                          w
                                                                                                                                                                                                                                                                        1----1




                                                                                                                                                                                                                                                                                                                                          1----1




                                                                                                             vlý                                                 OlC                                                 vlý                        olm                                         vlw                     olý                                                              1i                               olu     al
                                                                                                       O                                                                                                    o                                                                                                                                      $I
                                                                                                                                                                                                                                       I----1




                                                                                                                                                                                                                                                                                                                                                                         1----I




                                                                                                                                                                                                                                                                                                                                                                                                              1----I




                                                                                                                                                                                                                                                                                                                                                          al
                                                                                                                                                     ----I




                                                                                                                                                                                               I----I




                                                                                                                                                                                                                                                                                                           I----I




                                                                                                                                                                                                                                                                                                                                                                                                                                             I----I


                                                                               0                             .                    N                                    N                                         N                              N                                   N                                                                                                N                                    N
                                                                               $                                                  Im                                                                       1IO   mý                                                                                                      m
                                                                                                             I.m   I I                        I I                Im               I I                                              1            lam           1I                    1m      I                            1                         lm                                1mn
                                                                                                                                                                                                                                                                                                                                                                                               1                      1m




                                                                                        N                                                                                                                        T
                                                                                                                                                                                                                                                                                                                                 II                                                                                                 I
                                                                                                      mloo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                               N
                                                                                                                         I                                               l                                                                                    I 1                                      1            Iý
                                                                                                                                                                  0ICD




                                                                                                                                                                                                           IN
                                                                                                                   Imo



      0 N            ao   N       0 OO           00                            N        ui                 vla                    IC  olv
                                                                                                                                                                                                                 cla                                 alb                            aIm
                                                                                                                                                                                                                                                                                      alb                                vIv                       ýIn    v1v                        NIý Vlv                          n10     clv

                                                                                    w
                                                                                                                                                                                                                                                                       I--------a



                                                                                                                                                                                                                                                                                                       I--------a
                                                                                                                                                    I--------J



                                                                                                                                                                                              I--------J




                     o aO         o              00 0                              a                                                                              v                                                                                                                                                                                e                                                                  v
                                                                                                                                                                                                                                   I--------




                                                                                                                                                                                                                                                                                                                                      I--------i



                                                                                                                                                                                                                                                                                                                                                                        I--------i



                                                                                                                                                                                                                                                                                                                                                                                                             I--------i



                                                                                                                                                                                                                                                                                                                                                                                                                                            I--------i




      0 O                                 O                                    0                       oa                                                                                                  ov                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                              o0o

      0 O              oO         aO      O      o00                           0                       oD                             W                                w                                   o     uo                                                                 m                                                              m                                                                  an                                                                      2    a
      0 O            o 0O         oO      C.     s0 0                          0 aa                    n                          N                               0                                              n                              n                                        N                                                         n                                                                  N
      0              sot0         a   O   CO     e00             m             00       m              c   m                      Nm                              N        m                               mo m                                         m                           om                                       N                          mN                                cm   N


                     a q0         e   O 0        v00                           o   m                   n                                                                                                         m                                                                                                                                                                                                                                                                    N K tý
                                                                                                                                                                                                                                                 laýi




                                                                                        vi
                                                                                                                                  ICla                           I0la I
                                                                                                      I Iv I I                                                                            I                      la
                                                                                                                                                                                                                             1I                         Ic
                                                                                                                                                                                                                                                              I I                   lm Iv                                                          10
                          O               a
                                                                                                                                                                                                                                                                                                                         Iv                               1a                         ICR Io                               Im Ic

                                                        CY


                      aco     S   N            cý




                                                                                                       m                          \       c                       C                                        m         c                                                                                                   c                               c                                     c                            c                                                             CQ


                                                                               m        UD             N                          N                               tND                                            0                              oo            r                     oo                              ao                             oo    mu                          ao    nn                               a       n                             a

                                                                 v v Ov                                m     c                    m                               Vml        v                                                                  m    c                              m    o                          m    c                         m                                 rn    a                                c                        an   a       d

                                                                                                                                                                                                                                                     mf                                  m                               N0                              Na                                                                Nv
                                                                                                                                                                                                           mmm



                                                    v        N   V   t0   wM                           m                          m                                                                                      m                      oý                                  rn                              o                              o                                 o nn                                                                         N   V

                                                                                                       o ro                       O   m                                      00                            0     m                              o ro                                     oo                         o ao                           o     m                           o     m                               m


                                                                               m                  N                yo                         oz                       Nu                                      off   wIII
                                                                                                                                                                                                                       d                                           a                     3I
                                                                                                                                                                                                                                                                                         1Dr                                     3                                  ý                                   s                           m                                 Cm

                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                                                                                                                                         .t




                                                                                                                              Q                     vCY                                   a                                                                            -                               m                              Co                                                                     a                          pý                                       CY




                                                                                                                                                                                                                                                                                     a
                                                                                                                              A1072
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 51 of 106
                                                             22:14:28   Ex. 10
                                 Pg 32 of 44




    N   F-a                                                                                                                                               N




                                                o                                        o                                                                O                                                         O                        o.
                                                                                                                                                                          vOiýo




                                                                                                                                                                                             0U
                                                                                                                 ý.




                                                                                                                                                                                                 0




                             0 rv 0   ui   0    ýn   m    V1   a          00             ý0n m    V
                                                                                                            O        o0             N o0     11   a   O   00    ui   a           m vi a              m Va                  o0        a            00   V1   a   0   m Vi a                    N
                                                                                                                                                                                                                                                                                             o0
                                                                                                                                                                                                                                                                                                       a

                             0 om          0 o o 00 N                   00 0   00   N         o00           O0O           00   N    OO       00 N     O   0 00       rv     oo          wN           o    00   N
                                                                                                                                                                                                                    Oý
                                                                                                                                                                                                                      O              N       oo o      00   N   0 00      00    N            O    00   N


                             0o o          0    ýn   n 00                      co             n   co        O        n w            ýnrl     00       O   n     o0          vOi n o0                 n    00         ill   n w               0nn       00       0   nW                            GO




                             0 fv o        oo.            01                   0          o       Oi        O   CD        01        O   .-   Dl       O   1-t   Di          00         T                  01        O      ti    m           00        Ol       0         D1                      Q1




                             z        ti   LO   am        O             a OR
                                                                          m              a    m        a             Ot   N    ry   N N ma
                                                                                                                                        01            n   crý
                                                                                                                                                                     m           rn
                                                                                                                                                                                       7     rva     m         Na          01    Na          0 0 o O Na         0   oO          N    a       OO N

                             a   n    lD   v         CN a          rl   -oN               oN           ti   O    N H      D7        MN 0ý             O   N          m        0   Ln         m       Wn   LD   ý    Oý
                                                                                                                                                                                                                           ý/1           .   00   Ln   LD   N   00   ui    LD   m .      g        ID   m



                                 oa   .-   o
                                                     Do

                                                          NN            o      N    ti
                                                                                         00DN               O              N            O         N       O           .       0o       f.i           O         H    O OF         r           00O                0               .-           O         N




                                                                                                                                                          Q


                                                               A1073
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 52 of 106
                                                             22:14:28   Ex. 10
                                 Pg 33 of 44




 co   M   Y mw H   a   CL
                                                                                                                                                                                                                                                                                                                           N




                                           Lr        am              LA    00                                   Ln     V                                      Ln       00                                          LT
                                                                                                                                                                                                                                                                                                                                                            Ln           m                                     n           M                                              m                      O             N                  O                       N                   Iý                      m



                                                                                         I I                1                           1                                                                                                                                                              I                              I I                                          I I                                                    I I I 1                                                                                                                                                 I I
                                                     M




                                                                                                                                                                                                                                                                                                                           001a01
                                                                                 CI00I




                                                                                                                N          01001                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                                                                                                                                                                                                                                         r.1001




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NIOOI
                                                                                                                                                                            01001
                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                 N
                                                                                             I             1                                I 1                                             I I                                          I I I                                               I I I                                  I I I                                          I I I                                                                                                                                                                                     INl
                                                                                                                                                                                                                                                                               co
                                                                                                 11                                                                                                                                                                                11
                                                                                                                                                                                                                                                                                                                                                                                                                                          I I I 11I I 1 I                                                                                                              I                          1I
                                                                   INI                                                                                                                                          INI                                               INI                                                                                                                                                                                                                                                                                                                        ao
                                                                                                                                                           Irv                                                                   100                                                                                                                        INI                                                1N1         InI                                                                                                   INI

                                                                                                           o                                               o                         ýI                      o                                                c                        co                                                              v                                                  o                                            o             r.O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tI                 0                              LI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o
                                           O          Ov             N                                          n                In                           N        Lnn                                                   tA                                    Ln                                                       V                              Lo            o                                     n                                                   .-     a                      N             N                 00                .ý                         Ln                 Vý




                                                                                                                       n1
                                                                                      I-I


                                           n             o
                                                                                                                                                                                     I I                                                                                       1 1I
                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                  1I                                                   1I                                 n                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11 I




                                                                                                                                                                                                                                                                                                                                                                                                                             LAIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              n
                                                                                             I                                              I J                                                                                               I                                                                            I             I


                                                                                                                                                                                                                 rýIo
                                                      Ln             on                                                                                                                                                                                                                f\
                                                                           1N\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i            I                                                                                I                                  II
                                                                                                                                                                            mnlN




                                                                                                                                                                                                                                 LA1n




                                                                                                                                                                                                                                                                                                                                                                00I...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LAIN
                                                                                                                                                                                                                                         I-                       10                                                                IN                                                                                                                                          IN                                                                               IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                           100                                             100                                                                                                                                                                                                                                                                                                 109




                                                     N
                                                                                                                                 LLnI




                                                                           Lm                                                                                                                                                                                                                                                                                            gin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rv                                                                               il0




                                                                                                                                                                                                                                                      L-------J
                                 of        an            Lc        oni                                          L7                                                                                                                                                                                                                                                                                             001
                                                                                               -------J




                                                                                                                                                                                                                                                                                                                                             I---------4




                                                                                                                                                                                                                                                                                                                                                                                                I---------1
                                                                                                                                                              Ln                                                                                                                       LA                                                                                                                                                                                 Ln                                   Ln



                                                                                                                                                                                              I--------J




                                                                                                                                                                                                                                                                                                                                                                                                                                                  I--------ý
                                                                                                                       N                                               N                                                     N                                                 N                                     N                                                   N




                                                                                                                                                                                                                                                                                                  I--------.
                                 N                                                                                                                                                                                                                                                                                                                                                                                         N                                                                              N                                                                                  N
                                                                                                                                              L-------



                                                                                                                                                                                                                                                                                                                                                                                                                                                               mcq
                            Ln
                                           w         W-              n                                      n                                                 rIt                                               n                                                  n                                                                                       n                                                   n                                               r1l        e-1                 n                                    n                                              n

                            m    0                   N               n     ..
                                                                                                            n          N                                      n                                                 r.                                                n                                                  .--                                   r.                                                  n                                               N                                 n                                 n                                              n

                                 v                                         N                                         N                                                 N                                                     N                                                 N                                     N                                                                                                     N                                                                      N                                                                                          N
                            ao             m          Nm             00                                     00                                                00                                                o
                                                                                                                                                                                                                t                                                 00
                                                                                                                                                                                                                                                                                                                                                           w        N                                          oo                                              C9 l0      N                   00                                   ao                     N                       O

                                 v     w             Nm                    N                                N        r--                                      N               N                                 N            N                                    N            r.      N                             N                                     N        N                                          ry          N                                   N          N                      NN                                N                                              N          N
                                 ai                  Oo
                                                                  IO
                                                                                  Ln


                                                                                      I I LI
                                                                                                            O
                                                                                                                     In
                                                                                                                      1I
                                                                                                                                                              o
                                                                                                                                                                       10           I I                      I
                                                                                                                                                                                                                o LA
                                                                                                                                                                                                                                              I                   10
                                                                                                                                                                                                                                                                               LOA

                                                                                                                                                                                                                                                                               1                 I
                                                                                                                                                                                                                                                                                                                     M                                     O
                                                                                                                                                                                                                                                                                                                                                           1m                                             Io               IM          I I                     I 1I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O    Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                 ILA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I I      O                                 1 I       I                   ILA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11




                                      o               n                           O                        o                                             o                   o                               o                           M                    a                              M                                                                                    M                     o                              N                                        M                             nM                 o                                            o                   N
                                                                                                                                                                                                                                                                                                                     N
                                                0D
                                                                                                                                                                                                                                  of                                     CO            of                          co                                                         co                                                 CO                                10     co                                                                              co




                                       n N O VN                      on           M N                       Ln       MN                                       Ln       mN                                       .            NNN                                  0                 NN                                                                     N              . N                             w                9N                                        N N  .t                  co         O          N             00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L-1             v



                            a 14       N NO                          n     m             m                  n        mm                                    N           on           M                           n            LO    M     00                       N          M              M                        M                                     0              m A                             o               00f         m                              00   mm                  0               ct    M             O                       01  M                   00              00




                            .    0     09       O                    N                                      a                                                 N                                                 N                                                 O                                                                                                                                       q                                                    09                             N                                   0                                               0




                                 0     o N                           N                                      N                                                 rv                                                IN                                                N                                            N                                           N                                              N                                                    N                              N                                   N                                               N




                            10   0     m         NM                  N     m                                N m                                            Nm                                                                M                                    .t         M                                       M                                            m                                                        M                                       m                          Nm                                  rl               M                                         m




                            N    0     o         N N               O       Lti                              o ri                                           o                                                    o.                                                O          e-I                               O                                           0                                              0                                                    0                              o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                .--                            01




                            N    0     w Ln M                      O m                                      o M                                            om                                                   o            m                                    O M                                                M                                              m                                     o M                                                      m                          0N                                  01          N                                   M          N




                            e0   .-    m a                         N      O                                 N        O                                     N           o                                                     O                                    N          O                                       O                                              m                                     m                                                        6                          00         at                       o0          01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              00             01




                                Y11    m m           N             O      N                                 o        N                                     o                                                 00             ti                                    00         w      .-                                                                              w                                     n               N                                        l0 rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IT         N                        0 ti                                        0              N

                            n   v      N m           M             L0     N                                          N                                     10          N                                     M              ID    N                               M          ID     N                          N                                                    Ln   N                                m               N                                        Ln    N                   N           N                        n           N                               n                  N




                            N   v     oa1              N           O n                                     o         N                                     o                                                 a0             to                                    00         00                                    l0                                                    L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lD N                      v       N                                     1.6           O                    N                  t0




                                 m    rv
                                                 MM                M      m                                 m        co                                    m           co                                    m              N                                 01             1-1    N                              N                                                nN                                    n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N                    m                                   M        r-z           N                    m                  N




                                                                             O                                              0                                          o                                                          O                                            C                                           7                                    v        0                              vc                                                         V O                        T               o                   m                      O                              M O
                                                                                                                                                                       v
                                                                                                                                                                                                                                                                                                                           l                                                                                                                                                                  l

                                                                  o              00                   o                                                                                                                           N                          I           -          Ln                                     LA                                   N ui                                    N                    Lri                                   N O                      o                 Ln                   N                     N                              N        LO



                                                O    T             0                                       o                                                                                                                                                                                                       N1                                           o                                                                                                        N                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                          OIOIrININ




                                                                                                                     co
                                                                                                                                                                                                                                                                                   N                                                                                                                                                                                                         n
                                                                                   I 1 I                                            I  I                                        I            I                                          I  I                            I I I 1                                                    I                                              I       I                                           I
                                                                                                                                                                                                                                                                                                                                                                     00IO1rININ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ININ




                                                                                                                                                                                                                                                                             co                                                                                                                                                                                                                                                                                               Ln
                                                                          IýININ




                                                                                                                                                                                                                                                                                                                                                                                                                                                    I I I                                                 I I                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                           100
                                                                                                                                                                       IýININ




                                                                                                                                                                                                                            IýININ
                                                                                                                                                                                                              Ln11ýIo1a1.




                                                                                                                                                                                                                                                             00IAI-Ia0I
                                                                                                                                                         111Iolornlo




                                                                                                                                                                                                                                               Iyy1




                                                                                                                                                                                                                                                                            I1
                                                                                                                                                                                                                                                                                                                                                            LnllnlIc1
                                                                                                                                                                                            11AI




                                                                                                                                                                                                                                                                                                                                                                                                              luýilalaI
                                                                  I001




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1191




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1191



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I00I




                                                                                     1y I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IN
                                                                                                          lolol




                                                                                                                                                                                                                                                                                                                    oIIrI1MI




                                                                                                                                       I    1ý1
                                                                                                                                                                                             I                                             I                            IN                                                      1 I                                                       I                                           1             I 1M 1                                                                                                                    C71                          lyI
                                                                                                                      t0IOIýIN




                                                                                                                                                                                                                                                                                                                                      1jI                                               111                                                 101                      IN                                   IN                                                          Iwl




                                                                                                                                                                                                                                                                       am
                                                                                     1 I                                              1I                                                   I 1                                           I I                                I1                                                  1I I                                                    I I                                           1 I           1    I I                                        Iý     11 I                                                      I                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               OI01




                                                                  IO               Iri                                              I_I                                         I1                                                      I-I                                              1ý1                                                                                      I-I                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                           1O/       I0                                                                                       1ý1                            Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9bonIo
                                                                                                                                                                                                                                                             1010




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            91001




                                                                                                      p
                                                                                   I 1 I                                            I 1I                                                   I 1                                          II I                                I1                                                                                                                                                                                                                            I1 I
                                                                  00Im




                                                                                                      12
                                                                                                                                                                       16                                                                                                                                                       1I I                                                    1I                                              I           1 Iý   I         10                                                                                              I       Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4q             I0            I
                                                                          CIO                              u-
                                                                                                                                                                                                                            01O

                                                                                                                                                                                                                                                                       In                                                                                                                                         LO                                       NO                                             O                                                                    D


                                                                                      M                           N                 M                                               M                                             O                                                 to   M                                 00                                   m                 J                                        ti         M                        i1               M            3                                                           G                              1D       LA   m
                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                     0                   n
                                                                   ImI.rIaIm




                                                                                                                                                         vlolrý100
                                                                                                          00MI-I-I0o




                                                                                                                                                               laIo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v II
                                                m             N                                                                                                                                                                                                                                                                IN                                                                                                                                                                             O
                                                                                                                                                                                                                                                                                                                                                           ImlalýIri




                                                                                             1 I                                                                                                                                                                                                                                                                                                I I
                                      00               tY
                                                                                                                                                                                                                                     IM                                                                                                                                                                                                                                                                                                                                       rv                      N
                                                                                                                                                  I                                                I                                            I                            I                   II                                   I I                                         I                                                                 I I IN                                                I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I1cio100
                                                                                                                                                                                                                                                                                                                                                                   tlIIQIN
                                                                                                                                                                                                                                                                                                                   ý1INIýIO
                                                                                                                                                                                                                                                            mIMIa IoIN
                                                                  WIOI2I-I9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Lri
                                                                                   IN                                            IN                                             IN                                                                                                                                                                                                                                                                                                                                                                           INN
                                                                                                                                                                                                                                                                                                                                                                                                                          IOIN
                                                                                                           IO1-lN10




                                                                                                                                                                                                                                                                                         IN
                                                                                                                                                                                                           mIrýiIaIoIN
                                                                                                                                                                                                                         cIINIýIO




                                                                                                                                                                                                                                                                                                 LI                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                         1191




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1191




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I19I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I19I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1191




                                                                                             1ý I                                                 I                                                I                                            I                                                                                     IW I                                                      I                                                   II I                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OIMItiIiI




                                                                                                                                            1a1                                            IQI                                                Iý1                                                                                                                                                                                           191
                                                                                                                                                                                                                                                                             Iý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              IcICIn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ia
                                                                                                                                                                                                                                                                                                                                                                                                         IMlmla
                                                                                                                                                                                    1.01




                                                                                                                                                                                                                                                                               N w                                                                                                                                         NI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N I1
                                                                                   IQI
                                                                                             I I                                 INl

                                                                                                                                            I I                                            I I                                       IQI
                                                                                                                                                                                                                                              I I                                                I I                            IQI

                                                                                                                                                                                                                                                                                                                                      1 I                                         IQI

                                                                                                                                                                                                                                                                                                                                                                                        I I                                           lob
                                                                                                                                                                                                                                                                                                                                                                                                                                            I 1I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ONi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                    I I                                                 II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            oýNI
                                                                                                                                                         onI9I




                                                                                                                                                                                                                                                                                                                                                                                                                                               M
                                                                                             1                                              I I                                            I                                                    I                            IO                  i 1                            1                                                       I I                                                   1I 1                                   1                    I   1                                                      I                       1C           1 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _

                                                                                   -I                                            ýI                                             -I                                                                                                       ýI                                                                                       -i                                                  _I                                                                                                                                                OR

                                                                                                                                                                                                                                                                                                                                                       N
                                                                   oo                                                                                                                                                                --I




                                                                                                                                                                                                       v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C3




                                                                           n                                         Q                                                                                                       a                             iý0                                                       e                                                   y                                                 v                                   ry                                IR                                                O                                  C


                                 V              M    W        N   00      NN                               00              NN                            0N                     N                            N              MN                                09
                                                                                                                                                                                                                                                                               mý

                                                                                                                                                                                                                                                                                         N                                 mN                          O                 mN                             a                    1h       N                   D              MN                  o 66             N                  o                       mN                   n                       N




                                                                                                 A1074
                                                                                                                                                                                                                                                                                                                     d
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 53 of 106
                                                             22:14:28   Ex. 10
                                 Pg 34 of 44




    t7   F                                                                                                                                                                      N




                                                                                               o                                              c                                 N                                                                  o                      o
                                                                                                                                                                                                                                                                                                                                                             C$
                                                                                                                                                                                                                                                                                                No
                                                                                                                                                                                                                                                                                    RO




                                                           mO            -I       n ý          vm              M       u    a-                   umi         e   -               o           n                  m    v         o                   N     N                     n               N                                                   ao         o        m     M                ým                             N    N

                                                           m         R
                                                                     O                N        um                      Gv        N               umi         v   -
                                                                                                                                                                                 vm                             m    vu v           -              n     N                     n    T          ea4                                                 oo         o              m                ID ao                          N




                                                           N Cn                       N    v   rv        M     M            v    m                   N       v       M          e N          cl                 a    m                                   T    m       m        vi        o          N T                                                 M       aoo a                                              m         0    N
                                                                                                                                                                                                                                                                                                                                                                                 M
                                                           n         Vfý                   c   rv N      m     N            u    m                   N       v       m           w N         m                  IT
                                                                                                                                                                                                                     m M                           n m   N            M        ui        m     y1 T                                                m    m                    e                           o         m         0    N




                                                                                                                                                                                                                                                                                                                     0ýýe
                                                                                      rv




                                                                                                    g    N     0       o             N               o       c       N                  oo                                oo            N          oo                 N        o o                   N                                                  N              0          N           g0                   N         0    g
                                                                                                    g    N     0       0    oo
                                                                                                                                     N               o       o       N                  oc
                                                                                                                                                                                                                0o
                                                                                                                                                                                                                          o    oN                  o oo               N        0 c                   N                                                  N       oo
                                                                                                                                                                                                                                                                                                                                                                       o0    oo
                                                                                                                                                                                                                                                                                                                                                                                  N                      o         N         o    $




                                                                                                                                                                                                                                                                                                                                                                       f              f
                                                                                               m
                                                                                                                                                                                                           a1mm1




                                                                                                                                                                                                                                                                                                                                                            aImml
                                                               Ofi   n                                         M n1                                                                                                  n1                                                   m1           0I                                                                              o                      nl                             MI tDI


                                                                     n                                         M                                 w-                                                                  o                                                                 O                                                                               o                                                          n
                                                                                                              1             I I                          I I I                                    I I                          II I                      I I I                                I                                                                                   I                      I             I          I
                                                               ut
                                                                                                                                                                                                                                                                                                                                                                                                                             IM


                                                                                               a               a   1n
                                                                                                                                              go
                                                                                                                                                                                olý
                                                                                                                                                                                                                     0l
                                                                                                                                                                                                                                                   01ý                    oIm
                                                                                                                                                                                                                                                                                                            o                                                                             0l




                                                                                                                            I I I                                I I                              I I                          II I                               I I                         I I I                   1I I                                                  1 11                               I 1
                                                           b




                                                                                                                                                                                                                                                                                                                                                                                                  u00I
                                                                                                                       m1                        NI                             Nl ml                                m1                            o1                                                                                                                  M                                                          mI




                                                                                                                                                                                                                                                                                                                                       olva0u001
                                                                                               O1   ml                                                   NI                                                001                                           MI                   ool                                                                  ml                                                    mI                  01
                                                                     N        C                                                                                                                                                                                                        ýnI




                                                                                                                                                                                                                                                                                                                                                             a1ooDo1
                                                                                                               00                                                                                                                                                                                               co




                                                           tND N              7                                0o

                                                                                                                            I I                                  I I                              I I                          I I I                              I I                         I
                                                                                                                                                                                                                                                                                                                     mm



                                                                                                                                                                                                                                                                                                                                  1                                    mI I
                                                                                                                                                                                                                                                                                                                                                                       1                                       I I                Im
                                                                                                                                                                                                                                                                               o1au




                                                                                                    1m                                                   Im                                 IM                 loo                                       IM                                                                                        1m                                                                        to
                                                                                                                                                                                    oleNO




                                                                                                                                                                                                                                                                                       Ian



                                                                                               gTo                     1m                        8IN                                                             $1ý                               o1m                                                          om                                                                        NIA M1m




                                                                                                    c             R    c                                 c                       R      c                        R   c                             R   c                       R       c                                                                        R      c                                 c




                                                                                                                                                                                                                                                                                                                mN



                                                           M                                                                                                                                                                                                                                                                           N                               NI I                   I
                                                                                                                                                                          L_Jý




                                                                     n        N                1M
                                                                                                    N
                                                                                                                  ey


                                                                                                                       Iý
                                                                                                                            1I                   IM IN           I                      IN        1I           y.
                                                                                                                                                                                                                     1M        I I                 Im    IN       I 1                  IN     I I               Iv   N
                                                                                                                                                                                                                                                                                                                      I I                          N

                                                                                                                                                                                                                                                                                                                                                            cI                                           Irv
                                                                                                                                                                                                                                                                                                                                                                                                               I             Ic   IN
                                                                                                                                                                                                                                            L--J




                                                                                                                                                                                                                                                                          -ra
                                                                                                                                                                                                                                                                                                                                                                                      I---1
                                                                                                                                          I---




                                                                                                                                                                                                                                                                                                                                  -J


                                                                                                                                                                                                                                                         I I 1r I I                                                                   o                                N                                                     II
                                                           M         n        N                Im   I         ýý   Iý       I I               IM IN              I              lm                    I        rN Iry
                                                                                                                                                                                                                               I I                 Im    N                               N N              H-ý
                                                                                                                                                                                                                                                                                                                          N                                 ro
                                                                                                                                                                                                                                                                                                                                                                       I I I              ININ                 I
                                                                                                                                                                                                                                                                                                                                                                                                                       L_J




                                                       o                                                                                                 11                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                          r7-ia




                                                           O ono
                                                   e                              H
                                                                                                                                     I           I                                                1I                           I I                       I 1I                                  I          1                                                                 I I                                I
                                                                                                                                                                                                           m-1o
                                                                                                                                                                                 1lrn




                                                                          -1
                                                                                                                            1ý
                                                                                               1ý1c           101                                                                       Im                                                         1ý                                  1o                                                                              Iý                     Iý                             to   Im
                                                                                                                       lo
                                                   mv
                                                                                                                                          I--a




                                                                                                                                                                         L__J




                                              am
                                                                                                                                                                                                                                                                                                                                                                                      f--i




                      N   oc            tV    rn
                                                   n       O         co           N            1ý Ic          101      Ig            I           Iti     I-      I              Im Im
                                                                                                                                                                                                  I I                                   I
                                                                                                                                                                                                                                            _-J

                                                                                                                                                                                                                                                   Iaa                I                Im      I                                                            Io 1ý                 I           I                I             to   Im

                                        Q
                               E   La


                                                                                                    c             R                              R       c                          m                            R   c                             R     c                      R      c                        R                                                 R    c                      -Q                                  c



                                                           f             o         ý           n    w             n    o                         n       o                          n                                     np                       v                            .        n      N                                                                      n    ý                 m                               N
                                                                                                                                                                                                                                                                                                                                                            o.-mm
                                                                                                                                                                                                           0omn




                                                                                                                                                                                                                                                             co




                                                                                               n v                n    v                         n                                  w       -e                        v                            c                                     a
                                                                                                                                                                                                                                                                                                                                                                       ri                     m                               m
                                                                                                                                                                                                                                                                               0..-i




                                                                                                                           ma0
                                                                                                                                                     w-                                                                                                                                                                                                                v                                                      r
                                                                                                                                                     N
                                                                                                r                 .
                                                                                                                       v
                                                                                                                                                 .                               o          co                            OD    m                  o                                     c   IOýI                                                                                                              M


                                                                                               o                  Oeo                            o                               o                N                   o         N                  o
                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                o        o      N                                                                      o    Na
                                                                                                                                                                                                                                                                                                                                                                                                               N              o

                                                           p                      yfDy              ka
                                                                                                         pý
                                                                                                                   On            z
                                                                                                                                     of   a
                                                                                                                                                      O
                                                                                                                                                     col
                                                                                                                                                                     No                                   CF
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                            C
                                                                                                                                                                                                                                                        ýI
                                                                                                                                                                                                                                                                          O
                                                                                                                                                                                                                                                                                    I         C
                                                                                                                                                                                                                                                                                                    N                         N   o
                                                                                                                                                                                                                                                                                                                                                        4

                                                                                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                                                                                                                                                  O
                                                                                                                                                                                                                                                                                                                                                                                                  LLI                                  m




                                                                                                                                                                           Q


                                             A1075
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 54 of 106
                                                             22:14:28   Ex. 10
                                 Pg 35 of 44




      IL                                                                                                                                                                            vN




                                                       1ý.    mA M                                                    Q                                                                M                     L1
                                                                                                                                                                                                                  ri                                                       ou                                  L1     T         r                            Q                        1Qll        V                   N                                         O


                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                              I                                                                       .T-




                                                                                                                                                                                                                                                                                                                                                                                                                          IeYI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                IrM-II
                                                                                                                                                                                                                                                                                             I-II
                                                                                                                                                                                                                                                -I
                                                        A     N                        IMI                                                                                                                                                                                                                                                        IMI
                                                                                           1I I I                                                I                         I I                          II                           I I               I           I                                I I                                 I                               I                             I                                                                  I
                                                                    t0       r                                                                                                                                                                                                                                                                                                 lp
                                                                                                                           ICI                         11                            ID INI
                                                                                                                                                                   IMI                             11            IMI i1                       IMI                         111                                         IN1                              lýI                                                                                  IWI




                                 rn          ii   M    O      AN N                         QN                         o              N                              ýý                 m    e                                                                              m           Ill    v                O      N         v                            N                N              Q                            O                    n                m



                                                        O     NO           Q                         I                                     I I                             I                       I I l I                                                                                                                                                         I           Q                                                                          i              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                oAQN
                                                                                                                                                            1ý                                                                                                                                                100                                                                                                                 Iý
                                                                                                                  t                                                                                                                  I                             I                                     I                              I                                     I 1                     I




                                                                                                                                                                                                                                                                                                                                                                                                                          N1.ý.
                                                                                                                                                                                                                            rv1.-t
                                                                                 e-i                                                                                                                                                                                                                                                                                                  ý-ý




                                                                                                                                                                                                                                                                           oýIm
                                                                                                                                 NIe-i




                                                                                                                                                                                                                                                                                                                                                   N-IICo
                                                                                                                                                                                                                                                                                                    Iý                                                                                        Iý

                                             IR m       T     M tD N
                                                                                       NIA
                                                                                         NI               _I          m                                -I
                                                                                                                                                            o      NIA
                                                                                                                                                                               _I           NIH
                                                                                                                                                                                                                     N                   _l
                                                                                                                                                                                                                                              NIn N1ý                                 NIN                             N1ý
                                                                                                                                                                                                                                                                                                                                            _1
                                                                                                                                                                                                                                                                                                                                                       NI
                                                                                                                                                                                                                                                                                                                                                                        _l      0f1          N             -1                          _I
                                                                                                                                                                                                                                                                                                                                                                                                                                            MIN



                                                  rv    M     N      1lf   N               N                          A     .N-
                                                                                                                                                                    ti
                                                                                                                                                                                            N                1ý
                                                                                                                                                                                                                     N r                           N N                         A              N                A      N                                                        f                                          N                    N                    N


                                                  O     N     mN                       R                              In                                                                                     lO       r                            rl                          to                              lD                                      N                        D                                                              lO




                                                  rv    N     NON                          tO                         oo
                                                                                                                            N                               -D      .t
                                                                                                                                                                                            ti
                                                                                                                                                                                                             ao
                                                                                                                                                                                                                     n    .-                       lD                          pt     16      r1               O      l1D-t                            lD    .                 OD     .1D-                                .                    W           N
                                                  m     r1    MQ N                         ON                         M              N                      o       N                       N                M       O    rv                       ON                          M      6       N                m      N                                ON                       M            N                            N                    M           N
                                                                                                                                                                                                                                                                                                              l
                                                              1
                                                        m
                                                  A                 N
                                                                                       1 IQ I I I I QI I I
                                                                                           M                                                                1mIQ           I I              IQ     I I           I   M lQ
                                                                                                                                                                                                                                     I I      IMIQ             I I                                  I 1                                 I I 1 IQI I 1 I aI I I
                                                                                                                                                                                                                                                                                                                                                       M                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                  I 1                      la            11




                                                                                                                                                                                                                                                                                                                                                                                                                                               1111
                                                                           LI7                                        Ln                                                             In0                                                                                                                       u1
                                                                                                                                                                                                                                                                                                                                                                                                                       Ia
                                                                                                                                                                                                          1111
                                                                                                                                                                                                                                                                          In IQ                                             IQ




                                                       o      HA             r                  eN                c                         N               ý       c14    N         e           NN                            N              o ON                         o          -t            -          o            A                                401              o              M                                              a                       M

                                                        O     t1    W.           N         rl   Q-                    A              V.-                            M                  ý    T                T       A    N                        A    ý                      In
                                                                                                                                                                                                                                                                                      4       rlm

                                                                                                                                                                                                                                                                                                    ý          m      Omi
                                                                                                                                                                                                                                                                                                                                                      AN
                                                                                                                                                                                                                                                                                                                                                             ao                 N                                         rl                   l1          ao




                                                        Q     MN           A     11        od                         o              QQ                             V                  Q           Q         N       v    v                        IA
                                                                                                                                                                                                                                                        o                      In             OQ               m      R                                ID   W                  A             mQ                           UI                   b

                                      Lq          O     N     T M                          N                          00    N                               N                          oo   N                OD      N                             N                           m       N                       OD     N                                N                        A N                                   N                        11          N




                                                  O     A ON                               .t                         o0    ei                                                         N    .                A                                     rl                          n .                             Iý    N                                                                .-                          A                            O           N




                                             LQ   O     Uf           M                     N                          rn N                                  m                          m    N                m       rv                            N                           mN                              m      N                                N                        co     N                              N                        1ý          N




                                      uýi         O     N     QT                           N                          m     N                               r                          m    N                m       N                             N                           m       N                       Ol    N                                 N                       00     N                                                        A N




                                      e           O     IR I N                             N                          a     N                                                          m    N                M    N                                N                           mN                              M     N                                 N                        M N                                   N                        ti          N




                                      m           O     NN          lD                     t1                         M     u1                              mi                         N                     N       n                             vi                          ry                              N      t11                             LA                        N     N                               N                        ro          Q




                                             V          cq    a-1   QN                     ON                         ýo             N                      o       N                  Q    N                Q oN                                  ON                                         N                       N                                ON                      m      amt                             N                        lO          0.1




                                      o           Q     M     to    A      N               MN                         le             N                      m       N                  M    N                M       M N                           T N                      o                 N                O      N                                M N                      A            N                            N                    N                    N




                                             b                QH e                              m                     Q              m                              M                  o    M                O       v m                                M                      vý             M                       M                                QM                      N      M                               M                        m                    M
                                      ýýpp




                                                  VJ    V1                                 1A                                                                                                                                                      V1                                                          411




                                                  Q     M     lp    N M                    M N                        to             N                      m       N                  M    N                M       m N                                N                   O                 N                O      N                                T N                     A      N                                   A                    N                    N




                                                        Q           QM                     mN                         vi             N                      Lr a N                          N                        mN                            mN                       m                 N                m      H                                      N                 Q             N                            N                                N
                                      ýýee




                                             Zý   ul          U1                                                                                                                                             ei                                                                                                                                        oo                                                                                      lD




                                                                                               M                  a                                                                                                                                                                                            n                                                              e                                                             a
                                                                                                                                                                                     IIlo lmlQe




                                                                                           O                                                                                                                                                                                                                                                                                                                              M
                                                                                                                                                                    M                                                     M                                                                   M                             M                                M                               M
                                                                                                                           NIOIANINM




                                                                                                                                                                                                                                                                                                                                                      C                        N
                                                                                        MII-1ýIMIý




                                                              NM N                                                                                                                                           M                                                                                                 m
                                                                                                                                                                                                                                              IMIm




                                                                                                     I                                     I I                             I                       I    l I                          1                         I                                                  I                     1                                    I    I                                               1                                      I
                                                                                                                                                                                                                                                                          QImLImIN




                                                        If1                                                           oo
                                                                                                                                                                                                                                                                                                                                                        NIIoININ
                                                                                                                                                                                                                  lMIm
                                                                                                                                                             IVIIA INIrI




                                                                                                                                                                                                                       NIlINI.ý




                                                                                                                                                                                                                                                                                                                                                                                           ININ




                                                                                                                                                                                                                                                                                                                                                                                                                        ININ




                                                                                                                                                            IaQO                                                                                       I.
                                                                                                                                                                                                                                                                                                                         NIIINIti




                                                                                                                                                                                                                                                                                                                                                                                                                                                          NIOImININ
                                                                                                                                                                                    NIOIAININ




                                                                                                                                                                                                                                                                                                                                                                                                                                             OINIAIm1O1
                                                                                        NIoIAINI




                                                                                                                                                                                                                                                                   IIAI




                                                                                                     I                                     I I                             I                       I    k                            1II                       I                                    I II                                1 I1                                 I II I                                               l                                      I
                                                                                                                                                                                                                                                                                                                                                   IýIýI




                                                                                                                  Im                                                                                                                                                                                           Im                                                      Im
                                                                                                                                                              FIr0I




                                                                                                                                                                                                                                                    IIOIN




                                                                                                          hRI                                    IyI                           W1                         IOI                                                                                                                                                      11   Iml                                                            1I                                      I.


                                                                                                     I I          1                        I I I                           I 1                     I    I I  W
                                                                                                                                                                                                                                     1I                        I I                                  I I                                 1                          I 1 10 Im I I                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                       NI1OI




                                                                                                                                                                                                                                                                                                                  IM

                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                   1 1 INI I I
                                                                                                                                                                                                                                                                                       NIOI




                                                                                                     I I          Iý                       I I I                           I 1                                                                                                                                                                                                                                                                                           I 1
                                                                                                                                                                                                   I    I Im                         1I       MIQ
                                                                                                                                                                                                                                                               I I                                  I I        NIN
                                                                                                                                                                                                                                                                                                                                        1   1_I



                                                                                                                                                                                                                                                                                                                                                  NIN
                                                                                                                                                                                                                                                                                                                                                                                                           I-I

                                                                                                                                                                                                                                                                                                                                                                                                                                  l I
                                                                                                                                                                                                                                                                                                                                                                               O           N



                                                                                                     v            e                         a                       v                o             v                                               C   ý                   oý                                     ID                                                          o            1ý o                  .1                         a
                                                                                                                           ýi01010VIao1ý




                                                                                                                                                                                                                                                                                                                            lmfi                             111                                                                                                         fO




                                                              OA
                                                                                                     I                                                                                 o                     O            N                                    I                      IN                       I                                                   1           Q      N                    iq I
                                                                                       alIloolA




                                                                                 ýf                                   M
                                                                                       mIMIýIN1ý




                                                                                                                                                                                                                                              Im
                                                                                                                                                             OIOIM ImIN




                                                                                                                                                                                                                                                                                                                                                                                                                        IOIQ




                                                                                                                                                   1                       I                            I I                          I                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                  AINIýIýIo
                                                                                                                                                                                                                                                                                                                                                     IIOpIN




                                                        0O                 lC

                                                                                                                                                                                                                                                                          IM
                                                                                                                                                                                       OLIOIIwI




                                                                                                                                                                                                                                                    1laloolm
                                                                                                                                                             mI1rnIýý




                                                                                                                                           IN                                                     IN                                                                                                                                                                                          IM                                                                         IM
                                                                                                                                                                                                                                                                                                                                11011
                                                                                                                                                                                     eýml1lmlol




                                                                                                                                                                                                                                                                                                                                                                                                                                                          mIOIýIýIN
                                                                                                                                                                                                                                                                                                                                                                                                                                             0INla10100




                                                                                                                                                                                                        kI
                                                                                                           1.-0




                                                                                                                  Io                             II
                                                                                                                                                   1                       I
                                                                                                                                                                                                                 lIo II
                                                                                                                                                                                                                                     I II     IN               I                      IINI               II    I                        I   II                                                        II
                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                           mIODIAIo




                                                                                                                                                                               11                                                                                  II                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                            IO
                                                                                                                                                                                                                                                                                                                                                                        Iml
                                                                                                                                                                                                                                                                                                                                                                              IO1ao
                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                    MN


                                                                                                                                                                                                             N                                                                                                                                                     1I          O
                                                                                                                                                                                                                                               IlyIm




                                                                                                                                                 I 1                       II                       I II                             I I                           I                                I I        I                        I                            I       I                                                                                             I
                                                                                                                                                                                                                                                                                      mIOIm




                                                                                                                      lo
                                                                                                     Ii                                                                                                                                                                                                                                                                              Io                                IOIýl
                                                                                                                                           IMI                                                    IMI                                                                                                                                                                                         IMI                                                                        Vol
                                                                                                                                                                                                                                                                                                                       m11M




                                                                                                     I    11
                                                                                                                                                 I 1                         I                    I I IO I                           I I                           I                                I I           IN                    I   lJ                     1 1 INI I I                             I-1

                                                                                                                                                                                                                                                                                                                                                                                                                                  I    tJ                                I I
                                                                                                                      m                                                                                      m
                                                                                                                                                                                                                      mII
                                                                                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                               O                                      NlO

                                                                ýi                             $                  p                                                                                                                                                                                                                                         h                 N                                                             q
                                                        Vl    ID    O      OI     0J            en                    1y                    N                             n                 tt               N       e         m              14   N                        a                       M                       T                     pqe       Q      In           Aý
                                                                                                                                                                                                                                                                                                                                                                               411                                        b                    A




                                      A1076
                                                                                                                                                                                C3
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 55 of 106
                                                             22:14:28   Ex. 10
                                 Pg 36 of 44




   M   ti   NM   -


                 T   Ym   CL    a                                                                                                                                                                                                                  N


                               O                                  r                 0 N                            O N                                    66666   Nr

                                                                                    0 N                            O N                                            Nr
                                     ýýýMMMMMMMMMMNNNNN




                               O                                  r
                                                                                                                                          00000000000000000000

                               O                                  r                 0 N                            O N                                         N       r
                                oooooaoaoaoaoaoooooovvITvv




                               O                                  r                 0 N                            0 N                                            N    r


                               O                                  ý-                0 N                                      N                                    N    r


                                                                                                                                                                                                                                    C
                                                                                                          0000000000000000




                                r                                 r                 0 N                                      N                             N                    O    N                       O N                O              r




                                                                                                                                                                                                                                    NNNNN
                                r                                 r                 0 N                                      N                             N                    O    N                       O N                O   O          r




                                ý-                                r                 0 N                                      N                             N                    O N                          Cl   N             O   Ci         r




                                ý-
                                                                  r                 0 N                                      N                             N                    O    N                       O N                O   0          r




                                r                                 r                 0   N                                    N                             N                    O    N                       O    N             O   Ci         r




                                r                                 r                 0   N                                    N                             N                    O N                          0    N             O   N                   0V             O     N               O    N                         ON        r




                                                                                                                                                                                                                                                                                                               0000000000
                                r                                 r                 0 N                                      N                             N                    O N                          O N                O   CV                  0 N            O     N               O    N                         ON        r


                                r                                 r                 0 N                                      N                             N                    O    N                       O N                O N                     0    V         O N                   0    N                         ON        r




                                r                                 r                 0 N                                      N                             N                    O    N                       C N                O   N                   0 N            O N                   C N                            O N       r




                                r                                 r                 0 N                                      N                             N                    O    N                       O N                O   CV                  0    CV        o   CV                C N                            O N       r




                                                                                    0 N                                      N                             N                    O    N                       O    N             O   N                   0              0     N               O N                            N             O                    r




                                                                                                                                                                                                                                                                                                                                          OOOOO
                                r                                 r




                                                                                                                                                                                                                                                        NNNN




                                                                                                                                                                                                                                                                                                                                          NNNNN
                                r                                 r                 0   N                                    N                             N                    O    N                       O N                O N                     0              O                     C    N                         N             O                    r




                                r                                 r                 0 N                                      N                             N                    O    N                       0    N             O   N                   0              O                     C    N                         N             O                    r




                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                             NNN




                                r                            V    r                 0 N                                      N                             N                    O N                          0 N                O                       o              O                        C N                         N             O                    r




                                r                                 r                 0 N                                      N                             N                    O    N                       0        N         O N                     O    N         O   N                    O N                         N             O                    r




                               0                                  N                M6                                 Cl         O                   r-    N      co   N        ti           CO              ti       M             C     LO   N             to   N        Lr N                  L1   N              CD   r-    N         O      LO       NN
                                rýooooocp
                                               CDUUttOOLnN




                               o                                                   qN                            LO        N                         o6d
                               O                                                   UD   N                        nN                                  06           IT




                               O                                                   U    N                        f         N                         06           It



                               O                                                   LC   N                        Lq        N                         06

                               q                                                   CC   N                        U         N                         o6           It



                               Cp                                                       N                        Lq        N                    Ln
                                                                                                                                                          N                 U        N                      Lq    N             0   Ln
                                                                                                                                                                                                                                    vvvýr




                                                                                   Ud



                               p               r-                                  U1   N                        U         N                    Ln        N                 Ln       N                      LA
                                                                                                                                                                                                                  N             0   u
                               p               r-            A                     0 N                           U         N                    U         N                 Ln       N                      Ln    N             0    Lf



                               q I                                                 Ut   N                        Un        N                    U         N                 Ln       N                      LO    N             0   Uj


                               q                  I
                                                      -
                                                             CD                    0 N                           Ln        N                    LO        N                 LO       N                      LO    N             0    Lr It



                               q                                                                                                                                                                                                                                                                                            U
                                                                                                                                                                                                                                                                                                               COOOO


                                               r-                                  Lq   N                        Ln        N                    Ln        N                 Lq       N                      Lq    N            Ln   N                  n    N         LO   N                Lq   N                              IT
                                titiýtiCDCDCDCDC




                               q1              1
                                                -
                                                                                   U    N                        Lq        N                    Ln        N                 LA       N                      Lq    N            Ln   N                  LO   N         L                     U    N

                               Cp              1-                                  to   N                        UN                             Ln        N                          N                      Lq    N            U                            N         O                     L N                           U     lqr
                                                                                                                                                                                                                               NNNNN




                               q r-                                                                                                             UN                                                                                                                                                                        U
                                                                                                                                                                                                                                                                           NNN




                                                                                   U    N                        U         N                                                Ln       N                      Lq    N            Ln                      LO   N         Lq                    O N                                 14



                               q                                                   Ut   N                        LO        N                    UN                          Ln       N                      nN                 LO                      LO   N         LC                    O    N                          L
                               ooooor-




                                                                                                                                                                                                                                                                      NNNNN




                                                                                   U    N                                  N                              N                          N                            N                                         N                                                             N
                                                                                                                                                                                                                                                                                                                                              LILULOL-0




                                r                                                                                Un                             Lq                          Lq                              Ln                 U                       LI             O                     Lq   N                                        C               IT



                                r                                                  U1   N                        f         N                    Ln        N                 Ln       N                      Ln    N            LO                      LO   N         O                     Ln   N                 It     N               C               4f




                                r                                                  U.   N                        0N                             Lq        N                 Ln       N                      to    N            LO   N                  LO   N         O                     O N                           N               O               It




                                r                                                  CD   N                        Ln        N                    UN                          Lt       N                      Ln    N            LO   N                  U7   N         Ln                    O N
                                                                                                                                                                                                                                                                                                                   UU
                                                                                                                                                                                                                                                                                                                          N               O               11




                                r                            N                     10   N                        Ln        N                    LN                          IQ N                            0N                 LO   N                  LA   N         LO   N                O N                    UN                     O



                                                      c                CN   I-LL        UD   u   LL   G                              0Z                   LO           V0                -        QN   LA             -   04
                                                                                                                                                                                                                                    LO                                             CD   2        to   i   CL
                                                                                                                                                                                                                                                                                                                                           O




                                                                                                                                                                                                                                         Cl    6            N LL


                                                                                                                                                                       A1077
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 56 of 106
                                                             22:14:28   Ex. 10
                                 Pg 37 of 44




 M I-N M   T-H   I
                     a d                                                                                                                                                                                                 D    N




                                                                    O             r   O     O O    .                 O       O            O         O    O                 0         O O      r                    0          0   N              OO O            CO              O                      O O      c                    O
                                                                                        T-MO




                                                          It             co                                                       co                          CO                                                                       co                              co                  co co



                     oO        M                     Ln
                                                                                                  o                                                                                           oLn2                                oN                                   N                       N                 oO                       O

                                                                                                                     O
                                                                             LO                        LO




                     ýp            0       LL        LO                  W        eý      CZ           LO
                                                                                                                                          0. 0                    D   r1
                                                                                                                                                                                ao   3                  LD               3                       C                0    ri                      W        QQ              r1 IL                 TA    .   LL




                                                 CD            O         D              OO O      r-        V1.      0O           D       0         0 O       D       ý-   C         O O      ti                   O          0   ND        T    O0         O    CD D            0         CD CD        O O      O                    O

                     oO M                                                                         o                                                                                           o                                        N                               N                  oN                          0                   O

                                                                                                                     O
                                                     LO                                                                                                                                                 Ln




                     jp            ti   5- U.                   C        t0 rl               Z         0                              w        0.   0   vi    0       -I                 Q              CO
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                       3I                        C         --t
                                                                                                                                                                                                                                                                  to ei
                                                                                                                                                                                                                                                                             m                          C.
                                                                                                                                                                                                                                                                                                             Q          AM                    R-1   . iL
                                                                                                                                                                                                                                            T-V



                                                                                        L     N                                                                                                               UN                                 N                     M         N    ý   v 06          N        N    0          NN       I
                                                                                                              I-00




                                                00             to       00    CD                  CD        N        00   CCDD   CD       oo 00     CCDD     CD    Il                    CD                              L6            Do   Lf       Lfi         IRT        LO                     LO    Lfi              CCDD




                      r    N       N            N    LO   00            cO
                                                                         ýN            00         OO                 co          C OR     I-D                0             DOp
                                                                                                                                                                                                   CO
                                                                                                                                                                                                        NOD
                                                                                                                                                                                                              LO                  co   N    Lf                   co    NL        qt       CD   N   LA            M CD     N               I




                           O OD    CM           Uf        O             LO   OA                   0         N        co          O        CD                 0 h           CO                      M          N    ODD            M    Ln                        M     W5   CT            M Lfi    V             CD   Pý O0D          O      14
                                                                                                                                                                                                                                                                                                                                          L6 C00


                     tf             N           N                       N                         NO                 D           N        M                  N O           M                            00
                                                                                                                                                                                                              ND                       ON                         ý    O N                         N                  O     D         O   ci CcD




                                                                                                                                                                                              C0                         cr   Q
                                                                                                                            A1078
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 57 of 106
                                                             22:14:28   Ex. 10
                                 Pg 38 of 44




    NM   m   IL   a                                                                                                                                                                                                                                         NN




                  LI t.6 La                              0    LA                     0    Ln                      O    Ln                         a    Ln                  O        U1                       I.    Ln                       N Lri                            I     U                          0                            O    u                0 Lr                             00     d



                                                                                                                                                                                                                                                                                                                   NLi

                  Ln   Pz       ON                       Ln   oo   ri
                                                                                     Id   o0   r                  U    o0   ra                    Ln   o0   .--            Ln   00       r                   Nn          r-I                N ý       .--                    N I        s-I                   Ln                           Ln Lri     r-I        Ln     m    r-I                  O Lt        r-1




                           0    Ln    N                  N     r   N                 N    MN                      14   m    N                     N mN                     N    M        N                   N NN                           N    NN                          N NN                             Ct         -4                -e    O    ri         -e      -
                                                                                                                                                                                                                                                                                                                                                                        es                        00     oo   r-I




                                                                                                                                                                                                                                                                                                                                                                                                                         L_     15




                  0        o0   r     LI                 IT   0    Itt               Tt   lD   v                  C    lD rt                      -    6v                  et   6        -01                 m 49t                          M    4    ýt                     m     eh Tr                      C    M                       0    06    m          C o6 0                           Ln    I     m




                  D        00   vID                      0     00 Ln                 0    o0 U1                   O    00 Ln                      0    00   Ln             O    00       V                   V     U     Ln                      uU                          ct    u    Ln                    Lo                           Lo    00   h          LD    o6 .0                      0     LD    ld




                  Ln       ri   TN                       C     N   O                 0 N0                         O NO                            O NO                     O N0                    14
                                                                                                                                                                                                             Ln    I O                      Ln   r0                          Ln    h0                         U     0000                   U    Lri 00
                                                                                                                                                                                                                                                                                                                                                                 U      M          a1
                                                                                                                                                                                                                                                                                                                                                                                                  U     VM


                  O LC          r-I   00                 m     NU                    m    N LD      rl            m    ND                         m N LD                   M N Lo                  rý        ri    Ln    Ln                 r4   Ln Ln      c-i
                                                                                                                                                                                                                                                                             -1
                                                                                                                                                                                                                                                                                   Ln   Ln    r-I             O    M          e-i          0    LO M        rI   O           M     a-             m r4 m




                  N             mO                       N N0                        N N0                         N NC                            N N3                     I.   N        C                   LD    o0 00                    LD   oo 00                             00 00                      N    N                       I.         N          N      N                         O Ui N

                                                                                                                                                                                                                                                                                                                                                                                                                                _0

                                                         oM        LC                o Cl      LC                 o Cl      LC    ItT             o Cl U                        M        LC                  R    M      LC    t                 0    00    d               o           co                               Co   Nr                0     co    v    o v               LC                   O     TU
                                                                                                                                                                                                                                                                            00N0
                  Ln   N        ri          N   ri       U O Ln 0            1       LD   O Ln 0 ri               tD   O Ln C ri                  LD   O    LI    0   ri   LD   O Ln O                       N    4O 0 ri                   U 4 00 0              rj         U          00    0 rj            r-   LLnn       0            r1
                                                                                                                                                                                                                                                                                                                                                rj    Ln    C    N           w O .-               Ln     M N0             e-I




                                                         O    UN                     O uN                         O UN                       60   O UN                     O    LC       N              ý    O Ui N                    69   O    ti   N                      o          N               69.   c     N                 EA   c    ti    N           r     M                    s     r    OM                      64



                                                                                     M NS N                       M N C N IT                                                                                                                                                            -O                           N                          N N U Cl                 NU
                                                                                                                                                                                               _


                                                         M N O N qq                                                                               M N O Nv                 M ON N                            0O         1-1    O            0 r0            O                0                                Lo              LO CO        Lo                    LC                     Cl              CO   lý     Cl   M
                                                                ý                                                                                                                   L




                                                         M NO N                      Cl   NS N                    M NCN                           M NO N                   M    NN                           0D                O            00              O                0          r    O                U      N         UM          Ln   N N U Cl         U       N Um
                                                                                                                                                                                                                                                                                                                                                                                                  70

                                                                                                                                                                                                                                                                                                                                                                                                        CO clý      MC



                  LO       N     r          N            o    O    LO                D Ci      LC   0              0 OUO                          D O LC O             r   D O LO                  Co        N ROOr                         D vco O                r         D .        co    O                r    1-   U O               r-         U0         N O DO                            LO   c.    NO




                                                                   O                 aO C                         oO                              oOO                      oO                                oO          O                       CO                         aO7                               o CO                         \    O O              o 9O                             o O CD
                                                                                                                                                                                                                                       0 8 j\         Cl          OU
                           N LC       LO -      LC   U        d    Cl                 r   0M                       r   OM                              OM                  r    OM                            r    OM                       r        OM                            O                                M                           O                       Cm                              OM
                                                                                                                                                                                                                                                                                                                   N
                      Cl                                 r-
                                                                                                                                                                                                                                                                                        Cl                     r                           r          Cl          s-                               r


                  D O ccý             I--   O            co   N O \fC                co   NO NV                   M N0 N                          M N O NCY                M    N              _



                                                                                                                                                                                                   N         0    CD           O            0    CD         C                0    CO          OV              Lo               UM          UNN LM                Ln    N           LM              0 c0 C M              Cl




                                                         ONN                         O NN                         ONN                             ONN                      O        N                        ONN                            O    N                           oNN                              o    N                       0NN                   O     N                          ONN

                                                         dO N                        Cf   ON                      VO N                            CY   ON                       N                            LC   0     r                   LC   0                           Ln   0     -                     r    r                       r    N                 r      -

                                                                                                                                                                                                                                                                                                                                                                         e                        Ln    D

                                                         oC        GD                oC        co   D             oO6 D                           oC6 D                         O OD                         o O U7            D            o O LD                          o O LO O                          o               U            cO         hU         o                 U              oa          Ln    U



                                                                                                                                                                                                                                                                                                                                                                                                  om
                                                                                                                                                                                                                        1                             1
                  N             ý0          Ln N         N 00            M   N       N    00        M    Ni       N    00   r-L   M     r4        N    o6   ei    m   N    N o6          r-1       M         O1    U           N   N        0    u7    r    NN               0 U        ri    NN              N Ti            C            N i d C rj            N                 C              O      Ln
                                                                                                                                                                                                                                                                                                                                                                                                              I. 00       rf




                                                                                 v                            a                         le                                                              ar                         M   d                               NU                           N                                 Na                                                     ar                                 d


                                                                                                                                                                                                                                                       C
                                                                                                                                                  A1079
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 58 of 106
                                                             22:14:28   Ex. 10
                                 Pg 39 of 44




  Cl N-N   M   m   H CL d                                                                                                                                                                                                          00    N




                        U M O co              N         O NM M                     O N        MM              O NM            en         O    r     mM           0          M    M      00   M0                          M NN                 -e    M NN             00   cr         ri         00   4         r-I        o0     0   r-I             O    ri   ri
                                                                                                                                         r-t0

                        N-   ONM                        N6 N                       N    l0   N                N     l0   N               N-   DN                 1.   ri N              N    t0    N               N ON                       N ON                   1    6N                    N 0N                      n ON                       N 0N

                        ov        CO                         ti    to                   N     to                         to                   N    to                 ti   U     -           O    -                     c                                                 O     co              0    00   00              o          O               0O        0

                        N -       r-I   OM              N M OM                     N MoM                      N M        l0   M          N M0M                   N M0            en     U O             rn         N ONN                      N O        N           U    ri    N    r-I
                                                                                                                                                                                                                                                                                                U    ri   N    r-I
                                                                                                                                                                                                                                                                                                                          Cl   6                     00   v    ri




                        M    ýq   u9 to                 00    00 00     M          00   Co 00      M          00    Co 00     M          00   00 00      M       00    CO 00     M      00   CO 00                 00    00 00     M          00    C0 00     M      00   00 00      m          00   00 CO     M          00     M   Cl    m         0 ONM




                        M - 0 1ý                        en    00   U               M    00   U                CO    o0   U               M    00   U             M     00   U           m    CO U1                 M    o6    U               M     00   U           m    00    U               M    00 U1                M M0                       M    00   U

                        ei   00   1     i-I             M N        ri              M N       ri               M N        ri              M N ri                  M N        ri          m N.                       M N        ri              co    N    ri          M    N     ri              M N       ri              M      N   r-I             M    N    ri




                        l0   O ul M                     N     01   N               N ON                       N CN                       N ON                    N     tT   N           N    tT    N               N     tT   N               N     C1   N           N CN                       N ON                      N CN                       N6 N

                        O    Ch   0     ri    ri        0 NC                       O N0                       0 NO                       0 N0                    0 NC                   0    N     Cl              0 N Cl                     O     N    C           0 N0                       0 NO                      0 N0                       O    N    in




                        N         It    M     N         Cl    0    Cl   ri         Cl   o    Cl    ri         Cl    l0 C1     14         Cl   L6 Cl      ri      Cl   6     Cl   ri
                                                                                                                                                                                        0 O             -1         Cl    a    Cl   r-I        Cl    0                O    1.0   0    ri         Cl   6    Cl ri           Cl   lfl   Cl    ri        N    00   N    ri




                        o               C                          NM                   Iq N       M          o VM LO                              NM                 Lri   NM               Lri   M                    a0    00   N          o    Oo         N           CR    00   N          oO        00   N               O ON                       U ON
                                                        0 NU N
                        ý    Ln to to         N                                    to   NUN                   U     N U 1.               U NUN                   U -4 UN                M Q        -1   1.         0    00    M    to         Cl    00   MO          m Oto U                    M O to U                  N OO                       00        00   m




                        00   N I. N           00   ri   N     to   0    V    r-I   1.   U to       U    r-I   N     In   0    U    r-I   N    to   1.0   U i-1   N     U         U -I   N 00                 e-I
                                                                                                                                                                                                                   O    1N    N Url           O N             U ri   O N00 M               ri   O N 00 M             ri   U N c U1              .-   N O Cl z ri

                        l0   01   M                     U     co                   U M                        U M                        U1   M                  U M                    c M                              M                    d M                    O                          O    M                    O M                        Cl   N




                        U    C1   N                     to    N                    0 N                        0 N                        O                       l0    N                U N                        U N                        U N                    N    N                     N N                       N                          ri   N




                                                                                                                                                                                                                                         NH
                                                                                                                                              A1080
                                                                                                                                                                                                                              v7   C
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 59 of 106
                                                             22:14:28   Ex. 10
                                 Pg 40 of 44




   cn ti   M          m   H                                                                               N




           o   N co                     K      _   v               rfi           -.                  v          rvi             v       M                 v         L
                                    I I 1I I I I       I I               I I       I I I   I I           I I           I       I I I              I I       I I                  I
           0 N CD             Ili
                                    I I Im I I I       I I   ICI    en

                                                                         I I   ICI
                                                                                   I I I   I I
                                                                                                 U           J
                                                                                                         I I I   ICI
                                                                                                                       I   ICI
                                                                                                                               I I I IMI    ICI
                                                                                                                                                  I I   ICI
                                                                                                                                                            I I     FI   1M-41
                                                                                                                                                                                 I



                               I I I   IIII            I I I             I I   I I I I     I I           1 I 1I        I   Iý   I I I             I 1   1I 1 1I                  I




                               I I I I I I I           I I I             I I   I I I       I              I I          I            I             I           I I                I




                                                                                                         0m      Z

                                                                          A1081
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 60 of 106
                                                             22:14:28   Ex. 10
                                 Pg 41 of 44




 Cf        N7           m                                                                                                                                                                                                                  C




  rn       rU           0    l0    n              Ln                        m        y    D    It
                                                                                                        If              LD   m      Ln                          M    I     o    M         Ln                      m          Ln            D CD                     o     La             D    CD    Ln v                  D                      Lr    0     y




                             I                         I I I 1 l I I                                         I I I                  I I I                                 I I                      l I I                          I I                     I I             I         I I                    l I                          I I l                    l I
      O clý                 Ln m                                                                                                                                                                                                                                                              CI
                             I                         I I I I 11 l I I m                                    I I m
                                                                   Lf                                                                                                                                                  -i
                                                                         rmi                        i
                                                                                                                                    I I I                                       I                  l I m                          I I           ýýý
              CCD                           e-i
                                                                                          Ln                                 am-I                               ei         Ln


                                                                                                                                                                                                                                                          I I             I         I I                    I I                 1m       I I I                    l I
                                                                                                                                                                                rm-I                                                       Ln                        rn
                                                                                                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                       V-4                                                ri
                                                                                                                                                                                                                                                                                         If                               Ln                     Ln
                                                                                                                                                                                                                                                                                                                                                                        LI



      O1   LL
            f1
               m l0          ri           N       In
                                                                  r1     N      Ln v     .     -4   N   Ln                     N    Ln ý                        N Ln            -4    N Ln     v                  r-   N     Ln            r     IT   v             r     It            ra    v     Ln ý                  r        Ln            o     I    v




      m             m CD                  N                              N                          N
                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                              t                                ý
                                                                                                             I I I 1N I I I                                     N                    N                                 N
                                                         I I                    I I 1I                                                                                                                                                                              1N a
              Ln                                                                Ln        ri                                                                                    ý4
                                                                                                                                                                                                                                                ýIt                                                                                                                         U
                                                                                                                                                                                          I I I                                   I I                     1I                        I I
                             V-i   V-4                             r-I
                                                                                               r        Ln              ri          Ln                               Ln                   Ln                                 If            ri
                                                  ILn
                                                                                                                                                                                                                                                                                                           I I I                        1 I to                   I 1
                                                                                                                                                                                                                                                                               Ln        ri         Ln                    r1       Ln                                            Lu
                                                                                                                                                                          Imo




            0m
           00                                                                                                                                             n                m 00                                    0
                                                                                                                                                                                                                                                                    -                                                          0
                                                        1______




                                                                                                              I______




                             m                                     m     000              m                             m                                                                                         00                       m
      lD                                                                                       CD 00
                                                                                                                                                                              0                                                                 00
                                                                                                                                                                                                                                                                                                                                                                       -------




                                                                                                                               00                               00
                                         000000




                                                                                                                                                                                                                                                                          co             Ln                               Ln                     Ln    00
                                                                                                                                                                                                                                                                                                               I------ý




                                                                                                                                                                                                                                                0
                                                                                                                                               I------.




                                                                                                                                                                                                                                                          I------




                                                                                                                                                                                                                                                                                                                               0                      0
                                                                                                                                                                                                       I------.




      m    001      m        o0
                                                                                                                                                                                                                                      __
                                                                                                                                                                                                                                                                                              000
                                                                  oo       00             o0   0000                     ao     co                         119   00         00   000                               000                      o                         L                   o
                                                                                                                                                                                                                                                                          co                                              o                      o
                                                                                                                                                                                                                                                                                                                                           ___




      00                     Ln                                    Ln
                                                                                         Ln                                                               Uý
                                                                                                                        Ln                                                 Ln                                                              m                                                                              Ln                     Ln
                                                                                                                                                                                                                                                                                        Ln
                    C        O                                    O                       o    r Ln                     o
      00      00
                                   11 Ln                                 LLnn                                                  If                               If         CD                                     r- Ln                    0    CD                   oW                  o                                O                      o    DO
                                                                                         a
                                                                                                                                                                                                                                                ý1
                                                                                                                                                                                     If




              r     Lo m     0 N O
                                                  Im                       0                   NOm                             Om                               Om                                                                              1
                                                                                                                                                                                                                                                                                                                                         I Io ým 1 I
                                                                                                                                                                                     Om                           N 0m
                                                                                I 1I                                                       I                              I                        I
                                                                  to                                                    Ln
                                                                                                                                                                                                                                                                                              Iý0                         ri       m
                                                                                                                                                                                                                                  I                                 IN Im           I                      I
                                                                                                                                                                           CD                                                                                             ri             ri

                                                                                                                                                                                                                                                                                                                               Iý i




                                                                                                                                                           A1082
                                                                                                                                                                                                                                      a OU
           Case 1:20-cv-06274-LAK
       18-01021-smb
4LZ100N82l1-dd                    Document
                      Doc 107-10 Filed       11-9 Entered
                                       07/08/19     Filed 09/30/20
                                                           07/08/19 Page 61 of 106
                                                                    22:14:28   Ex. 10   leiluappoo

                                        Pg 42 of 44




                       uauanoo4 PO3flPOJd AjeAeN




                                           A1083
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 62 of 106
                                                             22:14:28   Ex. 10
                                 Pg 43 of 44




                                                                    .




                                Q      e    -
                                                                                 tO    O                                                    ý
                                Q      Oý        ro
                                                        on

                                                                                 n     O                              9-2                   rýif

                                                              Egg
                                Oý               e                               rv    N                                                    y
                                 ýC                                              rv

                                N                                                ý

                                Q
                                pýp    lD   Q                 e         v        a                                                          m

                                O      00   O                                    ý                                        iD                m
                                                              $                        Ell          Eli
                                O           O                                                                         SO
                                       00
                                                                        A$                                                                  M
                                                        gig
                                gyp-        O
                                                                                 ýýý

                                N-          tp




                                n    P      ROao                             _                                                              ti

                                     O           a
                                ý
                                Oý          0ý




                                            -




                                Oý   O      N    m
                                     S           g                           -



                                NN               n
                                            Oý                o                                                                             ý   _

                                                                                                    O                 m
                                                      0-ry




                                     ý m                      is        tD   ýo        p                      -



                                     .e                                                w   -        ti                ti
                                     M
                                     d N    O    e                           ý
                                m ip                                    UI                                                         HIM      WIT
                                W iD        W    o            0              0




                                S     Oý    O           0     0     N   O        0     O   ON                         O   N                 O

                                S                                                8
                                            S                                                                                                       -OY
                                vi          ý           0     0         O        0     O                              O                 N   O




                                            Iy          0                        0                        ý


                                            FI
                                                              0         O              O                              O             N       O



                                       -
                                                                                                T         N                A            N
                                                 ý
                                                                                                                                        e




                                                                                                N                 t       Y    v




                                                                    G




                                            A1084
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-10 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 63 of 106
                                                             22:14:28   Ex. 10
                                 Pg 44 of 44




                                                                             N




                                                                                                                  rV




                                                                   aa   N        pp   b             N             rv




                                                                                          pNn
                              o                    It.   o   n          n        N        Q                       $
                                                         ý   a0         Oý       c0   n                 C         o        n   a
                                                   Cý    o        N     Q        O    m       spy       Vf        e            e
                                    mry

                                                   IL    .        rv    ep       uý                 N             ry           mom




                                    o                        _                                      S
                                                                                                    p        rv            v
                                                   Ili                  T        aD                 S
                                                                                                    p        o             G   o

                                                         o              m             O
                                oa-ýýý..




                                             ..              .-
                                                                                                             Merv              ýc

                                           o                                                                                   a
                                           ýn                                                                ý
                                           m                                                                                   e
                                           n                                                                                   n

                                                                                              pmý   N        o             .




                                           n
                                                                                                                           c
                                                             V
                                                                                                    O

                                           o                                     in                                            m
                              a            N                                     O    O       O              o             o   o


                                           N
                                           m
                                           8             c   O          Oý       O    O       0              o             o
                                           8             o   rv                  O    8                      N             N   n
                                                                                                                               N
                                                                        ON                          N
                              woo

                                           0
                                           .tee.
                                                                        M
                                                                        m        O                                     -       g



                                                                             C




                                                   A1085
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 64 of 106
                                                            22:14:28   Ex. 11
                                 Pg 1 of 43




                EXHIBIT 11




                                    A1086
                   Case 1:20-cv-06274-LAK
               18-01021-smb               Document
                              Doc 107-11 Filed       11-9 Entered
                                               07/08/19    Filed 09/30/20
                                                                  07/08/19 Page 65 of 106
                                                                           22:14:28   Ex. 11
                                                Pg 2 of 43




      From                                         Michael   Greenberg Michael.Greenberg@Patriarch             Partners.com

      Sent                                         Wednesday    February   24 2016 1212 PM
      To                                           Trent Todd
      Cc                                           John Foerst John Pothin       Jean Luc   Pelissier


      Subject                                      RE Transcendence




     Todd


     This    is   the    information that was provided        yesterday.   It   is   Transcendence       Transit Inc.     You can use the same
      information.




      Below       is   the pro forma financial     information you    requested.       The purchase        price   and some   revolver   will


      ultimately        be added.   It   will   be approximately   $10MM    but some of      it   will   be an unfunded    revolver.




                                                                                                                                    EXyIBIT

                                                                                                                                                14
                                                                                                                                         9U




Confidential                                                               A1087                                                         PP-TRBKO086219
                                                                    Case 1:20-cv-06274-LAK
                                                                18-01021-smb               Document
                                                                               Doc 107-11 Filed       11-9 Entered
                                                                                                07/08/19    Filed 09/30/20
                                                                                                                   07/08/19 Page 66 of 106
                                                                                                                            22:14:28   Ex. 11
                                                                                                 Pg 3 of 43
                                                                                                                                                                          01411MG                    teb16                            Mar-16                          Apr.16                   May-16                      MI. 16                     Jul-         1b                Auq-16




                                                                                                                                                                                                                                                                                                                                                       3
     Pzirieiit                                             Revenue
                                                                                                                                                                                                                                            5txi..                     1549.6                           4       .1          I      .549                                     9
                                                                                                                                                                                                                                                                                                                                                                                      1 577.14
                               tl
                                            twtS                k         d
                                                                                 i                                                                                                                            4itS                     11                 .   7        1194 914                 2YC         z.s                                                                       C         5.1.




                 Service.                                       Revenue                                                                                                                -                  769.0                       1452.0                          34.0                     3564A                       3561.4                     3657.9                         3657.9

                 Pl-en-varri                                        Revenue


                           Tartan
                                                                Jperathntj Revetl
                                                                                                                                                                                                          i    o.                     3ýi             2.O             3.44i43                   ý                           5                         3    i               9         3A         7ý




     D                                          Ic3.11.m-t_.a11y                                         iw    tbt         ýL                                                                                       lf%                %.I                Y.1           rhf.                    17LT            r..J        k.n         it       E1    Y   iý15.                       9        ý.F


                                                                                                                                                                                                                                                                                                                                   ýV        111A



                                                                                                                                                                                                                3                                         a.2            137.2                      137.2                                                              7.2              137.2
                                                            comp                                                                                                                                                          .   Y             1.        r




                                                                                                                                                                                                                12.1                              Jts.$                            uP                   60A                             k        ..                62                       16M          W




                 RzSa7                           i   tl     ie           irf%iiY                 lfrtSil       f                                                                                                58..                                                     .22.9                      a       P.                     t.        54                            8                ý4R
                                                          84                                                                                                                                                    89                          17                           2         3.0i             177.5                          177.                                3.1              i            .


                                                                                                                                                                                                                113A                         kSiE.9                          _16   i   .                6   L          9                15e.9                                               62.5

                 Ef                                                  ý        a18            1t4         Gti                                                                                                          1_51                   44.E                                                       45..5                           45.6                       45.3                     44.3

                                                                                             R erIra                       PefpLits
                                                                                                                                                                                                                          _tý                                 D                                         33A                                                        34.6
                                                                                                                                                                                                                                                 F4
                                                                                                                                                                                                                                                                             .33r.                                                      833.9                                               334.


     i       ýtSfF9                              7                                                                                                                                                                  3.7                                   7.9                      7.9                      8.0                                  .v                    .                        8

                          ip.T%rtk                                                                                                                                                                                  aý3                          7.               e           iESr7                         rf.                         16.                        11.1                     zý.1.


     IPýtýj                    ib
                                                ý.
                                                                                                                                                                                                                                                                                                                                                  5                        .                             5

             .        eu..mse.s                                      P               a   1s                                                                                                                                                               4_111                    4.10                     4.1                              4.1                       4.3                      4.3

                     tR                         flAL                          COST                                   KVIC11                                                                               655.1                       2.5                     .       2525A                    25746                       2559.1                     2583.6                                40..




     fit              Oss.                       Prof ft                                                                                                                                                  113.9                         888.6                           9/3.3                       989A                   10079                      LUY4.3                         1117.2
                                                                                                                                                                                                                                                                                   f




                                                                                                                                                                                                                                        .x_.




                                                                                                                                                                                                                                                                                                                                mac.
                     Cr        sy.f                                                                                                                                             113 aý-    44a                  M     t       .                                          ý                 c        1       .11ý                        wt..ri             .j              1 ýi         30.




                                                                 ý                                                                                                                                                  nný                                                                                                                                                                 30

                                                                                                                                                                                                                                  177
                 itýýfýý1GI                                                  F   1           f         c%4Cfýýn.     ei1        ý.A.r
                                                                                                                                        týq                                                                                                                                                         .   ý   r     ý.                                               e




     1           r1Z.               t       Y        t     wt                                                                                                                                                                 .                               .              32...                                                       i
                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                   32.1                   137.1

         l           -h4ife                                                                        t
                                                                                                                                                                                                                                                  .                                    .            1                                            .                     t                                 f




                      kihxrf6-Ftý                                    S   ý       ht.ý.                                                                                                                                R.                          .i                         a.M.2                      ýa4 ..t                         a.   ýý9.A                     ý.2                  . ýýýý.



     A                    0t1                                   tiGA                                                                                                                                            $_.24.                           73.7                        73.       7                73.7                            73.7                       711.7                    73..7


                                                                                                                                                                                                                                                 24           w              34.5                       2                               s24                        245                      2    4       5

                 i         5            -yi          1                    ýr2C                           F
                                                                                                              Iai2i   r           a4Sim       atjt.l9   f

                                                                                                                                                            rw   4i
                                                                                                                                                                      f



                                                                                                                                                                                                                                                                                                        91A4                            93.0                                A               94.4
     Bad                            D Alt                                                                                                                                                  -
                                                                                                                                                                                                                21..                             90.5                        93.0

     1                 I        At                   OPMAT                               L   UG         tXMIS                                                                                             244.5                         143..                           463                         1463                                463                    125


     FM                M                                                                                                                                                                                  IN A                          144.7                           22I.1                       243.1                       261t3                      376A
                                                                                                                                                                                                                                                                                                                                                                                 0


                                                                                                                                                                                                                                                                                                                                                                                            6 %5
                                                                                                                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                                                                                                                         or


     Ot. 4.                             r




                               t                RziFCl               i                                                                                                                                              5.5                           16.3                        16.2                                                                                     6.2                           ..
             1tdý




                                                                                                                                                                                ý      .
                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                          r..      -           __.   ..
                     irbtob-1                                            then                                                                                                                                       5.5                      16A                             16 2                       162                              62                        16        2              1




     t                 4.           IpýCI                       FI                                                                                                                                            134x.                     12                    6         210.9                       276.9                       245.4                      310.4                       3533




                                                                                                                                                                                                                                  2




                                                                                                                                                                                                                                                                                                                                                                            PP-TRBKO086220
                                                                                                                                                                                                                              A1088
Confidential
                                                 Case 1:20-cv-06274-LAK
                                             18-01021-smb               Document
                                                            Doc 107-11 Filed       11-9 Entered
                                                                             07/08/19    Filed 09/30/20
                                                                                                07/08/19 Page 67 of 106
                                                                                                         22:14:28   Ex. 11
                                                                              Pg 4 of 43
                                                                                                                                           OPI       OWN                  feb-16                                   Mar-                     1.6                   r            .1              UA                  16         No-                  to           to           16        Akarq.-16                       54.a

      c             r           ent               As                     ti                                                                            .                                                                                _                                  -                                  .



       r-isb                        and               ci                                                                                                                                                                                                                              Vidr                                                                                                         lz..




      Pat               kr               oko.Ca.Irv                                                                fNewjol                     5-1.79                             3 6 H.5                               Cq   014.2                            6           .85c                  li533.3                           i.7          50                   68753                6.        819Y5                6.J   M-5
                                                                                                                                                                                                                                                                                                                                                                                                                               -5
                    Ftth5Sr
       Slt                                                                                                                                          -peA.




      TOW                           CEarrlhf.                                                                                                5764.3                          5607.3                                 ti43Oc6                               5570.7                               3823A                          G.087k                            6431.6                 6801.1                          7.162.3




                                                                                                                                                                                                                                                                      Lu_.
      PrOve                              tvf               Pliant                   and tqW4M.It

                                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                                                                                                                    g
      F             te-ity                            Flwilt                      trd              tSFiYe          E7
                                                                                                                                               6.7M. Q                            -oA5.9                                                          9           ý0115._                                t
                                                                                                                                                                                                                                                                                                         ýa        y. r8                                w        71085.1                           15.p                     f   q   i.9


                                                                                                                                             Fý
                                                                                                                                                                                                                                                                                                             vca                      IDS                                                ry.ýi.D
                                                                                                                                                                                                                                                                                                                                                                                         ý




               f4.iTl.itaJhtF                                                 ý   gA                                                                             e                                      ý.          i               R                      I                      f        _
                                                                                                                                                                                                                                                                                                         kl                           S        r                                              a             r               K


                                                                                                                        w
                                                                                                 YIS.ty                                                                                                                                               5
                                                                                                                                               ýi                w   _        I
                                                                                                                                                                                  rp       y
                                                                                                                                                                                               -ry
                                                                                                                                                                                                            i                           e    F    i               c        Ya                   Pt                 a4         U           1.   f        t   ý   lnw           P.
                                                                                                                                                                                                                                                                                                                                                                                                   a


                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                       _                                       t.                                                                                     a.




      Pria1rt                                          Iftd                   i    ýýM           l$Nk     7         w                               356.9                             6505                                   634                                   61882                                                          S 35A                                 SO-655.314                                          5-177



      Other                             A-tisets




      A                 f   I
                                                                                                                                                                                       114              A                       i           4     4           t       P         r-                       3   i-ý        4         as           K                    K              a                        4           z           r

                                                                                                                                                                                                                                                                                                                                                                                         u

       1nt                          t            .t        r          tills        tc                                                                                        1.1.11-4.4                             1.177.4                               117444                               1474.4                         1.174.4                           104.4                  x11.74.4                        1174.4...



      1f            1rrýýfýMw                           R                                                                                   Jxýý6                a           3ýfi.3                                8-7              34                    7           363                      1.6413                   8     7    w17$                         $       1   IS. I      P52         9.q                 R.   Cka 9




      Current                                     Opsvat                               Mt     OatOdws
      .$ic                      3rtl      a       ppyahf                                                                                       Sý.ý    r.r                                 e        .                   i    Txýx.                                    ý.               i                 .11G




      A                     v.e              PT         13                                                                                          5 08         9                     r       S.       9                    5O6                  9                        O9.9                      5QA                P             5X89                                  5x11Y 5                         9               51-V5           91




               FE   Iuý46ý1                  i
                                                  5k iýS
                                                             is
                                                                        tFl        4    f   bq                                                             ý..                                                                                                                                                                                 .                             .                      _r




      ýC




                     Total Current.                                                         Lia         tt-s                                2011.4                           2284.4                                 2963.0                                1876.0                               188-7.6                        1-                                1905.7                 1       O5.                     10899.



               1hherr                   t.aor                     I     erm                 Wkiliftiers




      1Accr                         i        ki              t          t t$                 flrim        De-bt..



                                                        L-ailn




                                                                      ir
                                                                                                                                     ..ý._w.ý...ýa_...M.....ý.M.a.ýý....ýý..ýý.z..........ýt.....ý.._...........ý.........                                                 -    M.M....ý.M.    Wes       .........ý...ý.uwd           ...ý...._                                                        .t




      Uork                  urr                        .n             13a                   IEbt




                                                                                                                                      __
      Total                         Wh                       t.          s                                                                     .1711                         2284.4                             _2t I.153.2                               1376 0                               1              76            Ml             9                    19057                  A94 7                           tt               a

                                         y                                                                                                             yy                         a    2       ýi       7               51.2-77-2                          IN433.                     1         TL
                                                                                                                                                                                                                                                                                                     1.                 t                                       b           vt          C     Ai                       t    4.7         4


                                                                                                                                                                                                                                                                                                                                                                                                                _...




      Total                         E        am                                                                                                       4.8                    5148.7                                55177.2                                5483                    3            ra/I5O                         51960.4                           01270.                 6162141.
                                                                                                                                                                                                                                                                                                                                                                                               g..y
                                                                                                                                                                                                                                                                                                                                                                                                                       t 753

       der              th                                                                                                                                                                                                              .                                                                          OV                              8                                                                              .
     Thank you

      Michael




      Michael                                         S.              Greenberg


                                                                                                   t

           t
           AS.ý                 3
                                         ýý           in 5..145-                  ý..                         bý    urtý/ly




                                                                                                                                                     .....




     www.                               patria
                                                                        rch
                                                                                            pa     rtngrte.             Mrn




     From                                        Trent Todd                                               mailtoTTrent@Iockton.com
     Sent Wednesday                                                                                       February            24   2016     1149 AM
     To                     Michael                                           Greenberg

     Subject                                                   FW                       Transcendence



                                                                                                                                                                                                                            3




Confidential                                                                                                                                                                                                      A1089                                                                                                                                                                        PP-TRBKO086221
                         Case 1:20-cv-06274-LAK
                     18-01021-smb               Document
                                    Doc 107-11 Filed       11-9 Entered
                                                     07/08/19    Filed 09/30/20
                                                                        07/08/19 Page 68 of 106
                                                                                 22:14:28   Ex. 11
                                                      Pg 5 of 43

     Can you help me with this




     From           Chouinard           Mike
     Sent Wednesday                      February       24    2016   1047 AM
     To          Trent Todd
     Subject              FW    Transcendence



     Can we request financials that show Transcendence                                rather than   Transcare


     Mike Chouinard ARM AI NS
     Account Manager




     From          Jimena Ruiz mailtpJirnena.Ruiz@iMf                         Corn

     Sent Wednesday                      February       24    2016   1041 AM
     To          Chouinard         Mike

     Subject              FW    Transcendence



     Mike


     l   have sent         this    up to       my   credit   department   and they have questions regarding             this
                                                                                                                               company.


     As         stated the Pro Forma s are under Transcare                      NEWCO Model         he   is
                                                                                                              asking   why   these pro   formas are Cinder that

     name          do you have Balance                 sheet and income statement       based on the new           company      being   formed Transcendence
     Transit        Inc.




     As disuascussed              the   new company            also has the    same address   as Transcare.




     Thank you Mike.




     Jimena Ruiz
     Senior Account            Executive

     Imperial PIFS
     125 S Wacker              Drive    Ste    1650

     Chicago         IL    60606
     Phone 312-205-4811                    l
                                               Fax 877-242-0685
     WWWJPfscom
     My office hours 815am                      -
                                                    445pm CST
     7imena Ruiz wifs cn




                      FS
          ýM1




                                                                                              4




                                                                                                                                                        PP-TRBKO086222
                                                                                          A1090
Confidential
                   Case 1:20-cv-06274-LAK
               18-01021-smb               Document
                              Doc 107-11 Filed       11-9 Entered
                                               07/08/19    Filed 09/30/20
                                                                  07/08/19 Page 69 of 106
                                                                           22:14:28   Ex. 11
                                                Pg 6 of 43




                             Document Produced                   Natively




Confidential                                       A1091                                PP-TRBK0004527
                                                      Case 1:20-cv-06274-LAK
                                                  18-01021-smb               Document
                                                                 Doc 107-11 Filed       11-9 Entered
                                                                                  07/08/19    Filed 09/30/20
                                                                                                     07/08/19 Page 70 of 106
                                                                                                              22:14:28   Ex. 11
                                                                                   Pg 7 of 43




                                                                                                                                                                                                                                                                                                                                                                      V                            N    L11      O           Y             H           a    CL




                                                                       r1             N                          t0 rI                CI    p                t0 rl                  Z               Q      71
                                                                                                                                                                                                                         l7   O                 Wi            G LA              t0                          Q                                           n             CO r1                        r1                 t0     74
                                                                                                                                                                                                                                                                                                                                                                                                                                                 f0                       Q.             aQ                            t0 V4                  L.                                             ý LL      w       LZýL      CL   0




o                                                                              mO           M                      01         r                                     LA       a                                                       Q O Ln M                              M M                  Ln                               O 74 M                                    1n       N                               Cl          t0        N                          C1        O               N                   tD           ro       N1                     N       M                    74
                 OOai




                                                                                                            01                                           t0


                                                                                                                                                                                                                                                  L                                       L
0\
                                                                                                                              I                                                                                                                                                                                                                                                                                                                                                          L
0          Lr                                                                  t0     rl                    N          Lp      7                        N           LO                        N        t0                           N       p         71                   N Q                  74                  N                       14                   N         LO                                      N            t0 74                                r                   7                       N              LO       rL                     LA



0                                                                                                                                                                   1                                                                                                                                                                                                                                                           1                                              1                                                                                         1
   000000




0
OOOOh0000




                                                                                                                                                                                                                                                                                                                                                                                                                                1                                              1                                                                                         1
                                                                                                                                                                    1


                                                                                                                                                                    1                                                                                                                                                                                                                                                           1                                              1                                                                                         1




0                                                                                                                                                                   1                                                                                                                                                                                                                                                           1                                              1                                                                                         1



0                                                                 N      In     .                           N      ID                                  N        ID      ý                    N      l0      r-1                     N       l0                            N          LD -4                         N                   r-4                      N 0                                              N         0        rf                            N          Io    r-1                          N          0                                Ln        Lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




0                                                                                                                                                                   1                                                                                                                                                                                                                                                           1                                              1                                                                                         1


                                                                                                                                                                                                                                                                                                                                                                                                                                1                                              1                                                                                         1
o\                                                                                                                                                                  1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                                                                                                                                    1                                                                                                                                                                                                                                                           1                                              1                                                                                         1
0ý

0                        00
                                                                                                       o                 .N                                             .                                  N                               O                                                                     p%                                                                                                                                                       h                                            N
                                                                                                                                                                                                                                  VOQo




                                                                                                                                                                                                                                                                                                                                                                                                                                          N                                              N
                                                                         Op                                                                                                                                                                                                               Cs                                       06                                 rl                                                        1p                                                 lp



                                                                                                                                                                                                                v
                                                                                                                                                                               ti                                                                        ..




0b                                                                     dO N M                                                                                                                 D                                                               M                                        m                                    NM                                      N                                           M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ON                                         L
                                                                                                                                                      00x100




                                                                                                                                                                                                                                                                                                                                                                                                              OMOý
                                                                                                                                                                                                                                                                                                                                                                           V4
                                                                                                                                                                                                                                                                                                                             10
                                                                                                                                                                                                                                                                                                                                                             OMOQ
                                                   ROOOLn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r1
                         Oo                                                                                            t0                                                                                                                             t0                                        t0                      t0

                                                                                                                                                                                                                                                                        O1n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CN                                             O                                          0

                                                                                                                                                                                                                n                                                                                                                                                                                                                         N                                              N
                                                                                                       CD




                                                                                                                                                                                              4                                                       vN                                               n                                           n                                       N                                                                                                                                                                                                 N
                                                                               01ri




                                                                                                                                                                                                                                                                                                                                                                           t0                                                                                                  LO


                                                                                                                                                                                                                                            ý
                                                                                      P4                               01                                           0t                                 0l
     odriLiOrIOONNO
              NNOýa00




                                                                                                                                                                                                                                                                                                                 VCD
                                                                  -1     ID                                 00     Ln    O1                                     LIl 01                       00             01                                                            V VOl                                                    cn                                 M        01                                       rn
                                                                                                                                                                                                                                                                                                                                                                                                                                01Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CD         rý    O1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LnQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                01M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m           N
o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                 C


0ý                                                          O                                                      V     N                                      V                                   VN                                      N                                        V                                       N                                         V                                                   V                                                 V                                             V                                                                                    1
                                                                          riODN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Mr-1n NIýLn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O--1N.N
                                                                                                                                                                                                                                                                                                                                                                                                                             OMO.--1NýN
                                                                                                                                                                                                                                                                                                                                                                      OMOriN


                                                                         Ln                                 In                                         Ln               r4                   Ln                                     Lrl                                   Ln                                       Ln                                                                                              Ln                                             Ln                                                                                        a%          in
                                                                                                                                                                                                                                                                                 OMO-1NN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OMO.--1NN
0                                                      mLn
                                                                                                                                                                                                                                                  r                                                                                                                                                                        M                                                 M                                             M                                O                                                   1
                                                                                                       M.-iNýNNý




                                                                                                                    MN                                          Mn                                          n                                                                        r                                                                                  M
                                                                                                                                                      r4NN




                                                                                                                                                                                                                                                                                                                                                                                                               M.-1N.NN.

                                                                                                                                                                                                                                                                                                                   N.              N.
                                                                                                                                                                                                                                          ffi
                                                                                                                                                                                                                                                                                                                                                             N\NN




                                                                         --I
                                                                                                                                                                                          iNNNNN




                                                                                                                                                                                                                                                                        N.NNN




0                                                                        V                                         V                                            V                                   VM
                                                                                                                                                                                                                                    N r1q
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                     V                                                                                 V                                                   V                                      NN.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                V                                                   1
                                                                                                                                                                                                                                                                                                                             rOV-1




                                                       C          Ln                                                     r-1                                            -1                                  r-1                                                                                                     r14




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NMNM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ONO
                                                                                                                                                                                                                                                                                                                                             4
0                                                                 M                                                m O                                                  O                                   O                       r             a                                                                r                                                                                                                                              n       o64                                                                               N                                                   1
                                                                                                                                                                                                                                                                                                                                                                      ONOO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --1                                              -1
                                                       -1
       N1100




                                                                         -1                                                    r4                                             -1                                   .--                                  rti                          00          .--                                                                                 -4                                    CO             .--                                                                              00




0
                                                                                      --i                                                                                                                                                                                                                                                    4.
                                                                                                                                                                                                    N06                                                                                                                                                                              1
                                                       RN                                                                                                                                                                                                                                                                                                                                                                                                        M--1
                                                                                                                               -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                   N M                                                  M                                   M                                                                        N                                                                                                                                     N                                                 N                                             N
                                                                                                                                                                                                                                                                                                                   M.--1




                                                                         Ln                                                                                                   --1                                  r1                                   -1                                       --1
                                                                                                                                                                                                                                                                                                                             r                                                                                                            .-                                             --1                                              ri                01




                                                                                       i                                                                                                                                                    OM
\                                                                                                                                                                                                   6O M                                                                                                                   6O M
                                                                                                                                                                ONO

                                                                                OM                                                                                                                                                                                                                                                                              M.4                                                                                                                                                              Ofn

                                                                  U1     n                 r                       O O M                                CY              O M                                                                             M                            O           M                                                                                   M                                     O              M                                  O           M                                 O              M                 Ln




                                                                                                                                                                                                                                                  1



                                                                         O

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                            Cýl




                                                                                                                         fN                                             1                                   .                                                                                                                                N                                                                                             N
                                                                                                                                                                                                                                   o                                                                                                                                                O                                                                                          Mo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýdý.
                                                                         0j                                                                                                                                                               00



o\         rP
                                                                               NN
                                                                                       O 0             No                Ln   N             -I         QO O                         1.1
                                                                                                                                                                                              r            LO            N
                                                                                                                                                                                                                                                4ý
                                                                                                                                                                                                                                                      rq      .    ri                           74 94       ýi    Mý             ýQi
                                                                                                                                                                                                                                                                                                                                            n0          .-            ý      npj
                                                                                                                                                                                                                                                                                                                                                                                                   V4
                                                                                                                                                                                                                                                                                                                                                                                                                                01
                                                                                                                                                                                                                                                                                                                                                                                                                                          o                      IO                                           Oo                Oh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         w                        01                         rI


                                                                                                                                                                        L


                                                                               WN                N                                         N                                        N                      O                  N      ý                             N                      O            NN                                               N                           in                                                                N                                  M ulN                                  M                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 U1OC




0ý LO                                                                                                                                                                                                                                                                                                                                                            LA
                                                                                                          LfIDý




                                                                       LO                                                                                           LA                                                   In                           V4 rn                                                                                 OD LA                            01                                                                 in                      CO         LA                                                    to                                                  10
                                                                                                                                                                                                                                                                                                                 LnMo
                                                                                                                                                      LnMý




                                                                                                                                                                                                                                                                                                                                 lrl                                                                                                                                                                                                                              ýr1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VMOW O0Ln0v
                         NMtiýo4ititi000000




0                                                                        V                                         V                                          V                              V V                                    N ýO                                  M                                                  t                                          V                                                  V                                      RV                                                       V
                                                                                                                                                                                                                                                                                                                                                                     OOIIn.-1




                                                                  M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
 NL10




0                                                                 V                                                                                                                          Ln                                                                           Ln                                                                                                                                                                                                                                                                                    .--




0                                                      -C
                                                                  M                                                 4                                   r                                                                                                                                                                                                                                                          OLn

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OR         O                                             O                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                  M00000




                                                                         1.1                                             -r                                   .--       r1                            .-     r-1                                                          r-I             .--                                          .-                                      ri                                                   --1                                            r4                                               -1                          Lf1
                                                                                                                                                                                                                                                                                                                                                                                                                        00000
                                                                                                                                                                                                                                          OOID-MOý




0                                                                  M                                                                                    VO                                            w                                                                    M         M
                                                                                                                                                                                                                                                                                                                    M-1

                                                                                                                                                                                                                                                                                                                             O                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ryN                                     1
                                                    loOýrornORC




                                                                                                          IDIDOC




                                                                         00                                         00                                                                       ID                                                                                                                                                                                                                                                                              NN                                                                             Ný




0                                                                                                                                                                                                                                                                                                                                                               V                                                  VO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V
                                                                                                                                                                                                                                                                                                                                 VD-V-00
                                                                               VMr-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -Ol

                                                                         m                                          ON                                          M                                     m                                                                              M                                                                                                                                                                                                                                     N                                    O                                               1
                                                                                                                                                      0310NN




                                                                   --1                                                                                                  r-1                  Lfl             --1                                                          OI                                        01                                                                                                              1-1                                      CO
     NNCo NLný1NLlOILI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                            V                                        V
                                                                                                                                                                                                                                                                                          Mý                                                                                    Mr

0\                                                                                                                       M                                              M                    M              M                                                                                                                                                                                                      Cý M                                           rt         m     M.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m                                    OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            000MLnMNýIOVMr4




                                                                   .--   Ln                                         Ln                                          Ln                                    in                                                                  ID                                        ID
                                                                                                                                                                                                                                                                                                                                                              01001




0                                                             NN                                                    NV                                          N       V                             NV                                                                  M                                         M
                                                                                                                                                                                                                                                                                                                                                                                                                                    VM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                                                     V                                                                                    1
                                                                                                                                                                                           O.--1N




                                                                                                                                                                                                                                            kD                                       ID
                                                                                                                                                                                                                                                                                                                              t                                         in                                         Ln      in                                                in                                                                             Ln




0                                                                        V                                  V V                                                                                                                                                                                                                                                                                                                                                   N                                                                                                     V4
                                                                                                                                                                                                                                                                                                                                                                        NýOM0NN.0V




                                                                                                                                                                                                      V                                                                                                                                                                                                                                                                                                                                                     V
                                                                       O%DV01Lo




                                                                                                                                                                                                                                                                                          IOV

                                                                                                                                                                M                                                                           N                                        N                                                                                                                                                                                                                                     O                                                                                    1
                                                                                                                                                                                                                                                                                                                 000001




                                                                   -4
                                                                                                                         LD                                             ID                                  ID                                                            0I                                                 r14                                           r                                       01      r4
                                                                                                                                                                                                                                                                                                                                                                                                                             NNýLD




0                                                                                                           V                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                           NOMOM000




                                                                                                                                                                                                                                                                                                                                             4
                                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n0V

                                                                         O                                                                                                                                                                  C                             O                                                                                                                                                N                                                 M-4         -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ri                                                                                   1
                                                                  00                                                00 01      .--                              ID      CO--I                         r-1 01                                            .--                                      r4
                                                                                                                                                                                                                                                                                                                                                                1                    r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N                        ri                    01             00
                                                                                                                                                                                                                                                                                     01MIDMOD




0
                                                                                                                                                                                                                                                                                                                                                                      0001




                                                                                       ni                                                                                                             VV                                                                             V                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m-4LLnn




                                                                         O                                          N          N                                        MN                   M                     N                              MN                                             N                                           N.
                                                                                                                                                                                                                                                                                                                                                                V                    N                                                    N                                  N           N                                 O              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OMNMIO
                                                                                                       00NýNO100




                                                                  Ln                                                     Ln                             ID      00                                                                          r14                           OO                                                                                                                                               CO                                     01                                                                                            ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MMLnN




0
                                                                                                                                                                                                                                                                                                                                                                                                                   VLn
                                                       OR         V      M                                          m    ID                             ID      M       ID                   n        Ln ID                                  IUD                          ID         N                                                                                                                                     O                                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                             VNLn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ln                                                       CO                                   r-I




0                                                                 VO                                                     M                                      n M
                                                                                                                                                                              -1
                                                                                                                                                                                                            M                                                                                                       N                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                    MLD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N                                                        N                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                               ClIN




                                                                                                                                                                                                                                                                                                                                                                                     --I
                                                                                                                    r\         rr                                                                     N.                                                --1                          Ný          r1                                                                     N.                                                                ra                                 Ný          .--                                              .--                   -4




0                                                      m
                                                                  V      l0
                                                                                       ri
                                                                                                                    In   O M                                    r-1     MN
                                                                                                                                                                                             NN

                                                                                                                                                                                                            M                                           N
                                                                                                                                                                                                                                                                          L.N

                                                                                                                                                                                                                                                                                     Ln          N                                           M                          -1                                                 V               M                                 m           N                                 V              M                     O

0                           a                          1
                                                                  Ln            ON                                  r4   O1    V     --i
                                                                                                                                                        NNN



                                                                                                                                                                O1      -1                   O
                                                                                                                                                                                                      NOO

                                                                                                                                                                                                            Ln
                                                                                                                                                                                                                                    SID
                                                                                                                                                                                                                                            N01

                                                                                                                                                                                                                                                        V     r           O          -4   V                         rID
                                                                                                                                                                                                                                                                                                                                             q- ti              O                          --Z
                                                                                                                                                                                                                                                                                                                                                                                                                           M
                                                                                                                                                                                                                                                                                                                                                                                                                                    wO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  01         M     Ln    V                                 m              V-I                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Mr.




oo\        O                O                 N         d                      O
                                                                                       1
                                                                                               M              G M at                        m            r          LO 14           M             O                co         M      01         Z     N       to   r            Cl              Ln CO       m           01                   Lff   tO   M                                  Llý   M                  O                           in l/1                  Q          01 01            lM1            O N                               Lf           O                          n
                                                                                                                                                                                                                                                                                                                                                                                                                                1                                              1




lO                          O                 N                          d1    O       rl      M              O M CO m                                   M O 74                     M             O                wN         M      O          dN                 M            Ql              Ln tD       m           01                   Ln    W    m                                  lA    M                  O           ýin                   /ýf               O          01 Ol            p1             O N                                Lr1         O                     t0   n

a                                                      o                                    ýN                      NO N N                              V 0N                                  rQ                                                        O                                              N                                     O N                                               N                   V       V              o      N                V                V                                       n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rV                               O                           V
                                                                                                                                                                                                                                                 NýLn




                                                                                                                                                                                                                                                                                         Ný00




                                                                                                                                                                                                                                                                                                                   01.-1




                                                              .--
                                                                         ID      -                                                                                            -4                                   -q                                                     .--        In                                      LO        00                               r.           CD                                                                                                  01




                                                                                                                                                                         l                   ý
           ti0              aH                         c    ý N C %D                                        m       Ln         Ln    -i                 m       Ln      mu                            Ln 01        Lr
                                                                                                                                                                                                                                    010

                                                                                                                                                                                                                                                        Ltl               01         N           In    -4                    r4        Ný Ln       ti
                                                                                                                                                                                                                                                                                                                                                                0O

                                                                                                                                                                                                                                                                                                                                                                        O1
                                                                                                                                                                                                                                                                                                                                                                               V-1

                                                                                                                                                                                                                                                                                                                                                                                     Lr                            10      O1
                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V     Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M1ý

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           00       O           .-              .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m

        aQi                                   0               t0                                 LL.               t0 74       u       d1                     t0 74                 Z               ýr                        O                 4                               t0                                           w                                        LO     4             C.
                                                                                                                                                                                                                                                                                                                                                                                                   n                    LO                                                LO       r               CL   Q                       t               ILO                                               If       C7 LýýL      Z0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IL




                                              W ZO O                           Cd                W                 V                             it                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z   o                  m




                                                                                                                                                                                                                                                                        A1092
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 71 of 106
                                                            22:14:28   Ex. 11
                                 Pg 8 of 43




                                                                                                                                                                                                                      X                    x        N    Ln                       m            a    CL




 ao                                                                                         ap                                                                                        NZ                                                                               %.L                                                                     aD




                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                   i



                                                            ON                                                           N                                                                                                                                                                                                       I




                                                                                                                                                                                                                                                                                                                        t-CO
  C         N M a0                     NM          co                    Rt    at               at   tj                         O    N N         %D             N LD     10      ao   16       N rl IO                               LD    O        LA            O L4 . N Lri                           rl        a0                     In   N          N          in          Cd le                 In    CO             CO   N Y1
 p1.   r4   M      00
                                       m                             0             N
                                                                                                          4
                                                                                                               N     r          o                               U k              O.            N    .           v         0
                                                                                                                                                                                                                               LOO

                                                                                                                                                                                                                                      m                                           N                      -
                                                                                                                                                                                                                                                                                                                                               N      InN
                                                                                                                                                                                                                                                                                                                                                     NN
                                                                                                                                                                                                                                                                                                                                                                           cn                    ýrl
                                                                                                                                                                                                                                                                                                                                                                                                            O




                                                                                                                                                                                                                                                                                                         I-Ln
                                             00                                                      %-                              ON    LO                                                                                                  Ln                      Ln                Ln                   CO       00            Ln                                          00                                    co




  00              C1    i                   C1     rl       M   N r at                          C O                 C      rl   ao   aw   R      rt       N     O at rl          N             O           rl    N             ao OD 00             rt            ID   p4         ao 00        rl        O On                    CO       74       O M         C N                         Lao   N N                   rf rl     0 N
                                                                 i



                                                                     L                                                                                                                                                           L                                                                                     L                              L                                                                L



                                                                                                                                                                                                                           i




                                                                                                                                                                                                                           i




                                                                                                                                                                                                                           i


                                                                                                                                                                                                                           i



                                                                 i                                                                                                                                                         i


  OR                   rl              q    C1   rl     M                14 CL                  C ON                     rl     ao   a% a0      rl        N     O Cr ri                        O          rl     N                   O
                                                                                                                                                                                                                                     CO 00          rf            ID    P a0 O ri                        O N n O ri                            O M             CI    N                     a0    N    N                rt   rl   0N


                                                                 L                                                                                                                                                         i


       C    Ln
                             00   C    LM               i       O         Li                i        00   O    Ln               ý    Ln               i         Ln                    CO
                                                                                                                                                                                      O        Ln               i         00   O      Ln                               00   C     in                     i    00       C    Ln                 i     o    Ln               C          C    Ln                     00   C    Ln




       m                     0    cn
                                            ..                  00
                                                                         I-    y            R             N    d- -i            p1   M    .-          D         M -i             OR   LO       L1                              nM          ý                  N        00 rý      M _y                                 LO   M
                                                                                                                                                                                                                                                                                                                                 y             i     Ln   r    N           1t              r\    y                N O       Ln   _-z




                                                                 i




  c         1D          O                                                In    N       O        M    LA             ff     C1   C    N          CO        C1L   N Ln       CO    N L4 N                   O      a0                d       O N                    O               O LD N                 m                 tD    M N                 O    N          CO    N               M           N    N               CI   N N


  -T                   rl              N rl      V4                      N rl      rl           .                        rl          N          V4    tP        Nl       rl                    N      -0                                   Ti       rl                            N    i rl              v                 n          -I                  N          r                     N rl       rl    qe              N    rl   rl
                                                                                                               .ic
 v     r    --i                   r          --L                         r-L                d        V            Z-N
                                                                                                                     --ý                   .-                   .-
                                                                                                                                                                                               ý                v                    .--                      v        V-rý              --i             q             N                                  ý
                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                            c    ý          .        _y




                                                                                                                                                                                                                                                                                                                                                                                                                   i



 N          a0               06        CO   V           00            0 Ln                      O4N                             N    ML               C         In LA                 a        1D                an                60 Ln                                          OO                     N         CO      rl                  d          m                                In               O               LA   M
                                                                                                                                                                                                                                                                                                                                                                           In
                                             0
                                                                                                                                                                                                                                                                                                                                               oI-C




 In    m    Ln               Nm        Ln                            00 Ln                                     Ln    LO         rt   Ln    UD         Ln        Ln
                                                                                                                                                                      LO              ý-04     Ln               N 0                  Ln        t0             O             00           /               a0   N        LD   V-                       Lf         l                     r    V-                     1 N d-

                                                                               N                                    n                                                                                                                      N
                                                                                                                                                                                                                           OOH
                                                                                                                                                                                                                                                                                                                                                                                                 NUO
 rn    00   O                Ln 00     O n              C       ODD      O                  i
                                                                                                          ýo

                                                                                                               C                     O    N           rn        C    L-         rn    00       o                p1        Ln         O                        i             00    o N                    0    Ln
                                                                                                                                                                                                                                                                                                                       00   O ri               C     00         t\                    06   O                rn
                                                                                                                                                                                                                                                                                                                                                                                                                  Ln   00   N Lp
                                                                                                                                                                                      L



                                                                                                                                                                                      L                                                                                                                                                                                                                            i



  co                    co             0O          CO   N             NO               CO       O O In                          m    ID     N             ýi    0O               LD   N m 4TýO                   ID                CO      O        LD                            N O          In        N O                     to       In        O                ýO     M              O %D        In   CO              LD   N        In




                                                                                                                                                                                                                      -


                                                                                                                                                                                                                          r          o
                                                                                                                                                                                                                                                                                                                                                                          Lnrn




 rn    rý   LD                                          01                                  l        rý rýl    kC               rn   t0               rn        %                rn        n                                         vD
                                                                                                                                                                                                                                                              C             rý                           o N N              VD                 rn    nL                                    Lo               rn N       N    LO




       In   M                          cn               N                      n            N        ýo
                                                                                                                    nN          Ln   0 tD             Ln        01
                                                                                                                                                                     t0         Ln         n   co
                                                                                                                                                                                                    1.6
                                                                                                                                                                                                                CD        In         N LO                     M             00    Ln   tL7               u         0 M to                      rn    .-         l0                         Lo    Lr         Lo    Ol   ON        Lr


                                                                                                                                                                                                                                                                                                                   i



       r    LD                                          Ln                                  N        co   M N                   OR   N                          .    ý          ui    rM-L     Ln
                                                                                                                                                                                                                      4              000                      rn            1-4
                                                                                                                                                                                                                                                                                  C    .--               o         t0       .-
                                                                                                                                                                                                                                                                                                                                 v             M     v                                                             i


                                                                                                                                                                                           L                                   L                                                                                       L                                                                                               L


Io




                                                                                                                                                           A1093
                   Case 1:20-cv-06274-LAK
               18-01021-smb               Document
                              Doc 107-11 Filed       11-9 Entered
                                               07/08/19    Filed 09/30/20
                                                                  07/08/19 Page 72 of 106
                                                                           22:14:28   Ex. 11
                                                Pg 9 of 43




                                 Document Produced             Natively




Confidential                                       A1094                                PP-TRBKO019229
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 73 of 106
                                                             22:14:28   Ex. 11
                                 Pg 10 of 43




                                                                                                                                                                                                                                                                                                           x                          2




                               c                         LL
                                                                                                                                                                                                                                    C                                                             O        .m                 V1                  emi                                                        r                   wG                                 w A            r                          ý             r                               L                      wL                            Ilm.




                          m                                                                a0       ý.
                                                                                                                         o                                                         r
                                                                                                                                                                                                                 m                            m                  m                                    m                                   m                                      m                                      m                               m                                           m                                                                  m

                           n                                 P                                                   a                 Iri       n                         m                    N          rri
                                                                                                                                                                                                                        ý                      n
                                                                                                                                                                                                                                                            a    N                               m    q                           m       O       rnil          q                                         aP            O            N                       N          pn                          d                                                           rp     n                                                      n          1




                                                                                                                                                                                                                                                                      rýri
                                            PN P
                                                                                               Pq                    v
                                                                                                                              nn
                                                                                                                                   rn    n                                 m                                                        Pq                      P    ut
                                                                                                                                                                                                                                                                                 oA m                 P nn                        m           o   rvni          P                rnm     ýa                                  O            N                  rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $n o                                     vd mm               mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        va ýim m                                   NN                            mý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V                                                             n                                                               m


                           q   OP                                                              mN                e        n        ri    Im1
                                                                                                                                                                       a                                          m mnl                        o       O1        m         N            q             mi       n                          d       N             a                d       N               q              O        o          q                d      c               q                    m n          m                 ua                       ry    w           N                             N       e    o          N




                                                                                                                                                                                                                                                                           r                                                                                                                                                                                                                                                                      1                                    r



                                                                                                                                    r                                                                                                                                      r                                                                                                                                                                                        r



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                  r                                      r


                                       r                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r


                                                                                     rr
                                                                                                                                    r                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r


                                                                                                    r                                                            r             r
                                                                                                                                                                                                                                                                                                                                                  r                                      r




                          m    OP                                                              m eV                       In                                           m                                                        a              p                 m     N                q             rn   r                              d 1ý             P                     d       N               q              O    e            q             a           c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q                m        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m                In                   ar         w      PN                                         d    oN
                                                                                                                                                                 r




                           .                    N                                                                                        m                       r
                                                                                                                                                                                       rý
                                                                                                                                                                                                                                                                                                                                                            m                                      r                                                                               r                                    W                                 N                                         m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                         t                                       r



                           n                        _

                                                         -
                                                                                rr
                                                                                                                                                 rn
                                                                                                                                                                 r

                                                                                                                                                                                       n                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                          y     m                                N m               ti                   .                          .    m                                                                               mr                                                                   .                     .




                          o                N                                                m     01                      a    .         n                             ef                   N    a                              m             d                  M    N                 m p           m            .q             O       m                                              N               m Oi           w    a       nN                 O                          q                1ý1               nm                      N             m Oi      q       N                                         m     m m




                          ed
                               a
                                   e
                                           H                                                o0
                                                                                                  yj


                                                                                                                          ve   v.a
                                                                                                                                  d                                    O

                                                                                                                                                                               t2                                      vw   ýý
                                                                                                                                                                                                                                                                 d
                                                                                                                                                                                                                                                                      ý                               e            .n                     e
                                                                                                                                                                                                                                                                                                                                                                                             ý                               ve ..                                nM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d                                         v                       e            d

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    v vd .n
                                                                                                                                                                                                                 ve                           ed                                                                                                                                 ed vv                                  ed                              ed
                                                                                                  vi                                                                   o                                                                                         e                                    v                                   V                                                                                                                                                                                            Ord                                                  .it                         ed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                                                                                                           r                                                                                                             r                                       r



                                                                                                                                                                                                                                                                                                               r                                                                                                                                                                                              r



                               m                                                                                                                                                                                                                                                                                                                  N
                                                                                                                               n
                                                                                                                                    ý                                                                            n     mm
                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                      rv


                                                                                                                                                                                                                                                                                                           vn
                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                         q                                                                         m                N     .                                                           N OO                  b                                 n




                                                                                                                                                                                                                                                                                                                                                                               Perm
                                           ýd                                                                             .
                          mn                                                                Nn    vib                                                                                                                                         ..
                                                                                                                                                                                                                                                                 P
                                                                                                                                                                                                                                                                                   rm
                                                                                                                                                                                                                                                                                                      n                                   ofd
                                                                                                                                                                                                                                                                                                                                                            N                          oa    mý                         Nm           mm                 00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                  and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e rri                V                           .r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1616
                                                                                                                               v         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mod                                           gm                              ocm
                                                                                r                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o           _




                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                                  r                                                                                                                                                           r



                         a                 O             at                                       H                  a    a mi           e                             rl                   NI                                  mý            .             a    m                 q         ai       a                       m           m                                      o      n                n 1ý           aw           a         ri       m                                           n         m         a        e     n                        ri    P            n mmi                                N          n
                                   r
                                                                                                                                                                                                                                                                                                               r




                                                                                                                                         ý                                                                                                                                                                                                                                       cý                                                                                                                                                                                    P
                                                                                                                         ern                                     r.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                  ...
                                                                                                                                                                                                                                        v                                                                                                                                        Ili



                                                                                                                                         m                       r

                                                                                                                                                                                                                                                                                                                              n                                                  li                                                            m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                    m                              m      .                                     n                     m


                                                                                                                                                                               ý
                                                                                r
                                                                                                                                                                 r




                                                         ý                                                                                   m                                                                                      m                       N                                N                                .                   Oe                             -R
                                                                                                                                                                                                                                                                                                                                                                      w                            n                                  n                                                                                     v                                                                           ..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n

                                       M
                               m m ýO LL
                                                             N

                                                                                            b                            h
                                                                                                                                                                                                                                                                                         Yi       O        H N                                    M                                      w               r                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A   f                       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                          W
                                                                            N                                                                                               F FO                             P                                                                                                                                                                                                                                                                                                                                                                                                                E    ý         aO


                         a     ui          Na            N                                  O       m                     d    a         h                             m       o            a                                   d             n                  m     O           e                  o    a                              d       a             N                m mL q N
                                                                                                                                                                                                                                                                                                                                                                                                                                     n                                       N                            O           N                      n                                              N
       NOmr




                                                                                                                                                                                                                                                                                                                                                                                                                        m                               O ý                                         rl                                 n                              LD           m




                                                                            rl
                                                                                                                                                                                                                 Y___




                  OON


                         d                 m                                                                                                                                                                                                  n                  N r0                                 n ri                                N ID                                   N     e                                N                               N         ý                                 N     m                            n ri                           m       ml



        O         O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r


                                                                                                    r                                                            r
         00000000




                                                                                                                                                                                                                                                                                                           r                                      r                                      r


                                                                                                                                                                 r
                                                                            rrrrrr




                                                                                                                                                                                                                                                                           r                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
        O00

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r



                                                                                                                                         e                                                                                                                                                                                                            ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                         M                                                           of
        ON

                                                                                                                                                                 r..


                                                                                                                                                                                                                                                                                                           r




                                                                                                                                                           j
                                                                                                                                                                                                                                                                       r                                   r




                                                                                                                                                                                                                                                                                                                                                q                                                                                                                                                         b
        OOO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                       V                                                          f                      o                                                                                                                                            V
                                                                                                                                                                       a.
                                                                                                                                                                                                                                                                                 ti                   o                                                                                      %                                       n                                                              a
                                                                                                                                                                                                                                                                                                               umia




                                                                                                                                                                                                                                                                                                                                          o.                                                                           ý.                              aY                                                                                                             a.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t        1ý

                  ý      ýý
        N                                  qO                N                              O       m                     d am Oý
                                                                                                                                                                       W    14              q
                                                                                                                                                                                                                                              qa
                                                                                                                                                                                                                                                                 m    rp           d                  N                                   p m
                                                                                                                                                                                                                                                                                                                                          1                     1ý1
                                                                                                                                                                                                                                                                                                                                                                               neF     vio

                                                                                                                                                                                                                                                                                                                                                                                               1ý1                      n            m                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ner

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                N Yl              N                q nri                          n                     M


                  ti                                                                                                                                                   n                    q ri                                                                                                                                          p

                                                                                                                                                                                                                                                                                                                                                                                                                                     n
                                           rv            1ý
                                                                                                                                                                                                                                                                 0                 n                  m                                                         n                                        n
                                                                                                                                                                                                                                                                                                                                          1                                                                                                                                        n                                    n                                 n           n       ne
                                                                                                                                                                                                                                                                                                           a                                                                                                                                                                                                                                                               N
     NObýr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..tinrvmn




                               aim mm                                                                                                    nn
                                                                                                                                                                                                                                                                 mýý
                                                                                            eNl
                                                                                                                                                                                                                                                                                                                                                  mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o mý
                                                                                                                                                                                                                                              mo                                                                                                                                 cm          Pm                         oN
                                                                                                                                                                                                                                                                                                      e                                                                                                                                                 oN                                                                             Pn    ma                       m
             100rV




                                                                                                                                                                                                                                                                       r

                                                                                                                                                                 r
                                                                                          mreo




                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                 m                                    N                                               N                          m ýNm                                                                                                              rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PeýN


                                            mN
                                                                                                                                                                                                                                                                      nN                                       nN
                                                                                                                                             .                                         rn                                                                                                                                                             n                                                                                                 nm                                                   ýrv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m

        T                                                                       rr
                                                                                                  N                                                                                                                                                                                                                                                                                                                     N                               N                                                                              N
                  ýjO




                                                                                                                                                                               m
                                                 m.-iw




                                                                                                                                                                 r                                                                                                                 .-                                   .                                   .                                                                         .                           11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                  oý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              nrrN

                                                                                                                                                                                                                                                                                                                                                                                                   .n
                  mM1j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý14
                                                                                                                                                                                                                                                                                                                                                                                                                                     m...




        MbM
                                                                                                                                             rNe




                                                                              ý
                                                                                                                                                                                                                                                                                   m..
                                                                                                                                                                                                                                                                                                                        m..                                 m.r                                                                                                                                                                                       m.
                                                                                                                                                                                                                                                                                                                                                                                                   r.r                                                                        r.                                        m




                                                                        3                  cl                                                                          O               N
                                                                                                                                                                                                                                                                 q                                    a            ý                      a.                ý                                      I                                                                          N                     a                                  A                              a       m
                         ýý                mrv
                                                    O                                       t7
                                                                                                  mb             ýi
                                                                                                                          q    rv-       NM           N                m               m               d         I     aN       n           q3
                                                                                                                                                                                                                                                                 n    G        NM                     n            .ý                     N
                                                                                                                                                                                                                                                                                                                                                  NO
                                                                                                                                                                                                                                                                                                                                                                N              Ný
                                                                                                                                                                                                                                                                                                                                                                                v            nmi
                                                                                                                                                                                                                                                                                                                                                                                                   O                   q24            ON               d3         m                a                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             nn         qN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Im
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             mN       mry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q M NT


                                                         N                                                                               aM
                                                                                                  N                       d                                                                                                                                                                  N                                N                                                                                  H                             N                                   aN                                                                                      Ný
                                                                                            rv                   m4                                                                              mi
                                                                                                                                                                       N               N                                                                         N                                    .                                   n                                n                 mN
                                                                                                                                                                            uý7mm




                                                                                                                                                                                                                                                            ry
                                                                                                                                                                                                                                                                                                                                                                                                                        m                                                                           m                                                            r
             tiý000000




                                                                                                                                                                                                                                                                      eN                                   vN                                                                                                                             ut                                                                                    ri                                    rl


                                                                                                                                                                                                                                                                                                                                                ýN                                                                                                                                                           eN                              eN
        ýN
                                                                                                                               vrv                                                                               mm                           ne
                                                                                                                                                                       n                                                                                         e                                                                                                             Mm      enl                                                              -rm                                                                            od
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o                                                                 m

                               .ee                                                                                                                         r
      Ný10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                            Nero




                                                                                                                                                                       m                                                                                                   .                                                                          .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..                                                                                            L9      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      mri....




                                                                                                        m

                                                                                                                                                           r..                                                                                                                                                                                                                                                                                          o p                                                                                                           r%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r.omm
     tiNhaN




                                       eM-.




                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m
                                                                                                                                                                                                                                                                                                           en..




                                                                                                                                                                                                                                                                                                                                                                               mPr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      o
                                                                                                                                             .
                                                                                                                                                           r                                                                                                               nti                                                                    n..
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Pe                                                         m.r                                                 qý
                                                                                                                                                           r                                                                                                                                                                                                                             e.n
                                                                                r                            N                                                                 m                                                                                           a                                                                      V                                                                     m                                                                                         e
                                                                                                                                     NNN..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       11.1




                                                                                                                                                                                                                                                                                                                                                                                                                                                        of                                                                                                                             .


                                                                                                                                                           r
                                                                                                                                                                                   moýýn




                                                                                                             N                                                                                                                                                                                                                                                                               m
              Yblrl




                                                                                                                                                                                                                                                                                                                                                        N..r




                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                   m..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                    N.                                                                                                     r                                                     mae
                                                                                                                                                                                                 ...                                                                                                                N..
                                                                                                             e                                                                                                                                     N                                                                                                                           m                                                                                                                                        N                             N
     NNnN




                                                                                                                                                                                                                                                                           tiNeN




                                                                                                                                                                                                                                                                                                                                                                                         mra
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..

                                                                                                                                                           r
                                                    ý                                                        N                               N                                                                                                     .                                                                .
                                                                                                                                                                                                                                                                                                                                                        Pn.-i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rn
              mI
                                                                                                                                                           r
                                                                                            P
              ý
                                                                                                                                                                                                 .


        ý                                                    .                                    ým                                                       r                                                                                                                                                                                                                                                 _                                         P.N
                                                                                                                                                                                                 P                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                         .                                                o                           .-                                                                       .                                       ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m




                         d.            w ý                                                 m            mc               a     an                     YI               O                                         o          a   ý                                O             mn                     q            u                      q           Nm                       a
                                                                                                                                                                                                                                                                                                                                                                                       rN
                                                                                                                                                                                                                                                                                                                                                                                                   m             1.1   d              m        Iq      O                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O        N          d       li     o                  d N         O Qi                  n

                                                                                           a                     e       q     sn N
                                                                                                                                                                               III                                     aý
                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                          it                                           N                                                                                                                     Q                                                                              n
                                       _.mi




                                                                                                        rv
                                                                                                                                                                                                       ry        0                                               O             m n rT                 q                                                     m                  a                   m             P1    d              m        PI      O                               1.1                                      14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m                     O           e                            uýi d                    0 Oi
                                                    Ný                                                                                                                                                                                                                                                                                                                                                                                                                                                        _lll
                                                                                                                                                                                                 .                                                                                       N            o
                                                                                                                                                                                                                                                                                                                                                                                                             N                                 N                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       nýo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0        Y
                                                                                                                                                                                                                                                                                                                                                                                                                                      M                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ar                                                                     rri


                                                                                                                                                      m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              b
                                                             ..                                                      .
                                                                                                                                                                                                                                                                                         .                                                                            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m




              _



                                   i
                                       m    C                N

                                                             ý
                                                                                                                                                                                                                                                   Z                  N                          O                            fA                                Q                                                 7                   C                           M           j                              H              a                m    LS                                                    d m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              n O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m




                                                                                                                                                                                                                                                                                   ý                       c                  3
                                                                                                                                                                       A1095
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 74 of 106
                                                             22:14:28   Ex. 11
                                 Pg 11 of 43




                                                                                     o       a




                                     a                         b   e    m   a                                                     41




             c              0                                                                                                     o
        ss   ci             o                                                                                                     o

                                     ae        o       N       b
                                                                        m                n           o   .            m   m   n   v
                                                                            rod
                                         Sri   n       N       b                     m               e   .            e   a   n   Vi




                            0                      _       b       --   Q                                .
                                                                                                                                           N




                        m   0                              -                                     m                -           voý




                                rv   -
                                                           -                                     m           _




                  d                                                     u                        a                    n   a   o

                                                                                                         ý
                                                                            ma
                                m                                                                        a                             N




                  rv            v              a                   a        ý                    e           rv




                                                                                 _   _       3

                                          A1096
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 75 of 106
                                                             22:14:28   Ex. 11
                                 Pg 12 of 43




                                                                                                                         x     17    a
    ýýýo




                             m                                 m               m         m                          rv         .                      m
    ýýoM




                                                                       0ý
                                                                   o                                  o         o

                    T    m                                             b                                            rv         m                                      e
                    I.                                                                                                   n     m                                      o
                    -i   e                                 o                                                             n     m                                      o
                                                       m           N_
                         a                                     e               e                      e-
                                                                                                                    o          e                 m            m
                                                                                                                                                                      o_


                                                                       O                                   S        o                    10
                                                                                                                                                                                                                        _


                                                                   N                                       N             rv



                         m                                     m
                                                                   e           m                                               m                 m                          n




     0a                                                    o                   a                           o             a                   o

                                                           c r.o           _
                                                                                                            r       _.                                            _




                                                       m                                                                                 1.



                                                       _                   _                                                                                           __




                                                                   0o                                 oo            0                                         00

                                                                           _                                             0 _                                                -
                                                                                                                                                                                                                            _

       o                                               $                                                                                 10
    0000




       a                         ti
                                              .        oo                                    N                                       ý   1.               H                         ý




                                                  0    0                            0                 0         0                                             0                         0

                                                  0    0                           0                  0         0                                             0                         0
                C
                                                  0    0           0               0             0    0         0                                             0                         0

                                                  0    0           0               0                  0                                                       0

                                                  0    0           0               0                  0                                                       0

                                                  0                                0                  0                                                       0                                                         -
                0                                                                                                                                                                       0
                                                  o                                o                  0
                                                                                                                                                              .
                                                  rn   m                           m             rn             m                                                 o                     0

                                                       o                           oe            o              o                                                 m                     0                                           -



                                                       m                           m             m              m                                                                       0

                                                                                                                                                                                        0

                e                                 e                                 v                 a         v                                             m                         0

                                                  o                                                             o                                             o                         0

                                                  o                                                             o                                             D                         0
                                                                                   moo                moo


                                                  m                                                             m                                                                       0

                O                                                                  o                  o         o                                                                       0

                m                                                                  m                  m         m
                                                                                                                                                 -ý                         m           0                                           -




                                                  0.
                                                       o           0
                                                                                   0.            0.   0         0
                                                                                                                                         0                    0                         0
                                                                                                                                                                                                       O            z           E
                                                       0           0                                                                                          0                         o

                                                                                                                                                                                                                            n



           ii
                                                  0    0           0               0             0    0         0                                             0                         0                               -


                                      0           0    o
                                                                                    0            0    0         0                                             0                         0
                                                                                                                                         0.

                                      0           0                0               0             0    0         0
                                                                                                                                                              0                         0
                                                       0
                                      0           0                0               0             0              0                        0                    0                         0

                                      0           0    0           0               0             0              0                        0                    0                         0
                                                                                                      0.

                                      0           0    0           0               0             0              0                        0
                                                                                                                                                              0
                                      0           0    0           0               0             0    0         0                        0                    0                         0




                                                  0    0                                         0    0         0
                                                                                                                                                              0                         0              If   z       O E
                                                  0    0           0               0             0    0         0                        0                    0                         0                   u               D
                                                                                                                                                                                                                             ý
                                                  0    0           0               0             0              0                        0                    0                         0
                                                                                                                                                                                                                        -   a
                                                                                                                                                                                                                        A
           o                          0                                                               0
                                                  0    0           0               0             0              0                        0                    0                         0          C


                0                     0           0    0           0               0             0    0         0                        0                    0                         0
                                                                                                                                                                                                                            r
           0.
                0

                0
                                      0           0    0           0               0                            0                        0                    0                         0
                                                                                                                                                                                                                            E
                                      0           0    0           0               0             0              0                        0                    0                         0

           0                          0           0    0           0               0             0              0                        0                    0                         0


                                                                                                                                                                                                                        N
                                                                                                      0
           0                                      0    0                           0                            0                        0                    0                         0                           Y


           0                                      0    0           0
                                                                                   0             0    0         0                        0                    0                         0               -           Z           -




                                                                                                                                                                                                                _




                                                                                                                                                                                                   o   z    c

                                                                                                                                                      _                         ý
                                                                                                                                                                                            dfýa




                                                                                                                                                      m                         r
                             d                                                                                                 o
                                                               c
                                 o        o z                              m                                                       nam                                     .m   a
                                          d                                              ý                                                            d                         d




                                                                           A1097
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 76 of 106
                                                             22:14:28   Ex. 11
                                 Pg 13 of 43




                                                               _
                                                                                                                                                     O

                                                                                                                                                     O
                                                                                                                                                                  _
                                                                                                                                                                                                                                                                T                       O                                 O

                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                             of.
                                                                                                                                                                                                                                                                                                                                                                                                                                                n
                                                                                                                          .1
                                                                                                                                                                                                                                                                o                       O                                 O




                                                                                                                                                                                                                                                                                                                          R

                                                               1
                OE                                                 O                                                                                  O                                                                                                                                                                                                      O

                                                                                                                                                                                                                                                                Be                                                                                                                                                        _



                                                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                     O                                                                         O                                O

                                                               1                                                           -                             _

                                                                                                                                                                                                                                                                                                                          .5                                 o                                             c




                                                                                                                                                                                                                                                                O                                                                                                                                          O




             0E          O                                         0                                      p                                           p                                      0                                                                                                                                0                              0

          is
          is 0   II      O                                         0                                      O                                           O                                      0                                                                                                                            0                                  0


                                                                   m                                      m                                           m       h                              m                                                                                              m                                 m                              m




                                                                                                                                                                                                                                                                                                                                                                                                                                                l7
                                                                   ý            p                                                                     oQ      C                                      _                                                                                      Y                                           -
                                                                                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                          -




                                                                                                                                                     O                                                                         11M                                                      O                                 O                                                                                o
                                                               O                                                          D

                                                                                                                                                                                                                                                                                                                          eC       O




          s     OE       ti                                        a                                                                                                                         N
                                                                                                          is               b                          m                                      m                                                                                                                                          K                                                                   m   w
                                                                                                                                                                                                                                                                                                                                   C C                                    C                                           C
                                                                                                                           8                                                                                                   y          -                                                                               _ý




                                                                                                                          0                                                                                                    O                                O                                                         O                                                                                O

                                                                                                                                                                                                                               .     O                                                                                    eF       O        N




             OE          0                                         O
                                                                                                                                                      O

          is
                                                                                                                                                                                                                                                                                                                                                                                                                              s
          is O                                                                                            am                   as                                                                                                                                                                                             as                             am
                         0                                                                                                                                                                   22                                     so                          am
                    II                                             O

                                                                                                 H                                               W                                     1n                N                 ý                       m       vý                                      N of                                                                                           of




                                                                                                 C                                       G                                            C                                    ý                  .    O C                          C                  ý                 O                               O                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                          ti                     V


                                                                                                                                         O                                                                                                         D                             o                           O                                       O                                                                                  O
                                                                                             O

                                                                                                                                         p       N                                                                                            O            N                                                                                    O

                O        ti                                                ý                              ti                   a                      a                                                                                                         H                                                             w                                      N                                          an




                                                                                                 Vf                                          mn                                       mN                                   N                                                                                         of                              M                                            V1                                        ý




                                                                                                 O                                               C                                    C                                    O                                                                                         O                               O                                            O                                _            lý
                                                                                                                                                                                                                                                                                                                                                                                   O3m
                                                                                                                   O                     o                                    O                                                                    O                                                                                                 O                                                                                  D

                                                                                                                                         0       N                                                                                            O                                                                                                 O


          s     OE       O                                         O                                                           a
                                                                                                                                         0                                    O
                                                                                                                                                                                             p                                 Oa   a
                                                                                                                                                                                                                                                   O                             o
                                                                                                                                                                                                                                                                                                                                                                                                                N

                                                                                                                                                                                                                                                                                                                                                                                                                                        D
                H                                                                            0

          is
          i\\
              OE                                   O                                         0                     O                     0                                    O                                   O                                O                             O                           O                                       o                                                                                  D




                D                                                                                         s
                                                                                                                                                                                            Eggs




                                                                                                                                                                                                                                                                O
                                                                                                                                                     9292
                                                                                                                         Naas
                                                               saga




                O                                                                                         s                                                                                                                                                     O                           O


          His   D        0                                                                                a                                                                                                                          ti

                                                                                                                                                                                                                                    59
                                                                                                                                                                                                                                                                N                           N                                      an                                N                                      R
                O        0                                                                                M                                                                                                                                                     N                           N                                                                        ti                                     S




          0                                                            0                                                       0                                                                                                                                    0                       0                                 0                                  O
    0

          0                                                                                                                                          0                                      O                                  0                                o                       0                                 0                                  D
    0                                                          0

          0                                                                                                                                                                                                                                                     o                       0                                 0                                  O                                             O
    0                    0                                     0                                                                                     0                                      D                                  0

          0                                                                                                                                                                                                                                                                                                                                                  O                                             O
    0                    0                                     0                                                                                     0                                      O                                  0                                o                       0                                 0
                                                                                                      ......


                                                                                                                       ......




          o                                                                                                                                          0                                      O                                  0                                o                       0                                 0                                  O                                             D
    0                    0                                     o

                                                                                                                                                     0                                      O                                  0                                o                                                         0                                  O                                             O
     0c                  0                                     O

          o                                                                                                                                                                                                                                                     O                       0                                 0                                  O                                             O
    0                    0                                     O                                                                                     0                                      O                                  0

     00                  0                                     O                                                                                     0                                      O                                  0                                O                       0                                 0                                  O                                             O

                                                               D                                          O                0                         0                                      O                                  0                                O                       0                                 0                                  O                                             O
          o              0




                                      _
                                                                                                                                                                                                                                                                                            ý.                                rv
     0                                                             N                                                                                                                                                       w
                                                                                                               111.1




                         m                                                                                                                               rv
                                                                                                                                    1111101




                                                                                                                                                                                                                                                                                                                          O                                  0                                             O
     oo                  O                                     O                                                                                     O                                      0                                  p                                O                       O

                                                               o                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                        11111o




                                                                                                                                                                                                                                                                                                                                                                      11111o




          rv                                  A                                     N                                                                O                vý                         0       Vi                    0          O                     O           ýn          O                                 O        O                                                                            .                  ý




           o
                         Vý       -

                                          O                    O           0        .-
                                                                                                                                                                      .                          o       .                     0          O                                 r           O               H                          O        Oý
                                                                                                                                                                                                                                                                                                                                             r               00           D                                C     ýT




                                                                                                                                                                                                                                          O                                                                                                                                        V.r
                                                                                                                                                                                                                                                                            O                           p                                       v                                                          O                       .
     rv    rv                                 V                    ý        m       o                                                                                 K                          b       Q                     ti


                         Ný
          v                                                    O                                                                                                                                                               D                                                                                          O
                                                                                                                                                                                                                                                                                                                                                                                                           ýo                      rv




     ýn ai
                                                      .        b                                                                                                              .                                   H            b                                                                                          b                          H                                                                             O




     o                                                                                                    O                                                   a                                                                                                                                   V-        O

                                                                                                                                                                                                                                                                                             nv
          c                                                                                               y
                                                                                                                               ý     m                        nO                                                                                                    r                             rri




          c                                                                                                                    D                         o                                       O                                                                  O                        O

          o                   rv              n                                     N
                                                                                                                               D                                      n                          N       n                                    rv                    O      n                m      N                               .a n                                       rv                                 Q
          0                       O                                        Orvi                                                                                                                                                               vý
                                                                                                                                                                                                                                                                                                                                   0        vý                                Vi                                 O            .-




          0                   a00                 ý                 b      O             r                                                                                .
                                                                                                                                                                                                     C        l                           O                                     ý                           ti                     n        Oý                                m                                  D            rv




     m0                       ý                                            em0                                                                                                                                                            b                                                  m                                                  in                            N                                  rv           n




          0                                                                                                                                                           b                                  d                                    m                            b                 m                                                  vý                        Ji                                                  r
                                          b                                ro m




     o
          o
                                                          .
                                                                           m

                                                                                             H                                               y
                                                                                                                                                         p

                                                                                                                                                         O                        .                                   ti                               .                            m
                                                                                                                                                                                                                                                                                                                              pm                         y                               .                                              n

                                                                                                                                                                                                                                                                                                                                                         y                               -ý
          ai                                              .-                                 n                                           y                                        r                                   H                                .                            r                            .                                                                            .                                         m




                                                                                                                                                                                                             A1098
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 77 of 106
                                                             22:14:28   Ex. 11
                                 Pg 14 of 43




     q


                                                                                                            Vila
                                                                                      mlaý
                                                                                                                                                                            o




                                                                                                                                                                                 hola
                                                                                                                                                   Om
                                                                                                                                                                                            Ell
                                                                                                                                M
                                                                 age
                                                                                                                                                        t

                                                                                                                                                                     oma                                                      L



                                                                                                                                                                                                    so



                                                                                                                                                                                            11
     /y                                                                     Q




                                                                                                                                                                                9211
                                                                                                                                            2911
                                                    Vill




                                                                 of




                                                                                                                                                                 Vill
                                                                                                           sill



                                                                                                                           Wo                                                                                                 L



                                                                                                                                                                                                   1
     N                                      o   o           g                                          a                                            1                                                                         m   x

                                                                                      o                                                         4wVmS                                       111


                                                                                                                                                                 sill



                                                                                                                                                                                sill
                                                                                                                      _O
                                                                 SO
                                                                            M8                                                                                                                                                t   3



     O                                                      g                                     0                                                         00                              g                    S
                                                                                                                           will




                                                                                                                                                                                will
                                                                 l
                                                                                                                                                still




                                                                                                                                                                                                                                  0
                                                                            oul
                                                                                                                                                                                                                              t




     p                                                                                                                          vii                                                                              S
                                                                                     51.11




                                                                                                                                                  QN                                        oil
                                                                                                  NEI
                                                                 _oN
                                                                                                                                                                                                                                  3
                                                                                                                                O
                                                                                                                                                                                                                                      ý




     ý                                                      g                        e                                          r                                                                                S
                                                                                     mS00




                                                                                                                                      00                    o0                                                                w

                                                                                                                                n0                                                                 Qo
                                                                                                           fill




                                                                                                                                                 D.y


                                                                 mm                                                                                                                                                           ý3
                                                                                                                                                 m

                                                                                                                                                                                                                              w




     p                                                                      Q    S                oo                  O                                                                           o              S
                                                                                                                                 O

                                                                 gp                  opm                                                   Og
                                                                                                                                                        m        o                                g                           w




     O                              m   o                                                                                                                   m
          stay




                                                                                                                                            -111




     N                                  c                                                     N                                                             N                           0

     P
                                                                                     fill




                                    m                                                                                 n    rv
                                                                                                                                                                                        0         aýo
     O                                                                                                                                                      a
                                                                                                                                                                                                                 SS
                                                            o                                 S                       g    O                                                            0




          p_      v    a                                                                                              0                                     o                               0

          _p      o    a                    0                                                                                         0                     0
                                                                                                                                                                           o
                                                                                                                                                                                        o                               0

          _o      0    a                    0              0
                                                                                              o                                       0                     0              o            0                               0
                                                                                                                   .....




          _O      0    a                    0              0                                  o                                       0                     0                           o                      QpQ      0
                                                                       .......




                  0    a     0              0              o                                  o
                                                                                                                                      0                     o
                                                                                                                                                                           pQ

                                                                                                                                                                                                                        0

          _O      0         o                              o                                  o
                                                                                                                                      0                     o              o            c

          _p
                  0    a    O
                                                                                              o                                       0                     0              0            o
                                                                                                                                                                                                                        x


          O_      8    a    o               O                                                 o                      0                0                     o              0            o                               o
                                                           QQQ


                  0    a    o                                                                o                       0                0                     o
                                                                                                                                                                           0            o




          _p      o    tt
                                                                                                                                                                                            0
                                                                                                                                                                                                         ppQQpQ




          _p      o    tt                   0                                                                                                               o                           0                               o
                  o         0..
                                                           0Q
                       tt                   0                                                0                       0
          _                                                                                                                           o                     o              0            0                               o

                  o
                                                                       .....




                       a    0               0              0                                 o                       0                o                     o              0            o                               O

                       a    0                              0                                                         0                o                     o              0            Q                               o
                  oo                                                                         oQ
          p_           a    0                              0                                                         0                o                     o              0
          _p      o    a    0                              0                                 o                       0                O                     o              0
                                                                                                                                                                                                                        QQ




                       a     0                                              O                                                         0                                     0
                  oý
          p_           a     0              o               0               O                                                         0                     o               o
                  o    a     0                              0                                                                         0                     a               o                                            a
                                                                                                                                                                                                         pQpQQpppQo..




                                                                                              OQ


                  o                                                                                                   ..
                                                                                                                                                                                            oQQ
                       a     0                                              OQ
                                                            0                                                                         0                     o               o                                            m

          _p      o    a     0              o               0               O                                         o               0                     o               o               o                            o

                  o    a     0
                                                            0               O
                                                                                                  OQ

                                                                                                                      o               0                     o               0                                            o
                       tt
                             0              a               0               O                                         0                                     0               o
                                                                                                                                                                                            QQQ
                  oo a                                                                            oQ                                  0.
          _p                 0                              0               O                                                                                                                                            mQ
                                                                                                                      0                                     0               o

                  o    tt    0
                                                            0                                     0                   p               0                     m               o                                            o

                  oa            0           Q               0                                     o                   O               0                     o
                                                                                                                                                                            o                                            o

                  0a                                                        OQQ
              p              o                              0                                                         Q                                                                     QQ
                                                                                                                                      0                     o               o                                            o

          p_      0a                        o               x               O
                                                                                                  o
                                                                                                                      O               0                     o               o                                            o

                  0    tt




                  0a                                       0                                                                          o
                            oQQ                                                                                                                                             o

                  0a                                                       OQ

          _p                                                0                                                                         O                                     0               0                                          ý

                  0a         Q                              0                                zQQ
                                                                                                                                      O                                                 o




                                                                                                                           A1099
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 78 of 106
                                                             22:14:28   Ex. 11
                                 Pg 15 of 43




                                                                                                                                                                                                                                                                                           o                         17




             ýt                                           m                                                      m
                                                                                                                                                                                    o                  m                                                                 m                                                                                                   n

             N                                            rv                                                     v                                                                  N                  n
                                                                                                                                                                                                                                                                                  rv                                                                                            ý


    xN                                                                                                   .   rv.                                                                                                                                                                                         ýn




    eb O                                                                 ý                               o   o                                                                                             ý
                                                                                                                                                                                                                         Oý
                                                                                                                                                                                                                             m                                                         .                 o                                                                      rv




    o Og                                                                               o                                                                       1           m                                                                                                                   m                          p
    xO 0                                                           o N                          0                                                          -1                                                                                                                                  0                          o                      0


                                             n                     m                       N                                       .                   v   .               0                                   v
                                                                                                                                                                                                                        0ý
                                                                                                                                                                                                                                               N                              .                m   m
                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                 m                           H


    mN                                       rv                    o                       N    S                                  ol                  v   lo              0                     Mý
                                                                                                                                                                                                               O        0                      N                    o         .                o   o                                             p




                                                                                                                                                                                                                                                                                                                                                                                     Ti




             0                     a                               n                                                                                       n                                                                                                        n                          n

                                                                                                                         0E
             0                                                                                                                                             o                                                   0                                                0                          o
     O                                                         o

                                                                                                                                                           0               0                                   0                                   0            0                          0                              0                      o
    xO 0              O                                        0                               o                         0

                                                                                                                                                                                                                                                   0            0                                                         0                      0
    gO       0        O                                                                        0                         0                                 0               0                                   0




                                                                                                                                                                                                                    m
             0                                                 o                                                         o                                 o                                                   o                                                o                          0                                                     0
     O

             0                                                                                                                                             n       m                                           n                                                n                          N-      l7i   -
                                                               n                                                         n

                                                                                                                                                                                                                                                   0            a
    gO 0                                                                                                                 o                                 o                                                   O

                                                                                                                                                                                                                                                                                                                                                 0
                      O                                        o                               0                         o                                 O                                                   O                                   o            o                          0                              0
    xO 0
                                                                                                                                                           o               o                                   O                                   O            o                          o                              o                      o
    xO 0              O                                        o                               o




    R        ý                                                                                                                                                                                                                                                      n                              na                                            n
    aO       ýC
                                                                                                   cq                                                                                                                                                                                               m                                            m
    NN                                                                                                                                                                                                                                                                                                                    N                      m
                                                                                                                              o
                                                                                               vmi llý                                                                                  .                                                                                                                        .                                           m
                                                                             .-



    eT O                                                                                       o                                                           o.
                                                                                                                                                                           mo                                  m                                                                                                          o
                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                m                          m




                                                                                               a                         vv
                                                               m




             n                     a                           o             a                                                                                             po       0                          O                  v                             o                          o                     a                                           rn




                                   r                           m             v                     It                                  It                                  m        n                          ý                  rv                            a                          m       t
                                                                                                                                                                                                                                                                                                   I                                             o
             O

     m
    ae       a                     ýn                          m                                   I                                        uýi
                                                                                                                                                                                                                                  .                             m                                                                                o                                             -




    M                                                                                                                                                                      Nn                                                                                                                                                          le




             0        n    o                                                                                                                                   o           00 p                                0                                                                               gg


    ae
         O0           ý.   r                                                                                                                                                                                   On                                                                                                          m       m




             0                                                                                           i                                                                          m                          m             m                                      n                                                      m

                                                                                                                                                                                                               O
                                                                                                                                                                                m
                      O            m

    ae   N0           n        a                                                                                                                                                o   m                                                                               a                                                      .


             0                                                                                     o                                                                            m                              mm
                               o
                                                                   m                                                                                                                                                         rv




                      O                                            P                                                                                                                                           m        Oo                                                                     M                                                                                          of

                                                                                                                                                                                                               n
                                                                                  .                                                               ..                   .                    .                                                                                                                                                                      rv
         m ý-i



                                                                                                                                                                                                               N
                                                                                                                                                                                            .                                ýo                                                                                                                                    m
         O M          m                                            m              .



                                   rv                                                                                                                                                       rv                                         .
             V                                                                    rv                                                              rv



    ef       m                          N                          m                                                                              .-                                        .                  ý                           .
                                                                                                                                                                                                                                                                                                                                                     r




    e0       p                          rv                                        rv                                                              rv                       -ý               rv                                         r               N            rv                                                     a                     o                llý




                                                                                                                             ocO
                                                                                                                                                                                                                                                       O            o                                                      0                         o
    ýe   0C           0

    ae   mV                                                                                                              m.                                                                                                                                     m.                              m                         m
         N ri         b                                                                         o                                                                                                                                                                                               c                          P
                                                                                                                                                                                                                                                                                                                           0
    ae                                                                                                                                                                                                                                                                                         m




                  N
                                                  _
                                                                   o                            m                                                                               m                                                                                                              me

                                                                                                                                                                           o
             Oi                                                                                                                                                                                                rv                                      rv




         M   rv
                                                                                                                                                                                                               O                                       o                                       00                          00

                                                                                                                                   _
                                                                                                                                                           c                                                   C                                                                           3                 _




                                                                                                                                                                                                                                                   m
                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                   -                       -                             _
                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                          o




    aN            N                                                o                                                                                           m                                                                                                    o                          vmý

                                                                                                   -                                                                            _                                   -
                                                                   .
                                                                                                                                                                                                                                                                                           - v__
                                                                                               m   a                                                       o


                                                                                                   r                                                       n
                                                                                                                                                                                                                                                                                                                          ýv.                                                              i
                                                                                                                         m                                                                                                                                                                                                $                                                               ý




    eN                                                                       a                                                              a                      m                                                              a                                 ý                                                                                    o
                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                               m                     n
             m                                                                                                                ui
                                                                                                                                                                                                               O                                                                               o
    eO       ý
                                   umrv.
                                                                             v                                               0               rv                    o            $                                                 m




                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                  o                                                               0                                         O                                                                                                                                               10


                                                                             _                                   ý                                                                      S              _                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                          0
                                                                                                                                              00                                            O
                                                                                                                                                                                                                                       rý
                                                                                                                                                  0

         l   ti                                                    00                              0                         a                                 o                                               00                                                   o
                                                                                  n                                                               o                                         O                                              0

                                                                             o                               c       _                        a                                         e_                                             ý                                          _                                                                                                       3
                                                                                                                                              0                                             O                                          o                                 MO

                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                               ý




             .                     O                                         umi                                                             m                                                                                                                                                                             0

                                                                                  o                                                           n                                                       ti                                   o                             01


                                                                                  c                          co                               .                                                   O                                    o                                          v                                                                                     3
                                                                                                                                                                                                                                                                                                                                                                                           3

                                                                                                             ý                                                                                                                         r
                                                                                                                                                                                                                                               3


    ep                         ý                      e                      ý                                                              $          v       n
                                                                                                                                                                   o                                                n   a                                   0                                                                  0                     m   T                  ý




                                                                                                                                                                                        A1100
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 79 of 106
                                                             22:14:28   Ex. 11
                                 Pg 16 of 43




                                                                                                                                                                o0          m




                                                                            z                                                                        -              _
                              O                               oý
                                                                            o                                                                0


                                                                                                                                                                                                                                      f
                              Oý
                                                                            o                                                                                   a
                                                                                                                                                                                                                                      o



      e0        M                                                                                                                            oo                                                     o
                                                              ý                                                                                  -              o                                   J




                                                              as                                                                                                ý
                             b-
                                                                                                                                                                            .
                                                                                                                                                                                                gý
                                                                                                                                                                                                                                      o




                                                                                                                                                                                                                                           _




      e 0            0            0               0                         0                                                    o

      ý 0
        00
                     0        0                   0                         0                     92                Rm           ý
                                                                                                                                                                                       oN
                                                                                           211.




                                                                                                                                                                                                                                      3
                                       W-8             Al.                                              Qno                           01                 W-8
                                                                                                                                                                                            _


                                                                                                                                                                                                         MR
                                                                                                                           WOR
                                                                                                                                                                                                                                          ý




                                                                                                                                                                                 1
      ae0       O    D                            O                                               S                 a            o           5                                                  o                             x

                                                                                                        g
                                                                     .
                                                                                                                          1211




                                                                                                                                                                                            5                                         3
                                       Al              Al                                 201                                         Ul                 211                                             221
                                                                                                                                                                                                                         _.




                                                                                                                                                                                                                                      iý
                                                                                                                                                                                                                              x

     ýo C                     O                   O                                               S                 R                        5                                                  o




                                                                                                                                                                                                                                      o
                                                                                                                          1211




                                                                                                                                                                                                                 215
                                                                                                             o211




                                                       211                                oil                                         Al                 211                                                                      t

                                                                                                                                                                                 101




              n      m                                                                                                                           .                      m
                                                                   M111




              N                                                                                                                                                                                 m
                                      51111



                                                      51111




                                                                                         RIIII




                                                                                                                         01111



                                                                                                                                     Hall




       rvR
                     h   m                                                                                                                       m                          o          rv




                                                                                                  RUN                                                                                                            mll              z   3


                                                                                                                                                                                                                                       ý




     ý          M                                                                                                                o
                                                                                                                                                                                                         151-1
                                                                                         Rill




                                                                                                                         Will




                                                                                                      m
                                                                                                                                                                        9511




                                                                                                                                                                                                                  X111



                                         7
                                         O
                                                                                                                                             W1                                                                                   r   o
                                                                     coo



                                                                                                                                                                                                                                          ý




     ý          ý6
                                                                                     _
                                                                                                                         NEIII
                                      Roll




                                                                                                                                                                            ER611
                                                                                                                                     hill




                                                                                                                                                                                                                  gill




                                                          _



                                                                                                        511
                                                                                                                                             011                                                                                  t   3


                                                                                                                                                                                                                                          ý




                                                                                                                                 W
     ae ýc      N                                                           vý   o
                                                                                                                                                                                                        4111
                                                                                                                                                         will




                              Wl
                                                                                                       erv


                                                  011                                                                                                                                                            Qll                  o
                                                                                                                    WJ                                                                      _
                                                                                                                                                                                                                                  ý




     N                                                                                                                                                                                          g
                                                                                                                                                                            SME11
                                                                                                                         unill




                                             N
                                                                                                                                             MJ
                                                                                                                                                                                                                                      3ý

                                              C
                                                                            All                   011                            011                                                                             Ell              t




                     ý
                                                                            W                                                                M
     e oO                O

                                                         cc                                       oil
                                                                                                                    you
                                                                                                                                 MI                                                         0
                                                                                                                                                                                                U11              ME               t   0
                                                                                                                                                                                 3
     eo              O
                                                                                                                                                                                                                              x       x
                                                                                                       1011
                                                      will




                                                                                                                         vall




                                                                            md
                                                                                                                                     kill




                                                                                                                                             011                                            c   011              oil                  o
                                                                        -




                                                                                                                                                                                                M
              N
                                                                                                                                                                                                                              x
     ry
                                                                                                                                      Ella
                                                                                                       1511
                                                      wall




                                                                                 m
                                                                                                                                                                                Wiry
                                                                    still




                                                                                                                                             All                                                                                      o
                                                                                                                                                                                                                  fill




                                              3


                                                                                                                    mil


     mN
              V
                         p


                         n
                                                              o

                                                                   l                                                                         ill
                                                                                                                                                                c
                                                                                                                                                                                                                 cl
             oaef




                                                                                                                                                                                                                    m




                                                                                                                                                                ý




                                                                                                      A1101
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 80 of 106
                                                             22:14:28   Ex. 11
                                 Pg 17 of 43




                                                                                                                                                                                                                                                                                                      m




                                                                                                                                 S                                                                                                                                                                     ý.




                   ý     OL                                O                                                                                                             0                                               e
                                                                                                                                                                                                                         g
                                    O
                                                                                                                                                                                                                                                                                                                          Np
                                                           N
                                                                                                                                                                                                                         a
                                                                                                                                                                         0                           NQ                                                                                     O
                                                                   in



                                                                  CC                         JF            .
                                                                                                                                                                         .a                          C                               .a                                                                             _     .                                    t       0


                                                                                                                                 as                                                                                                                                                                                      o

                                                                                                                                                                                                                                                                                        \                                                                                  v            o




                                                                                                                                                                                                                                                           Elms
                                                                                                                                                                                                                                                                                                                 0
                         0h




                                                                                                                                                                                                                                                                                                Elam
                                     O                     0
                                                                                            Elam




                   ýý    0ý         O
                                                           0a                                                                         N                                  0                           NO                   a                                                                                     0


                                                                  c     H
                                                                                                                                                                                                     Oe
                                                                                                                                                                                                     O                                                                                                          0                                          c                            m
                                                                                                                                                                         Ga                                  c           if                                                                                                                                            0                a
                                                                                                                                      OJOp




                                                                  CU                                                                                  .                                                                                                                                                         0        Arm                                   ý               lJ




                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                        O                                                                  ý


                                                                                                                                 ý                    J
                                                                                                                                                                                                                                                                                                 C    C



                   ý         ý      O                      0                                                                                                             O                                                                                                                  p
                                                                                                                                                                                                     oVýO




                                                                                                                                                                                                                          m                   .            n                                N ýý                                 rm                                                     m
                                                                                                                                                                                                                                                                                                                                                                                        o
                                                           oH
                                                            ý                                2N
                                                                                              C       C                                                                  1of
                                                                                                                                                                                                                 o       o           ý        o                1VR
                                                                                                                                                                                                                                                                       O                    .
                                                                                                                                                                                                                                                                                                 C                                .                            t       0   V
                                                                                                                                 Ou                                                                                      o                                 o                            O




                   i     O
                                                                                                                                                                                                                         111a




                             fi




                                                           N rv                                                                                  n                                                                                                             n                                 ry              ry                                                                     m
                                                                                                                                                                                                                                                                                                                O                                                                       m
                                                                                                                                                      ýn

                                                                                                                                                                                                                                                                                                                                                                           l7
                                                                                                                                                OC                                                                                                                                          vý
                                                                                            MS                                                                                                                                                                                                                           o
                                                                                                                                                                                 Oti                 -

                                                           s.                                              ý.                    ý.                                                                                                  119                           p   .                                                                                       t

                                                                                                                                                                                                                                                           O
                                                          -lý.




                                                                                                                                 O
                                                                                                                                                                                                                                                                                            -ý  O      Cs




                   ý         a       O                     0                                                                                                                                                                                                                                O

                                                                                             vý0                                                                                                                                                                                                                          ý
                                                                                                                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                           Ila                              -.ji                                                                                        a
                                                                                                                                                                                                     Ma
                                                                                                                                                                                                                                                                                                                                 -an
                                                                                                                                                                                                                                                                                                                                                               t       o
                                                                                                                                                                                                                                              o
                                                                                                           _.                         __
                                                                                                                                                                                                                                                                                                                Elm
                                                                                                                                                                         OO
                                                                                                                                                                                                                                                                                                LOCO




                                                                                                                                 O                                                                                       o                                 o                                                             o
                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                           _          -_




                   p     O   II




                                                                                        0
                                                                                             O


                                                                                                                             0
                                                                                                                                                                                0                                                         N

                                                                                                                                                                                                                                                      o

                                                                                                                                                                                                                                                      0                             0
                                                                                                                                                                                                                                                                                            O                    p        A

                                                                                                                                                                                                                                                                                                                                                      O
                                                                                        0                                    0                                       a                           0                   o

                                                                                                                                                                                                                                                                                                                                                      O
                                                                                        0                                    0                                       o                           0                   p                                0                             0

                                                                                                                             0                                       O                           0                   p                                0                             0                                                                 O
                                                                                        0




                                                                                                                                                                                                                                     S
                                                                                                                                                                                                                         mass




                                                                                                                                                                                                                                                                                                                mass



                                                                                                                                                                                                                                                                                                                         mass




                                                                                                                                                                                                     O
                         0   ýt                            O

                   o                                                                                                                                                                                 O                               E
              \\ý\ý




                                                           0ýA0O




                             ýt



                         0          O                                                                                                                                                                N                               E
                                                                                                 manO




                             h                                                                                                                                             922


                                                                                                                                                                                                                                     S                                                      OwO
                                                                                                                                      ma
                         0h                                                                                                                                                                                  E
                                    O

                   pp    02         O




                                                                                                                                      n                                                                                                                                                                                   p
                   ý                                                                                                                                                       rv                                             n          rv




     sae
                   O                                                                                                             O                                       O                                               o           o                                                                                   o
                                  ......




                   O                                       0                                0                                    O                                       O                           0                   0           p                                                  O                       0        0

                                                                                                                                                                                                                                                           o
       boN         C                                       0                                0                                    0                                       O                           0                   0           o                                                  0                       0        0

     ýýx
                                                                                                                                                                                                                                                                                                                         o
                   O                                       O                                                                     0                                       O                                               o           o                                                  0

     N             ýi                       .              N                   ý                                                 rv                        .                                                             e           e            .                        ý                                             p            rv




                   0                                                                                                             O                                                                                       o           o                                                  0
                                                           O

     xae
                   0                                                                                                                                                                                                                                       o                            0                       O         0
                                    O                      O                                O                                    O                                       0                                               0           a
             opp
                                                                                                                                                                                                                                                                                                                          o
     ae
                   0                O                      O                                 O                                   O                                       0                                               o           p                     p                            0                       O




                   ý                        ý                                                                                                                                   0                                         a                                                                                      .
     mýoovr




     axe
                   t0                      týG                                                             .                               n                                                                                                               m


                                                                                                 CO                                        O
                                                                                                                                                                                                         H5111




                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                  .        o               ý
                   ti                           r         O                    ý            0                                                              .-                   OO     .                                 p
    ýxee




                   O                                       a                                ý0        Q   rv                               O                                                                                 v
                   ýi
                                                                                                                                                           m                           m                                                          m                        m                                              m
                                                m                              m                                    m




                    N                           rv                             .                           Oi                                P                                         .-
                                                                                                                                                                                                                                                  .                    .m                                                e


     ýo            ri                       n
                                                                               n                      ý   O                                n n                                         n                                 nn                       n            n n                                                        m                     fy




     ýe ýn         b                                                                                                                            m          m                                                              m uýi


     ae            O                                                                                                                       m                               rv                                                                                  b                                                 m                                        2-




     x O                                                                                         rv                                        rv                              O                                                                                   O                                                    N                                      e




     ý0                                                                                                                               O                                                                  m                m                                        i
                                                                                                                                                                                                                                                                                            T                    Oi

                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                           .
                                                                                             O                  t/ý




             N0
                                                                            tiý
                                                                                                 m              r                     Oý                                   O                             O                m                                                                                                  m

                                                                                                                                                                                                                                                                                                                             e
                   0                                                                                                                                                       y                                                 ý                                                                  uPi
                                                                                                                                                                                                                                                                                                                                           -i




     ýý
             m ti                                    .
                                                                                                                        ti                      vmi             .                           .            O                                                                                                                                 a                   ý                -




     mN                                              n        m                    rv                                   rv
                                                                                                                                                                rv                          rv                       ý           m                    rv                       rv                                                          Vt


                                                                                                                                                                                                         mýT                     a
                    ýf                               m        O                    m             0                      m             O         m               m                           m                             ý                           rv                       rv                                                          ýp
    ýnoýoo




     ýý
                   N                                 rv       e                    n         m                          rv            ý                         rv                          n                        m           n                                             .




                                                     e                             e                                    e                                       e                           e                        e               n                e        n               e                                                                     ý                              _   m
                   C                                                                             V1                                   ý/                                                                                                                                                                             -




                    O                                                                            O                                         O                                                                                         o                         o                                                                                                   _       u
                   N                                                                         N                                   N                                                                                                   H                     m
                                                                                                                                                                                                         n
     ýýx




                                                                                                                                                                                                                                                               p
                    ri




                    m                                                                                                                                                      n                             O                                                                                  0                                                                              ý            n
                                                                                                                                                                                                                                                                                                                 a
             ono
                                     n                        n                                  n
     ýe




     ae      p      O                                         p                                  p                                                                         O                             .                                                                                      0




                                                                                                                                                                                                                     A1102
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 81 of 106
                                                             22:14:28   Ex. 11
                                 Pg 18 of 43




                                                                                                                                            0




                                                                                                                  -.




                                                                                                                                                                                  ý
      Rlý         a       0                                                 H                                                               0
                                                                                                                                                            -o



                                                                                                                       -        _                                                 C
                                                        o                                                                       o




      R0          a                0                                                     0

                                                        n                                                         ry
                                           o            o                                                         c             -                                                 3
                                           c            D                                                              o

                                                                    -                                                                                                                  ý




      Rlý     0   a       0                                                 o            o                                 0                                -1

      R0          a            0           0            0                       0                                               0

              x   a            0           0            0               0       x                                      a        0                   0                   0

              0   a            0           0            0               0                                              o        0                   0                   o

                                                                                0
              0   a            0           0            0               0                                              0        0                   0                             ýi


              is a                                                              0                                      0
                               0           0            0               0                                                       0                   0
                                                                                                                                                                        00


              a   a            0           0            x               x       0                                      o        0                   0




              0   a       0                                                 0                                              0

      Ilz     0   a   0            0                                        o                                              0

      117-1   0   a   0                                                     N                 N       W                                                         N

      11-1
              0   a   0            0                                        N                 N
                                                                                                                           N.
                                                                                                                                                N               N




                                                                                                                                                                             oS




      -11     0   a                0
                                               0                                                  0                                         0

      RI      o   a                0                        0                                     0                                     0

                  a   0            0
      RI 0                                                  0               0                     0                        o        0   0               0           o

              6   a   0            0                        0               0
                                                                                    0             0                        0        0   0               0           0

      RI      i0 a    0            0           0            0               0       0             0                        0        0                   o           0

              b   a   0            0           x            0               0       0             0                                 o
                                                                                                                                        0
                                                                                                                                                                    0

              o   a   0            0                        0               0       0             0                        0        Q   0                           0
                                                                                                                                                        0QQ


              oa                               0
      IIZI            0            0                        0               0       0             x                        0            0                           0

      RI          a   0            0           0            x               0       0                                      o        Q   0               0           o




                                               0                                                                                                         0

      RI      o   a   0                        0            0                                                              0        0                   0
                                                                                                                                                                    0
              oa      0            0           0            0               0       0             0                        0        0   0               0           0

      RI o a          0            0           0            0               0       0             0                        x        0   0                x          0

         0
      11-1
                  a   0            0           x            0               0                     0                                 0   0                           x

         0        a   0            0                        0               x                     x                                 0   0
                                                                                                                           0
      2ý 0
                                                                                    0Q
                                               a
                  a   0                                     0                                                                       0   0                                         c     ý




      RI 0        a       0                    o            0               0            0                                                               0

      RI 8        a       0                    0            0               0            0                                 0                                0

         0        a       0        0           0            0               0                                              0        0       0               0       0

      RI 0        a       0        0           0            0               0            0.
                                                                                                                           0
                                                                                                                                    0       0               0

      RI          a       0        0           0            0               0            0                                                                          0
                                                                                                                           0        0       0               0

              0   a       0
                                   0           0            0               0            0                                 0        0       0                       0

              0   a       0        0           0            0               0        0            0                        0        0       0            0Q

                                                                                                                                                                    0                  ý
              25 a        0        0           o            0               0        0                                     0        x       0            0          0
                  a                                         0               0        0            0                        0                0            0
                          0.
                                   0           0.                                                                                   0                               0
                  a                                         0               0        0            0                        0                0            0

              oa          0        0           0            0               0        0            0                        0                0            0          0
              o   a       Q        0           o            x               0        o            x                        x        0       0            o          0

      -Iýz    o   a

              oa                   0           0                                    0             o                                                     0

              0   a                0           0                                     0                                              0       0            0                              _

                                                                                                  0
                                   0           0                                     x                                              0       0            x

                                                                                                              -




                                                                                    _                                                                       -                          t


                                                                                                                                                                                  Q



              8   a                o                                                                                                                     o          o
                                                                                     -                    -




                                                                                         -
                                                                                                                                                                                       I

                                                                                                                                                                                  Q




                                                                                                                                                                                        _




              0   s       0            0       0                                         0                                                                  o       a

              oa          0        0           0                                     0                                                                      1       o

                                   o           x                                         x

                                                    y           _
                                                                                     -
                                                                                                              y
                                                                                                                                                                                  C




                                                                                              A1103
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 82 of 106
                                                             22:14:28   Ex. 11
                                 Pg 19 of 43




                                                                                                                                                                     00            F




      0E       O       O               O                        0           0                    O                  0                    O                           O                     0               O

                                                                                                                                                                                                                                     m
      0E       O       O               O                        0           0                    O                  0                    O                           D                     0               O




      o   II   0           0           0            o                       0                                                                                         0                    o

      o        0           0           o            a                       0                                                                                         0                    o

          E    0           0           o            o           0           0                     0                     o                    o                        O                    o                    o
      o
      oE       0           0           o            0           0           0                     0                     0                    O                        O                    o                    0


      o        0           0           o            0           0           0                     0                     0                    0                        O                    o                    o


      o
          II
               0           0           o            0           0           0                     0                     0                    o                        O                    a                    m

                                                                                                                                                                                                                                 C   a
      oE       0           o
                                       o            o           0           0                     0                     0                    o                        O                    o                    o                                  _




      o   II   0           o           o            0           0           0                     0                     0                    a                        O                    O                    0


      oE       O           o           o            o           0           0                                           0                    0
                                                                                                                                                                      O                    O                    0


      oE       O           0           o            a           o           x                                           o                    o                        O                    O                    0


      aE       O           0
                                       o            o           O           0                     0                                          o                        O                    O                    o                                      _ r




      oE       O           0           o            0           O           0                     0
                                                                                                                        o                    o                        O                    O                    0                             b         o
      o   II   O       0                                                                                                                                                                                   0

      oE       O           0           O                        0           0                                                                o                                                                  O


      o        O           0           O                        0           0                                                                O                        0                                         p                             m         ý

               O           0                                    0           0                                                                O                        0

                       0                            0           0           -o                                                           00
                                                                                                                                                                                                                                                        ý
                                                                                                                    -                                                LO.                       -




                                                    0           O                                                                        0                           O
                       0

                                                    o                                                                                    0                           O                                                               ý
                       0

                       0                                                                                                                 0                           O                                                               o

                                       O                        O           O                     0                     0
      a   II



                                       O-                       C                                0                  0                                                C                                     O


                                                    o                                            0                  o                                                O                                     O                                            ý
                                                                                                                                                                                                                                                       a
                                                                                                 n                  n




                                                                                                                                                                                                                                     o        c         y
                                                                                                                                                                                                                                 i
                                                    o                                            O                  0                                                                                      O
                       O

                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                     w        c
                                                                                                 O                  0                    O                           O                                     0

                                                                                                 ýý
                                                                -




                                                                                                 O                  0
                                                                                                                                                                     O_ý                                   0-
                                                                                                                                                                                                                                     a                  O

                                                                                                                                                                                                                                 O             u        z

                                                                                                                                                                                                                                               m        ý




      oE                   p                                    0               p                  p                    0                                                  p

      o                    N                                    0               O                  p                    0                                             p

                                                                                                                                                                                                                                                        m
                                               S
                                                        o           0

                                                                    p                                     ý                         __                                                 _
                                                                                                                                                                                                                        O

                                                                                                                                                                                                                                     3         l7       a
                                               o        o           O                                     o                                       O                                O                   O

                                                                                                                                                                                   .

      o   II               O                                    O                                                       0                                             O                    p

                                o                       p           O                                         o                                       ON                           H                                    O                               m
                                                        o           C                                                           C                . O            -ý             Y                                                     3         l7




                                               o        o                           p                     o                                       S                                o
                                                                                                                                                                                                                    ý
                                                        u                                                 o                                                                                                                              ý




      o                                                         O                                                       0                                                                  N
                                o              N                                     N                                                                                             O                                    N
                                               ý                                    -ý                    ý                     C                       c                                                               O            3        l7

                                                                                    p   O                                   O
                                                                                                                                                  o-
                                                                                                                                                        O                          O                                    S
                                                                                                                                                                               c

      o                                    O                                                                            o                                             O                    p


                                o              o            N                        N                                                                                             N               N
                               e               c        o           G                   G                                                                   ý   _                  3               ý                    O            3        l7

                                                        00                          p-ý
                                                                                        O                 p                                       Oer
                                                                                                                                                        O                          ý               00
                                                                                                          e                                                                    .   O




      o    E       0       0               0                    o               O                     0                 p                                                  O

      o        0           0               0                    o                                  0                    o                                             O


                               n               H                                    N                     N                     N                n          N                  rv                      N                H
                               a                                                        C                     o
                                                                                                                                3                ý      .   J                          C           O                J                3        ý
                                   o           oý           o                                                 o                                         O                          O               O                    O

                                                        d                                                                                               .
                                                                                                                                                                                                                                               y

                                                                O
                                                                                    N                                   o
      0    E               O

                               ry              rv       ý           H                                     P                                      a                             i                                        N
                               y               o                    O               2                                           C                               .
                                                                                                                                                                               .4                                       W            3         l
                                                                                                          pý
                                               o                        O                                                                                                                                               O


                                                                                                          o                                                                    O

      0                                                         O                                                       p

                                                                                                                                                 in                                                                 N
                                                                                                                                                            of
                               ý                                                                                                                                                                                                     3
                                                                                            ..
                                                                                                              -c                                 h          C                                                       O                         C7

                                                                        O                                     o                                         O                                                               O

                                                                                                          a                                                                                                                               ý




      o    E   O                                                O                                                                                                                                                                        Z m
                                                            e

                               0ý                       v                                   ý.                                      _                                                              _                                 3        lý

                                                                                                              o-.
                                                                                                                                                                                                                        O
                                   0           o                        O




                                                                                    A1104
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 83 of 106
                                                             22:14:28   Ex. 11
                                 Pg 20 of 43




                                                               c




           Oa          0               0               0   0       0

           a       0           0   0                   0   0   0

           a
      ---------a




                   0           0   0                   0   0   0       o

           a       0       o   0   0       0           0   0   0       a

           a       0           0   0                   0   0   0       o

           a       0       o   0   0       0           o   0   0       o

           a       0       o   0   o       0           a   0   0       a

           a       0       0   0   a       0           o   0   0       o

           ý       0       0   0   o       0           0   0   0       a




           a           0   0   0       0   0           0   0       0

           a
      -----




                   0       0   0   0       o           0   0   0       o

           a       0       0   0   0       a           0   0   0

           a       0       0   0   0       o           0   0   0       o
                   0       0   0   0       0           0   0   0




                                               A1105
              Case 1:20-cv-06274-LAK
          18-01021-smb               Document
                         Doc 107-11 Filed       11-9 Entered
                                          07/08/19     Filed 09/30/20
                                                              07/08/19 Page 84 of 106
                                                                       22:14:28   Ex. 11
                                           Pg 21 of 43




N   ý-I
                                                                                                                                                                                                                                                                                                                                                                                              01   N    .-
                                                                                                                                                                                                                                                                                                                                                                                                                   C              co
                                                                                                                                                                                                                                                                                                                                                                                                                                                H    a




                                                      pl                      co             Oý                                          O       N     .        M                          O                       OL       OD                                   O.      LO            Ln                    O      p                           n        O                                    N             O              N                    N          N                                 Cl   Lo          ry                               W    N      O              co          O W                 In   yj . .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C   N          3

                                                                                                                                                        nn                                         r             -                                                               n                                 T                                              r                                                                                                                                                    n                 U
                                                    inrn




                                                               nn                                                            O                                                           01                                                          t0                                                                                         ID                      I.     ý0                       01                                                01                                                                                             01                                               O1            l0




                                                                                                                                                                                                                                                                                                                                                        0101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 iL
                                                                              t0                       01                                                           l0




                                                               t0
                                                                       Ln
                                                                              M n                      Ln
                                                                                                              ID Lnn
                                                                                                                             M     I
                                                                                                                                               NM
                                                                                                                                                        ln          N n                  N         co tD                h                     Ln     O ri
                                                                                                                                                                                                                                                                        MO1

                                                                                                                                                                                                                                                                                 n                                 Ln
                                                                                                                                                                                                                                                                                                                            ton

                                                                                                                                                                                                                                                                                                                                                O                Lfl t0
                                                                                                                                                                                                                                                                                                                                                                               al        ID
                                                                                                                                                                                                                                                                                                                                                                                                        O r                      TO
                                                                                                                                                                                                                                                                                                                                                                                                                                      t0                  O              OLD

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              OT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NN                01    l0        .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Nn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n     Ot0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tO                      QQ                Z     L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O                      L

                                                     n VN O M                                          r-            NO M                      Ln       M  N        Ln          N        01        Ln CO                N                 M-1L0                         O1       01                                O                Ln          n        O O M          01                              Ln                                               _ V.           N      Lfl                            N MN                       Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n          O7           v                                                                                       C
                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                    1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t




                                                           O ý                N                   IL         O I                                           .                    OZ                                     .    0                               N    H           p .                              a                     .                                 N              c        n              ID                        10                                              L         aa                 LO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R                   In    .           d       U.          W FZ1 Z            In




           0                                          at                           O         N                01            %a
                                                                                                                                                 N      a       d                          LO        O             d                                        cn                 N                        in          In        O                          In       M                  N                      O t0               11I                         p.I          o ON                                  N        N                       .                    IM                .                             1
                  LnOOI




                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                  1                                                                                          1
            tl1


                           00ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
            tl1
                                                                                                       ry     ID            14                   N O            TL                         N         LO                                                                  N                                          N         LO                         N            .p                                    N LD N                                         N                          11                      ry                                           In       In




            Oý
           0000LnOOOO
                   000000000




            tl1




            p\




                                                                                                                                                                                                                                                                                       i                                                                                                                                                                                                                                                                                                                                                                                Vl
            p

                                                     v                 ID     .                        N      t0 .t                            N        10                                 N       t0
                                                                                                                                                                                                                                         o                              N        t0                                 N       10
                                                                                                                                                                                                                                                                                                                                    --i
                                                                                                                                                                                                                                                                                                                                                         N        t0     --i                            N         tO     ý                                 N 0                                                N 0                                        U         UI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1



            p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                                                                                                                           i



                                                                                                                                                       b                  .                                       h                                                      O                                                          qj                           O                                     W Oý              b                                              N                                                                                        MN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N00oý
                                                                                                                                                                                                                                                                                                                   ýp                                                                                                                                                                                                                                      O\                                                           ti
                                                   oý                  pp                                                                                      ti                                                                        00


                                                                                                                                                                                                           ý
            tl1                                                                                                                                                                                                                                                                                                          41




                   h                                          pi              0              f1               uj                                       G                                                                            N    i                                                        M                 N                                                 N              N                      N ry                      N                                  LO                  N                                                          MMm .                                                       I


                                                                                                                                                                                                                                                                      O
                                                  ioýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                           rn                                                                                  ..
                   rn      Qo                                                                                                                                                                                                                               I3                         Co
                                                                                                                                                                                        Oppp




                                                                                                                                                                                                     10                                                                                                                       LA




                                                                                                       ry

                    h                                              O          Go             Iý                                                        C                                           c             n                       c6                 N                  W                  N                p                            In                                   N                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                         N                                   N                                                 N           N              aN                                        1                                         Z         KW W
                         ýOL1i0i OOýiN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Iy
            S                                                                                                                                                                                                                       LO                                                                                        co                                                                                                                                                      In
                                                                                                                                                                                                                                                                                                                                                       ONN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M
                                                                                                                                              OpO

                   t                                           1                                              LnG
                                                                                                                     T                                                                                                              c    f                              7O                                          7 V                                           M      01                             O        ri      01                                O                   01                             Ln                   01                    00        .      N

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
            p\                                                         t0     01                       00                                               LI     O1                                  Ln O1                                        01                               IT         01                                      01




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  c    v       O                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
            O\     O
           NN                                                  O       Ln     N                        Ln     V-     N                                                                     Lrl             N                        Ln          N                       In       T          r4                      Ln                                   Ln       hN                                    In       TI                                        Ln                  N                              Ln                   N                     01        Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O     0            O         E
                                                                                                                                              NNLn




                                                                                                                                                                                                                                                                                                                   ON01VM
                                                  tovoMLn




                                                                                                                                                                                                                                 N107N1NO1-MCY




                                                                                                                                                                                                                                                                                                                                                                                                                 ri
                   N                                                          O                                      n                                         n                                           r                                    n                                M n                                                n                             M n                                   n                nN
                                                                                                                                                                                                                                                                                                                                                                                                                                                           n                   n                                         M         r\                    W         N      co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ON01crn




                                                               O1 .--                                  r\                                                                                                                                                                                                           L\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t0NI.


                                                                                                                                                                                                   dMv



                   a                                                                                                                                                                                                                N                                                                                                                                                                                                                      N                                                             f                                         M

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z
                                                                                                              VM                                                                                                                                                                                                                                         Nn
                                                                                                                                                       is
                                                                       V
                                                                                                                                                                                                                                                                                                                                                           N01i




                                                                                                                                                                                                                                                                                            .--                                           .-                             --ý                                             --ý                                                    .--                                                .-
            tl1                                               vi                                                      .--


                                                                                                                                                                                                                                                                        0N
                                                                                                                                                                                                                                                                                                                                                                                                                 01




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N.-.O
             i                                                 VN N                                                                                                                                                                                                              M                                                                                                                                       .ý                                O                                                                                                              N
                                                                                                                     M.--i




                                                                                                       kDN                                                                                 tON
                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              OM.--




                                                                                       .--                                                     tO       O1                                         01             -I                t0                .-                                    .--   r1                t0                    .--    .--     tO              --ý   .--                      tD                                                                             .--                               01                              01




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M
            p\




            pb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N                               0                M
                                                                                                                                                                                                                                                                       M.-1




                                                                                                                                                                                                                                                                                                                                                         M.--i




                                                                                                                                                                                                                                                                                                                                                                                                                               OM-1




                                                                                       -1

                                                               N              M                                                                                M                                           M                                    M                                NM                                                 M                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M.-.1
                                                                                                                                                                                           M.--i




                                                                                                                                                                                                                                                                                                                                                 .--                           .--                          .t                                             .-
                                                                       In                                                                                           .--                                           -                 .-                --i                                         --i               .-
                                                                                                       M.--




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                                                                                                                 6 0M
                                                                                                               ONO


                   1                                          LA N            O    M                                  O
                                                                                                                                               M.-      ON
                                                                                                                                                               OM
                                                                                                                                                                                                   ON
                                                                                                                                                                                                           O M                      M           OM                               OOM                                M               O M                                                                     M                                              M                           M                                 0O                                                                                                                      01




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W W
                                                                                                                                                                                                                                                                                                                                                                                                                  01                                                                                                                                     Ln
           rn                                         ýq



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                         1



                                                                       O
                                                     iycFoý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                              O

                                                                                                                                                                                                           I                                          .                                     pM                                            lN                                   N                       ýi

                                                                                                                                                                                                                                                                                                                                                                                                                 0                                                      o              N                                                                                         ý                                      \
                                                                       i                                                                                                                 oý                                                                           pý                                           p\                                                                                  pC                                                pQ                                                  Oý                                                  00

                                                                                                                                                                                                                                                                                                                                                                      0
                                                              I-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        výý p\




                   I ry                                            N                          Ori        ry   LA                                 a
                                                                                                                                                       L7ý
                                                                                                                                                                                4          N             O
                                                                                                                                                                                                                 Nth
                                                                                                                                                                                                                            .        N           ..              N       N             r%         ..1
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                             .      r1        N                 a      0l                            O .                           Of
                                                                                                                                                                                                                                                                                                                                                                                                                         ýN                                In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NN O                             LD             O                           O                          .                             1


                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                        1


                   b                                  q                                           N                                                     ý           N               N      N             p                  N                                    N       N       O                           N      p             M In                                               O    N                 O                               N                    O                    N O         N             ýM                       N          N                                                               1                                W   N                       0
                                                                                                                                                                                                                                                                                                                                                         Ln.tim




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                In LO                                                                                       LL
           ka                                                      LD                                                                                                                                                  In                                   In                                          In                                                            cp
                    000000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -


                                                                   m
                                                                                                       10O

                                                                                                                                                 M                                                 V                                                                                                                M                                                                                                                                      O V                                                           7
            NhýýN1Ylý




                                                                                                                                                                                                                                                                                                                                                                  V-                                        .-
              tl1                                                      V-                                      v-
                                                                                                                                                NLn010V-


                                                                                                                                                                                         1D7LnI




                   O                                                                                                                                                                                                                                                     LM                                                                                                                                                                                                                                   LnC

              Oý                                      Or       r                                       Lrl                                                                                                                          Ln                                                                              Ln                                                                                      U.                                             In
                                                                                                                                              VMLn




                                                                                                                                                                                                                                                                                                                                                                                                                 01
                                                                                                                                                                                                                                                                                                                                                                         -
                                                                   M                                                                                                                                                                                                                        .                                                                                                                            .                                 O O                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MO000
                                                                                                                                                                                                                                                                                                                                                       V001




                                                                                                                                                                                                                                                                                 .--                                r1                                                                                      01                                                                                                                                             Ln
                                                                                                                                                               .                                           H
                                                                                                                                                                                                                                                                                                                                                       0000




            p\                                                          .--                            Ln             .--

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1N




                                                                   M                                                                                                                                                                                                             O                                  M                                                                                       O 01                                           01                                                            N                                 n
                                                                                                                                                                                                   0107
                                                                                                        nLnOO
                                                  mmmcom




                                                                       co                              01




                                                              H                                                                                                                                                                                                                                                               00

                                                                                                                      N                                                                                                                                                          O                                                                                                                               00                                                                                                      n                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t07M.-




                                                                                                                                                                                                                                          LID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 gN
                                                                                                                                              O.-1N




                                                                                                                                                                                        NMLn




              O1                                                       01                                                                                      .-                                          .--                                                                                                      01                                                   .--                                d-           r1                                .--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 V01N11
                                                                                                                                                                                                                                                                      O01Mt001




                                                                   LM
                                                                   r
                                                                                                       IRO

                                                                                                                      m                                        M                                           M                        Ln          M                                7          M-

                                                                                                                                                                                                                                                                                                                    t0
                                                                                                                                                                                                                                                                                                                                          M                       M M                                       01   01                                        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          01


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M         M                       00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i   ro   cl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LL
                                                                                                                                                                                                                                                                                                                         MNtDV-




                                                                                                                                                                                                                                                                                                                                                       r\Ot001




                                                                                                                                                                                                                                                                                                                                                                                                                         ctM


            Oý                                                     Nn                                  tD
                                                                                                                      r                                        7                                     NLn
                                                                                                                                                                                                                                    N           7                                ID                                 M                     T                              V                                  1n Lri                                                      Ln                                                                                 Ln
                                                                                                                                                                                                                                                                                                                                                            01NLn




                   N                                                                                                                                    M                                                                           O                                                                                                                                                                                                                      n                                                             O
                          titdUitii




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NM.-




                                                                   .- v- ID                                           t0                                       t0                                                                               LD                                                                  01                    t0                             tD                                 O1     .--   to                                                                                                        tD



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0O                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                             n                                             O                    ni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MtOn




                                                                                                                                                 O01                                                                                                                                        010

              Oý                                               00      O      O1   .-                                 m                                 l0     O                           C               1                        r-    OO          .--                        M                                  O                     00 .--                         n     --
                                                                                                                                                                                                                                                                                                                                                                                                            lA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --i       r\    .--               01




                                                                       OV N                                                  N                                 m                                                                                M N                      O V                                        O VM N                               V               NN                                  W                                             T                           N                                 O               N                                                                                                                              c
                                                                                                                                                                                                                                                                                                                                                                                                                  ýOýON




                                                                                                                                                                                                                                                                                            11                                                                                                              .t                                                                                                                                             .-      01 Ln
                                                              Ln

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n EOp
                                                   mýmIR




            Oý                                                                                                        In                       tD




                                                                                                                                                                                                                                                                                                                                                                                                            V                                                                                                                                                                                                                                                 .
                   Nhý                                                                                         ONO


                   N                                           V M                                     OCR                                              Mco
                                                                                                                                                               w                                                                                                                 N                                                                                O                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                lnN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LnM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         c         10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L.fl
                                                                                                                                                                                                                                                                                                                        ONnN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              tiNMN
                                                                                                                                              NNNtR




                                                                                                                      t0                                                                   r.        Lnt0                           tD          l0                       t0                 t0                      U0                    tD             Ln              t0                                        CD                                                                                                                                                     .--
                                                                              LO


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                       OV              -               N              M                                 NM                                                 M                                    M                                           M                       N                                             NM                                        N Iý                                           N n                                                           nM                                               M
                                                                                                                                                                                        01NN




              Oý                                               I-                                                            .--                                                                                                                      ti                                                                                         .-                            .--                                                                                                                                                       .--




              p\
                           06ý
                                                               T       t0     O M
                                                                                                              lnn

                                                                                                                      OM                                -      01
                                                                                                                                                                                                     On

                                                                                                                                                                                                           01     N                 t0          01    N
                                                                                                                                                                                                                                                                         LnN     Inn

                                                                                                                                                                                                                                                                                            01                      t0
                                                                                                                                                                                                                                                                                                                                          O                              OM                                 .-   V                                         .-             O     01M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                           OM                                     r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OMN
                   NNO                                                                                                                                                                                                                                                                                                                                   OCN
                                                                                                                                                                                                                                                                                                                                                 1M


              p\                                               Ln      7      01       d               O              01            .-                  01                                           N     Ln                       07          Ný                       O             r1   7                       r\                    n                              N                                  O1     M                  .-                   01             M     Ln                                       M O                                              m M                                                                                                    023




                                                                                                                                                                                                           1                                                                                                                                                                                                             1                                                                                                                                                                                          1



              p\
                    O        O                                         O                      Nm         O    M              W           M       fr     In                          m       p N co N                        in       O        N             LO   in      O                        In M                  O                       00                                   O    M                 p                               M                    p            at      O a ci                    p        N                          M                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                             7
                                                                                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                          1



                    O        Oh                                        p                      Nm         O                   CO                                                     M       p N Go N                        M             Nr.


                                                                                                                                                                                                                                              N                  m       O                                   fr1        O N                                                          O    M                 p                               M                    p                                    Ii        p        N               In         M                                 N                             I




                                                                                                                                                                                                                                    ILn
              p\                                                                                                                         f1      P9                                                                                                                                                     In                                      In                             In                                                                                             ai      Cl




                                                                                              N                              N                                                  N                                                                                                           0                                             OO                                   N                                                          N                                                                              M                                                O
                                                                                                                                                                                           01.ti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ln
                                                                                                                                                                                                                                                                                                                                                        1000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0101




                                                              ..


                                                                                                                                                                                                                                                                                                                                                                               .
              p\                                                       t0              r1                                                                                 .--                              01                                                                    In                                 .t                                                         01                                                                                                      01                                                01
                                      tlM-h




                   ý                                  vo
                                                                        N
                                                                                                       Mr      Lnn    01M          _z            01ý    LnO
                                                                                                                                                               01 Ln
                                                                                                                                                                                                     Ln-
                                                                                                                                                                                                           01 Ln                    01          I.
                                                                                                                                                                                                                                                                         n N                1ý    ti                O         NLn
                                                                                                                                                                                                                                                                                                                                                 Ln
                                                                                                                                                                                                                                                                                                                                                                  01n

                                                                                                                                                                                                                                                                                                                                                                         V-
                                                                                                                                                                                                                                                                                                                                                                                                                 oil     UIO
                                                                                                                                                                                                                                                                                                                                                                                                                                          --ý              t0                          Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Mn

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MV-


              Oý                                                                       In .--                                O1     I




                               h                              to       N      N                   fL
                                                                                                                                                                                OZ                 LO      ý       O                                             to            N                              Q             LO      .                            LO     .            C I1                                                                               N                    V    na                           .         0f                             Nd                    LL          t7   HZ C.



                   hQ                         Z                        Q                          h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ZO w   w    am z               Q   z4   LL        I   O ICC          J




                                                                                                                                                                                                                                                                                                                                                                                              O    ýO 9                                             Cm     LL




                                                                                                                                                                                                                                                                      A1106
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 85 of 106
                                                             22:14:28   Ex. 11
                                 Pg 22 of 43




                                                                                                                                                                                                                                                                         N                 O         in H L1




                                                         i
       m0                                          LA              m         LO    N                          N     C                    Ol LA                                                               c    n                        l0                                l0    L        14                       n     C6         0                  a     a          100                N      in
                                                                                                                                                                                                                                                                                                                                                                                                              N                                             m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a

                                                                                                                                                i
       o0        o                                 LA
                                                         -I
                                                                   m         to    N                          c-I   Om                   Ol                                                                  VN                            CO                                O             --ý
                                                                                                                                                                                                                                                                                                                     Iý     00        o                  V 00            100
                                                                                                                                                                                                                                                                                                                                                                                             n      01   NN                                                                                 ývx



                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                      ýc

       R         ai       00                       M    N                    N     LQ
                                                                                                             V      06                    -i
                                                                                                                                                 M                               t
                                                                                                                                                                                       O     Lo
                                                                                                                                                                                                            v1    C                       O O1                               01    00                                N      LD                           .     o                            O      Lr         Q                                             dQ       C




                                                               r
                                                                                                     a-tt                                            r




                  m       OD                       M     ati       -ý..      Ln   t0                         V      in                    .     M                                T OD                       L7    O                                                          CO   OD                                 N      LD                           .--   o    ý-1                     O       01   Od




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   hU
       01        v        o                    ON                      in    n LD LA                         LA     N in                  Ln                      CO             O M         v                    O                       n               M                  N    01       M                         N      in        M                  V     a         N                  V       UI
                                                                                                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                                                                                                         a-
                                                                                                                                                                                                                                                                                                                                                                                                              a-1                                           Eu C          J-




       C               to                                LD                  N    LD -4                                                   N ý-                                   N     tD                    N tD                         N                                  N    LD       --                        N w                                 N 10 H                              Ln     Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0-




       LO        ti                            W         tr1                 CO    V1at
                                                                                                             CON

                                                                                                                    Vl                    a ý1                                   V V                         v    V                       O          O1                      O M m                                   O M                                 LA    o                             00     UI   N                                                               a.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     D   f0




                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                            E        C

                                                                                                                                                                                                                                                                                                                                                                                                                                        I




       Q1        Ln    N          N                                v                                         LD     O                                    a M                     a N              in         t0   01   N                  1A         M N                     O    LO       N                         N O              N                  n          14   .                  00     dc V                                 I




       O                                      CD
                                                                                                                                                                                                                                                                             O                                                                          O



                 so
                      O           N y     L             O      iu                              Cz                   O                0          LC
                                                                                                                                                                  S0 H                           16 2 Q           1D        3n                              C                     .ý                        f              O        a              Q                 L                                                    4   LL
                                                                                                                                                                                                                                                                                                                                                                                                                                   C7   z        WaO

                                                                                                                                         z                                             ý                          ý.                                                                                                                                    4z0    ý.


                                                                                                                                                                                                                                                                                                                                                                                                                                        I


                                      O            M        rn                M   NN           . pi                      O     a0                    ON                    1            n            o ri         ý                 n                           N            N    O                       n                                    U         N                                                WN             LO        Q LA
                                                                                                                                                                                                                                                                                                                                                                                                                                        Lni
                                                                                                                                                                                                                                                                                                                                          0                                                        LO                                                 t0

                                                                                                                                                                                                                                                                                                                                      6
           ft                                                           in                                    LA                           Om                                                                LA        at   1A                            01                                    %a




                                                                                                                         n                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                ýL                                                                           %D

                                                                                                                             on
                                                   ý                                                                                                                                                                                                                              Oo
                                                                                                                                                                                                                                                                                                                                                                                  ýU
                                                                   UI        ýý    N rv- Q                          r-
                                                                                                                                                 l0
                                                                                                                                                                      N     Do
                                                                                                                                                                                 OO          rnN
                                                                                                                                                                                                             to   7 UI                    OO
                                                                                                                                                                                                                                                     D                                                                                                   M                                   n Lo             LA                                      LO




           LA
                                      .            LA
                                                            N           O1    O           N    41        N    l0         Ln O1       .     M                    N                                    a .     t         N    O1      .      o                    O                               O    O.     .                       a%                   LA    Lp    N                 N     ...          co             N                   14
                                                                                                                                                                                                                                                                                                                                                                                                                                                  O   N
                      1




           111                        .            in               N   41   O            fl   O1        .    LO         in O1            LA             NN                                      N   rn
                                                                                                                                                                                                                       N    O1
                                                                                                                                                                                                                                  .        O                    O                      01       O    O1
                                                                                                                                                                                                                                                                                                          .           W          0%       00 .-          LA    Lp    NN                      .     N      NN                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II
                 ao       10r1                 O1        O Ln                     00     Ln                  D.     OjUI                  rn             O        LA             O O         U               D1   00   UI                 O1    DD   O    Lf1                     00       C                         lT     co cm     Ln                 O     m         Ln                  T 00 O           Ln                   rn   0
                  -ý   v                       tD                            -     OM          .             f\     N        ti           t0              --i     R              Lil
                                                                                                                                                                                       00
                                                                                                                                                                                             -               01   Co
                                                                                                                                                                                                                            .--
                                                                                                                                                                                                                                           -         O          ti                O Ov -                             O.     co 00     .       -                          7 N                 N 00 r N
                                                                                                                                                                                                                                                                                                                                                                                                    t                              Ln       C
                                                                                                                                                                                                                                                                                       1




                                                                                                                                                     1


       O                              .1                                                       It                                                                                 LA             f0 do       N    ..        LA      Qf     .         O          N                               LO   U      a0        pl   y     le       N        a0    O     CN                      01    Q1
                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                     r    w               U        a0                  40




                            NNi       .            ý        N           .                      .         .          a                            Nn                              1                   .                      .       .     d.          N                                         N .       .                               .   .          ad N                                t     a                4
                                                                                                                                                                                                                                                                                                                                                                                                                         .                            .-


       7                                       ý                   -                               --.
                                                                                                                             .-.
                                                                                                                                                         n            .-         V           ýN
                                                                                                                                                                                                  _                                       S                                       It
                                                                                                                                                                                                                                                                                                                                              .-         V
                                                                                                                                                                                                                                                                                                                                                                                  .          d     I




       n                                           N        O                                                 O          N                N                     N                 ýfý                        b                                                               O                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                      c    C       d
                                                                                                                                                                                             oLMAN
                                                                                                                             riUDU




                                                                             DO                                     v4                                                                                                                                CO                          lV                                             tU0                                                               CI
                                                                                                                                                                                                                                         D.NO




                                                                                               LA                                                               1.1        Ln                        u1                t0   LA                                  LA                                   LD               ry                                                                     y1           Ln




                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                    %0             a1        Ln




       M                                       M         n                   r           00        .                C UI                  n                                                                            UI       D               O L1                         O             o                               r          r                                  0                   V Ln M                                     a

                                                                   o
                       LDi1                                                        --.                       D1                                 CO       I-
                                                                                                                                                                                                                  %D
                                                                                                                                                                                                                                                                                                     ri.0




                                                                                                                                                                                                                                                                                                                                                                                riLD




                                                                                                                                                                                 to                                                                              LD                                                  a0          ID           LD         LD     .                                                    LD




       rn        Ln co                         01       LA                        Lf     00        n                L    o                T     lA       07
                                                                                                                                                                  OLA

                                                                                                                                                                                 O1
                                                                                                                                                                                       LAN

                                                                                                                                                                                                             O.   Ln   o    tý                  In   o               r       01            o                         01    Ln    00   C ri                     Ln        O                   a      LO   00
                                                                                                                                                                                                                                                                                                                                                                                                              Oý

                                                                                                                                                                                                                                                                                                                                                                                                                                            00    0                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   av
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C              ý       a   U




                                                                                                                                                                                                                                                                 c       _   O                         M    u    m   LL.




                                                                                                                                                                                 A1107
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 86 of 106
                                                             22:14:28   Ex. 11
                                 Pg 23 of 43




                                                                                                                                                                                                                                                                 al    14     O0      m        at   FT   a




                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
  0000
 oooo0




   4Z.
         IS


         CZS                                                    o           Oj                                    Ob                                      rn    b                             h                             pQ                                                        h                      o\                O                  oý                        pý     NV                      o
         R                                                      ry      P4        ON                        M ry N a                                00    .           N                  01                   CO               y      T                                          00   N                       n N              r1                                            D1




                     pp

                                                                        4 WM                                                                                                                                  00   M           M .                      M              M             gof01                    M            .   OM                     m 4                    Qn                                                     0    to    a     C7
    DOOad




                       n                                        M                                           M                 00       M            m                 fog                M
 oo00




                                                                                                                                                                                                                                                                                                                                                                                                                         v2 o            w    w      s
                                                                                                                                                                                         V        6                          V                                                                                                                                                     m                                      o              $ N         a
                                                              mOOr




                                                                                                                                                                                                                                                                                                                   LA .
                                                                                                          V
                                                                                                                                                m.ýmoov




                                                                                                                                                                                                        .--                           UT.                                       Ul                            V-                                             in .-          fý
                     tD                                                                                             ý-.                                   ui    .-
                                                                  UiUooui




                                                                                                                             U




                                                                                                                                        v-1-               OU                                     o                                   Om                               O OW                                          Om
                                                                                                                  Ul00




                                                                                                                                                                                                       IA                                                                                                                                                          Ln        --i
                                                                            in



                                                                                                                                                                                         00                                  00                                                                                                                              OO
         OV
                     V
                                                                                                          00
                                                                                                                                                                .--                               o     --.                           O.                               O O                                           O-                                                            N
                                                                                                                                                                                                                                                                                                              mO                                    moo



                                                                            V                             m                  V                                  V                                                            m                 V                       m UV                                        vi      V                                       V




                                                                                                                                                                                                                                                                                                                                                                                                                                         Ji
                                                                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                           Ul                                 Ui V-                                   to



                                                                                                                                                                                                                                                                                                                                                             UUl
                                                                                                                                                                                                                                                                       -
                                                                                                                                                           Um                                 Ui m                                             m                                Um                                                                                 m
                                                                                                                                                                                                                              m.--I
                                                                                                          m.--i




                       nn

          V                                                                                                         UI                                                                                                                Ul                                                                           Lei     00                                               U1




                                                                                                                                                                                                                                                                                                                                                                                                                              m
                                                                            00                                               CO




                                                                            -                                                                                                                 v
                                                                                                                                                                                         mm



         ýd            N                                                                                            V                                      V    Iý                                                                    v                                m.
                                                                                                                                                                                                                                                                                V         --                               .ý-                      m V            1.        N



                                                                            p                                     Op                                      OQ                         pF       O0                                                                              O 0                                          O                                O                           O
                                                                Voýoý




                                                                                                                                                                                                                                                                                                                                                   tooýeF
                                                                                                      oQR                                                                                                                                                                                                                                                                                                  p\
                     oý
                                                                                                                                                                                                                            Oýp\
                                                                                                                                                 Oboe




                                                                            tp                        oe                  V                                     a                                      ýi                                                                     O                                    N                                                        o           O   14             \    Co




                     IA                                                                 In                  LO        C                IA                   M              in            N        Cn                                                    It             41        o                                             O M                          Nh               .     N


                                                                                                                                                                      Aý
                       W                                        0          C            0 .-                                           IA   .               M              In   N        O1                        10
                                                                                                                                                                                                                                          P%
                                                                                                                                                                                                                                                    0   IO
                                                                                                                                                                                                                                                             .                   a              N                   of         IA       IA                              N    01
                                                                                                                                                                                                                                                                                                                                                                                   N.                                           W              yWj
   N0000000




                                                                                                                                                                                                                             Op                                                                                                                     m.I     N.ý
                                                                                                          rý                                        .ý
                       n                                             ri                                             M                                      m                               .-ri                                       M                                O M                                           N                                                       tD




                                                                                                                                                                                                  N                                   N                                N N                                           N
                                                                                                                                                OOmmmvým
                    000M




                                                                                                  maOODNtDN NNmmM
                                                              DpI-v




                                                                        M                                           UlN                                                                  VM
                                                                                                                                                                                                                                                                                                                   Ul                                        UN

                                                                                                                                                           Ln                                 ui                                      U                                N        U1




                                                                                                                                                                                         v
                                                                                                                                                                                                                             -NN
                                                                                                                                                                                                                                                                       r
                                                                                                                                                           O                                      o                                   O                                         O                                                                                            O N
                                                                                                                                                                                                                                                                       O.--




                                                                                                                                                                                                        -ý




                                                                                                                                                                                                                                                                                                                                                 mwaon
                                                                             ti                                              .t                                 .--




                                                                                                                                                                                                                                                                                                                   Ulm                                      Ulm

                                                                                                                                                                                                                                                                                W
                     U11A




                                                                                                                    l00
                                                                                                                                                           t0                                 to                               .--    lO                                                                      co




                                                                                                                                                                                                                                                                                                                                                                                                           ...........
                                                                                                                    t0                                     t0
                                                                                                                                                                                         mm

                                                                                                                                                                                              to                               .--
                                                                                                                                                                                                                                      tD
                                                                                                                                                                                                                                                                       O        to
                                                                                                                                                                                                                                                                                                              ORUl                                          Ul               N                                                                       L9
                                                                     Dw0



                                                                D                                                                                          W                                  0                                       w                                O        t0                            00     Ln                                     Ul               N
                                                                                                                                                                                     0000O0000M




                                                                                                                                                                                                                            VN.ti




                                                                                                                             v
                    m0MU7




                                                                V-          in    .-
                                                                                                                    MIO
                                                                                                                                                           t0   V                             to                                      .-                               O         .    V                       Ut     tD        m-.                           tO    M         Cl w                                                                    U
                                                                ooUiUmM




                                                                                                                                                                                                                                                                                                                                                                                   M
                                                                                                                                                                                                                                                                                                                                mm-.




                                                                m           .                                       1                                                                                                                          w                       N              o                       O                                                    U         V
                                                                                                                                                                                                                                                                                                                                                 nomtn



                                                                                  .-                                         t0                            tD                                 t0        to                                                                                                           LD
                                                                                                                                                                      t


                                                                                                                                                           N                                      N                                   O                                V Om
                                                                                                                                                                                                                                                                                                                                                            CUl
                                                                                                                                                                                                                                                                                                                                                                                                                                              cc
                                                                                                                                                 OOtO




                                                                                                                                                                                                                                               to                                                             IA     co                                            U1        .--
                                                                            t0                                               t0                                 t0                                      to
                                                                                                                    In.--.




                                                                                                                                                                                                                             OLn
                                                                             00                                              OD                            UO                                 Ui        co                            m        00                      O        Ut    m                       O      U1        00                            U     00        V7    CD




                    I
                       .1




         N             .                                                          .--                               Ln                                     co                                 Ui                                      l0 co                            V        tD oo                         -      O         00                            lO    00        tD    V
                                                         00    mOý
                                                                            000

                                                                                  m                                 m        W                              mm            co                      In
                                                                                                                                                                                                        N00                  Vý

                                                                                                                                                                                                                                      M        m                       O
                                                                                                                                                                                                                                                                       C         .-
                                                                                                                                                                                                                                                                                      M m
                                                                                                                                                                                                                                                                                                              q      .--            M                        NM              .-    m                                                     a     m
                     tD                                                                                                                                                                                                                                                                                                                           v                                                        o
                                                                                                                                                                                                        I



 0       00     h      p                             N           1o N                   ...                 p                     Ln   O    N                   N 00            N                             co   O    N      O          F%            O    N                   a    ON                                                m    _                          .    p      Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                         al     Q




          QO h              .                  1                           Ci N N
                                                                                                                                  n         N                                   N                                  O    N      0          N .O               N                        ON                                                     .        P M               N    p      0

                                                                                                                                                                                                                                                                                                                                                                                   c
                       p         tD   ti   N       N N           y                                          p                     LO                                                                                                                                                                                                    Qt




                h      O                                                     ý.               N           O         Np                      N              Ul   O o N                    ti   ui        mo N                 co       N        O             N                  V              N                     m                                n M                    O                                       1

 000
          O00




     m                                                               tD                       O                   0                d                            .         OI    Q3                t0
                                                                                                                                                                                                        .               n             0                 3        n          W         I
                                                                                                                                                                                                                                                                                               R                                    GQ                                              t0   a       If   LL   . z ZWaO




                                                                     v       a                            1ý        00       V                             N    01        en             O    NM                               T      U1
                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                       Q n                                   to      U         n                      m T                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                         C            V




                                                                                                                                                                                                                                                                                                                                                                                                                                                      -0




                     OO                                                                                                                                                                                                                                                                                                                                                      O


                     Oo                                                                                                                                                                                                                                                                                                                                                      O          0




                       n    IV                                  T            v                              P                co                             NO T                         O    Nm                               M      U1       14   M
                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                       C              NT                     to      UI                               m T0                   Iý                                                          N           9




                                                                                                                                                                                                                                                                 O T   Q                   2        C
                                                                                                                                                                                                                                                                                                    0         L


                                                                                                                                                 A1108
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-11 Filed       11-9 Entered
                                     07/08/19     Filed 09/30/20
                                                         07/08/19 Page 87 of 106
                                                                  22:14:28   Ex. 11
                                      Pg 24 of 43




Ln                                                                                                                                                                                                                                                                                      Ol   NN    14   o            m        F7        d




                   00    NO      01         00           m        N                r
                                                                                   L     00   N        N        N.       N                 M     N         N                 00      m                            Ol    00 00
                                                                                                                                                                                                                                                        N             r4                           N        00                              N          N                        n        N                              01
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E   11   e            c       ao     d

                                                                                                                 I                                    I                              I                                                                           r                                                                                     I                                                                                                                                                                         0
                                                         I                                                       I                                    I                              I                                                                                                                                                                                                                                                                                                                           O        m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                         I                                                                                            I                              I                                                                           I                                                                                     I                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                           fu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J

                                                         I                                                       I                                    I                              I                                                                                                                                                                 I                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          run


                                                         I                                                       r                                    r                              I                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               8                 wC       2      00

                                                         I                                                       I                                                                                                          ý                                                                               I                                          r




                   00    QNN     Qf         00        m           N                of    00 rl         N        ON                               N         H                 00      m        rl                  Ol    00 00                           to
                                                                                                                                                                                                                                                                 a                                          N                               n          N                        n        N                              Ol




                   O                        o                                     o                    O                                   O                                O                                     O                                     O
                                                                                                                                                                                                                                                                                                  O                                         o                                   o                                       O



                         N       ON                   -l               p                .    0z                                        0        N         O.                                        OI
                                                                                                                                                                                                         Q              W       rl
                                                                                                                                                                                                                                           7 n                N            c     ref                   W .                                             N aa                              -l
                                                                                                                                                                                                                                                                                                                                                                                                                                            Ol
                                                                                                                                                                                                                                                                                                                                                                                                                                              U.      0z                      Wd       O



                                                                                                                                                                                                                                                                     I                                                                                     I                                 I                                                                  I

                                                                                        I                        r                                                                                                          I                                                                               I                                          1



                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I


                   W LA          M              Ovi                     ri         p                            0 00                   N   N              ID        N                p                   N         N        o                  N                                   N               C9 p          MN                               N                        N    tf               fv N                   p                   N         O                           N

                                                                                                                                                                                                                                                                                                                 N                                              N
                                                                                             LM   ..       Ln                                                                   Gl                                                                                                                                                                                    rn                 pý                                                                         CA



                                                                                                                                                                                                                                                                                                                                            I
                                            m Ln M
                                                                                                                                                                                                                                                        Mon

                   o             M      M                                         O                    Lfl      o        Dý        N       N               I-       N        Dý               tD         N        N nO                Ln       N                 O             N                   07                                                                           at                  M        N          O                             o
                                                                                        I-
                                                                                                                                                                                     I                                                                                                                      r                                          r                                                                                                    r


                   In            ý4             Ill      a                   -I    p    rnO                0 I1      O                 i   00             N.            N    ý ID         G                  -I                           O        .-                      O       _I              Iy            G       r1                       in                  O    rI       N                   0%         rI   O        wl         4          to                         i
                                                                                                                                                                                                                                                                                                                                                                                         co

                                                                                                                 I                                    I                                                                                                                                                     I                                          I                                                                                                    I

                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                      I                              r                                      I                                    r                                          I                                          I                                                                                                    I


                                                         r                              I                                                             I                                                                     I                                    r                                          I                                          I                                                                                                    I


                                                         r                                                                                            I                              I                                      I                                    I                                          I                                          I                                                                                                    I


                             I                           I                              I                        r                                    I                              I                                      I                                    I                                          I                                          I                                                                     I                              I


                             I                                                          r                                                             I                                                                     I                                    I                                          I                                          I                                                                                                    I                                                    -Ow

                             I                                                          r                                                             I                              I                                      I                                    I                                          I                                          I                                                                                                    I


                             I                           r                              r                        I                                    I                              r                                      I                                    I                                          I                                          I                                                                     r                              I                                                    nd               .
                             l                           I                              I                        I                                    I                              I                                      I                                    I                                                                                     I                                                                     I                              I


                   W     a.                     La M                         -     p              O        O Ln      0                 d   00             N.        .-               lp   C              rl                               O .-                             O       rl              ..
                                                                                                                                                                                                                                                                                                        aC               vl                       ll   r4             O .-          N
                                                                                                                                                                                                                                                                                                                                                                                         cco


                                                                                                                                                                                                                                                                                                                                                                                                        cn         rl   00       U .-                  Io
                                                                                                                                                                                                                                                                                                                                                                                                                                                            M                     rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d

                                                         r                              I                                                                                            1                                      I                                    I                                          I                                          I                                                                                                    I


                         NM                              NM                       p     NM                      NM                               NM                          W       NM                                 NNM                                      NM                                O        NM                                         NM                                                                    M                        D     M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c
                   c0
                                            c                                                          a0                                  c0                                                                     CO                                    c0                                                                                  00
                                                                                                                                                                                                                                                                                                                                                                                               NM                       0
                                                                                        I                        I                                    I                              r                                      I                                    I                                          I                                          I                                 r                                                                  I                                                                         U

                   O             Il
                                            m                 a   fý               N
                                                                                        r%
                                                                                                       Ol


                                                                                                                r        Iý                O     CO        I.                        Ln                           01    M       Lf    n                 T                                          M             n                          Iý         N        Iý                       N          tD       .--        1    N        .--             ý
                                                                                                                                                      I                              r                                      I                                    I                                                                                     I                                 I                                                                  I                                                        E
                                                         r                              r                                                             I                                                                                                          I                                                                                     I                                 I                                                                  r


                                                                                                                 I                                                                   I                                      1                                                                                                                                                            I



                                                                                                                                                                                                                                                                                                                                                       -                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I


                         pN                              Gý
                   lvl                          Nl                           v     p
                                                                                        r
                                                                                             mN            rl   Up
                                                                                                                 I
                                                                                                                     OQ                    O
                                                                                                                                                      I
                                                                                                                                                                G       M       l0


                                                                                                                                                                                     r
                                                                                                                                                                                     n                       M     Qt




                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                     00   00   C11          p    00                on              O             a       on                       l0                       M        ID   00      N                      ýl       of         M          IO                Qf       CN




                                                                                        o                                                                                                                                                                        N                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                         I                                                                  I


                   p     p             14       p        Cý                        p              -I       O    p             .-           0     p              4               O p                                p                 L
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                            p                                      Rp                                             p                   N             O    p              1n              O    N   -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                       o                 rl




                   o              .-        o Ci              tiLn                 o     Ln
                                                                                                       O             a
                                                                                                                         -I

                                                                                                                                           0     C                           O           Lf   --I                 O 0           Lfl                     O        M                                 O o                                      O          M        .--             o              U_                                                     0
                                                         r                              r                        I                                    I                              I                                                                                                                                                                 r                                 I                                   I                              I
                                                                                                                                                                                                                            I
                                                         r                                                                                            I                                                                                                                                                                                                I                                                                     r

                             r                                                                                                                        I                              I                                      I                                    I                                          I                                          I

                                                                                                                                                                                                                                I                                                                                                                                                                                                                                                                                C               0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýEcc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                 I                                                                   I                                                                           r                                                                                     I                                 r                                                                  I                                                        C          La-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                         I                              I                        I                                                                   I                                                                           r
                                                                                                                                                                                                                                                                                                            11
                                                                                                                                                                                                                                                                                                                                                       r                                 I                                                                  I                                                 -                 yQ

                                                         I                              I                        I                                I                                                                                                                                                                                                    r                                 r                                                                  I



                                                                                                                                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                                                                                        C6
                   m     pM                              CM a                      p    00 O               N 00                        M   O     a                  M                n                   f1        O        M                           p                                                        0                                                    N in               Op             N          Q                        I1
                                                  llri




                                                                                                                                                                                                                                               frl                         fr1     I1
                                                                                                                                                                                                                                                                                                   43                    in                       ID                                10                                  Q1       0p                    ID                         M1



                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                     7
                                                                                        r                        l                                                                                                                                                                                          I                                          I                                                                                                    r                                                uwi VI


                   N     M                  N M               V                    N    M              N        MR                         N     M                           N       M                            N     01      M                       N        M                                 N        MV                              N          M                        N M                 V                   N                             N             V-




                                                         I                                                                                                                           I                                                                                                                      I                                          r                                                                                                    r


                   Ln
                         r              V   In           r             -It
                                                                                  to          M        -        mN
                                                                                                                 r
                                                                                                                                           .-
                                                                                                                                                 N
                                                                                                                                                      r
                                                                                                                                                                                     o
                                                                                                                                                                                     I
                                                                                                                                                                                              .-                  D1    NO                     R        N             M                            a0



                                                                                                                                                                                                                                                                                                            12
                                                                                                                                                                                                                                                                                                                 Cl                         --I



                                                                                                                                                                                                                                                                                                                                                       Ir.
                                                                                                                                                                                                                                                                                                                                                               CO                        mn                  M          d        rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                      v     M                 M                                  Z               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                  act
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U
                         k6      v          7            ID       v               n      10   lv       N                                   N                                                   O             -    N DO                             ý    7        I v                              -1             C        -                 N                  O           --
                                                                                                                                                                                                                                                                                                                                                                                               00                       N    M   ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I                                                                     v
                                                                                                                                                                                                                                I                                                                                                                                                                                                                               I




                         NN                                            O                N z                                            O              N        CL
                                                                                                                                                                    ýj           N                  O    Q              b                  7 n                   rl
                                                                                                                                                                                                                                                                           c        11                 ID   .                                                         Ga                 rl         L                                       d    LL   C7   M        zW            d




                   O ry                         0p       01   N                    W    in        i        N n       N                     1fl    N                                  N                             01                                       in   N                                          00   N                                                                  A    00      N                      pl       ýi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                I

       ooh oov


                                                                                                                                                                                                                                                                                                                                                                                                                                                                I




                                                                                                                 r                                                                                                          r                                                                                                                                                                                                                               I

       000   000

                                                                                                                                                                                                                            r                                    r                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                   D              O              m.C               10   C LL




                                                                                                                                                                            A1109
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 88 of 106
                                                             22:14:28   Ex. 11
                                 Pg 25 of 43




                                                                                                                                           mN   Ol   ý             K   F




                                                                                                                                                                                                                                                                 W                       IA            0
                                                                                                                                                                                                                                                                                                       O




                                                                                                                                                                                                                                                                 i                   aS           L.

                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                       Qv



                                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                          c                vfO




                                                                                                                                                                                                                                                                          Z03        c    nE                OO




                                                                                                                                                                                                                                                                           ii



                          U             0   z                      70                  CL   d   y            Q           A             C   n         O             cA i            N              a                              a   d   LL   z W IL O




            v            N         e                                                                    v            M       m    M                  ý    O                   O n                     o   NN        n   N    M

                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                             91
       l0           Vi        .                 O    to   NN            Ln   CA   r                 .            N                                                                      00




                                                                                                                                                                                                                                                                                              H            fl




                                                                                                                                                                                                                                                                                                       w   a

                                                                                                                                                                                                                                                                     of    2O             0        O.


                                                                                                                                                                                                                                                                                                            c




                                                                                                                                                                                                                                                                            E                 N             ý




                                                                                                                                                                                                                                                                                                           c


       %6   a   M Yi      N    .   v            o    .N       N         Y9   Gi   -e                .   v        N   M       m    m                  C OM                     0         co            o   NN        n N      M                                                   E aH                      9

            m   .   4m        .    ýi           co   v    N             Q1   LA
                                                                                                                 O           ýo                      t0   .   r.              n ea n                  a   eT    M   N   nN                               a   J    C        4y   m yC          L



                                                                                                                                                                                                                                                                                                   .            o


                                                                                                                                                                                                                                                                                     -c            io       1

                                                                                                                                                                                                                                                                                                  a        .te


                                                                                                                                                                                                                                                                                 -                a.
                                                                                                                                                                                                                                                                                                       c   Eu

       M    m   .   c-i   m   ýo ci             ro   v    N             O1                                       O           to                      O         e              Iý   io   cn   co       a   Vm        N        N                                                  v                          Lb

                                                                                                                                                                                                                                                                 VU


       tC   o   O   %6    o   v    oo           o    %c   O   rl        N         m                 M   is       n   n       v    to             n On                         O    mO                 n   eri
                                                                                                                                                                                                                    O   to   Q                           0   NQ             11                U

                                                                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                                                                 L                     c   a

       tD   0   O    tD   0   c    00           0    Lo   O   v         .-    mm                    m   is       n   n       v    ýo                 Iý
                                                                                                                                                          O    n              Om o                    n   .r        O        ý                                             6     3        Z                a
                                                                                                                                                                                                                                                                           9a
                                                                                                                                                                                                                                                                                 N                c        N
                                                                                                                                                                                                                                                                                                           cc




                                                                                                                                           o         O                    c
                                                                                                                                                                          C   LL




                                                                                                    A1110
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 89 of 106
                                                             22:14:28   Ex. 11
                                 Pg 26 of 43




                                                                                                                                                 rn        Y       H   d




                                           r                                     r                                                                        r

                                                                 r                                       r          r.                      r
                             r                   r                                    r                                                                    r                            r                             r                                              w   aý


                                           r                                     r                       r                                  r

                                                                 r.
                                           r                                     r




                                                                                                                                                      r.....
                                                                                                                    r.

                                                                                                                                                                                    r
                    r........




                                                                                                  r.....
                                                                                                                                                                                                                                                           IA

                                                                                                                                   r.......
                                                              rr.....
                                       r......




                                                                               r......




                                                                                                                  r.....
                                                                                                                                                                                                                      r                               rn



                                                                                                                                                          r.




                                                                                                         r.
                                                                                                                                                           r                            r                             r




                                           r                                                             r          r




                                                                                                                                                                                                                                                           Ii
                         r.

                                           r                                                                        r
                                                             ....r




                                                                                                                                      r..


                                           r                                                                        r                                                                                                                                      _
                                                                                                  ....




                         r.

                                           r                                                                        r


                                           r                                                                        r                                                                                                                                 d
                                                                                                                                      ..
                         .
                                           r                                                                        r




                             r                   r                   r            r                       r          r                      r                                           r                             r




                                                 r                   r            r                       r          r                      r                                           r                             r




                         r                 r                                     r                   r              r
                                                              r..r




                                                                                                                                      r.
                         r                 r                                     r                   r              r


                         r                 r                                     r                   r              r


                             r                                                    r                       r          r
                                                                                                                                      r.
                                                                                                                                                           r                            r                             r                              C

                                                                                                                                                                                                                                                y E 11
                         r                                                       r                       r                            r
                                                              rrrr




                         r                                                       r                       r                            r
                                           r..


                         r                                                       r                       r                            r


                             r                   r                                r                       r                                 r                                                                         r


                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                aN

                                           r                                                                                          r
                                                             rrrrr




                         r.

                                           r                                                                                          r
                                                                                                  ....




                         r                 r                                                                                          r                                                                           r                             c3             rn
                                                                                                                                                                                                                                                                    N

                                           r                                                                                          r                                                                                                     UU   _u
                                                                                                                                                                                                                                                      Oz       yr 41



                         .
                                           r                                                                                          r                                                                                                                             rn   N

           so       t0   N       O     w   N         O   z     ý           o     rl       Umil       r1                    7                N                  r   f                N       a       R       C7   zw       W   a0



                             r                   r                                r                       r          r                      r              r                            r
                                                                                                                                                                                                    U-o@
                             r                   r                                r                       r          r                      r              r
                                                                     rrr


                             r                   r                                r                       r          r                      r              r




                                                                                                     r                                r


                                                                                                     r
                                      r....



                                                             ...rr
                .....




                                                                                                                                      r.
                                                                                                     r


                                                                                                     r

                                                                                                                                      r.

                                                                                                     r


                                           r                                                         i




                                                                                                                                                                                            o
                                           r                                                         r


                     \                                                                             \                       Q                                                        \               O
                             r
                                        r            O
                                                               ý                 .
                                                                                                          r
                                                                                                                   r\                       r\
                                                                                                                                                          \
                                                                                                                                                                                        r


       o        0                                                                                             o                O                                           o                    0       C   C
                             r                   r                   r                                    r                                                r                            r                             r
                                                                                                                                                                                                                                                 w         Z

                         r                 r
                                                                                                                                                                                                                                   U    O   E    O         c   N         tT

                                                                r.                                   r.

                         r                 r                                                                        r                                     r                         r                                                  ou    O   O         c   y




                                                                                                                                                                                                                                                               O
                         r                 i


                         r                 r                                                                        r
                                                                                                  r....




                         r                 r                                                                                                                                        r
                                                                                                                                                                                                                                                               O6    O
                                                              r\pririr




                         r                 r


                         r                 r
                                                                                                                    r.                                                                                                                      c                  N         R
                             r                   r



                                       O                                                                          p
                                                                                                                                                           r                            r                                                                                W
                                                                                                   Q.
                                                                                                                                                                                            0
           o                 p                                                    p.                                                        p.             p                   p\
                                                                                                                                                                                                            aF        O
                                 ýt

                                       r             O
                                                                                                   .                       Q                r\
                                                                                                                                                       O                                                         00
                                                                                                                                                                                                                      O
                                                                                                                                                                                                                      r




                                                                                                                                                 .                 C   .       LL




                                                                                                 A1111
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 90 of 106
                                                             22:14:28   Ex. 11
                                 Pg 27 of 43




                                                                                                                                                              rn   N   pY                     F   rz




                                                                                                                                                    I                           I
                                                  I                                  I



            0               Ln   W    H               YD   N           Lwn       Lno               0       in       C9        Ln u1       cq    0       Y1             c            Ln   in            aq    0                II1       in   U   40        1




            p         Iri        ID               tD   to                        U                 Lo                    00   LO          00                           cc       LO                     00   cm
                                                                                                                                                                                                                         LO             U        00
                                                                                                                                                                                                                                                                                                                             a




    0       G                         C N                      z             0                YD                Q                     n                       n                          m                                L         Q   Tý            LL   z   0




                                                                                                                                                                                                                                                                                                  y


             r




                                                                                                                                                r




                                                                                                                                                                                                                                                                                                   Oo                   0

                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                             c

                                                                                                                                                                            r
                                              r                                  r




                                                                                                                                                                                                                                                                                                  y                          9
                                                                                                                                                                                                                                                                                                                             N

                                                                                                                                                                                                                                                                                                                            c


                                                                                                                                                                                                                                                                                                  y                         dQ
                                                                                                                                                                                                                                                                   01   d    am                    Hd                        p

                                                                                                                                                                                                                                                                                                                             -




                                                                                                                                                                                                                                                                                                                 a          j
                                                                                                   r                                            r                                                                                                                                                           c    o

                                                                                                                                                                                                                                                                                                            Lmu             s
                                                                                                                                                                                                                                                                                                        n                   a a
                                                                   r




                                              r
                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                            r                                                                                                             N                 S       c

                                                                                                                                                                                                                                                                            aýi                   vmi                       p
                                                                                                                                                                                                                                                                                                            .a              Q
                                                                                                                                                                                                                                                                                                  w         O               ro




                                                                                                                                                                                                                                                                                                   3Z
              r                                                                                                                                 r
                                                                                                                                                                                                                                                                                                   pu        O
                                                                                                                                                                                                                                                                                                    vai     Q               a

                                                                                                                                                                                                                                                                                                                             c

                                                                                                                                                                                                                                                                             1   E    CU      a     C           ý           V

                                                                                                                                                                                                                                                                                              c     Y               OE

                                                                                                                                                                                                                                                                                                   o
                                 r




                                                                                                                                                                                                                 r




                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                              a                 m

                                                                                                                                                                                                                                        r                                                                   fl.



                                                                                                                                                                                                                                                                                  a   E                                     u

              r                                                                                                                                 r




        0



            ebl       N                   p                    z             o           01                01
                                                                                                                Q                     n        rýl      c3    11            ý                                        ý        V     Q   ý             m    Z   o



                                                                                                                                                                                1




                                                                                                       1




                                                                                                                                                                                                                     1
                  I




                                                                                                                                                             c0    ý                          c    c

                                                                                              A1112
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 91 of 106
                                                             22:14:28   Ex. 11
                                 Pg 28 of 43




                                                                                                                                                                                                                                                                                                                                                                  Ol   N   .Dt-        O    Y          co   w   CL




                                                                                                                                                                                                                                                                                                        r




                                01                                          .-                                 N N               N                     .N            -4        in                                                                                                  N              frl                to        .       N                      R                    a                   M .                 fl                      .          O                   m   -I             N               mN              N              d       .



                                Q                                                                                          a                                                              Q                   aQ                                              a                                              d                         i             a                                      V                              a                                          a                              ýa                                   OI




                             R a                                                               M                           V         OldV                                                                     V        01                               01    V                           V       Ol        v                               c%   V                           V                                            V          01
                                                                                                                                                                                                                                                                                                                                                                                                                                                            vý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m                         ý                                   7
                                                                                                                                                                                          r                                                                                                                                                                                                                                                                                                                                               r


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r




                                                                                                                                                                                        M                                                                                                                                                                                                                                            M
                                                                                                                                                                                          r                                                                                                                                                                                                                                                                                                                                               r


                                p                                                                                                O Vi                           M                                                                                                                             W         .                              W    N                                n                         N                                                                                             M                                                                                                   C
                                                                                                                                                                                                            .tiM




                                                                                                                                                                                                                                                                                                                      fl
                                                                                                                                                       -                                                                                                                                                                                                                               cit                                                                                                                                                     W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .--Ma
                                                                                                               fr1                                                                                                                                                                                                                                                                                                                                          rn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             mran                                                                                          p
                                                                                     .--ir




                                                                                                                                                                               140
                                                       r1i
                             .                                        M                                   to       M       N          CO         .                                    V                                 O                M              tp                    _           In      N              tp        M                W           Lrl   M              1o                       Lrl   M                        O         M                      tD                 M       OI                                           lOn       M
                                                                                                                                                                                                                                                            MON                                                                                                                                                                                                                                                        1
                                        fNN
                                                       m              M                             m     131      M       .--        VM                                            c rn                                                 M              V
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                              MM
                                                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                                                                            MO
                                                                                                                                                                                                                                                                                                                 Ol        M          .-t
                                                                                                                                                                                                                                                                                                                                                 MTM
                                                                                                                                                                                                                                                                                                                                                        Di    M              .--                M 31 m                    .-t
                                                                                                                                                                                                                                                                                                                                                                                                                                     V         M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M       ý                 m   ýi                     tMD       M                                   N
                                               r                                                                                                                                                                                                                                                        r                                                                                                                            r                                                                                                                                                     E LLE W

                                        yj
                                               r




                                               r
                                                                       rl                                      ý       .   O                                    M d            N                   N          d        N                                    4                      .      N       N.
                                                                                                                                                                                                                                                                                                        r


                                                                                                                                                                                                                                                                                                                               N       N             O                       p              0
                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                       O    .              N
                                                                                                                                                                                                                                                                                                                                                                                                                                     r



                                                                                                                                                                                                                                                                                                                                                                                                                                                            M              O                         yI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             fp1       O             p         05 CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Q


                                                                                                                                                                                                                                                                                                                                                                                                                                          v                                                              v
                                                                                                                                                                                                                                                                                                   COMtO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           aOtO
                             M                                                                                                                                                                                          M 0                                                                                                                                                  M                                                       O                                                           M


                                                                                                                                                                                                                                                                                                                                                 ýOtO
                                                                                                                                                                                              v
                                                                                  OtOM




                                                                                                                                                                                                                                                                                                                                                                                   lnNO
                                           00
                                                                                               CO                                                                                                                                                                                         M
                                                                                                                                 IDMO




                                                       LOO                                          lD                                     tO                                                 In                                                              ID                                  07                                        CO                                              tD                                            10                          co                                     CO                               to
                                                                                                                                                                                                           .ýf\




                                                                                               nO                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         o
                                           rO                                                                              tDM
                                                                                                                                           n                                        Dio
                                                                                                                                                                                                                               0                        NO
                                                                                                                                                                                                                                                              r                                   W                                                                                         -r                                                                                                                                                1v
                                                                                                                                                           O.M..




                             ýO                                                                                                                                                                                        In                                                                 tO                                                In
                                                                                                                                                                                                                                                                                                                                                                                                                                     OI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N                                       Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                       VmM                                                                       oMM
                                                                                                                                                                                                                                                            o                                                                                                                                                                                                                                                                                                                 OU       U         n
                             O             00 coco                                             00   00                     01              OD                                       Lei       co                               00                       V c00                             O       Cl             O                    a     lO                               N              Ol                            00         tO                               co                         O           00 OC




                                                                                                                                                                                        1                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U 2 OZ        to               f0




                                           LOLDD co                                   n        to ODD                      N N                             N.               LO      eo        to              n M              0               N OC                                       CO      M OV                                .     NO                               Ln        M O                                V O                               Ln        Vn                         t0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yvv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N

                                    W                        N            y                                dQ                            rl                GZ                                          0           W          rl         d             to             O 7Q                        W                        7   L1                    C            A                W                  A                         W              GQ                 W    Vr                    f                         ad   U.    U      Z             Wa       0




                                                                                                                                                                               W                              a                                                                                                                             N                                                                                        a                                 M
   o
                  as            p                                                                         in                             n             in                                                                                          at               In                    at                                           N                                     W                                             W                                .-




                  O
                  O          O                                                          01     j                                         rh                                    CA                                                                  at       M                             0%            h                              Ol                                    01             fW                             Cs        m                      as             M                         N ry

                  0
 oooonoooo




                                                                                                                                                                                                                              r                                                                                                              r



                  0                                                                                                                                                                                                           r                                                                                                              r


                  0                                                                                                                      r                                                                                                                                                              r


                  0          00            7                                          Ol       to                          01         M                                     01                                Cl
                                                                                                                                                                                                                        M                                                                 01      M                                   Ol    M                                01         M                                 O                                 m M                                  Ln      ni


                  0                                                                                                                                                                                                           r


                  0                                                                                                                                                                                                                                                                                                                          r


                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                    b                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r


                  0                                                                                 0                                %     0                                                                                                                  0                                         0                                   N                                                                         p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Q
                                                                                    oý                                     oý                                                       03        of              p\                                                                       pý                                              p\                                                   41                                            Oj


        00                                 a                      W                            ri W                              W                     W                                N                                                                                                 O Ca                                                                             W-R
                                                                                                                                                                                                                                                                                                                                                                                            y                                        Ln                                           M
                                                                                                                                                                          ONOn
                                                                                 ONOW




                  CO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 40
                                                                                                                                                                                                           lnWOv




                                                                                                                                         rl                                                                                                                         in
                                                                                                                                                                                                                                                                                                                                    OMON




                                                                                                                                                                                                                                                                                                                                                                                                                     ONO1n




                            O                                                                                              O                                                                                                                  C3                                       0                                                                                   O                                                                                                                                                     O
                                ýy
                                               O                  1ý
                                                                       .-                      4P                          N             N                                                                                                                                                O4                                                 l
                                                                                                                                                                                                                                                                                                                                                                             M              n.                                                          0Op
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N        Q                                                                                  W    0.      W
                  to         M             Ci          VM                                           M                      O                     M                                            M                         M     Mý               Lnp

                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                            MN.                           In      M                                         M
                                                                                                                                                                                                                                                                                                                                                 Mý                          O M M                                                   M M                    00        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MN                    CF          n
   oom
                  0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T
                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C7   Ua                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ca

                  0                        ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8_-00     O            C
                                                                                                                                                                          lýnO
       trEi




                                                                                                                                                                                                                                                                                                                                                                                                                                                         rrvt0




                             01                                                       tD
                                                                                                                                                                                                                                                                                                                                                                                                                      nr\tQ




                                                                                                                                                                                                                                                                                                  t
                                                                                                                           tD                                                                                 %o                               %D                                                                                     tD                                     t0                                                                                                                                                                                                                     au




                             m                         M     -                                 to                          1                                                        ri                        r         M                      r        t                                 n                                           n M        .                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                O.ýM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M
                                                                                                                                 t\O.-M




                                                                                                    .--                                          .-                                           .-                                   .--
                                                                                                                                                                                                                                                                                                                                                                                   Vt\O.ýM




                                                                                                                                                                                                                                                                                                                                                                             1.                 .--                                       .-                                                             to

                  O          r
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O.-i




   M
                                                                                      rr
                                                                                               .                           n                                                                                  n         .--                    n                                          n                                           n                                      N                                                                                                                           V
                                                                                                                                                                                    cr\o.-r




                  N                                                                     -

                             Qý                              V                                 to   V                      C               V                                V                                           OV                     V                                          V OV                                        V OV                                   V              V                             V               V                                                      O of                                                                                                 aS
                                           NM
        0                                                    N                                      N                      N                     N                             N              N                                                N
                                                                                                                                                                                                                                                                                                                                                 lflN




                  Vz                                                                           ri                                                                                                                                                                                         N N                                         N                                                     N                                        rN                               N
                                                                                                                                                                                                                                                                                                        LrIN




                             CO                                                                                                                                                                                         t\         r4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LrIN




                                                                                                                                                                                                                                                                                                                                            t\                               r4                                                                                                                  tD



                                                                                      nN                                                                                                                      nN                                              LnN

                  Oi         .t
                                                       ID LO                                   tY In                       N V             In                               n                 Ln                                   Ln          n                                          n                                           n V                                    n              Lrl                                      V    Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I-N

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      V                          N                                                                            CD   c        Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 aJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i0
                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              W
                                                      O                                        O    O                                      O                                                  0                     O0                                                                                                                                                                      0                                             O                       O                                               0                           0
                                                                                    Gape




                            pE
                                                                                                                                                                           oýoQ




                                                                                                                                                                                                                                                                                                                                                                                                                     OýpE
                                                                                                                                                                                                                                                                                                                                                     Nti0




                                                                                                                           p\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 QA
                                                                                                                                                                                                                                                                                       ýýpp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  pRiO




                                                                                                                                                                                                                                                                                          Oý                                           p\




                                                                                                                                                                                                                                                                                                                                                                                                                                          a                                                                                      OO
                                                                                                                                                                                        N                                     N
                                    No                                                                                                                                              hO
                                                      b OV                                          iý

                                                                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                              ýOý                                      p                iC                                                                                                                      MO                      QR
                            pQ                                                                                             p\
                                                                                                                                                                                                            p\ý
                                                                                                                                                                                                                    h1                                                p                p\
                                                                                                                                                                                                                                                                                                                                                                                    LlO

                                                                                                                                                                                                                                                                                                                                                                                            OP                        W                                           cl                                              O
                                                             N                                 yN                                                                                                                                                           NNO
                                                                                                                                                                                                                                                                                                  pN                                                                                        N
                                                                                                                                     m1O

                                W              ry                         N                                                O                                    N              pt                             y                                    W                                      W                                          In              r4                      40                       N                                                     R                                        W



                                               N                          m             et     N               m                         N                      M              N                              W               n                    N                                      ry      CO                 M                 q             N M                     p
                                                                                                                                                                                                                                                                                                                                                                                            N         M                    p         M                                 h                         P1           m        N                                                           U        W         In      LL
                                                                                                                                                                                                                                                                                                                                                                                                                                                       OOlo.rrvw




                  0          .-                                                       V                                    V                                                V                                 V                                V                                          V                                           V                                      V                                            V
    4oQotrQiNbo




                  0                                                                                                        N
                                  tbtiaOtiNOON.--iV




                                                                                                                                                                                                                                                                                          N                                                                                                                               N                                                                      O
                                                                                                                                                                                                            O.-1N




                             1-
                                                                                                                                                                                                                                             OO.ýN
                                                                                                                                                                          OONN




                                                                                                                                                                                                                                                                                                                                                                             r4




                                                                                               M
                                                                                 tDOtOONOONN




                                                                                                                                 OM.--M




                  0          0                                                                                                                                                                                          M                                                                         M                                         M                                                                                        M
                                                                                                                                                                                                                                                    OOM.Cto




                                                                                                                                                                                  ni                                                                                                      .-                                                                                 .t     rýj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M
                                nOMM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N.
                                                                                                                                                                                                                                                                                                                                                                                                                     OOOILrIOOO.-




                  0          M
                                                                                                                                                                                                                                                                                                                                                                                     M.-C




                                                                                               .                                                                                      ý                                                                                                   O                                                                                  O                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                      t0Ot0OM-




                                                                                                                                                                                                                                                                                                  .--                                       .-                                                                                                                        to




                                                                                            M
                                                                                                                           OON


                  0                                                                                                                                                                                                     M-

                             lD                                                                                                                                                                                                                                                           O M                                         Oc
                                                                                                                                                                                                                                                                                                                                            M                                O                                                                                        N                          r%
                                                                                                                                                                                                              rO



                  ti         i                               .                              o       .--                    N                     .--                        N     ori
                                                                                                                                                                                                                        O          .t
                                                                                                                                                                                                                                               -                                          .-      O     rr                            OI    M                               M          at                                                                             Ot                         V           r-4




                  1                                                                            r                           O                                                O                                          O                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V
                                                                                                                                                                                                                                                            N--iN.-




                                                                                                                                                                                                                                               OR                                                                                                                                                                                                         zt
                                                                                                                                                                                                                                                                                                                                            W                                                                                                                                                    O
                                                                                                                                                                                    rvtLDrý




                                                                                                    .--                                    .--                                                                                                                                            OO
                                                 NNtO.-




                                                                                                                                                                                                                                                                                                  NrN.-r
                                                                                                                               NNtoN




                                                                                                                                                                                                                                                                                                                                      Ln                                     I1        to   .-




                                                                                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N.-N.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-tDLrlt




                                                             N                                      N                                      N                                                  N                        0
                                                                                                                                                                                                                               Ný

                                                                                                                                                                                                                                                        o                                 M w                                                                               M       LA N                                                  N               rý
                                                                                               tD                          tD                                               tD                                                                                                                                                        OI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N to
                  i
                                                                                                                                                                                                           Vatc




                  ý
                                                             N                                 r    .-                     O                     --i
                                                                                                                                                                                              .                        tO          .
                                                                                                                                                                                                                                               OM

                                                                                                                                                                                                                                                                                          00      tD                                        to                               M         to                                                                                                        O
  o%              VZ         N                               N                              ri      N                                      N
                                                                                                                                                                            OO

                                                                                                                                                                                                                        NN                     V
                                                                                                                                                                                                                                                        NtD

                                                                                                                                                                                                                                                                                          VN                                          OLn                                                                                                                 O3                                                                                                                                               C0
                                                                                                                           tO                                                                 r4
                                                                                                                                                                                                                                                                                                                                                                             O N                                                     N                                                           M       ui

                  0                                                                                                                                                                                                                                                                                     r                                                                                                                                                                                                                                                                                                CU   n

                  V          OR         V nN                                          00       to   N                      00                    N                          O       to        rv                       t0          N           O                                          W O                                               N                                O              N                                        0N
         nN00o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O.ýt0
                                                                                                                                                                                                                                                        tOMN




                                                                                                                                                                                                                                                                                                  IOMN




                                                                                                                                                                                                                                                        tC                                                                                                                             to                                 00                                                                     Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                         tDOD00




                  N          W             N V                                              o                                              V                                V                                           OV                                                                1                                                 0m                                         OV                                                                                                        .
                  N
                                                       .--                                                                                                                                                    n4                                                                                                                      OO                                                                                                                                      -
                                                                                                                                                                                      -
                                                                                                                           r1i
                                                                                                                                     610
                                                                                                                                                                                              V-                                               ID       Dl                                        01
                                                                                                                                                                                                                                                                                                                                                                             .-                                                      OV
                                                                                                                                                                                                                                                                                                                                                                                                                       to.-




                                                      CO     tD
                                                                                            V       lD                                                                      ORat              0-                       l0 tD                   CC       .                                 a0      r-1                                       PM          .-                   to        M    tD
                                                                                                                                                                                                                                                                                                                                                                                                                                     M    l0                                  ti                 N                                                                                         aý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Na
                            000
                                                                                   C                                       C                                                                                ON                                                                                                                       OO
                                                                                                                                                                           O
                                                                                                                                                                           C                                                                  C                                        O                                                                                   0                                                                                                                     O                               O



                                                                                                                                                                                                                        N
                                                                                                                                                                                                                               t                              r                                                                                  L


                  00   ti    a%                                        Ln               N                 N                N                           l0       in             ry                  N                                               O                                      00                         in                O     0       in
                                                                                                                                                                                                                                                                                                                                                                             W                        IA
                                                                                                                                                                                                                                                                                                                                                                                                                                                            a%        NN                         O            M        .                                                                                      N




                                                                                                                                                                                                                                                                                                                                                              C             C3
                                                                                                                                                                                                                                                                                                                                                                                                                 m        jL




                                                                                                                                                                                                                                             A1113
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 92 of 106
                                                             22:14:28   Ex. 11
                                 Pg 29 of 43




                                                                                                                                                                                                                                                                              01   N
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                O   Y            H




                                                                                                                        r                            r                           r                                                                                                                  r                                        r                             r                    r                                r




                                                                                                                                                                                                                                                                                                                                                                                                r                                r
                                                                               r                                                                     r                           r                                                                  r                                               r                                        r                             r




                                                                                                                                                                                                                                                                                                    r                                        r                            r                     r                                r
                                              r                                    r                                    r                            r                           r                                  r




                                                                                                                                                                                                                    r                               r                                               r                                        r                            r                     r
                                              r                                                                                                      r




                                                                                                                                                     r                           r                                  r                               r                                               r                                        r                            r                                                      r
                                                                                   r




                                                                                                                        r                            r                           r                                  r                                                                               r                                        r                             r                    r                                r
                                              r




                   m
                                                r                                                                       r                            r                           r                                  r                                r                                                                                       r                                            0    OM                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e y          .3     a

                   S                                                                                                                                                                                                                                                                                                                                                                      0    OM                                                                                   v1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cu




                                                                                                                                                                                                                                                     r                                              r                                        r                             r                    r                                r
                                              r                                    r                                    r                                                        r




                                                                                                                                                                                                                                                    r                                                                                        r                             r                    r                                r
                                              r                                    r                                    r                            r




                   t                 M                                        m                                                                      ý                                                          N        O                         00                                                   N                               m                        .    ai       m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              hIti-11I
                                                                                                                                                                                                                                          to                 ti                                  t0                               0l                                                      t7   1A    to




                                                                                                                                                                                                                                                                                                                                                                                                                                                           3
                                                      O1                 00            Q1                    00         ao co                 to                           t0   tD 01                      1A




                                                                                                             yN                                                                                            N N                                                                                                                 M        ri                       n    oo       N          m    00    co
                                                                                                                                                                                                                                                                                                                                                                                                                                                       d




                                                                                                                                                                                                                    r                                   r                                                                                                                  r                    r                                r
                                              r                                    r                                    r                            r




                                                                                                                                                     r                           r                                                                  r                                               r                                                                                           r                                r
                                              r                                                                         r




                                              r                                                                         r                                                        r                                                                      r                                           r                                        r                                                  r                                r




                                                                                                                                                                                                                                                                                                                                                                                                                                 r
           r                                                                       r                                    r                            r                           r                                  r


                                                                                                                                                                                                                                                        r                                                                                                                                                                        r
      O ON         -4
                                                                                   r
                                                                                                             .--        N                            r
                                                                                                                                                                                                           N N                                                                                                                 fl       14           m           r-       co   ti         m    CO    00




                                                                                                                                                     r                           r                                                                      r                                           r                                        r                                                  r                                r
           r                                  r



                   N                 .     ti                            m    ý-                             O          m                     t0     N                     N R                             01   to                         m                                               t0           m                         n     ýN                       to   tT co                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q
                                                                                                                                                                                                                                                                                                                                                                                                r                                r
                                                                                                                        r                                                        r                                  r                                                                               r




                                                                                                                                                                                                                    r                                   r                                                                                                                  r                    r                                r
                                                  r                                r                                    r                            r                           r




      O OON                          . y                                 0    v                              O          m                     t0     N                     N V                             01   tD                         m       m                                       t0    .-     m                          n                 Ln          m        m    00
                                                                                                                                                                                                                                                                                                                                                                                                r                                r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                -i
                                                                                                                                                         r                                                          r                                   r                                                                                                                  r                    r                                r
           r                                                                       r                                    r




                                                                                   r                                    r                                                        r                                  r                                   r                                           r                                        r                             r                    r                                r                                   N
                                                                                                                                                                                                                                                                                                                                             r                             r                                                     r
                                                                                   r                                    r                                r                                                          r                                   r




                   00                t0 if1 01                           to   LA Ol                          r          01 co                 m                                 N      01                  aN            01                N        Im      co
                                                                                                                                                                                                                                                                                           l0
                                                                                                                                                                                                                                                                                                 m      00                        to    rri          co          09   G                   01   Nm                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Eu

                                     at    m                             O     m                                   O1   m                     O1     m                     01   m                          Cl   n1                         01      m                                       01    m                                 m m                           O1   m                   oo   N
                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o 4i

                                     O        ýi      m                  Oa m                                      O            m             t/1    M                     01   mm                         vl   mm                         O       M                                       O mm                                    Omm                           00            m          m N                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c     0

                                                  r                                r                                        r
                                                                                                                                                         r                       r                                                                      r                                           r                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                           e        J
                        IiiiiIIi




                                                  r                                r                                        r                            r                       r                                   r                                  r                                           r                                                                                                                            r




                                                  r                                r                                        r                                                    r                                  r                                   r                                           r                                                                                           r                                r                         E    c    GJ

                                                                                                                                                                                                                                                                                                                                                                                                r                                r
                                                  r                                                                         r                            r                       r                                  r                                                                               r                                            r




                                     N.       Nm                         N    rýz          in                      co   -       to            R 01                         01   am                         01   a        to                m                Ln                             l0    to                                t0   to                                     m          a    mC

      O



                                LL                                   Q        t0   Ptl                   z              w   p.l           0         N dy                                               a        LO rf                 n                      C7n                                                                                          L CL             i         07
                                                                                                                                                                                                                                                                                                                                                                                                w                   N   LL   w IZý1 z W       IL   0




      Q                              O        ý.                         O     ý.r
                                                                                                             O          ýL                           \.                    O 0                             Qý                                       ý                                                                         O                                                           O    ý.


                                                  i                                    r



                                                                               M                                            n                        N                                     I                            N                                                                                                                                                  N               N                                           N
                                                                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                                                                                                                                                                          G
                                                                               M
                                                                                                                                                                                                       ý                             ti        N                     O rl                   O

                                                                                                                                                     N
      A                    rf            Iý               Ol   1 -I      O                      rn                 M                 N ri       11               N rl      r1                              rl                                                l0                                                 rl                                        01         00             0%         r4              Go




                                              M       M         .-       O                           _             tl   O ry          _       Ln                      ti   i    Nn          --I            ý              N-I              N                ID   O        ý                 O           O                                                        cq            rn         O n        ý                           M       01




      N M                                N                07   M                                m                  N        00       M          N                M         N     to        fýr1            N                                   O1   OD  N            rn                     0l      N                                  Ol   N             M          N              11     U                   M             N   1r1   N
               r                                                                                                            r                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                           t.4
                                                                                                                                1                            t                         t                                 t                                                                              I                                            t                                               t
                                                      t                                    t




                                                                                                                                                                                                                                                                                                        r                                                                                           r
                                                                                       r                                    r

                                                  r                                                                         r


                                                  r                                                                                                                                                                                                                                                                                                                        r                        r
                                                                                       r                                    i
                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                            r                            r                                                                                                                                                                                                                 r                        r


                                                                                                                            r                                                                                                                                                                           r                                                                  r                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                 r
                                                                                       r                                    r


                                                                                       i                                                                                                                                                                                                                                                         r                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _a
                                                                                                                                                                                                                                                                                                                                            N
                                                                                                                            r                                                                                                                                                                                                                                              r



      N                                  N                OD   M                                rn                 N        0        m          N                N1        N     00        e      en        N                   I1                           N       NO                     O1      N                                  of                 M          N              IA
                                                                                                                                                                                                                                                                                                                                                                                                          LM   NO
                                                                                                                                                                                                                                                                                                                                                                                                                             N         N                                      _a R

                                                                                                                            r                                                                                                                                                                                                                                              i
                                                                                       r


                                                                                                                                                                                                                                                                                                                                                                          0W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              c
                                              C                                                                         C                       ý                          1O                                                                  -                                            ý       0
                                                                                                                                                                                                                                                                                                                                                                                                                                     O
                                     --ý              ID                                                                        tD                                                     t0                  -i                                       cm      ID                                          ID                         .-                                                           CD tD                            CD
      r




                                                                              M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of

                                                                                                                                                     M
                                                                                                                                                                                                                                                                                                        r                                                                      r
                                                  r



      ýý                             --j      mN M                                                                 ý    m        M              ý                          -a    .--   N                   -i       ry m                   01       G            M                               00         M                      rn   ao                           N    O                     ti             N             -   M       N

                                                  r                                                                                                                                                                                                                                                                                                                                                                                                                                Ip




                                                                                                                                                                                                                                                                          c ON         2   O            .            c   Io   c   I.L




                                                                                                                                                                           A1114
        Case 1:20-cv-06274-LAK
    18-01021-smb               Document
                   Doc 107-11 Filed       11-9 Entered
                                    07/08/19     Filed 09/30/20
                                                        07/08/19 Page 93 of 106
                                                                 22:14:28   Ex. 11
                                     Pg 30 of 43




N                                                                                                                                                                                                                                                                                                                                                            NN   .ý-        OO           m   F7




                                                                                                                                                                                                                                                                                                                                                                                                                    r                                                                                                                    up O
                                                        M            Ln 10                                     Ln         ni    01                 --r   fu         ID       M        .     ri             N                 M    al                         --ý         ID                        O     ID                    N     Ln         ry   N                  .-   p            m            01      ID       M                       m          Ln         Ip     ID                                                                                            C




                                                                                  N                                                                      Oz                O          N          0               D .ý                 d        In          . 17          aQ                      1D      N             n                   .-
                                                                                                                                                                                                                                                                                                                                                    C        n             LD        .                              ý O. a                 to    qaf                         1D         .        a    U.   QZ      Z   wa   0



                                                                                                                                                                                                                                                                                                                                     N                                                                 O            a
                         ti0ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
         pý                                                                     1f1   ti         LD
                                                                                                                          -L
                                                                                                                                  LD                     L           LD                                    N         1O0                                          IAA                      n                  0                n                .C-                     aD        O                                                    N                      .       IA         OL rl




               O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1


                                                                                                                                           N
         Oý




         Oý                                             ID                                       M r4                             M                                  m                                     M                      I                    M          .N-                                N                          M    N                                  M N                                                            M                              0          M                                 1


                                                                                                                                                                                                                                                                                                                                           1
        OOOON 0000




         pý
        OOOOti0000




         Oý
                                                                                                                                                                                  r                                                                                                                                                                                                                                 r


         p\                                                                                                                                                                       r                                                                                                                                                                                                                                                                                              r


                                                                                                                                                                                  r
         p\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lA




                                                       ID            N-a                                       .--              M               --ý                 Cl       N.                          Cl      N           .                       M       N                            Cl       N     --                    M N                                   Cl                                M N                           M                                O M

       C                                                                                                                                                                          r                                                                                                                                                                                                                                 r


                                                                                                                                                                                  i
         p
                                                                 r                                                                                                                r
         p

                                                   cF                Ip     ry                                                  of     01                           p\                                 m\        -0
                                                                                                                                                                                                                                                                                                         Ip                                 b                                                                  ý                                                      o\                                       O   Q
                        b                                                                                                                                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                                            m4DOO.


                                                                                                                                                                                                                                                                                                                                                                                          4
               n                                                          00          .                                                                                                                                                                                                              O                                                                                                          Ln                   n
                                                                                                                                                                                                      oInOLn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I




                                                                                                                                                                                                                                                                                                                                                                  01ýOýy
                                                                                                                          .                              .                                                                                                                                                                           L1                                                                                                                                                 N
                                                                                                                                                                   LnCm




       rn                                                                                                fti                      Ca
                                                                                                                                                                                                                                                                                        IAOO




                                                                                                                                                                                                                                                                                                                                                     ..                                                                                                       .-




                                                                                                                                                                                                                                                                                                                                                                                                     C1DO..I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CTOIA
                                                                                                                                                                                                                                                    CO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             W
                                                  CD




                                                                                                             C                             G                                      C                                  G                                                                                       N                                  N                                     N                                                          O
                                                                                            NOG

                                                        M                             N                                   N                              N                                                                            N                                  N                                                             a                                                                                0N                                    N                                                    I                               wV                      x
                     ýýjýi0 ti00oN




       1.
                                                                                                                                                                                                                                                     COIF




                                                                                                                                  Ln                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                       V m                 lD                  W         .     ID               W       .-      to
                                                                                                                                                                    W
                                                                                                                                                                             -r

                                                                                                                                                                                      ID                         CO                                         O
                                                                                                                                                                                                                                                                  IDS
                                                                                                                                                                                                                                                                                          W        Ow                                01 Ln                                      m    to                        01                    r-         N    Ln                      M    --


               007



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U        E          ý         y j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Nj
         M


          W
         QC                                            O rW                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ýO             O
                                                                                                                                                                                                      nCLnOLn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N




                                                                                                                                                                                                                                                                                                                                                                                                                                    CLfb
                                                                                                                                0111




                                                                                                                                                                           c6                                                                                                                                                                                                00                                                                                       .
                                                                                                                                                                                                      aMNC7CO




                                                                                                         ao                                                                                                                                                                               Ln                                         ar                              Lf1                              Lm
                                                                                            N1.M1l1OLn




         p                                             IT            O     r1                             O    .--
                                                                                                                                        00J
                                                                                                                                                .-
                                                                                                                                                                    OLn
                                                                                                                                                                           c5 .                                                                      OLn    606
                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                   OCD                         OLn
                                                                                                                                                                                                                                                                                                                                     O                               O       O                         c
                                                                                                                                                                                                                                                                                                                                                                                                               606                          OLD

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V N
                                                                                                                                                                                                                                                                                        NMLAO




               NO
                                                                     N                                    N                                                                  N                                                                                                                                                       N                                       N
                                                                                                                                                                                                                                                     OaMN




         M                                                   Ln                                                                                                                                                                                                                                                                                                                                                                                                     D
                                                                                                                                     001MN




                                                                                                                                                                                                                                                                                                                                                                     Ln                                                              Ln
                                                                                                                                                                                                                                                                                                                            NnCLn
                                                                                                                                                                                                                                                                                           ODMN




                                                                                                                                                                                                                                                                                                                                                                                                        O01MN




                                                                                                                                                                                                                                                                                                                                                                                                                                        O01MN
               M                                             O VM                                         M M
                                                                                                                                MLn

                                                                                                                                                M
                                                                                                                                                                    MLn

                                                                                                                                                                             M M                                             M
                                                                                                                                                                                                                                                     MIn

                                                                                                                                                                                                                                                                                                         M                           M                               M       Nm                        MLn

                                                                                                                                                                                                                                                                                                                                                                                                                                                     M                C                                                                                       0
                                                                                                                                                                                                                                                     n.--M




                                                       00
         p                                                                                                                                                                                                                                                                                                                                                                                                                           M                                       o0




         Oj                                             r            ON                                  6                      n               .-                                                                           .-                      n                                                                               01                              n       01 .                      r\                                                           CO       Y

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
                                                             VN                                                                                                             001

                                                                     Nn                                   Or                    n                                                                        n       C7 n                                                                     N                                          O                                                                                                                                                                                                                             N
     ýL/lNbOOO




                                                                                                                                                                    nn                                                                                                                                                                                                                                                               nLý
         O                                                                                                                                      r\                                                                                                   r\                                                  rl
                                                                                                                                                                                                                                                                                                                                                                     n       CJ n                                                                    n                       n                                                      rn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W
                                                                                                                                                                                                                                                                                                                                                                                                       r\                                                                         --ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                     I                                                             1


                                                                                                         0                                      O                                     p                                                                     O                                                                                                                        Q
                                                                                               p\                                                                          Cýl
                                                                                                                                                                                                                                                                                         pý              O                                                                   O                                                    QR                                              0                                Q
                                                                                                                                                                                                                                                     p\pC




                                                                                                                                                                                                                                                                                                                                                                                                                                                     Izi
                                                                                                                                                                   Mp\pý




                                                                                                                                                                                                        ap\p\




                                                                     COQ

                                                                                                                                                                           %
                                                                                                                                                                                                                 tiO

                                                                                                                                                                                                                       M                                    ý                            pQ              b                    Qp\    OO                           ýp\
                                                                                                                                                                                                                                                                                                                                                                             co L1                             ýO                          OO

                                                                                                                                                                                                                                                                                                                                                                                                                                                     C1             o             0                            O   O
                                                        N    K            CO           L1
                                                                                             fC              N            M       el       N             M                        CC                                 00               01             yI
                                                                                                                                                                                                                                                                  bp
                                                                                                                                                                                                                                                                         M                 IA        M            M            LD          0             N                        n   M                r        Ln          M        C NM                             M                 n                          l


                                                                                                                                                                                                                                                                                                                                            I                                                                                                                                                                      I


                                                        N                             LO                                          a        M                                      M                                  N                                                                               O                                                                                                          a                                M                                           .                                           wu                  W
                                                                                                                                                                                                                                                                                                                                                                                                   IOMN.




                                                                                                             tin                                                                                                                                                                                                                                LCD                                   LCD                                                                                                                          1                                                  U
         p\                                                                                                               LD                             LD                                                                           ID                                  LD                                      LD                                                                                                        LD                                LD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   VM.-IN0
                                                                                                                                                                                                                                                    MNLD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LD                                                         LL                      LL
                     OýýýiORýjiýiti000ti0ý




                                                                                                                                                                                                                                                                                                                                                                  0LDMn.4




         p\                                            V                                                                        r
                                                                                                                                                                                                                                                                                          NLD                                                                                                                                        NUL
                                                                                                                                                                                                     VMMV07NMNp




                                                                                                                                                                    MNe                                                                                                                                                        MAN
                                                             rnN                               NN

                                                        .-                                                                        M
                                                                                                                                       Ln.-Ln




                                                                                               W                                                                    W
                                                                                                                                                                                                                                                          wM.-Ln




                                                                                                                                                                                                                 Ln                                                                                                                                                          Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                  MNO1CMNN.Cl




         pC                                            CO    fl.     lA                                  Ln                     OD                                                                                                                                                                 LO                                In                                                                        IA                               lA


                                                                                                                                                                                                                                                                                          NNM
                                                                                                                                                                                                                                                                                                   C
                                                                                                                                                                            .-I                                                                                                                                                WIO
         p\                                            IO    OD      .-                        01         .-                    D1                                  OI
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                            Ln.-i
                                                                                                                                                                                                                                                                                                                                     Ln.-




                                                                                                                                                                                                                                                                                                                                                                                                       OD
                                                                                                                                                                                                                                                                                                                                                                                                              OMODLA-
                                                                                                                                                                                                                 MGOLn.--L




         tlý                                                 Ln      m                         Ln         Ln                    of                                  Ln      In
                                                                                                                                                                                                                                                     V                                    V        Ln                          V                                     V       Ln                        V
               co                                      m     Ln      W     r                             W                              W       .                                                                            .                                                                                                                                                       .                                                          N.                    NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             V
                                                                                                                                                                                                                                                       MN.-




                                                                                               Ln              --I              Ln                                  Ln      DO                                                                                                                           .-                          CO                                                                                                                                                                                                       r0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      C5
                                                                                                                                                                                                                                                                                                                           01000
                                                                                                                                                                                                                                                                                                LnOOM00




                                                                                                                                                                                                                                                                                                                                                                                                           VNMN.-r




                                                                                                                                                                                                                                                                                                                                                                             co
                                                                                                                                                                                                                                                                                                                                                                                                   010000




         p\                                            V             M N                       n M N                                            N                   n                 N                                      N                                                                           N                                  N                                   In   N                                                               N                       Ln                                                                                            ý
                                                                                                                                     ID00M




                                                                                                                                                                                                                                                                                                                                                                                                                                           M010DN




                                                                                                                                                                                                                                                     ýMM
                                                             mrl                                                                D1n

                                                       r%            OM                                   OM                                    M                                     M                           OM                                         CDC

                                                                                                                                                                                                                                                                                          V              M                                      M
                                                                                                                                                                                                                                                                                                                                                                     NN
                                                                                                                                                                                                                                                                                                                                                                             CD      M                                                               N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n
                                                                                            M1001




                                                                                                                                                                   M001
      ObO00




         pC


                                                                                                                                                                             OOM
                                                                                                                                                                                                                                                                                                                                     OOM


                                                       L     ID      ON                                   ON                                    N                                     N                                      N                                                                           N                                      N                            CD      N                         O                                     rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v

         p\                                            LA            w                                   ID
                                                                                                                                MID
                                                                                                                                                V                           ID
                                                                                                                                                                                      V                  IDM      LnC

                                                                                                                                                                                                                             V
                                                                                                                                                                                                                                                     l0M    LnO    V-N                    IDM

                                                                                                                                                                                                                                                                                                         IT
                                                                                                                                                                                                                                                                                                                                                                     010

                                                                                                                                                                                                                                                                                                                                                                                V    IT                                                              Ln             Ln       O    ry                                                                                       O
         p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L              rp   C        a

         p                                             V aUN                                             Ln    N                                                                      N                                      N                       M              N                                    N                                                           M               N                 a                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                  OOCl
                                                                                                                                                                                                                                                                                                                            Lf.NM




                                                                                                                                                                                                                                                                                                                                                                                                             GONLn




                                                                                                                                       Ln                                                                        Ln                                                                       M                                                                                  Ln
                                                                                                                               NIOM




                                                                                                                                                                   NIDM




                                                                                                                                                                                                        N.--1M
                                                                                            NCDM




                                                                                                                                                r4                          In                                                                              Ln                                     Ln                                Ln                                                                                                         LA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LD



                                                                           N                             w                                      r                                     r                                      n                                                            N              n                                  n                                N                                       rlN

                                                                                                                                                                                                                                                                                                                                                                                                                                                     n                       1
                                                                                                                                                                                                                                                                                                                                                                                                     LnrI




                                                       01    V-      GO                                        r\
                                                                                                                                                                                                                 Ln                                                                                                                  LA                                              r\                                                                                           .--


                                                                                                                                                                                                                                                                   On                                                                                                                                                                                               M.-
                                                                                                                                        MLO                                 M1D
                                                       N             N                                    m    c0                               O                                     W M                        UC          NM                      -N     IDN
                                                                                                                                                                                                                                                                    0M                             ton
                                                                                                                                                                                                                                                                                                         WM                          00 t\
                                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                     Lqh
                                                                                                                                                                                                                                                                                                                                                                             CD      co                              oD
                                                                                                                                                                                                                                                                                                                                                                                                                                                OD
                                                                                                                                                                                                                                                                                                                                                                                                                                                     CO                           T                                                                     -p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0        O

                                                                     I                                                                                                                                                                                                                                                                      I                                                                                                                                     I


         p\    O                             N          WN                      M     O        N             N            O       n        N             O    .-                           NO   .-         -I                     .O                 N                    O         .                             O    .       O OD                  n               O O                               O CC                 D                    E4      w    D1      M N MN                                       1                                    a         c        d
                                                                                                                                               1                                                                                                                                                                                            I                                                                                                                                     I

                                                                 N                                           N                             NO                                                   .                                     t                                             .                                                                                                 a
               O        Oý                   ti         IA                      M O                                       O                                   .                            NO                                 1L      O              rl                  O                 -I                     O ri         O m OOf                               O            O                    O                m   CC
                                                                                                                                                                                                                                                                                                                                                                                                                                                 M       LD   CC      M    N MN                                    t



         p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0-7
         p\
               OO OQO
                                             N         Ln    NNM                               n T                   CD         n       01      No .-               N       D1        N                          v                C                         V                 --I         ý      V                            O      00 CT                           o0         coD1                  N        co                               N          Ol       Cl       N    N

               N           o                                 O            N                                           y                O                       z           O                     O               w                I   C   41                                        Q                    .             n                   .-
                                                                                                                                                                                                                                                                                                                                                     c       n             O IL                                              Sa                          Z Rf                LD                      LL    w       Z   w aO




                                                       n w           LO co                     11
                                                                                                         R     01               CO     M       O1                   00      co co                        tf1     m           00                             LD     T                      LA             0                    LA
                                                                                                                                                                                                                                                                                                                                     00
                                                                                                                                                                                                                                                                                                                                            O       14
                                                                                                                                                                                                                                                                                                                                                                     rl      Ln      N                01       M                            O1            M         LD       V
                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                       r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ývr/11   FC         E




                                                                                                                                                                                                                                                                                                                                                             g     O                          u       LL




                                                                                                                                                                                                                                                    A1115
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 94 of 106
                                                             22:14:28   Ex. 11
                                 Pg 31 of 43




                                                                                                                                                                                                                                                                                    O1   NC         Y                  m          F   0.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @               E
      N N           to        N                                                                                     m                                                                                                  N M                                                                                                                      R Lo                            m            lD   N                 N        0V                                                                                                  aci   n

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v                 Jc          v
      00   LO       00        N                       N                                    rii                      a                            v                                     N                               N                               N                                  N            m                                        m    a                          m            ON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H        e            M    u
                1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           z           c




      00       lD
                    00
                              c-1
                                                      N                                    m                        V                            V                                     N N                             N                               .-     0N                              N 0                                               m                               m V ON                                                                                                                                     U Z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ar




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RD               D


      V        Ln   O         en    N                 t0    LA     N                        LO         N            LD
                                                                                                                          en   N                 a           v N                       09        N                     00      NN                      a1          NN                     O            N                                        o     en        N               m eV         00    N                v        t0    m                                                                  E    8                     d          a

                                                                                                                                                                                                                                                                                                                                                                                mN                                                                                                                                           a   oE          D
                                         1______ii_




      l0       In                                     m N              c-1                  m                       m NN                         m NN                                  m         N-1                   m       -4
                                                                                                                                                                                                                                                       m N         1-1                        m                                                 m     rq                                                            O m                                                                                            c

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m
      V        Ol   N                                 00           LO                       OD                      oo
                                                                                                                               LD                00   O      lD                        W         LOO                   00      LD                      rn     D1 Ln                           rn       Lai                                      D1    000                       n N          Ln                     m M            .-                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             aE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -J                    v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c                c


      V O           LO
                              LM    N                 L0   N       N                        l0         N            LO                           M    00LD           N                 N.     Lfi                      N Ln N                          r.          Ln    N                    co       N                                        co    oa        N               N NNN                               Ln             N

      O



               ON                                          O ýi                                   t0            Z          el

                                                                                                                                             O                       6.           on                          a                     L                                    C          L1
                                                                                                                                                                                                                                                                                                       I         f     c                             lC
                                                                                                                                                                                                                                                                                                                                                           4        L   Q            O             L 10       f              O           rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                            01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LL    7      Z                  a0




                                                            ý..                                                           -L                                                           Op        ý.                                                    b                                  00                                                                                                                        ao


                                                                                                                                                                                                                                                                                                        r                                                                                                                                                                      r



                                    O li                           4O                                                                                                                                                               00                                                                                                           O                      M                                                    ON
                                                                                                                                                            NR
      01
                                    Do                                           ao          M             LD       00    OD                 O   N                         N            O 01                      a.    N                               Lt1              0                                  Ln tC                                                               N                        M    Ill   C1                                      M                  N                 M

      O         NO            co         C            Q      .--                             M         N
                                                                                                            14
                                                                                                                    OR    00Ln                   N              00                      O O                   Q        N            00
                                                                                                                                                                                                                                          MM           Ln     N    cm    W     MM             rn             l0            M                    O                lý1    M       N        M                          OO                       N M                       I                  M

                                                                                                                                                            r                                     r                                                                                                                                                                                      r                                                                                     r



                    r4
                                                      00           f4    n       ý           00                     00    N                      in         01             ý            in        CA                    111   01                        M 1D             0                    M             %o         d                         M                              rl


                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                    n        pM                                        b
                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                    r                                              r                                                                                        r                                     r


                                                                                                                                                                L                                   L                                                              L                                                                                                                         L                                     L                                            L
                    L                                                  L




                                                                   r


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -u

                                                                                                                                                                                                                               r


                                                                   r                                                                                                                                                                                               r


                                                                   r                                                                                                                                                           r                                                                                                                                                                                                   r                                                                                       n                H
                                                                                                                                                                                                                               r                                   r                                                                                                                      r                                        r                                           r


                                                                                                                                                                                                  r                                                                                                                                                                                       r                                                                                                                                                 M
                                                                                                                           r                                                                                                   r                                                                                                                                                          r



      00            r4
                                                      00 N                                   00                      07   N                      in                        Q            1n       C1                     Lf1   C1                        000   Lp 00                            M                                                 M                              .                        Y1             f-   pM                                          10                                                            a R

                                                                                                                           r                                                                                                                                                                                                                                                                                                                                                                                                                 u
      O         N                                     O      LD        N-r                   O                      O     N                      o    l0        N    .--                O        N                     O      N     .-                  o                .--                  o rv               L                              O                               O    DN            .--              C        t0        N      .--                      O      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v       rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z
      n                 Itr                           n      l0                              n                                  -r               Ln   M



                                                                                                                                                             r
                                                                                                                                                                V-   M                  Lll                            Ln     CM M



                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                        M Ov M
                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                              M                  M                               M                              O        -N        M                n c



                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                              N                        In           00




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       aj      a       to




                    r


                                                                                                                                                                                                                                                                                                                                                           r


          co ff1         N                   Ln       00                         N    Ln         N                   P O                     d   Q1   Ln             In    n                1D          00   In         01    .                    a    O     M                a               N            N          ýl         a                    Cý                   M   7         O              O    M         O          0 1N0                    M            O    N                  M

                                                                                                                                                                                                                                                                                                                                                           r                              r



          O yj           1%                           C                      N   Cl              0                         IA                    O L                        a1              o YI        P%              O LA                            0 Ln                                                n          C1                        0         Ln                   O                        Cl             O          y1    N                                    C1


      O                                               O      Ln        rn                    p
                                                                                                                    co
                                                                                                                                     O           O    Ln        n    Q1                 0 N                             O           O                   o     Ln 00
                                                                                                                                                                                                                                                                                              DO                 m                               0N              Q1             O    Ln
                                                                                                                                                                                                                                                                                                                                                                                       000
                                                                                                                                                                                                                                                                                                                                                                                           01                       O        Ln        nM                              OO     N

                                                                   r                                                                                                                                                                                               r                                    r                                                                                 r                                                                                    r


                    r                                                                                                                                                                             r                            r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                  r                                                                                                     r                                                                                 L                                                                                    r
                    r


                                                      n                          N                                   N               N           a                          N                                           O 00              N                   C                                                                                                                                                         M                N                               N                                             ae
                                                                                                                                                                                                                                                                             MNry




                                                                                                                                                                                                                                                                                                                       N                                                        O                        N

                                                                                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                 00
                                                                                                                                                                                                                                                                                              OOMLf1




          f\        LC                                                                           C1                       ý.j                                                                                                                           r4                                                                                                                                                                         00




                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n
                                                                                                                    ý                                                                                                                                                                                                                                 N rCON                                                                                                                                                                      c          m
      N                         O N                   N                      o N             O              N                        C N                        m Cý N                                                        rn                                   O                                             O N                                                    N                                                    N                          N                                    N



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q
                                                                                                                                Ln                    co                                                               lr           co                                                                                                                                          00   00 LD                          LD                 In     00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w
                                                             Ln




      W                 Ln .--           m            0O               Ln        ml          O              M                   Lo .--   M       O          .- Lfl         -L M         00       Ln           M        00     -     .--
                                                                                                                                                                                                                                              MN        mD

                                                                                                                                                                                                                                                                   In                                                       M
                                                                                                                                                                                                                                                                                                                            000                  W          Ln   -L     M       07       .- Ln                      0        .--       Lf1              M                                    M                                         9
                                                                                                                           r                                 r                                                                                                                                                                                                                                                                                                                                                 e E                      Lu    o



          ý.   N                                      .                      N N                 M                   in   t                                  N                    M         01   6                N     C1          N          fM1                             M               n N          CO              N                    N         01   NN                       N               LD   N         Ln                   W              N            O1   IM1            N                                               y
                                                                                                                                                                                                                                                                                                        1
                                                                   r                                                                                         L


                                                                                                                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NClý




      ý                                               t1               ti                    V-                           Or                          O-                                V        OIL                   V O                              V O        t\                         lzt           P    .--                                   0 ti                     y                                   V On                                                      0

      10        Ln                                                     N          .        00          S                  Om                          O         LD
                                                                                                                                                                           v1
                                                                                                                                                                                        ý             O                LO     0                         r     LA   00    N
                                                                                                                                                                                                                                                                         M                                  NM         v                               N    ID   N              01   Lfl                            N c6               IT
                                                                                                                                                                                                                                                                                                                                                                                                                                                    v                         M          v



      O                 Ln      O
                                                      OLD
                                                                       ON                    CO        O   N        Lfl   07 O                        --I
                                                                                                                                                                  M NO                  Ln
                                                                                                                                                                                                      M C N            tD     MC          Nv            LT             M O
                                                                                                                                                                                                                                                                               Nv         ooo
                                                                                                                                                                                                                                                                                                            Ln   O N                                   co O N                   Ln Cý1
                                                                                                                                                                                                                                                                                                                                                                                             MOn   NvN
                                                                                                                                                                                                                                                                                                                                                                                                                    n nM
                                                                                                                                                                                                                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                           M        N                 U



                                                                                                                                                                                                                                                                               O          O                                7          C    16




                                                                                                                                                                                       A1116
        Case 1:20-cv-06274-LAK
    18-01021-smb               Document
                   Doc 107-11 Filed       11-9 Entered
                                    07/08/19     Filed 09/30/20
                                                        07/08/19 Page 95 of 106
                                                                 22:14:28   Ex. 11
                                     Pg 32 of 43




m                                                                                                                                                                                  Q           m
                                                                                                                                                                                               In
                                                                                                                                                                                                         ri




                                                                                                                                           O                                   C                                                         C

               Q
                                                                                                                                                                                                                                                          O
                                 1                           t                    t
                                                                                                                                                                                                                                                                                               W WX A


                                                       r                                                   r                                                                                                                     r                                         NU      u            O        aci   T
               Q                                                                                                           1.

                                                                                                                                                                   r                                                                                                                   o
                                                                                                                                                                                                                                                                                           o    O              T




                                                                                                                                                                                                                                              r...
                                                                                                                                                                                                                                                                                                         aci


                                                                                                                                                                                                                                 1
                                                       i..




                                                                                                                           r..


                                                       r                                                                                                                           r                                                            r                                                       p

             Q
                                                                                                                           r                                                                                                                    r



                                                       t..
                                                                                                           r                                                       r                                                                                                                       c   Iý a4      v   .   O
                                                                                                                                                                                                                                                1

                                 Q            pQ0            O               cz   O     a@   O             O                     O                  Q             Q                O                                                 Q           Q            Q
                            \ Q                    0
                                                       t\
                                                                             _


                                                                                             1\                                                                   1\
                                                                                                                                                                                   \                                   O                       O     ý        Q
                                                                                                                                 t


                                 1                                                t                                                                                    I


             Q                   1                                                                             1                                                                                                                                              1                                w w
             Q              r                                                                                                                                                      r


             Q
             Q                                         r


                                                       r                                                                                                                                                                                                                                       nN
                                                       r


                            r                          r


             Q                                         r


                                                       r


                                                       r                                                                                                                                                                                                                                                Nn c

             Q

        ti   Q                                                                                                                                                                                                                                                                                      O    O

                                                             I                                                                                                         1
                                                                                                                                                                                                                                                 1


        ti                                                                                                                                                                                                                                       1                                                  y    yd
                                                                                                               1                                                                                                                                 1            1


        ti                                                                                                                                          1                                  1                                                         1



             Q
        titi




                   oe                O N                         N   o           N Oz             Q        1                           Q       tD   N     A                        ý       T                           CL
                                                                                                                                                                                                                                 PII                 LL
                                                                                                                                                                                                                                                              ly   W aO




                                     tD   N   l1   N             N       M   41
                                                                                  M N   a    M    N   00   ON          O         M N       M   V1   MN        .   V        N       aN                         In   N        0   NR       l0




                                                                                                                                                                                                                                                                                                        6         7




                                                                                                                                                                                                    F-c
                                                                                                                                                                                                                                                                                               U                  O




                                                                                                                                                                                                                                                                                                                  7




                                                                                             m                                                                                     aN                              N                 a
                                                                                                                                                                                                                                                                                               JI
                        M R     ut   ý N      CF   N         QN          M   d1   M N   a         N   OO           N   O         M N       M   In   M N       .   LA                                          In   c        m            l0




                        N   N   %D   ý                                                  M    M                                             N M                                                                              M   LO   N   N      a                         N d i1

                                                                                                                                                                                                                                                                                                                  4j




                                                                                                                                                                                                                                                                                                                  m

                                                                                                                                                                                                                                                                                                         c




                                                                                                                                                                                           h    a    u    m




                                                                                                                       A1117
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 96 of 106
                                                             22:14:28   Ex. 11
                                 Pg 33 of 43




                                                                                                                                       NN   Ol   O   Y                F aa




                 I                  I            I           I
                                                                                         I                I           r                              I                                                            I                                aJ   U              m       u   c

                                                                                                                                                                                                                  I
                                    I            I           I                           I                I           I                              I
                 I




                                                                                                                                                     r                                                            I
                 r                  r            r           r                           r                r               r




            N                G   N          0z           0               CL   In
                                                                                   In
                                                                                                 61
                                                                                                      Q                           c    n                                       rl
                                                                                                                                                                                        o.
                                                                                                                                                                                             Io
                                                                                                                                                                                                  N           f               LL   zHz         0



                                                                                                                                                                                                                                   I
                                                                                             1                1                                                                                                       I

                                                                 1                                                                                                                                                I                I
                                                 I
                                                                                                                                                                               I                  1
                                                                                                                                                                                                                      I            1




                                                                                             1                1                                              1                  1                                         1            I




                                                                                                                                                             I                                                            1            1




                                                                 r                       r                                r                                                    r                  r               r


       r                                             r           r
                                                                                                                                                                                                  r               r                                                            w

                                                     r                                                                    r                                                                                       r
       r

                                                                                                                                                                                                                  r
       r                                                                                                  r               r                                                    r


                     r              r                r
                                                                                                              r           r                                                                                                                                            E aý
                                                                                                              r           r                                                                       r


                                                                                                              r                                                                r                  r                                                                    a mJ

                                                                                                                                                                                                                                                                               A
                                                     r           r                       r                    r           r                                                    r                                  r
       r

                                                                                                                                                                                                                          I            1                               -




       r
                                    r                r           r                                                                                                                                r                                                                            u
       r                            r                r                                   r                    r


                     r              r                r
                                                                                                                          r                                                                                                                                            oa
                     r                                                                                        r           r                                                    r                                  r


                                                                                                                                                                               r                  r
                     r              r                                                                         r           r


                                                                                                                          r                              r                     r                  r                   r
                                                                                             r




                                                                                                                                                                                                                                       I




                                                                                                                                                                                                                                       1




                                        r                                                    r                r           r                              1                     r                  l

                                                                                                              r           r                              1                     r                  l                   r
       I             I                  I            l           I                           r


                                                     r                                       r                r           I                              1                     r                  r

                                                                                                                                                                                                                                       I                                           a




                                                                                                                                                                                                                                                            Ii
                                                                                                                                                                                                                                                                       c

                     r                  r                        r                           r                                r                          I                                        r                                                                            W
                                                                                                                              I                          I                     I                  I                   r
       r             r                  r            I           I                           I                I


                     r                  r            I                                       I                            I                              I                     I                  I                   I

                                                                                                                                                                                                                                       1                                       p
                                        l                                                                                                                                                                                                                    In        v3
                                                                                                                                                                                                                      l
                     r                  r            l           l                           r                l               r                          1                     r                      r
       l

                                                                                                              r               r                                                r                                      r
       l


       l                                                             r                       r                r               r                                                r                                      r                                 oU3       v        l

       r                                r            r                                       r                                r                                                r                                                                        OU        aý
                                                                                                                                                                                                                                                                           l

       r                                r            r               r                       r




           N     N       u   O   ý....
                                            Oz           0               to                      ýQ                               e    n         O               IO
                                                                                                                                                                                N       CL
                                                                                                                                                                                             Io               S               LL   FZI     z   0




                                                                                                                  I           I                              1                      1                     I               1




                                        r            r               r                                                                                   l                      1                     r               r            I
       r             r

                                                                                                                                                         l                      1                     l               r            I
       r             r                  r            I               r


                                                                     l                                                                                   l                      1                     l               l            I
       r             r                  r                                                                                                                                                                                                                                      Qa
                                                                                                                                                                                                                                   I
                                        r                            r                                                                                   l                      1                     r               l
       r             r


                     r                  r


                     r                  r                            I                                                                                   r                      1                     r               r            I
       r




                                                                          O
                                                                                                                                                         I                                                            l            I
       r                                r



           ram   \           ý     I             \                                                                                r.                             Q                           o                            O            O




                                                                                                                                           ý                     to
                                                                                                                                                                      u   cm



                                                                                        A1118
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-11 Filed       11-9 Entered
                                     07/08/19     Filed 09/30/20
                                                         07/08/19 Page 97 of 106
                                                                  22:14:28   Ex. 11
                                      Pg 34 of 43




                                                                                                                                                               4
Ln
                                                                                                                                                           N       OO      co    d




          ter




          ti




          ti




          ti




          ti
               0

               0
               0
                        I


                        I




                        I


                        I
                                     I


                                     I
                                         I


                                         I
                                                          I


                                                          I




                                                          I


                                                          I
                                                                       I




                                                                       I


                                                                       I
                                                                           I               I


                                                                                           I




                                                                                           I


                                                                                           I
                                                                                                                  I




                                                                                                                  I


                                                                                                                  I
                                                                                                                                       I




                                                                                                                                       I


                                                                                                                                       I
                                                                                                                                               I




                                                                                                                                               I


                                                                                                                                               I
                                                                                                                                                                       I




                                                                                                                                                                       I


                                                                                                                                                                       I
                                                                                                                                                                                                I




                                                                                                                                                                                                I


                                                                                                                                                                                                I
                                                                                                                                                                                                                  I




                                                                                                                                                                                                                  I


                                                                                                                                                                                                                  I
                                                                                                                                                                                                                      I




                                                                                                                                                                                                                      I


                                                                                                                                                                                                                      I                    I
                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                         J   ca




                        I            I                    I            I                   I
          ti                                                                                                                                                                                                                                                                                              C

                                                                                                                                                                                                                                                                                                  N
           ýýýý




                        I            I                    I            I                   I                      I                    I
          ti                                                                                                                                   I                       I                        I                 I   I                    I


                        I            I                    I            I                   I                      I                    I       I                       I                        I                 I   I                    I
          ti




                        I            I                    I            I
          ti                                                                               I                      I                    I       I                       I                        I                 I   I                    I


                        I            I                    I            I                   I                      I                    I       I                                                1                 I   I                    I
          ti                                                                                                                                                                                                                                                                                         O

                                                                                   0                                                                                                  cm                                               o



                                                                                                                                                                                                                                                                                                  I
                            1            1                    1            1                   1                      1                1           1                   1                            1             1       I                    1


         ýr    Q            1            1                                 1                   1                      1                1           1                   1                            1             1       1                    1                                              C




         ter   Q
         ro




         ýr    Q



          /1       oR           t0   N       C   Io               0z           O                   CL   d    Y2
                                                                                                                          or
                                                                                                                               Q           f   ý       C           ýý
                                                                                                                                                                            as                          CL.
                                                                                                                                                                                                                              a   LL   O Z1 z      w   CL   O




                                                                                                                                                                                                                                                                                  Cc          Ey

                                                                                                                                                                   r                                                  r




                                                                                                                                                                                                                                                                                                                v
                                     r




                                                                                                                                                                                                                                                                                                                o
                                                                                                                                                                                                              r




                                     r                                                 r
                                                                                                                                                                                                                                           r                                                         O o

                                     r                                                                                                                                                          r




                        r            I                    I            I               I                          I                ý           I                                                I                     I                    I




                                                                                                                                                                   r




                                                          r            r                   r                                                   r                   r                                          r                            r
                                                                                                                                                                                                                                                                                  Cc                      Ijj




                                     r




                                                                                                                                                                                                                                                                                  d                   Yl




                                                                                                                                                                                                                                                                FA   d   M        N               tom.




                                                                                                                                                                                                                                                                                                      W

                                                                                                                                                                                                                                           r                                                          O


                                                                                                                                                                                                                                                                                                     Y
                                                                                                                                                                                                                                                                                  N            N     LL
                                                                                                                                                                                                                                                                                                                E

                                                                                                                                                                                                                                                                                      In      IOiI
                                                                                                                                                                                                                                                                                                     CCJ


                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                               J      r-C.r




                        r            r                    I            r
                                                                                                                  I                            r                                                I             I                            r
                                                                                                                                                                                                                                                                              N ay U
                                                                                                                                                                                                                                                                                                  y   N

                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                  UJ
                                                                                                                                                                                                                                                                                         L                  O



                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                  U            N

                                                                                                                                                                                                                                                                                  pU a
                                                                                                                                                                                                                                                                                                     C
                                                                                                                                                                   r




                                                      r
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                  uuýý




                                                                                                                                                                                                                                                                                         t7




                                     r                                                 r
                                                                                                                                                                                                r




                                                                       I
                                                                                                                                                                                                                                                                                                          d
                        r            r                    I                            r                          I                r           r                   I
                                                                                                                                                                                                              I                            r
                                                                                                                                                                                                r                     r
                                                                                                                                                                                                                                                                                  C p




                                                                                                                                                                                                                                           r                                  O                           O

                                                                                                                  r                                                r
                                                                                                                                                                                                                                                                                      O       u
                                     r                                                 r                                           r
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                      O
                                                      I                                I                          I                I           I
                                                                                                                                                                   r                            I             I       I                    I




                                                                                                                                                                            o    0   c     LL




                                                                                                            A1119
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 98 of 106
                                                             22:14:28   Ex. 11
                                 Pg 35 of 43




                                                                                                             rn   NN       O        14   cr   o.




                                                                  r



                                                 r                r
                                                                                                                                                                                                                                     E
                       .....




                                                 r                r


                                                                                                                                                                                                                                              J
           r


                                                 r                r                                                                                                                                                                  a
                                                 r                r


               r                             r   r                 r             r                                                                                                                                             ao    -




                                                                                                                                                                                                                                              u

                                                                                                                                                                                                                               c oY
                       rrrrrr




                                                                                                     r


                                                                                                                                                                                                                                         ra   J



                             r               r   r                 r                                 r                                                           r
               ý




                                                                   r             r                   r                                                           r
               ý                             r   r




           r
                        rrrr




           r                                     r                r




                                                                                                                                                                                                                                          a
                                                                  r
           r


               r
                                             r   r                 r             r                       r                                                           r                                                    C
                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                               Ec
                                                                                                                                                                                                                           C         1
                                                                                                                                                                                                                           E         QW        9w
                         rrrr




                                                 r


                                                                                                                                                                 r


                                                                                                                                                                                                                                              y
                                             r




                                                                                                                                                                                                                                     w
                                             r   r                    r                                  r                                                           r
               r




           r
                       rrrrr




                                                                                                                                                                                                                                              i
           r


                                             r                                                                                                                                                                                       am

           r                                                                                                                                                                                                                              .   f
                                                                                                                                                                                                                               yvacý
                                             r                                                                                                                                                                                                vo
                                                                                 r.




           C       N                                     O       .ý-      fl    .            n       1                     ýO
                                                                                                                                                            CL
                                                                                                                                                                 rl      ccA       r   LL   w    ZW   O



                                                                      r          r                                                                                   r
               r                             r   r


               r                             r   r                    r

                                   rrr
                                                                                 r.
                                                                                                         r                                                           r
               r                             r   r                    r




                                                 ý




                                                                                                                                                                                                                                                v
                                                 ý
                        r\rrrrrrr




                                             r                                                                                                                                                                                       in



           r




           \       O                             \               \             O
                                                                                r\
                                                                                                     \                         O                                 \                          oý


                                                                                                         r
               r                             r       r


      CD                                 o                   C                                   O                     O                                o                      O            O

                                   r         r                        r                                                                                              r                                                    Mu         xW             C




                                                                                                                                                                                                          v0                    v

                                                                                                                                                                                                           0 vo       .2        i
                                                                                                                                                                                                                               aCE            aam
                           a..
                                             .   r



                                                                                                                                r
                         rrr\Qrrrrr




                                                                                                                                                                                                               C1     F
                                                                                                                                                                                                                                    L         Zto


           p                                 p   Q               p                                   p                                                           p
               r                             r       r




           j
                                                                               O p.
                                                                                                                                                                 \
                                                                                        of

                                                                 \                                   \
                                                                                                                       pQ                                                                   cR


                   O                                     O                     Or\           Q                             Oý
                                                                                                                           _




                                             r       r                r                                                                                              r
               r


               r                             r       r                r          r


                                                     r                r             r                    r                                                                                                        W   u        VWf       LL   0


                                             r   r


                                                 r
                                             r
                             rrr


                                             r   r                                                                              r




                                                                                                             oy                ý              c    ro




                                                                               A1120
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed       11-9 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 99 of 106
                                                             22:14:28   Ex. 11
                                 Pg 36 of 43




                                                                                                 rn   N    CO      co         a




               Q            dD       0   z        0       a to    -I   Q        n       14
                                                                                             C   n                  10                     L   CL
                                                                                                                                                    Q       LL        rl   a LL   z zW     a0




           r                                          r            r        r       r                          r                       r                r        r                r




                                              r       r            r        r       r                          r                       r                r        r                r
                                                                                                                                                                                                                         -

           r            r        r            r       r
                                                                   r        r       r                          r                       r                r        r                r


           r                     r                    r            r        r       r                          r
                                                                                                                                       r                r        r                r
                                                                                                                                                                                                                     o   o
                       r         r           r        r            r        r                                  r                       r                r        r                r




           r           r         r           r        r            r        r       r                          r                       r                r        r                r




           r           r         r           r        r            r                r                          r                       r                r        r
                                                                                                                                                                                  r




           r           r         r           r        r                                                                                                 r        r
                                                                                                                                                                                                               Cc        n

           r           r         r           r
                                                                   r        r       r                          r                       r                r                         r




           r           r         r           r        r            r        r       r                          r                       r                r        r




                                                                                                                                                                                                 10        _             d

           r           r         r           r        r            r        r       r                          r                                                 r                r
                                                                                                                                                                                                                         m
           r           r         r                                 r        r       r                          r                       r                r        r
                                                                                                                                                                                                                         m
           r                     r           r        r            r        r       r                          r                       r                r        r                r
                                                                                                                                                                                                                         y
           r           r         r                    r            r        r                                  r                       r                         r                r
                                                                                                                                                                                                                          5
                       r         r           r        r            I        r       r                          r                       r                r        r                r
                                                                                                                                                                                                                         n
           r
                       r         r           r                     r        r       r                          r                       r                         r                r




           I                                                                        r
                                                                                                                                                                                                WO    Q                  p
           r           r         r           r        r            r        r       r                          r
                                                                                                                                       r                r        r                r




           r           r         r           r        r            r        r       r                          r                       r                r        r                r
                                                                                                                                                                                                                    oE

           r           r
                                 r           r        r                     r       r                          r                       r                         r                r




           r                     r           r        r
                                                                   r        r       r                          r                       r                         r                r




           r            r        r            r       r            r        r       r                          r                       r                r        r



           r            r        r            r       r            r        r       r                          r                       r                         r                r                                      t
           r                     r                                 r                                                                                    r                         r
                                                                                                                                                                                                E         y



           r           r         r           r        r            r        r       r                          r                       r                r        r
                                                                                                                                                                                  r




           r           r
                                 r           r        r                     r                                  r                       r                r        r                r




                                                                                                                                                                                                      bin
                       r         r
                                             r        r            r                r                                                  r                r        r                r
                                                                                                                                                                                                     ý_

           r           r         r           r        r            r
                                                                            r       r                          r                       r                                          r




           r                     r           r        I            r
                                                                                    r                                                  r                r        r                r
                                                                                                                                                                                                 E
           r           r         r                    r            r
                                                                            r       r                          r                       r                r        r                r




           r                     r                    r                                                                                r
                                                                                                                                                                 r


       O



                   N         D       o   z        o        to     ti   Q   10   n   N        C   n        ka   ý   10                      L   CL
                                                                                                                                                    Q       cL   to   1    aL     Mz   W   ao




           1




                                                                                                                         Oc   c   LL




                                                                 A1121
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-11 Filed      11-9 Entered
                                     07/08/19    Filed 09/30/20
                                                         07/08/19Page  100 of Ex.
                                                                  22:14:28    10611
                                      Pg 37 of 43




0N
                                                                                                                   0N   0    p   ca   7     a




                                                                                                                                                                                             r
                                                              r




                                                                                                                                                                                                                                                   p

                                                                                                                                                                                                                                                 n          Ewa

                                                                                                                                                                                                                           e       E                   W

                                                                            ...




                                                                                                                                                                                                                           y
                            111111




                                                                            r


                                                                            r


                                                                            r
                                                                                                                                                                                                                               I            u          r0


                                                                                                                                                                                                                                                            ýO
                                                                            r                          r
                                                                                                                                                                                                                                   0z       au
                                                                                                                                                                                                                                                 N
                                                              r             r                          r                                                                                                                                         C



                                         LO   O       z           O               A       io   a                   n         .   AS                       CL           10           U.
                                                                                                                                                                                         J       M   zW a 0




                                                              r             r


                                                              r             r


                                                              r             i


                                                              r             r


                                                                            r
        titititititi




                                                              r


                                                              r             r                                                r                                                               r




                                                                                                       \                                                           \
                                                                            r



                            O                                 \                                Q               Q   l             O                                              O            O
                       O             O            o       o           O               o            o       o                                                   o            o            O

                                                                                                                                                                                                                        W
                                                                                                                        CD                      CD




                                                                                                                                                                                                                                    z a
                                                                           i\

                                                                                                                                                                                                              U    0 E                  NE
                                                                            r                                                                                                   i            r                    0u   O                WE
                                                                            r


                                                                            r

                                                                            r                                                                                                                                                           O


                                                                                                                                                                                                                                             cU
                                                                            r


                                                                            r                                                                                                                                          m   tt7     01   a        .
                                                                                                                                                                                                                                                   W       Zt
                                                              Q            O                                                 O
                            O   It                                                Q            Q       \                         p                                 \            O




                                                                                                                                                                                                                       W Vy             W   In     LL      O
                                                                           r\




                                                                                                                                                                   r            r
                                                                            r..




                                                                                                                                                                                                                            ea




                                                                                                                                                                                                                                            V
                                                                          r...




               ti




                                                                                                                                                                                r




                                                                                                                                                                                                                                        C    arc        H
                                                                          ....




                                                                                                       r                                                                                                                           w
                                     O            C       o           O               o            o       o            C                       C              o                         O
                           IILJ.




                                                                                                                                                                                                                                        e




                                                                                                                                      fit




                                                                                                               cO            ý    m             c    LL




                                                                                      A1122
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-11 Filed      11-9 Entered
                                07/08/19    Filed 09/30/20
                                                    07/08/19Page  101 of Ex.
                                                             22:14:28    10611
                                 Pg 38 of 43




                                                                                                           aNN   N Y mH




        I             I                     I            I               I         I           I                          I                         I                I        I            I




        I                                   i            I               I         I           I                          I                         ý                I        I            I




                                                                                                                                                                                                                           ncr




                      I                     I            I               I         I           I                          I                         I            I



        I             I                                  i               i         r           ý                                                    I                         I            I




        I             I                                  I               i         I                                                                                          I            i




        I                                   I            I               I         I           I   I                  I                             I            I            I            I




        I             I                     I            I               I         I           I   I                      I                         I            I            I            I




        I                                                                          I       I                                                                                  I            I
                                                                                                                                                                                                                           3
        I             I                     I            I                         I                                                                                                       I                    lull       e




        I             I                     I            I           I             I       ý       I                                                ý            I            ý            I




                                            I            I           I             I       I                          I                             I            I            I            I
                                                                                                                                                                                                                                 11H
                                                                                                                                                                                                            a    E     u   c


                                                                                                                                                                                                                                 Ip        E
                                                                                                                                                                                                                            m    o     i
                                                                                                                                                                                                                           n     Of LL
                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                  ýi   n


                                                                                                                                                                                                                       E   c c




            yN   LL
                              u   as
                                       a   wý       Oz           O   wý      In        a   ý           e   11     w   Iý
                                                                                                                              T   ID
                                                                                                                                                    ý       CL
                                                                                                                                                                         cA   w   d   LL           zW a 0




                                                                                                                                                                                           I




                                                                                                                                                                                           I


                                                                                                                                                                                           I


                                                                                                                                                                                               I


                                                                                                                                                                                               I


                                                                                                                                                                                           I                                     -0j


                                                                                                                                                                                           I


                                                                                                                                                                                           I                                     0
                                                                                                                                                                                           I

                                                             I                                                                                          I




                                                                                                                                                                                           I




                                                I




        e                 I                 I                I           I         1
                                                                                               I   I                      I                         I                I        I                I




                                                                                                           0N                 2   u    u   C   LL




                                                                                  A1123
        Case 1:20-cv-06274-LAK
    18-01021-smb               Document
                   Doc 107-11 Filed      11-9 Entered
                                    07/08/19    Filed 09/30/20
                                                        07/08/19Page  102 of Ex.
                                                                 22:14:28    10611
                                     Pg 39 of 43




0                                                      pý    O     co        a




                                                                                      9m


                                                                                              cu




                                                                                      a   ý




                                                                                      3d      2




                                                       O    O y   _Ln
                                                                        uC   G   LL




                                        A1124
        Case 1:20-cv-06274-LAK
    18-01021-smb               Document
                   Doc 107-11 Filed      11-9 Entered
                                    07/08/19    Filed 09/30/20
                                                        07/08/19Page  103 of Ex.
                                                                 22:14:28    10611
                                     Pg 40 of 43




m                                                                      N       Q1        i-i   om           F7 a d




                                                                                                   v                                                                                                                              H$                              U




                                                                                                                                             O-LA
                                                                                                               v   CL    C0        41   l0       U   U                                                          v   CO O                            a1                                     a


                                                                                                                                                                                                                                                                                               O
                                              O     0   c0     m       L   LmU                 0   C        O                 a-
                                                                                                                                    ai           0       v1
                                                                                                                                                                CCQ            E             U        o         ON               OQ        O             T\        1                  -m   Uv




                                                                                                                       C0 0         ra                        U           O    0
                                                                                                                                                                                        I              QJ   E       vOi               O.   EO U          N        aJ            3 -z                O    N
                                                                                                   Sý       -L     J                            O        th
                                                                                                                                                                          N   Ln   cu   xw            Y     Ln      ri
                                                                                                                                                                                                                          A/--
                                                                                                                                                                                                                                                                  L2                                CO

                                                  F-0         -m
                                                              C O-O        L   LA
                                                                                    41
                                                                                                   c               L               aj
                                                                                                                                        L        v       L      t10       OL            4-
                                                                                                                                                                                             a                  N                          C      aJ         a         E             c         C




                                                    0    IS   D    L       C              LLnn     in
                                                                                                        L 4J     O        O         -0       f            O         a-I
                                                                                                                                                                                        to   Cm                     4ý   Uw O          2    N            O C           _O            v              n



                                                                               _               c E      L   UQ                      -           U             O                             c Oc                         c       O cO C           L               a m                 3             Ln




                                                                                                                                                                                                                                                                                                    O

                                                                                                                          a1            L                      O          NO                                U       a    E        L         r-I
                                                                                                                                                                                                                                                                  ra                 L     o    L       U


                                                                                                                          4-        i                         a..
                                                                                                                                                                          O                  -0   Ca Q                            0 L          la      0 0         00     -1         0O    o    14




                                                                                                                                                                                        v        CU         fp       0N               s    L        4    O   4-         -0 di   u              D     E
                                                                                                                                                                                                                                                                                                    iiv


                                                                                                                                                                                                                                                                                                    fýD




                                                                                                        6U                    O    41
                                                                                                                                        aJ on   c0             f0
                                                                                                                                                                          L                  u        13    Q                     aJ                         v     i-
                                                                                                                                                                                                                                                                                00                  c

                                                                                                                                                                                                                                                                                     2         rl       O




                                                                                                                                                                                             vi             N        Ln          O N       d        O        Q O                     E               O




                                                                               C0                  E    Q
                                        A1125
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-11 Filed      11-9 Entered
                                     07/08/19    Filed 09/30/20
                                                         07/08/19Page  104 of Ex.
                                                                  22:14:28    10611
                                      Pg 41 of 43




Nm                                                                                                                                                        Q1   N                 O   Y        m       Hd




                                                                                                                                                                                                                                                                                of        Oif CD    v         a       m         L        CD
                                                                                                                                                                                                                                                                                                                                                       D                                   iD       .                C0

                                                                                                                                                                                                                                                                                                                                                                                                            CC   N           e1                        a       E
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                         n                              O        C                                C0                          j                                 O    E              -z               0            C
                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                co




                              a    E                        0                A     a     5            aL        Ca E a                            i   u   O O           52                a                     E0u                  O               a                                    C   o                   M    -cO                         CD_
                                                                                                                                                                                                                                                                                                                                                                                aN                           a               La




                                                                                                                                                                                                                                                                                                                                                                         -7.%
                         Ln                            Ln
                                                                                             -a            Ui                             CD                                         O_                   O_                                 4                                                                                                                                                      L                U



                                                                                                                                                                                                                                                                                                              W        c    Lr-
                                                                                                                                                                                                                                                                                                                                         v         a              4-    _0 03 aj           C3                            -    0                  0-
                                                                                                                                                                                                                                                                                                                                                                                                                                                      O




                                                                L   E        CD         C         ai
                                                                                                            a   N   of   C a         00   Cm O                 Ca       Ea                                           C                                0.             YO      Ln       ý              0 a3 0                                   CD                       ai       c          U            an           C            L   a     O_
                                                                                                                                                                                                                                                                                                                                                                                                                                                 O         Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                      QC


                                                                                                                                                                             N   a mu                 a                         c   ai   C                 aC               C        Li -           mO                              4-
                                                                                                                                                                                                                                                                                                                                         o     U ra           O                 a          C             z                        0ý
                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                                                                 0     NO




                                                                                                                                                                                                                                                                        -O
                                                                                                                                                                                                                                                                             a       a-
                                                                                                                                                                                                                                                                                           ra   ua                    ai
                                                                                                                                                                                                                                                                                                                                                   4-
                                                                                                                                                                                                                                                                                                                                                              W co                         O             L   O           WJ           u          U



                     z   E0   -D
                                   a    uO         J   co
                                                                O
                                                                        -0   c   ns                    C C                       H   a
                                                                                                                                          L
                                                                                                                                                 a O_     cO            II       a Q. a
                                                                                                                                                                                              -0      N             e ta       E 3U u                      cI
                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                        L    a             E             41
                                                                                                                                                                                                                                                                                                              a   cu   n            -O
                                                                                                                                                                                                                                                                                                                                         c C           Ln   O                   a
                                                                                                                                                                                                                                                                                                                                                                                      -0
                                                                                                                                                                                                                                                                                                                                                                                           4O       v   O       C aa                        a-
                                                                                                                                                                                                                                                                                                                                                                                                                                                 a.




                                                                                                                                                                                                  0
                                                                                                                                                                                                      I
                                                                                                                                                                                                               -a    O     O         C aE                      CD   Q   0            vi    au       oQ                 aU C                   R                                 C Na                         O   i
                                                                                                                                                                                                                                                                                                                                                                                                                     U ra             vi     UC

                                                                                                                                                                                          a                    C           O.   0    C       -0 cu    _0   Ou                              U    c                 -0       JC            C         a              4-
                                                                                                                                                                                                                                                                                                                                                                                O.             cu       l0   J           a da         cu         to   W

                                                  4-x


                                                                                                                                                                                                                                                                                                                           00       C                                  D         CD

                                                                                                                                                                                                                                                                                                                                                                                           as       N        7 C C ma                 t0




                                                                                                                                                                                                                                                                                                                                                                                 L    1C                     Y0 0                                     fa    _O




                                        _         o             C       u    C          i    O    -        C        Ln   N   L   0   Y    Ql     ý-
                                                                                                                                                           OU            M   1O      4-       a                 t     to             C0 E                  N                 a             NC       41        o       E         m                  C        iri                            L   O    s                C                       40


                                                                                                                                                                                                                                                                                                                                                                                                                                                  -o
                          a   4-
                                   ra       a   c aa                E   CU cu     t1o   fa   C o           C             O   C       a    a fu   O O OU                      a            3                    U                         a   E   CL        7    cr                              a   a             O             Q a4a                                           4-
                                                                                                                                                                                                                                                                                                                                                                                           N                a        ca      4-
                                                                                                                                                                                                                                                                                                                                                                                                                                      Q     U         0 C
                                                                                                                                                                                                                                                                                                                                                                                                                                                      C




                                                                                                                                                                                                                                                                                           m -0 O                               -
                                                                                                                                                                                                                                                                                                                                         a                                           f0                 a            -   m                   Y

                                                                                                                                                                                                                                                      m                 O       4-
                                                                                                                                                                                                                                                                                          0 a       a             LO        O_                                     ai   L.L     LC 0                                 O Ln             4j-    0             na




                                                                                                                                                                                                                                                                                                                                                                                                                                                       IN 00




                                                                                                                                                                                                                                                                                                                                                                                                                                                               c




                                                                                                                                                                   cn   C        1Q       E

                                                                                                  A1126
      Case 1:20-cv-06274-LAK
  18-01021-smb               Document
                 Doc 107-11 Filed      11-9 Entered
                                  07/08/19    Filed 09/30/20
                                                      07/08/19Page  105 of Ex.
                                                               22:14:28    10611
                                   Pg 42 of 43




M M                                                                                                                                                             a NN               r-I   O0 Y                              CL




                                                                                                                         a       E                      cr
                                                                                                                                                                         -O
                                                                                                                                                                                         uo   C        Ln                 M           a                       a              -0   o         00                  cu     Q                                   0V


      0   L   0   r1
                       ttQ
                             C   E        0.   fo   Ca   Ln   N   L     0       Y               H 0U                O    a   D                                                     0E N                     CU                        -             E          m        Co                  ao                             -
                                                                                                                                                                                                                                                                                                                                        a   to
                                                                                                                                                                                                                                                                                                                                                           t          Ca




                                                                                                                                                                                                            V   a    Ln     0       CL         Q     to       c              0E                                 _ý             co   C                      o aC                         Q


                                                                                                                                                   00                     C        -     N    C                 a   4-J
                                                                                                                                                                                                                           co                            Co
                                                                                                                                                                                                                                                                    C-0
                                                                                                                                                                                                                                                                              U0                  -        -
                                                                                                                                                                                                                                                                                                                   _   3            a             aj       3               C            a


                                                                                                                                                                                                                                                 O             a        a     M                   -0   CM                  Na       A       _O   CL        v    4-J
                                                                                                                                                                                                                                                                                                                                                                      Co           CL   0

                                                                                                                                                                                                                                                                                                                                                                      WN   -

                                                                                                                                                                                                                                                                                                                                                                                        i



                                                                                                                                                                                                                                                                                                                                                           Ca              C

                                                                            N                   a         cr            co    C0 2                          I
                                                                                                                                                                                   N      CL                N                    CU        4-.      aN                       a                   Co                    N        m       H    L   0                         d            C

                                                                                                                                                                                                                                                                        O-a                      C             a           O                C0             C    m          a

                                                                                                                                                                                                                                      V    a        to
                                                                                                                                                                                                                                                         Q              C16   a                  Co   a                    O        a C0                        m




                                                                                                                                                                                                                          . C0                  E                  Ln              ca            cu   -   co    E              ý-
                                                                                                                                                                                                                                                                                                                                    a w                    ý   4-J
                                                                                                                                                                                                                                                                                                                                                                      C

                                                                                                                                                                                                                                                     A       CY
                                                                                                                                                                                                                                                                    E              mO N               V                O                    C    E         0w              fo




                                                                  1..
                                                                        a       0   E      0    3o            r..
                                                                                                                    C        0       4I
                                                                                                                                              0 a                             ih
                                                                                                                                                                                   Ln    a    co            aL-                 a     Ln                      a     Ea                  a                  4-
                                                                                                                                                                                                                                                                                                                           O   E                           C               ý            a




                                                                                     cL   Q     C   Ea   CL   0 C                         U    C        .           U                              I                F-          aJ    3                  co 0_      N         Co   a                       C                   I-
                                                                                                                                                                                                                                                                                                                                    to   C             J
                                                                                                                                                                                                                                                                                                                                                           U   N           Z

                                 C   1J   N   aL          a       a         3       aL    vii   0         vO                 Ea                        O Q.
                                                                                                                                                       Q-0
                                                                                                                                                       L-                 0              -0   co                          4-J
                                                                                                                                                                                                                                                         ca             4ý
                                                                                                                                                                                                                                                                              C              J        co                       o             L   0 ýt                           cn




                                                                                                                                                                                                            O                    Z                            -     3                   0        a-
                                                                                                                                                                                                                                                                                                           a           L            o UJ 0                 O          ý         C

                                                                                                                              v           -ý       p                -0    O                                 0                    Z                       -
                                                                                                                                                                                                                                                                                        GJ                             O            O                      L          C    O            E
                                                                                                                                                                                                            O                    O             -0    -        cu                    0            vi CL     U                   0    C               U          Z                C

                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                 W            I-   o   CL       L
                                                                                                                                                                         U         a      Na                                               m a a                   E                        co
                                                                                                                                                                                                                                                                                                      aj
                                                                                                                                                                                                                                                                                                                                    CO                     O          Vf        fo




                                                                                                                                                                                                                           u               o                                        O                                                       fo CL          U       OC w                 E
                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                      C3
                                                                                                                                                                                                                                                                                                                                                                      E        C        -4




                                                                                                     A1127
        Case 1:20-cv-06274-LAK
    18-01021-smb               Document
                   Doc 107-11 Filed      11-9 Entered
                                    07/08/19    Filed 09/30/20
                                                        07/08/19Page  106 of Ex.
                                                                 22:14:28    10611
                                     Pg 43 of 43




m                                                                                       cn            CD         m




                        r-.
                              0V   Ca   NE   w   0   z ao        a    o                 _0        5         uw   c   0                     3O               -a       _0   U                           -o                        O                     c    0        E


                                                                                                       -0
                                                                                                            a    o         -              L-   fu   i   f         E       c                                           ra   E                                   a
                                                     ua               0            LL        12       Cr         En   ro
                                                                                                                           -C                  L        c        UC       ro             ai           C          -0
                                                                                                                                                                                                                               rn   L              0           C    O

                                                                                                                                                                                                          o
                                                                                                                                                                                                4-J




                                                                                                                                                                                    O                                      a                          0             O
                                                                                                                                                                                                                                            p
                                                                                                                                                                                         -L-j




                                                                                                                                                                                                                      rn
                                                                                                                                                                              4-1                               lý0



                                                                                                                                          c    fo   8Ca                   0   n                       O N                  1                          4-       O a

                                                     0       0        oc           vI
                                                                                                      4-o        E                                           r.                     rl           -0
                                                                                                                                                                                                           fu
                                                                                                                                                                                                                 O                          CU     ý


                                                                                                                                                                                                                           6                U    fu   O        ýO
                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                  C O L-

                                                                                                                                                                                                                      0_                L        a N

                                                                                                                                                                                                                      Lr                3O
                                                                                                                      F-
                                                                                                                                                                                                       R9        a         O c                   O O cm             a
                                                                                                                                                                                                                O     -0       X Om          C




                                                                     ro   5   E                             cu        uc              c                     C    O        L   a                       O                    N        O                      O0
                                                                                                                           o
                                                                                             -0                                                                                                                  _0                              Oý



                                                                                                                                                    Q C Q
                                                                                                                                a..                                                         4-j
                                                                                    40--




                                                                                                                                 L0       0-0
                                                                                                                                                                     ro              L    4-J
                                                                                                                                                                                                      L    O    Oct   ro   U                ýU             Ou

                                   V    WQ               V   W                ti




                                                                                                  O

                                                 A1128
